     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 1 of 234


 1   SIMON J. FRANKEL (Bar No. 171552)
     Email: sfrankel@cov.com
 2   ALEXA HANSEN (Bar No. 267271)
     Email: ahansen@cov.com
 3   COVINGTON & BURLING LLP
     415 Mission Street, Suite 5400
 4   San Francisco, CA 94105
     Telephone: (415) 591-6000
 5   Facsimile: (415) 955-6552

 6   THOMAS R. BURKE (CA State Bar No. 141930)
     DAVIS WRIGHT TREMAINE LLP
 7   505 Montgomery Street, Suite 800
     San Francisco, CA 94111
 8   Telephone:(415) 276-6500
     Facsimile: (415) 276-6599
 9   Email:     thomasburke@dwt.com

10   AMBIKA KUMAR DORAN (pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
11   1201 Third Avenue, Suite 2200
     Seattle, WA 98101
12   Telephone: (206) 757-8030
     Facsimile: (206) 757-7030
13   Email:     ambikadoran@dwt.com

14   BRENDAN CHARNEY (CA State Bar No. 293378)
     DAVIS WRIGHT TREMAINE LLP
15   865 South Figueroa Street, Suite 2400
     Los Angeles, CA 90017
16   Telephone:(213) 633-6800
     Facsimile: (213) 633-6899
17   Email:     brendancharney@dwt.com

18   Attorneys for Defendants
     REVEAL, CENTER FOR INVESTIGATIVE
19   REPORTING, MATT SMITH, and AMY WALTERS

20                             IN THE UNITED STATES DISTRICT COURT

21                         THE NORTHERN DISTRICT OF CALIFORNIA

22   PLANET AID INC., and LISBETH THOMSEN,        Case No. 17-cv-03695-MMC

23               Plaintiffs,                      CORRECTED DECLARATION OF
                                                  THOMAS R. BURKE IN SUPPORT OF
24         v.                                     THE REVEAL DEFENDANTS’ MOTION
                                                  FOR ATTORNEYS’ FEES AND COSTS
25   REVEAL, CENTER FOR INVESTIGATIVE
     REPORTING, MATT SMITH, and AMY               Date: June 11, 2021
26   WALTERS,                                     Time: 9:00 a.m.
                                                  Judge: Hon. Maxine M. Chesney
27               Defendants.                      Courtroom: 7, 19th floor

28


     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 2 of 234


 1                              DECLARATION OF THOMAS R. BURKE

 2          I, Thomas R. Burke, hereby declare as follows:

 3          1.      I am a partner with Davis Wright Tremaine LLP (“DWT”), attorneys for Defendants

 4   Reveal, Center for Investigative Reporting, Matt Smith, and Amy Walters (collectively, the

 5   “Reveal Defendants”) in this action. I am admitted to appear before this Court and all state and

 6   federal courts in California. I have personal knowledge of the facts stated in this declaration and

 7   could competently testify to them if called as a witness. I submit this declaration in support of

 8   Reveal Defendants’ Motion for Attorneys’ Fees and Costs (“Fees Motion”) pursuant to Section

 9   425.16(c) of the California Code of Civil Procedure (the “anti-SLAPP Statute”).

10                                             Case Background

11          2.      For nearly two years, the Reveal Defendants investigated Plaintiffs and their

12   purported charitable work – ostensibly to aid farmers in Malawi, Africa – and Plaintiffs’ affiliate,

13   Development Aid from People to People Malawi (“DAPP”) and its link to the alleged Danish cult

14   Tvind. See Declarations of Amy Pyle [ECF 110], Amy Walters [ECF 114], Kandani Ngwira [ECF

15   115], and Matt Smith [ECF 125]. Reveal’s investigation spanned multiple continents and involved

16   interviews with hundreds of individuals, many of which were recorded. Id. During the course of

17   the investigation, Reveal gathered hundreds of thousands of records and hundreds of hours of

18   recordings of interviews. Id. at ¶ 7 (“I conducted in excess of 200 interviews” and collected

19   “approximately one half million pages worth of documents”). Reveal’s investigation first aired in a

20   radio report, “Alleged Cult Leader Plays Shell Game with US Foreign Aid,” in March of 2016.

21   First Amended Complaint [ECF 78] (“FAC”), Ex. A. In May of 2016, Reveal also published an

22   online article titled “US taxpayers are financing alleged cult through African aid charities” as well

23   as a series of additional reporting about its investigation of Plaintiffs. FAC, Ex. B; see also id. Exs.

24   C-O.

25          3.      One week after first demanding a retraction, Plaintiffs filed this lawsuit in U.S.

26   District Court in Baltimore, Maryland on August 25, 2016. [ECF 1]. On October 31, 2016, while

27   invoking the protections of California’s anti-SLAPP statute including its mandatory attorneys’ fee

28   provision, the Reveal Defendants moved to dismiss for lack of jurisdiction and moved to change

                                                        1
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 3 of 234


 1   venue to this Court. [ECF 11]. On June 26, 2017, the Maryland court granted the Reveal

 2   Defendants’ motion to dismiss and transferred this case to this Court. [ECF 22].

 3          4.      On July 11, 2017, nearly a year after they first sued, Plaintiffs filed a motion to

 4   retransfer the case back to the District Court of Maryland or, in the alternative, to take jurisdictional

 5   discovery. [ECF 32]. On October 30, 2017, this Court deferred ruling on Plaintiffs’ motion to

 6   retransfer and granted Plaintiffs’ request for jurisdictional discovery. [ECF 51].1

 7          5.      Meantime, work was already underway by the Reveal Defendants to review

 8   Plaintiffs’ extensive factual allegations and to gather and organize both testimonial and

 9   documentary evidence to support their anti-SLAPP motion. Plaintiffs’ initial Complaint challenged

10   at least 75 purported statements or implications in 10 different publications by the Reveal

11   Defendants; its Amended Complaint challenged more than 150 alleged statements or implications

12   in more than 20 publications.2 Plaintiffs’ pleadings also included elaborate allegations of supposed

13   malice and professional malfeasance by Reveal’s reporters during the investigation. Id. To counter

14   these allegations, Reveal’s counsel undertook to review and analyze the information that was the

15   factual basis of Reveal’s 18-month investigation, which involved narrowing the records collected

16   by Reveal’s reporters to approximately 200,000 records collected from various sources. Some 40

17   sources who were interviewed formed the basis of Reveal’s published reporting. The vast majority

18   of the sources were not in the United States. Many interviewees did not speak English as their first

19   language, requiring transcription and translation of audio recordings. Further, multiple individuals

20   provided confirmation of the information that was published but only did so with the understanding

21   that their identities would be kept confidential because they feared retaliation from Plaintiffs.

22

23
            1
24           Plaintiffs’ persisted in their efforts to transfer the case back to Maryland for months. On
     March 8, 2018, this Court denied Plaintiffs’ motion to transfer. [ECF 75]. And although Plaintiffs
25   once again moved for reconsideration of that order, this Court denied Plaintiffs’ motion on April
     12, 2018. [ECF 81].
26
            2
              Although at a November 9, 2018 discovery hearing before Magistrate Judge Corley, the
27   Court encouraged Plaintiffs to file a Second Amended Complaint to streamline this litigation and
28   the discovery process for the anti-SLAPP motion [ECF 78], Plaintiffs chose to pursue all of the
     allegations made in Plaintiffs’ 63-page First Amended Complaint.
                                                      2
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 4 of 234


 1   Accordingly, a close review and redaction of the names of these confidential sources was necessary

 2   before the Reveal defendants could produce the extensive records and often lengthy audio

 3   recordings that Plaintiffs demanded be produced to them before they filed their Opposition to the

 4   anti-SLAPP motion. Reveal also had to retain local counsel in Africa to help procure the extensive

 5   declarations submitted in support of the Reveal Defendants’ anti-SLAPP motion by Innocent

 6   Chitosi [ECF 108], Kandani Ngwira [ECF 115], Marko Zebiah [ECF 117], Brian Ligomeka [ECF

 7   118], Mbachi Munthali [ECF 119], Jackson Danger Mtimbuka [ECF 120], Enock Chikaonda [ECF

 8   121], Paul Molande [ECF 122], Patrick Goteka [ECF 126]. Over the course of several months,

 9   working with me and my DWT colleague Brendan Charney, Malawian attorneys Mwiza Nkhata

10   [ECF 123] and Bright Theu [ECF 124] provided invaluable support to prepare and finalize and,

11   when required, translate these declarations from English into Malawian Chichewa in order to

12   finalize these declarations in English. Their work is described in detail in their declarations found

13   at ECF 123 and 124. I am informed and believe that Reveal, in 2019, paid the attorneys’ fees

14   incurred for this legal work for which it is also seeking reimbursement through this motion.

15          6.      The Reveal Defendants filed their anti-SLAPP motion and supporting evidence on

16   July 2, 2018. [ECF 107-127].

17          7.      In October of 2018, as available insurance funds dwindled for the defense of the

18   Reveal Defendants, lawyers from the Covington & Burling LLC law firm joined forces with Davis

19   Wright Tremaine LLP, to provide pro bono legal representation to the Reveal Defendants. Over the

20   next two years, lawyers with DWT and Covington incurred millions in fees and substantial costs in

21   the defense of the Reveal Defendants in the prolonged discovery process pursued by Plaintiffs and

22   their counsel to oppose the anti-SLAPP motion.

23          8.      From the start, Plaintiffs’ litigation tactics forced the Reveal Defendants to incur

24   substantial litigation fees and costs. Plaintiffs’ incessant efforts to keep and later have this lawsuit

25   be retransferred to Maryland lasted nearly two years. Plaintiffs considered – but later rejected –

26   holding a hearing on whether Plaintiffs were limited purpose public figures. See Jan. 18, 2019 Hr’g

27   Tr. at 31:9-17; ECF 199, 235. Plaintiffs also rejected Defendants’ repeated efforts to narrow their

28   claims against the Reveal Defendants [ECF 235] requiring the Reveal Defendants to address

                                                         3
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 5 of 234


 1   Plaintiffs’ sprawling factual allegations in their anti-SLAPP briefing and when responding to the

 2   extensive discovery that Plaintiffs propounded.

 3           9.     Over the next two years, the parties and this Court repeatedly extended the deadlines

 4   for briefing the anti-SLAPP and hearing date for the anti-SLAPP motion while Plaintiffs

 5   propounded additional discovery to support their Opposition to the motion. [See ECF 142, 157,

 6   159, 181, 187, 207, 213, 215, 221, 241, 245, 246, 255, 268, 273, 282, 287, 293, 302 and 308].

 7   Ultimately, through the discovery process, Plaintiffs received drafts of all of the reports published

 8   by the Reveal Defendants as well as outlines and scripts and email exchanges. All told, the Reveal

 9   Defendants produced over 80 hours of audiovisual files and over 90,000 documents.

10           10.    The discovery process the parties participated in for purposes of the Reveal

11   Defendants’ anti-SLAPP motion was entirely one way: Only Plaintiffs received discovery they

12   insisted was necessary to respond to the Reveal Defendants’ anti-SLAPP motion. Although the

13   Reveal Defendants served written discovery requests on Plaintiffs and later sought answers to this

14   discovery, [ECF 237], during a November 21, 2019 hearing, Magistrate Judge Jaqueline Scott

15   Corley ruled that the Reveal Defendants’ requests for documents were premature pending the

16   Court’s ruling on the pending anti-SLAPP motion. See Nov. 21, 2019 Hr’g Tr. at 15:12-18:4 [ECF

17   250].

18           11.    During the discovery process, the parties brought multiple disputes that were

19   overseen by Judge Corley. These disputes, fully briefed by the parties, included:

20           -- A motion by Plaintiffs to gain access to the Reveal Defendants’ confidential source

21   information, which Judge Corley denied. [ECF 203].

22           -- A motion by Plaintiffs challenging the Reveal Defendants’ assertion of the reporter’s

23   privilege, which Judge Corley also denied. [ECF 205].

24           -- Further motions for Plaintiffs to conduct further jurisdictional discovery, which Judge

25   Corley limited. [ECF 247].

26           -- A motion by Plaintiffs to exclude certain declarations relied on by the Reveal Defendants

27   or to obtain discovery from fact witnesses in Malawi and to take discovery from the Reveal

28   Defendants concerning the False Claims Act, which Judge Corley also denied. [ECF 268].

                                                       4
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 6 of 234


 1          -- A motion by Plaintiffs to obtain access to a transcript of a recording between reporter

 2   Matt Smith and a key source based on the qualified reporters’ privilege, which, after reviewing in

 3   camera, Judge Corley denied. [ECF 205].

 4          -- Plaintiffs’ motion to obtain additional records relating to former CIR employee Trisha

 5   Thompson, which Judge Corley also limited. [ECF 282].

 6          -- Plaintiffs’ motion to re-depose former CIR employee Deborah George, which Judge

 7   Corley denied. [ECF 75].

 8          12.     The parties also sought Judge Corley’s guidance regarding the Reveal Defendants’

 9   efforts to limit its production of records and the number of reporters and editors Plaintiffs could

10   depose. [ECF 241, 245, 246, 255, 260]. Ultimately, Plaintiffs took the depositions of reporters

11   Matt Smith, Amy Walters, then Editor-in-Chief Amy Pyle, Robert Rosenthal, Kevin Sullivan, and

12   Robert Salladay.

13          13.     Once the parties’ discovery was completed, more than two years after the Reveal

14   Defendants filed their anti-SLAPP motion, Plaintiffs filed their Opposition on September 22, 2020.

15   [ECF 298]. The Reveal Defendants filed their Reply on October 26, 2020. [ECF 300]. This Court

16   granted the anti-SLAPP motion in its entirety on March 23, 2021 and dismissed Plaintiffs’ lawsuit

17   with prejudice. [ECF 309]. On April 19, 2021, Plaintiffs filed a Notice of Appeal to the Ninth

18   Circuit Court of Appeals. [ECF 314].

19                                Attorney’s Fees and Litigation Expenses

20          14.     The Reveal Defendants respectfully seek an award of attorneys’ fees and costs

21   consisting of $1,620,421.81 in attorneys’ fees billed by DWT timekeepers and $101,225.24 in

22   unreimbursed costs, for a grand total of: $1,721,647.05.

23          15.     Since they first began work on the Reveal Defendants’ anticipated anti-SLAPP

24   motion, DWT timekeepers have devoted well in excess of 3,500 hours to prepare the Reveal

25   Defendants’ successful anti-SLAPP motion and supporting declarations and to respond to the

26   extensive discovery demands that Plaintiffs sought from the Reveal Defendants to oppose the

27   motion.

28

                                                        5
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 7 of 234


 1          16.    As detailed below, work that DWT timekeepers performed in connection with the

 2   anti-SLAPP motion include:

 3                 a.      investigating the facts to address the 120-plus allegedly defamatory

 4          statements or implications in 20-plus different publications;

 5                 b.      reviewing the extensive documentation, reporting notes, and hundreds of

 6          hours of audio recordings pertaining to Reveal’s 18-month investigation to identify

 7          declarants and exhibits to support defendants’ anti-SLAPP motion;

 8                 c.      preparing declarations for 20 individuals, including the creation of

 9          translations of previous recordings and information provided by each, and work with local

10          counsel in Malawi to have the declarations translated (as needed), revised, and finalized;

11                 d.      preparing the anti-SLAPP motion filed by the Reveal Defendants;

12                 e.      coordinating review and working with the Covington lawyers to prepare

13          materials (including both documents and audio recordings) produced to Plaintiffs in

14          response to their discovery requests to support their Opposition to the anti-SLAPP motion;

15                 f.      responding to multiple discovery disputes and motions brought by Plaintiffs

16          to obtain records and information to oppose the anti-SLAPP motion;

17                 g.      helping prepare all CIR reporters and editors for their depositions, when

18          Plaintiffs insisted their testimony was necessary to oppose the anti-SLAPP motion;

19                 h.      work to prepare CIR’s Reply brief in support of its anti-SLAPP motion and

20          supporting materials; and

21                 i.      work to prepare this fees and costs motion and supporting declarations.

22                             Rates and Qualifications of DWT Attorneys

23          17.    From DWT, the Reveal Defendants have been represented in this matter primarily

24   by myself, my partner Ambika Kumar Doran, and associates Brendan Charney and Jennifer Chung,

25   along with substantial assistance from paralegal Noel Nurrenbern. DWT associate Sarah Burns

26   also provided assistance in connection with this fees motion. Throughout the past four years, 23

27   other DWT timekeepers were also involved in other aspects of this litigation, but the Reveal

28   Defendants are not seeking reimbursement for their time. All of the DWT timekeepers who have

                                                      6
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 8 of 234


 1   worked on this case have maintained contemporaneous time and billing records throughout this

 2   case.

 3           18.     DWT is a national law firm of more than 550 lawyers. The firm is annually

 4   recognized by Chambers USA, Best Lawyers in America, U.S. News & World Report and others

 5   nationally and in California for its First Amendment, media, and public records litigation practice.

 6   DWT is based in Seattle, and has two California offices in San Francisco and Los Angeles. DWT

 7   has a number of other offices, including offices in New York City and Washington, D.C.

 8           19.     As a practicing media lawyer, a current member of my law firm’s Executive

 9   Committee, the former co-chair of DWT’s national media practice (2013–2017), and as someone

10   who, on a daily basis, systematically reviews court rulings involving anti-SLAPP litigation in

11   California and across the nation, I am familiar with rates charged by other firms in the Bay Area

12   and California with attorneys who focus on media, First Amendment, and anti-SLAPP litigation.

13   Based on my knowledge of the Bay Area legal market, the rates sought by Davis Wright Tremaine

14   are well within the range of rates charged by comparable firms. These rates and the total hours

15   associated with representing the Reveal Defendants in connection with the successful anti-SLAPP

16   motion are particularly reasonable in light of the respective professionals’ experience, skills, and

17   reputations and the outcome that was achieved for the Reveal Defendants in this litigation.

18           20.     I am also familiar with the hourly rates and total fees requested by our colleagues at

19   Covington & Burling LLP. Although the hourly rates charged by the professionals at the

20   Covington firm are higher than those charged by DWT, based on my familiarity with billing rates

21   in the Bay Area legal market charged by substantially larger law firms with international offices,

22   the hourly rates are within the range of hourly rates charged by legal professionals in the Bay Area

23   legal market.

24           21.     As the senior attorney who oversaw the defense of the Reveal Defendants from the

25   start, I have been involved in analyzing the key facts, witnesses and documents, and formulating

26   the legal defenses available, outlining and editing the extensive declarations filed by the Reveal

27   Defendants in support of the anti-SLAPP motion along with the extensive briefing required for the

28   many discovery disputes and the Reply brief filed in support of the anti-SLAPP motion. I was also

                                                        7
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 9 of 234


 1   involved in deposition preparation efforts, as appropriate. Accordingly, the time entries reflect that

 2   I accrued fewer hours at my relatively higher billing rate.

 3          22.     By way of background, I have over 30 years of experience in media law and First

 4   Amendment litigation matters. I graduated magna cum laude in 1989 from the University of San

 5   Francisco School of Law and have been in private practice in the Bay Area ever since. During law

 6   school, I was an extern law clerk for the Honorable Marilyn Hall Patel of this Court. I began my

 7   law practice as an associate with the law firm of Crosby, Heafey, Roach & May in Oakland,

 8   California where I was the primary “outside” newsroom counsel for several daily newspapers,

 9   including Bob Maynard’s Oakland Tribune. I joined DWT in December of 1996 and became a

10   partner of the firm in 1999 and have practiced with the firm ever since. In 2002, I became a

11   Lecturer at the Graduate School of Journalism at the University of California, Berkeley, and I am

12   currently a Continuing Lecturer with the University, where I teach media law.

13          23.     I have substantial experience using California’s anti-SLAPP statute and have

14   successfully represented clients in hundreds of anti-SLAPP litigation matters in California’s trial

15   and courts of appeal, the California Supreme Court, and the Ninth Circuit Court of Appeals,

16   including widely cited anti-SLAPP cases such as Seelig v. Infinity Broadcasting Corp., 97 Cal.

17   App. 4th 798 (2020) (counsel for defendants); Taus v. Loftus, 40 Cal. 4th 683 (2007) (counsel for

18   defendants); Club Members for an Honest Election v. Sierra Club, 45 Cal. 4th 12 (2010); Stewart v.

19   Rolling Stone LLC, 181 Cal. App. 4th 664 (2010); Greater Los Angeles Agency on Deafness, Inc. v.

20   Cable News Network, Inc., 742 F.3d 414 (9th Cir. 2014) (counsel for defendants); Baral v. Schnitt,

21   1 Cal. 5th 376 (2016) (counsel for media amici); Park v. California State University, 2 Cal. 5th

22   1057 (2017) (counsel for media amici); Rand Resources, LLC v. City of Carson, 6 Cal. 5th 610

23   (2019) (counsel for media amici); and Sonoma Media Investments, LLC v. Superior Court of

24   Sonoma County, 34 Cal. App. 5th 24 (2019) (counsel for defendants). In 2013, I authored Anti-

25   SLAPP Litigation for The Rutter Group’s Civil Litigation Series (which is supplemented annually),

26   and I am an annual Contributing Editor to Weil & Brown, Cal. Practice Guide: Civil Procedure

27   Before Trial (Anti-SLAPP Motions chapter). I was an invited observer and advisor to the Uniform

28   Law Commission’s enactment of the Uniform Public Expression Protection Act (a form of uniform

                                                       8
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 10 of 234


 1   anti-SLAPP statute) that was approved by the National Conference of Commissioners on Uniform

 2   State Laws at its Annual Conference in July of 2020 and which is now being considered for

 3   enactment in states across the nation. For over the past decade, my media and First Amendment

 4   practice has been acknowledged through annual listings in Chambers, Best Lawyers in America and

 5   Super Lawyers, among others. My complete biography is available at

 6   https://www.dwt.com/people/ThomasRBurke/, and a true and correct copy thereof is attached

 7   hereto as Exhibit A.

 8          24.     Ambika Kumar Doran is a partner in the Seattle office of DWT. Ms. Doran received

 9   her J.D., with honors, from the University of Chicago Law School in 2006. Since then, Ms. Doran

10   has litigated dozens of cases involving defamation and related claims, many of them involving anti-

11   SLAPP motions. Ms. Doran is co-chair of the firm’s award-winning nationwide media law

12   practice. Her complete biography is available at https://www.dwt.com/people/k/kumar-ambika and

13   a true and correct copy thereof is attached hereto as Exhibit B.

14          25.     Brendan Charney is a senior associate at DWT. He graduated from the University of

15   Southern California Law School in 2013 when he joined DWT. His practice has focused nearly

16   exclusively on media litigation and counseling. Brendan is an adjunct instructor at the University

17   of Southern California Annenberg School of Communications, where he teaches a graduate-level

18   course in the law of mass communications. His complete biography is available at

19   https://www.dwt.com/people/c/charney-brendan and a true and correct copy thereof is attached as

20   Exhibit C.

21          26.     Jennifer K. Chung is an associate in the Seattle office of DWT where she practices

22   commercial litigation particularly intellectual property disputes involving technology. Jennifer

23   holds a B.S. in Computer Science & Engineering from MIT and a J.D., cum laude, from Harvard

24   where she was the Editor of the Harvard Journal of Law & Technology, graduating in 2016. After

25   law school, Jennifer clerked for the Hon. Joel H. Bolger, Alaska Supreme Court. Her complete

26   biography is available at https://www.dwt.com/people/c/chung-jennifer and a true and correct copy

27   thereof is attached hereto as Exhibit D.

28

                                                       9
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 11 of 234


 1          27.     Sarah Burns is an associate in the Los Angeles office of DWT. She earned her J.D.

 2   from the University of California, Los Angeles, School of Law in 2018. She joined DWT in 2020,

 3   and since then her practice has focused solely on media litigation matters. Her complete biography

 4   is available at https://www.dwt.com/people/b/burns-sarah and a true and correct copy thereof is

 5   attached hereto as Exhibit E.

 6          28.     DWT paralegal Noel Nurrenbern has over 30 years’ experience as a paralegal –

 7   including six years at DWT – making her one of the firm’s most experienced paralegals. Ms.

 8   Nurrenbern has been lead paralegal in four jury trials and at two arbitrations. Ms. Nurrenbern’s

 9   complete biography is available at https://www.dwt.com/people/n/nurrenbern-noel, and a true and

10   correct copy thereof is attached hereto as Exhibit F.

11          29.     When settling litigation or preparing requests for fees awards in connection with an

12   anti-SLAPP motion, I use the standard hourly rates that DWT ordinarily charges clients for our

13   professional services, without any discount. See Ketchum v. Moses, 24 Cal. 4th 1122, 1133 (2001)

14   (in connection with an anti-SLAPP motion, the fees award “should ordinarily include compensation

15   for all the hours reasonably spent, including those relating solely to the fee”) (emphasis in

16   original). In my experience, the vast majority of the time, I am able to resolve fees demands using

17   these standard rates without the need of motion practice. Recent examples where DWT’s standard

18   hourly attorneys’ fees rates were awarded by state and federal courts in California support the

19   hourly rates sought here. For example, last year in Resolute Forest Prod., Inc. v. Greenpeace Int’l,

20   No. 17–cv–02824–JST (N.D. Cal. Apr. 22, 2020), U.S. District Court Judge Tigar awarded our

21   client Greenpeace $545,572.36 in anti-SLAPP attorneys’ fees, based on the specific hourly rates

22   sought. The relevant 2019 DWT partner and counsel hourly rates (which were discounted due to

23   the nonprofit status of our client Greenpeace) ranged from $585 to $830, and included my hourly

24   rate of $760. (A true and correct copy of Judge Tigar’s fees decision is attached hereto as Exhibit

25   H). Recently, in KQED Inc. v. Becerra, CPF-19-516545, an ongoing California public records

26   lawsuit, pending in Alameda County Superior Court, against the California Attorney General’s

27   Office for access to millions of police misconduct records held by the Office of the Attorney

28   General, the State approved a settlement of $394,644.19 in interim attorneys’ fees (approximately

                                                       10
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 12 of 234


 1   50% of which will be paid to KQED Inc.), using the following standard rates for DWT attorneys:

 2   Thomas R. Burke [2019 $780; 2020 $830]; Brendan Charney [2019 $480; 2020 $540]. In late

 3   2018, in connection with Muslim Advocates v. Los Angeles Police Department, a multi-year public

 4   records lawsuit brought by Muslim Advocates against the L.A.P.D. that forced the release of

 5   records about the LAPD’s creation of a “Muslim Watch” program for Los Angeles, the Los

 6   Angeles Superior Court awarded Muslim Advocates $516,000 in attorneys’ fees and costs based on

 7   DWT’s standard hourly billing rates, including $710 for my hourly rate in 2017 and a rate of $725

 8   in 2018, and $395 for Brendan Charney’s hourly rate in 2017 and a rate of $435 in 2018. In 2015,

 9   in a copyright/public records lawsuit, City of Inglewood v. Teixeira, the federal court awarded

10   DWT’s client $117,741.00 in attorneys’ fees and costs, and approved my hourly rate of $645 per

11   hour (for work performed in 2015). In Public.Resource.Org v. IRS, 2015 WL 9987018 (N.D. Cal.

12   Nov. 20, 2015), after prevailing in a Freedom of Information Act lawsuit, Judge William Orrick, III

13   awarded attorneys’ fees of $238,125.62 in which DWT’s hourly rates for 2015 were accepted,

14   including my $645 per hour rate. In Pacific Merchant Shipping Association v. Board of Pilot

15   Commissioners, 242 Cal. App. 4th 1043 (2015), a multi-year public records act trial and appellate

16   matter, after the First District Court of Appeal upheld PMSA’s fees award, the attorneys for the

17   State of California stipulated to pay my hourly rate of $645 (2015) and $685 (2016) for my work in

18   connection with that litigation, without the necessity of filing a second fees motion. Finally, in Los

19   Angeles Times Communications LLC and The McClatchy Company DBA The Sacramento Bee v.

20   University of California Board of Regents, in 2015, my clients were awarded $233,225 in

21   attorneys’ fees by the Alameda County Superior Court (including nearly $80,000 in fees to prepare

22   the fees motion) after prevailing in multi-year public records litigation in the trial and appellate

23   courts to make public the names of the police officers involved in the infamous 2011 UC Davis

24   pepper spray incident. My court-approved hourly rate for work performed in 2015 in that that

25   matter was also $645 per hour.

26

27

28

                                                        11
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 13 of 234


 1                                              Fees Incurred

 2          30.     As outlined below, I closely reviewed the billing entries for DWT attorneys and the

 3   paralegal working on this matter, stored in DWT’s timekeeper software, and have determined that

 4   since 2016, DWT has billed a total of 3,648.30 hours of attorneys’ and paralegal’s time in

 5   connection with work related to the anti-SLAPP motion and discovery matters related to that

 6   motion, exclusive of the time spent in preparing this Fees Motion. Based on my extensive

 7   experience in connection with anti-SLAPP motions, this number of hours expended was

 8   reasonable.

 9          31.     Defendants have limited their fees request to the hours billed by the primary

10   attorneys and paralegal on this matter – namely, Mr. Burke, Ms. Doran, Mr. Charney, Ms. Chung

11   and Ms. Nurrenbern – and the attorneys’ fees that the Reveal Defendants paid for the professional

12   services of attorneys in Malawi. Defendants have excluded time billed by 9 additional DWT

13   timekeepers that included attorneys, paralegals, and research staff. Although some of this time

14   materially assisted with CIR prevailing on the anti-SLAPP Motion, this time was deleted in the

15   exercise of billing judgment to limit the number of timekeepers and streamline the instant fee

16   request. Overall, this reflects a more conservative approach to billing than is required under

17   applicable California anti-SLAPP law.

18          32.     Multiplying the hours spent by DWT’s standard hourly rates for the period 2016-

19   2021 for these five DWT timekeepers plus local counsel in Malawi (referred to as the “Ritz

20   Attorneys”), the Reveal Defendants have incurred $1,620,421.81 in attorneys’ fees (not including

21   additional fees incurred in preparing this Fees Motion). I personally reviewed, on multiple

22   occasions, the billing entries for the DWT attorneys and paralegal being sought for reimbursement

23   in connection with the Reveal Defendants’ anti-SLAPP motion. In the course of my review and

24   with the assistance of my DWT colleagues, we eliminated all time spent on work that appeared

25   potentially duplicative, excessive, or otherwise unnecessary. We have also deleted entries that

26   were possibly for work not performed in connection with the anti-SLAPP motion and the related

27   discovery sought by and produced to Plaintiffs. Based on my extensive experience and role in

28   overseeing this litigation, the number of hours expended was reasonable given all of the tasks

                                                      12
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 14 of 234


 1   performed by DWT. A breakdown of hours and fees (and billing rates) for each of these DWT

 2   timekeepers is shown in this chart:
          Timekeeper                                       Year of Rate/Rate
 3        Name/Totals          2016       2017        2018        2019       2020      2021
 4      Burke, Thomas          $675.00     $685.00     $700.00   $ 760.00    $810.00  $845.00
        718.90                   29.30      150.20      343.80     101.10      83.80     10.70
 5
        $517,080.00         $19,777.50 $102,887.00 $240,660.00 $76,836.00 $67,878.00 $9,041.50
 6      Charney, Brendan      $ 370.00    $ 395.00    $ 435.00   $ 480.00   $ 540.00 $ 570.00
        1161.60                  53.60      469.90      527.20       8.60      96.30      6.00
 7      $494,324.50         $19,832.00 $185,610.50 $229,332.00 $4,128.00 $52,002.00 $3,420.00
 8      Chung, Jennifer                                $375.00   $ 415.00
        277.40                                          255.50      21.90
 9      $104,901.00                                 $95,812.50 $9,088.50
10      Kumar, Ambika                      $515.00     $545.00    $585.00    $685.00
        293.70                               28.50      251.30      12.80       1.10
11      $159,877.50                     $14,677.50 $136,958.50 $7,488.00     $753.50
        Nurrenbern, Noel       $290.00     $305.00     $325.00    $340.00    $360.00
12
        1003.20                  55.70      300.30      531.40      96.10      19.70
13      $320,215.50         $16,153.00 $91,591.50 $172,705.00 $32,674.00 $7,092.00
        Ritz Attorneys
14      193.50                                              193.50
15      $24,023.31                                      $24,023.31
        Total Hours/Fees:
16      3648.30
17      $1,620,421.81

18          33.     Defendants will supplement this declaration with evidence of recoverable fees and

19   costs in connection with this Fees Motion upon filing their Reply, and will provide additional

20   evidence at the hearing, if any, to support this Fees Motion.

21          34.     Attached hereto as Exhibit G is the time detail record of the DWT attorneys and

22   paralegal relating to the anti-SLAPP Motion, reflecting time entries starting in late September, 2016

23   through March 23, 2021. As a standard billing practice, DWT attorneys and paralegals keep

24   contemporaneous daily time diaries that are entered into the firm’s billing system as computerized

25   records (“pro forma statements”). These pro forma statements list the date service was rendered,

26   the lawyer or paralegal code, the amount of time billed in one-tenth hour increments, the amount to

27   be billed based on contemporaneous billing rates, a brief description of service rendered, and other

28   administrative information. The pro forma statements are used as the raw data from which final

                                                      13
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 15 of 234


 1   bills are generated. The responsible attorney for a given client typically reviews the pro forma and

 2   exercises billing judgment before sending out a final bill to exclude time incorrectly billed or to

 3   modify amounts to eliminate unproductive or inefficient efforts. The final bill that is normally sent

 4   to a client does not show entries that are deleted during the pro forma review process but instead

 5   includes an invoice that shows the billing detail for the amounts actually charged. Exhibit G

 6   reflects this typical editing process.

 7           35.     The narrative descriptions in Exhibit G have been redacted of attorney-client

 8   privileged and work product information, as well as task entries unrelated to the anti-SLAPP

 9   Motion and for which recovery is not sought. In the exercise of billing judgment, during the course

10   of this litigation, as the billing attorney, I wrote off (e.g., did not charge) or reduced certain time

11   entries for anti-SLAPP related work done by DWT timekeepers. Where this occurred, time entries

12   appear with parentheticals such as, “time reduced” or “no charge”. Based on my review of those

13   particular time entries, I reasonably estimate that more than $100,000 in otherwise recoverable

14   attorneys’ fees associated with work connected with the anti-SLAPP motion and producing

15   discovery to Plaintiffs were not charged to our clients. DWT is not seeking recovery for the

16   economic value of those professional services in this fees motion.

17                                                Costs Incurred

18           36.     DWT has incurred $101,225.24 in recoverable costs relating to this case. These

19   costs, itemized in the attached Exhibit G, include costs for court filing fees, process serving fees,

20   photocopy charges and litigation support services for processing and producing the tens of

21   thousands of records that the Reveal Defendants produced to Plaintiffs that DWT incurred in

22   defense of the Reveal Defendants in connection with the successful anti-SLAPP motion. The chart

23   below provides greater detail:

24
       Category of Expense                Amount
       Court/Appearance/Filing Fees         $1,603.16
25
       Copying/Printing                        $42.75
26     Discovery/Document Production       $96,496.88
27     Service of Process                    $182.00
       Transcripts/Court Reporters          $2,900.45
28
                          Total Expenses: $101,225.24
                                                         14
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 16 of 234


 1          I declare under penalty of perjury that the foregoing is true and correct. Executed this 7th

 2   day of May, 2021, at Albany, California.

 3
                                                  /s/ Thomas R. Burke
 4                                                       Thomas R. Burke
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      15
     CORRECTED DECLARATION OF THOMAS R. BURKE
     Case No. 17-cv-03695-MMC
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 17 of 234




                        EXHIBIT A
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 18 of 234




                                        Thomas R. Burke                                                      PARTNER

                                        San Francisco
                                        T 415.276.6500        Chair, Pro Bono & Social Impact Committee;
                                        F 415.276.6599        Chair, Sustainability Committee

                                        E thomasburke@dwt.com


    Education                           I defend speech and fight government secrecy.
    J.D., University of San Francisco
    School of Law, 1989, magna cum      Tom Burke defends speech and content across all mediums – representing
    laude                               internet companies; networks; studios; book, magazine and news publishers;
                                        and authors, journalists, photographers, documentary filmmakers, and
    B.S., Broadcast Journalism,
                                        environmental groups. With over 30 years of trial and appellate experience in
    Arizona State University, 1984,
    magna cum laude
                                        California's state and federal courts, Tom's practice covers the full spectrum of
                                        content liability issues including First Amendment and the defense of libel,
    Admitted to Practice                privacy and copyright claims. A veteran newsroom lawyer, Tom regularly
                                        provides prepublication counseling and defends journalists facing subpoenas for
    California, 1989
                                        unpublished information and confidential sources. He also regularly litigates
    U.S. Supreme Court, 2006            high-profile state and federal public records lawsuits. Tom has successfully
                                        handled hundreds of anti-SLAPP motions and is the author of "Anti-SLAPP
                                        Litigation" (The Rutter Group 2013-present). Since 2002, he has taught media
                                        law at the Graduate School of Journalism at the University of California,
                                        Berkeley.

                                        Tom is a member of the firm's Executive Committee and chair of DWT's Pro
                                        Bono & Social Impact Committee and DWT's Sustainability Committee.


    Practice Highlights
    Libel defense
    Planet Aid v. The Center for Investigative Reporting - Secured the dismissal of Reveal from the Center for Investigative
    Reporting and its reporters in a libel lawsuit that challenged nearly 80 statements and 20 publications following an
    18-month investigation into the alleged misuse of US and foreign funding to farmers in Malawi, Africa. 2021 WL 110252
    (N.D. Cal. 3/23/2021). OP-ED: "What a costly lawsuit against investigative reporting looks like," Columbia Journalism
    Review, 03.30.21

    Public records & access lawsuits
    Litigating public records lawsuits to make public information about: police misconduct throughout California following S.B.
    1421 including ongoing lawsuits against the California Attorney General, California Highway Patrol and BART; Veteran’s
    Administration whistleblower complaints; federal agency records of missing and murdered Native Americans; and FBI
    surveillance of an Muslim American community in Illinois.

    Internet speech
    Defended Yelp Inc. in a closely-watched California Supreme Court case (Hassell v. Bird, 5 Cal. 5th 522 (2018)) that upheld
    Yelp’s due process and free speech rights under Section 230 of the Communications Decency Act. In a 4-3 decision,
    reversing the Court of Appeal, the Supreme Court held that Yelp was not required to comply with a trial court order to
    remove a defamatory user review of a law firm published on Yelp. On January 22, 2019, the U.S. Supreme Court declined
    to review the case.

    Experience

    Libel, Privacy, and Other Constitutional Matters
    Edward Gallagher v. David Philipps


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 19 of 234



    Representing Pulitzer Prize-winning New York Times reporter David Philipps in a libel lawsuit brought by Navy SEAL
    "Eddie" Gallagher about the Times' reporting on Gallagher's court martial for alleged war crimes. The Navy's proceedings
    against Gallagher (who was acquitted of murder and convicted for posting for photographs with a teenage captive's body)
    attracted international news coverage, repeated intervention by President Trump and ultimately, the resignation of the
    Navy's top civilian leader. (S.D. Cal. Ongoing)


    U.S. WeChat Users Alliance v. Trump
    Pro Bono representation of the WeChat Users Alliance to secure a preliminary injunction and challenge the
    implementation of President Donald Trump's Executive Order 13943 banning the WeChat App as violating the First
    Amendment. 488 F. Supp.3d 912 (N.D. Cal. 2020); 2020 WL 6891820 (N.D. Cal. 2020). "
    U.S. Judge Temporarily Halts Trump’s WeChat Ban ," New York Times, 10.05.20


    Loomer v. Facebook, Inc.
    Represented Facebook against defamation claims by Laura Loomer, a conservative blogger and now congressional
    candidate, who was removed from the platform for violating Facebook's Community Standards. Loomer is notorious for
    making hateful comments against Muslims, immigrants, and other groups, and has been banned from numerous platforms
    including Twitter, Uber, Lyft, Venmo, and PayPal, among others. Loomer alleged that Facebook defamed her by stating
    that she had violated its "Dangerous Individuals and Organizations" policy. The court ordered her lawyer to file the pro hac
    vice motion before Loomer could file her opposition to our summary judgment motion. Loomer agreed to voluntarily
    dismiss the case. (N.D. Cal. 2020)


    CoreCivic, Inc. v. Candide Group LLC and Morgan Simon
    Secured dismissal of defendants in libel action brought by one of the nation's largest private prison owners arising from
    statements published on Forbes.com advocating against the use of private prisons to house immigrants detailed by the
    United States. (N.D. Cal. 2020)


    Henreid v. Microsoft
    Represented Microsoft and its search engine Bing.com to dismiss libel and related claims from alleged search engine
    results challenged by a California attorney. (Santa Clara Cty. (Cal.) Sup. Ct. 2020)


    Planet Aid v. Reveal from the Center for Investigative Reporting
    Secured the dismissal of Reveal from the Center for Investigative Reporting and its reporters in a libel lawsuit that
    challenged nearly 80 statements and 20 publications following an 18-month investigation into the alleged misuse of US
    and foreign funding to farmers in Malawi, Africa. 2021 WL 110252 (N.D. Cal. 3/23/2021).
    OP-ED: "What a costly lawsuit against investigative reporting looks like," Columbia Journalism Review, 03.30.21


    Energy Transfer Partners et al. v. Greenpeace Int'l et al.
    Defending Greenpeace's environmental advocacy in action brought by owner of Dakota Access Pipeline alleging that
    environmental groups are a global conspiracy under the RICO statute. Motion to dismiss granted. (Ongoing; D.N.D. 2019)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 20 of 234



    Gallaher v. Sonoma Media Investments, LLC
    Represented the Santa Rosa Press Democrat and its reporter in a defamation lawsuit brought by a prominent real estate
    developer and his son-in-law, arising from a series of articles reporting on an unprecedented $202,000 in political
    expenditures by the son-in-law in the final two weeks of the 2016 Santa Rosa City Council elections, after which the
    developer began to seek approval for large real estate developments in the community. The trial court granted in part and
    denied in part the defendants’ anti-SLAPP motions, after which all parties appealed. The California Court of Appeal
    reversed the portion of the trial court’s order that denied the anti-SLAPP Motions, directing that court to grant the motions
    in full and to award defendants their attorneys’ fees. 34 Cal. App. 5th 24 (2019)


    Rand Resources, LLC v. City of Carson
    Submitted media amici brief urging the California Supreme Court to broadly interpret what is a matter of "public interest"
    under the state's anti-SLAPP statute. 6 Cal. 5th 610 (2019)


    Resolute Forest Products, Inc. et al. v. Greenpeace International, et al.
    Representing Greenpeace in defamation and RICO action brought by forestry company arising from Greenpeace's speech
    about the impact of company's activities with Canada's boreal forest. After successfully transferring the case from Georgia
    to California, motion to dismiss and to strike under anti-SLAPP statute granted; renewed motions after amendment granted
    as to RICO and all but 2 of the 296 alleged defamatory statements. 2019 WL 281370 (N.D. Cal. 2019)


    Goldstein v. Climate Action Network, et al.
    Represented Sierra Club and other national environmental organizations to obtain the dismissal of a defamation action
    (styled as a RICO action) challenging the funding of climate science and advocacy based on First Amendment protections.
    (D.N.D. Texas 2017)


    Park v. Brd. of Trustees of California State University
    Submitted amici brief urging the California Supreme Court to interpret the state’s anti-SLAPP to be narrowly available to
    government entities. 2 Cal. 5th 1057 (2017)


    Almeciga v. Center for Investigative Reporting
    Obtained dismissal of plaintiff's fraud, fraudulent concealment, and breach of contract claims that CIR breached a promise
    to conceal her identity and forged her signature on a release for CIR's 2013 documentary, "I was a Hitman for Miguel
    Trevino," about a teenage assassin's role with the Los Zetas drug cartel. Following an evidentiary hearing, S.D.N.Y. Judge
    Jed Rakoff independently dismissed the plaintiff's lawsuit as a "fraud on the court" finding "clear and convincing evidence"
    that plaintiff made "critical and serious allegations that she knew to be false" and also excluded the plaintiff's handwriting
    expert. 185 F. Supp. 3d 401 (S.D.N.Y. 2016); 121 F. Supp. 3d 379 (S.D.N.Y. 2015)


    Baral v. Schnitt
    Submitted media amici brief urging the California Supreme Court to broadly interpret the state's anti-SLAPP statute to be
    available to strike protected free speech and petitioning activities even if a plaintiff's entire cause of action is not dismissed,
    a position unanimously adopted by the Court. 1 Cal. 5th 376 (2016)


    Brodeur v. Atlas Entertainment, et al.
    Submitted media amici brief urging a California Court of Appeal to broadly construe what is a "matter of public interest"
    under the state's anti-SLAPP statute arising from challenged dialogue in the movie "American Hustle." 248 Cal. App. 4th
    665 (2016)


    Mad Men


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 21 of 234



    Outside production counsel for "Mad Men," the Emmy-award winning fictional television drama on AMC. (2007-2015)


    O'Rourke v. Comcast
    Successfully defended Comcast in a libel action arising from a cable billing dispute that went viral. (N.D. Cal. 2015)


    Abbas v. Foreign Policy Group, LLC et al
    Submitted amicus brief on behalf of coalition of media organizations and trade associations urging D.C. Circuit to hold that
    Washington, D.C.’s anti-SLAPP law applies in federal court. ( 783 F.3d 1328 D.C. Cir. 2014)


    Enjaian v. ALM Media Properties
    Obtained dismissal of libel action brought by a University of Michigan Law School alum who sued the National Law Journal
    for accurately reporting on stalking allegations made against plaintiff by his classmates and a related Twitter message.
    (N.D. Cal. 2014)


    Intercon Solutions, Inc. v. Basel Action Network et al
    Submitted amicus brief on behalf of coalition of media organizations and trade associations urging 7th Circuit to hold that
    Washington's anti-SLAPP law applies in federal court and that the collateral order doctrine permits immediate appeal from
    denial of an anti-SLAPP motion. (7th Cir. 2014)


    Smith v. Payne
    Twice successfully obtained dismissals of libel and newsgathering lawsuits brought against The Press Democrat's
    reporting about plaintiffs' protracted disputes with a series of former landlords in multiple states. (N.D. Cal. 2012)


    Tiwari v. NBCUniversal Media, Inc.
    Represented NBCUniversal to obtain dismissal of libel and IIED claims and to resolve a federal civil rights lawsuit arising
    from an episode of "Dateline NBC: To Catch A Predator." (2012)


    Whitted Atkins Funeral Home v. ABC
    Obtained the immediate voluntary dismiss of an attempted prior restraint order (filed in conjunction with a libel action)
    sought by a funeral home to prevent the broadcast of an ABC news investigation. (San Francisco Cnty. (Cal.) Super. Ct.
    2012)


    Young v. CBS Broadcasting
    Represented CBS in a libel lawsuit (involving more than a dozen allegedly libelous sentences) based on an investigative
    news broadcast that reported on problems arising in legal proceedings to conserve the elderly and infirm in California. The
    California Court of Appeal held that plaintiff (a private conservator) was a public figure for purposes of the alleged libel and
    failed to establish actual malice, and ordered her claims stricken. 212 Cal. App. 4th 551 (2012)


    Ibarra v. Carpinello
    Obtained summary dismissal of libel litigation in the trial and appellate court arising from the commentary of a Houston
    Chronicle sports blogger writing about a controversy in the MMA world. (Los Angeles Cnty. (Cal.) Super. Ct.; Ct. of Appeal
    2011)


    Kim v. Korea Daily
    Successfully defended Korean newspaper in a libel action challenging news reports about a 2010 election within the


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 22 of 234



    Korean-American Community of San Francisco. (Alameda Cnty. (Cal.) Sup. Ct. 2011)


    Snyder v. Phelps
    Submitted amicus brief on behalf of twenty-two media organizations urging the U.S. Supreme Court to decide that
    intrusion and intentional infliction of emotional distress claims cannot be based solely on the publication of offensive
    opinions about matters of public concern. The Court agreed, ruling 8-1 that the speech at issue is protected by the First
    Amendment. Read the amicus brief. 562 U.S. 9 (2011)


    Suulutaaq et. al. v. Center for Investigative Reporting et al.
    Successfully defended award-winning investigative reporting center, its veteran reporter, and the San Francisco Chronicle
    in libel action brought by an Alaska Native corporation challenging a news article that raised questions about its receipt of
    millions in federal stimulus money for a construction project in Napa Valley. The bulk of Suulutaaq's implication claims were
    dismissed by the Court as a matter of law, after which Suulutaaq voluntarily dismissed the action with prejudice. 782 F.
    Supp. 2d 795, 2010 (D. Alaska 2011)


    Brooks v. San Francisco Chronicle
    As local counsel, using the anti-SLAPP statute, obtained the dismissal of a libel lawsuit filed by an elected Oakland City
    Councilwoman. The action challenged one sentence in a column that recounted law enforcement investigations of the
    plaintiff. The trial and court of appeal unanimously upheld the challenged statement as absolutely privileged as a 'fair and
    true' report of an official proceeding. (Alameda Cnty. (Cal.) Super. Ct. 2010)


    In re Reglan products liability litigation
    Successfully obtained the prompt voluntary dismissal of 103 individual products liability lawsuits filed challenging the
    content of a drug monograph, using the anti-SLAPP statute. (San Francisco Cnty. (Cal.) Super. Ct. 2010)


    Rivera v. First Data Bank
    As local counsel, using the anti-SLAPP statute, obtained the dismissal of wrongful death claims brought against First
    Databank, a medical publisher, on the grounds that First Databank's drug monograph was protected by the First
    Amendment. 187 Cal. App. 4th 709 (2010)


    Simpson Strong-Tie v. Gore
    Obtained unanimous California Supreme Court decision affirming the summary dismissal by the trial and appellate courts
    of a trade libel lawsuit arising from a plaintiff class action attorney's constitutionally-protected efforts to locate potential
    class representatives, which established the precedent that the 'commercial speech' exemption (CCP 425.17(c)) to
    California's anti-SLAPP statute is to be narrowly construed to protect First Amendment activities. 49 Cal. 4th 12 (2010)


    Stewart v. Rolling Stone Magazine
    Represented Rolling Stone Magazine to successfully dismiss right of publicity claims brought by a putative class of
    musicians that arose out of a gatefold editorial feature published adjacent to a cigarette advertisement. In this issue of first
    impression, the Court of Appeal unanimously dismissed plaintiffs' claims finding that the gatefold was protected under the
    First Amendment. 181 Cal. App. 4th 664 (2010)


    Gangland/A&E Lawsuit
    Obtained voluntary dismissal of invasion of privacy and libel lawsuit arising from the use of still photographs in an episode
    of The History Channel's "Gangland" television program. (N.D. Cal. 2009)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 23 of 234



    Club Members for an Honest Election v. Sierra Club
    After successfully petitioning for review, obtained unanimous California Supreme Court ruling dismissing a lawsuit
    targeting the environmental organization's First Amendment-protected election activities, and establishing the precedent
    that the 'public interest' exemption (CCP 425.17(b)) to California's anti-SLAPP statute is to be narrowly construed to
    protect First Amendment activities. 45 Cal. 4th 309 (2008)




    Taus v. Loftus
    After successfully petitioning for review, obtained the dismissal of claims (in the Court of Appeal and California Supreme
    Court) in complex defamation and invasion of privacy lawsuit against prominent psychologists and a national magazine
    arising from the scientific debate over 'repressed memories' of alleged sexual abuse. 40 Cal. 4th 683 (2007)


    Bonds v. Sports Illustrated
    Defended Sports Illustrated magazine in injunctive relief lawsuit filed by Barry Bonds to challenge publication of
    confidential federal grand jury testimony appearing in an article about steroid use in Major League Baseball. Action
    voluntarily dismissed by Bonds after request for injunction was denied. (San Francisco Cnty. (Cal.) Super. Ct. 2007)


    Drake v. Leno
    Obtained summary dismissal of libel action against television network arising from a comedy routine on "The Tonight Show
    with Jay Leno." (San Francisco Cnty. (Cal.) Super. Ct. 2006)


    Carver v. Bonds
    Successfully defended former San Francisco 49er Roger Craig in libel lawsuit arising from statements published in
    newspaper's investigative article. (San Francisco Cnty. (Cal.) Sup. Ct. 2005)


    Wiley v. Black Entertainment Television
    Obtained voluntary dismissal after motion filed to dismiss emotional distress claims against BET for use of still photograph
    of Magic Johnson during annual cable television network's annual music awards program. (N.D. Cal. 2004)


    Li v. CBS Broadcasting
    Obtained dismissal of libel and privacy claims based on hidden-camera news investigation of San Francisco restaurant
    health code violations. (San Francisco Cnty. (Cal.) Super. Ct. 2003)


    Sea Horse Ranch v. CBS Broadcasting
    Obtained voluntarily dismissal after motion filed to dismiss negligence and privacy claims based on hidden camera
    investigation of alleged animal abuses. (San Francisco Cnty. (Cal.) Super. Ct. 2003)


    Citizens Against the Unauthorized Practice of Law v. ABC
    Obtained voluntary dismissal of invasion of privacy claims based on hidden-camera news investigation of immigrant
    counseling service. (San Francisco Cnty. (Cal.) Super. Ct. 2002)


    Daly v. Viacom
    Defended and obtained dismissal of libel, invasion of privacy and right of publicity claims based on use of footage of
    plaintiff in a reality television program. (N.D. Cal. 2002)



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 24 of 234



    Seelig v. Infinity Broadcasting
    Obtained dismissal of libel claim brought by contestant on '"Who Wants to Marry a Multi-Millionaire?" reality-television
    program against live San Francisco morning radio program, establishing appellate precedent for the broad application of
    California's anti-SLAPP statute. 97 Cal. App. 4th 798 (2002)


    Nadel v. Regents of the University of California*
    Successfully defended libel action based on press release about plaintiffs’ actions in People’s Park in Berkeley. Court of
    Appeal recognized that government employees enjoy First Amendment protected free speech rights. 28 Cal. App. 4th
    1251 (1994)


    Sparks v. San Francisco Bay Guardian*
    Successfully defended Bay Guardian in libel and invasion of action arising from an April Fool’s Day parody edition of the
    newspaper. 17 Cal. App. 4th 655 (1993)

    Internet
    Henreid v. Microsoft
    Represented Microsoft and its search engine Bing.com to dismiss libel and related claims from alleged search engine
    results challenged by a California attorney. (Santa Clara Cty. (Cal.) Sup. Ct. 2020)


    Multiversal v. Yelp
    Successfully defended Yelp in a false advertising and unfair competition lawsuit from Yelp's publication of an online video
    about the operation of its recommendation software. Defeated plaintiff's repeated efforts to access Yelp's proprietary
    source code, and then prevailed on the merits following a bench trial. This matter is now on appeal in the Court of Appeal
    (Second Appellate District). (Los Angeles Cnty. (Cal.) Super. Ct. 2020)


    Hassell v. Bird (Yelp)
    Defended Yelp Inc. in this closely-watched California Supreme Court case that upheld Yelp’s due process and free speech
    rights under Section 230 of the Communications Decency Act. Reversing the Court of Appeal, in a 4-3 decision, the
    Supreme Court held that Yelp was not required to comply with a trial court order to remove a defamatory user review of a
    law firm published on Yelp. On January 22, 2019, the U.S. Supreme Court declined to review the case. (5 Cal. 5th 522
    (2018))


    Darsky v. Avvo, Inc.
    Represented Avvo in lawsuit brought by licensed California attorney on behalf of putative class who alleged that Avvo
    misappropriated his name and likeness by selling advertising on the same page as publicly available information about him
    and his law practice. After the hearing on Avvo’s anti-SLAPP motion, plaintiff agreed to dismiss the case in exchange for
    an agreement limiting his obligation to pay Avvo’s attorneys’ fees. (N.D. Cal. 2016)


    GLAD v. Cable News Network, Inc.
    Lead counsel representing CNN in this putative class action lawsuit for alleged California civil rights and Disabled Persons
    Act violations that sought to compel CNN to include captioning on all news videos available on CNN.com only months
    before the FCC issued final closed-captioning rules. Reversing the district court, the 9th Circuit held that CNN’s captioning
    decisions were protected by its free speech rights and dismissed the civil rights claims. The court certified review of the
    disability claim to the California Supreme Court after which plaintiffs voluntarily dismissed the action. (742 F.3d 414 (9th
    Cir. 2014); 742 F.3d 871 (9th Cir. 2014))


    Jones v. Dirty World Entertainment Recordings LLC


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 25 of 234



    Submitted amicus brief on behalf of online service providers, including major technology companies and news media,
    arguing for reversal of district court's narrow interpretation of Section 230 of the Communications Decency Act. The 6th
    Circuit Court of Appeals ultimately reversed and vacated the judgment, endorsing a broad interpretation of Section 230
    which permits websites and service providers to engage in traditional editorial functions without becoming liable for user
    content. 755 F.3d 398 (6th Cir. 2014)


    Valentine v. Nebuad
    Obtained dismissal on lack of jurisdiction, on behalf of internet service provider Bresnan Communications in federal
    privacy lawsuit challenging the use of deep-packet inspection technology (2009). Won dismissal of ECPA claims in
    sister-case in Montana and in the 9th Circuit enforcing arbitration. (N.D. Cal. 2011; 9th Cir. 2013)


    Funspire Interactive v. mywaves, Inc.
    Successfully defended mobile content provider in breach of contract action involving advertising on mobile devices. (Santa
    Clara Sup. Ct. 2012)


    Keck v. Amazon.com
    Defended Amazon.com against privacy claims raised by book that was published by third parties through Amazon's Kindle
    Direct Publishing program. Court found Amazon.com immune from liability under Section 230, granting its motion for
    judgment on the pleadings. (Placer Sup. Ct. 2011)


    Smith v. The Regents of Univ. of California
    Represented UCSF, through summary judgment, in a class action lawsuit for alleged CMIA and constitutional invasion of
    privacy claims, valued at over one billion dollars, arising from UCSF’s automated sharing of patient information with a
    third-party vendor. The constitutional privacy claim was dismissed on summary judgment and the CMIA claim was
    favorably resolved in a settlement approved by the trial court. 2010 WL 5148256 (2010)


    Liao v. CNN
    Twice, obtained dismissal of federal civil rights lawsuit challenging editorial content on CNN.com. (N.D. Cal. 2009)


    Fair Housing Council of San Fernando Valley, et al. v. Roommates.com, LLC
    Submitted amicus brief on behalf of media amici in 9th Circuit's en banc review of the scope of immunity afforded by
    Section 230 of the Communications Decency Act to mixed-content websites. No. 04-56916 (en banc) 521 F.3d 1157 (9th
    Cir. 2008)


    Kaiser Permanente v. Cooper
    Obtained temporary and permanent injunction against former IT employee, self-dubbed the "Diva of Disgruntled," from
    disseminating online, protected health information of over 100 Kaiser members. (Alameda Supr. Ct. 2006)

    Public Records Litigation
    ACLU Chapters v. Department of Homeland Security
    Successfully represented ACLU chapters in Freedom of Information Act lawsuits in the Southern, Central and Northern
    Districts of California against the Department of Homeland Security and Customs and Border Protection to compel the
    release of public records documenting CBP’s local implementation of President Trump’s 2017 executive orders halting
    refugee admissions and barring travelers from several predominantly Muslim countries. (S.D. Cal., C.D. Cal., N.D. Cal.;
    Ongoing)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 26 of 234



    Boundaoui v. FBI
    Representing a documentary filmmaker in FOIA litigation to compel the FBI to produce records of "Operation Savage
    Betrayal" – the FBI’s surveillance of a Muslim American community outside of Chicago. Ms. Boundaoui’s investigation
    uncovered one of the largest FBI terrorism probes conducted before September 11th and is the subject of her film: "The
    Feeling of Being Watched" (2018) (N.D. Ill.; Ongoing)


    First Amendment Coalition v. Becerra
    Representing KQED in a California Public Records Act lawsuit to compel California’s Attorney General to comply with
    newly enacted Senate Bill 1421 and release “millions” of records related to peace-officer conduct currently being withheld.
    (San Francisco Sup. Ct. Ongoing)


    Lawyers Committee for Civil Rights of the Bay Area v. U.S. Citizenship & Immigration Services
    Representing LCCR and immigration nonprofit organizations in FOIA litigation against USCIS to compel the agency to
    release records regarding the agency's use of "gang indicators" in asylum determinations. (Ongoing; N.D. Cal.)


    National Public Radio v. Federal Bureau of Investigation
    Representing NPR in FOIA litigation to compel the release of videos of ballistics testing conducted by the FBI. (D.D.C.
    2020)


    National Public Radio v. Office of Management & Budget
    Represented NPR in FOIA litigation to compel OMB to release particular “all staff” emails sent by OMB Director Mick
    Mulvaney. (D.D.C. 2020)


    National Public Radio v. Veteran's Administration
    Representing NPR in FOIA litigation to compel the VA to release hundreds of Whistleblower complaints made to the newly
    created Office of Accountability and Whistleblower Protection in the Veteran’s Administration. (Ongoing; N.D. Cal.)


    The Center for Investigative Reporting v. Beverley Hills Unified School District
    Represented CIR in a public records lawsuit that compelled the BHUSD to produce public documents reflecting lobbying
    efforts with the Trump White House and others to garner support to stop funding for the Purple Line Extension of the Los
    Angeles subway. (Los Angeles Sup. Ct.; 2021)


    University of Washington v. U.S. Dept. of Defense
    As a special assistant attorney general, represented the University of Washington and its Center for Human Rights in FOIA
    litigation to compel the Department of Defense and the Defense Intelligence Agency and the U.S. Southern Command to
    release records documenting information about massacres in El Salvador during the country’s civil war in the 1980s.
    Previously classified documents obtained by the University through earlier FOIA litigation against the Central Intelligence
    Agency were cited by the Constitutional Chamber of the Supreme Court of El Salvador in a 2017 ruling ordering a new
    investigation of the forced disappearance of children during an August 1982 military operation in the department of San
    Vicente. (W.D. Wash.; 2021)


    University of Washington v. U.S. Dept. of Homeland Security
    As a special assistant attorney general, representing the University of Washington and its Center for Human Rights in
    FOIA litigation against the Dept. of Homeland Security, ICE, and CBP to compel the Department of Homeland Security and
    ICE to release public records documenting the agencies activities within the State of Washington. (Ongoing; W.D. Wash.)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 27 of 234



    Voice of San Diego v. U.S. Army
    Represented the VOSD in FOIA litigation to compel the Army Corp. of Engineers to release public documents about the
    building of the U.S./Mexico border wall near San Diego. (S.D. Cal. 2019)


    Muslim Advocates v. City of Los Angeles
    Successfully obtained public records concerning the LAPD’s plan to "map" Muslims in Los Angeles. The LAPD responded
    to Muslim Advocates' Public Records Act request by claiming that "no records exist," but after years of litigation disclosed
    500-plus pages of responsive records. Following Muslim Advocates' success on the merits, the court ordered the City of
    Los Angeles to pay more than $500,000 in attorneys' fees. (Cal. Super. Ct. 2018)


    National Conference of Black Mayors v. Sacramento News & Review
    Defended SN&R in a novel injunctive relief lawsuit brought by the Mayor of Sacramento after the SN&R made a California
    Public Records Act request for emails sent by the Mayor and his staff using private email accounts. After defeating the
    Mayor’s preliminary injunction (to block the release of hundreds of emails allegedly protected by the attorney-client
    privilege), convinced the Sacramento Superior Court to release the vast majority of the remaining withheld emails that
    revealed the Mayor’s use of staff to conduct non-city business and using non-city staff to conduct city business.
    Nevertheless, SN&R’s fees request was denied. 25 Cal. App. 5th 570 (2018)


    Bloom v. The Regents of the University of California
    Co-counsel representing a journalism professor in a Public Records Act lawsuit that forced the Bancroft library on the
    Berkeley campus to make available to the public, files of the historic Special Crime Study Commission on Organized Crime
    in California. The collection comprised the activities of the Commission, first appointed in 1947 by then-Governor and
    future Chief Justice of the United States Supreme Court Earl Warren. UC-Berkeley insisted that the collection was not
    publicly accessible because it was privately donated and access was controlled by the donor’s wishes. After depositions
    were taken of Bancroft librarians and a demand was made by the State’s Archivist that the collection be publicly
    accessible, the University reversed course. The Regents paid over $100,000 in attorneys’ fees. (Alameda Sup. Ct. 2017)


    City of Los Angeles v. Superior Court (Anderson-Barker)
    Submitted media amici brief in support of allowing California’s Civil Discovery Act to be available in Public Records Act
    proceedings, the position adopted by the Court of Appeal in this matter of first impression. 9 Cal. App. 5th 272 (2017)


    First Amendment Coalition v. DOJ
    Litigated five-year FOIA action that compelled the U.S. Department of Justice to disclose legal memoranda provided by the
    Office of Legal Counsel to the CIA and Department of Defense regarding the legality of the executive branch’s extra-
    judicial lethal execution of U.S. citizens living overseas and designated as terrorists. On appeal, the 9th Circuit found that
    the district court had abused its discretion in denying our client’s ability to recover its attorneys’ fees. In 2019, the DOJ paid
    $300,000 in attorneys’ fees in a settlement. 878 F.3d 1119 (9th Cir. 2017)


    In re American Civil Liberties Union Freedom of Information Act requests regarding executive order 13769 (MDL
    No. 2786)
    Represented 44 ACLU Chapters across the nation to successfully oppose the U.S. Department of Homeland Security and
    U.S. Customs & Border Protection’s motion before the U.S. Judicial Panel on Multidistrict Litigation to transfer to the U.S.
    District Court for the District of Columbia, 13 FOIA separately filed lawsuits across the country. All 13 Freedom of
    Information Act lawsuits sought access to local field office records about the CBP’s interpretation and enforcement of the
    January 27, 2017, Executive Order No. 13769, titled “Protecting the Nation from Foreign Terrorist Entry Into the United
    States.” The request was only the third time that the Government has ever sought MDL consolidation of FOIA lawsuits and
    the first time its request was denied. (2017)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 28 of 234



    Pacific Merchant Shipping Association v. Board of Pilot Commissioners & San Francisco Bar Pilots
    Represented PMSA to successfully compel the disclosure of pilot schedules and other records used by the state’s licensed
    pilots responsible for safely piloting all ocean-going vessels in San Francisco Bay and establishing that the Port Agent is a
    public official subject to the requirements of the California Public Records Act. 218 Cal. App. 4th 577 (2013) PMSA was
    awarded nearly $300K in attorneys’ fees and costs. 242 Cal. App. 4th 1043 (2015)


    Public.Resource.Org v. IRS
    Represented government transparency advocacy group in Freedom of Information Act lawsuit that compelled the IRS to
    make Form 990 tax returns of all nonprofit organizations available in modern electronic format. Secured precedential
    rulings holding that FOIA applies to such requests, 50 F. Supp. 3d 1212, and clarifying agencies' disclosure obligations
    under the Electronic Freedom of Information Amendments, 78 F. Supp. 3d 1262. As a result of this litigation, the IRS made
    all Form 990s nationwide available in modern electronic format beginning in 2016. (N.D. Cal. 2015)


    The Los Angeles Times v. The Regents of the University of California
    Successfully prosecuted a California Public Records Act lawsuit on behalf of The Times and Sacramento Bee to compel
    public disclosure of the names of all UC Davis police officers involved in the infamous pepper spraying of students
    protesting tuition increases at UC Davis in November, 2011. (Alameda Sup. Ct., Court of Appeal & Cal. Supreme Court
    2014)


    Martins v. United States Citizenship & Immigration Services
    On behalf of a San Francisco immigration attorney, obtained a rare restraining order in the context of a Freedom of
    Information Act lawsuit, compelling the USCIS to immediately release of asylum officer interview notes for ten of Mr.
    Martins’ clients. Following the injunction, USCIS entered into a national settlement that ended its policy and practice of
    withholding asylum officer interview notes with applicants seeking asylum on the basis of the deliberative process
    privilege. USCIS also agreed to conduct staff training that was completed in early 2014. 962 F. Supp. 2d 1106 (N.D. Cal.
    2013)


    Marken v. Santa Monica-Malibu Unified School District
    Represented a UCLA Professor in a California Public Records Act lawsuit to obtain access to public records of a high
    school teacher disciplined by the SMMUSD. 202 Cal. App. 4th 1250 (2012)


    Sacramento County Employees' Retirement System v. Superior Court
    Co-authored media amici brief in support of the public's right of access to the names and pensions paid to Sacramento
    County government retirees kept secret for decades by Sacramento County. 195 Cal. App. 4th 440 (2011)


    The Press Democrat v. Sonoma County Employees' Retirement Association
    Prosecuted California Public Records lawsuit to secure public access to the names and pensions paid to Sonoma County
    government retirees kept secret for decades by Sonoma County. 198 Cal. App. 4th 986 (2011)


    In re Adams County Historical Society v. Kinyoun
    Reversing more than a century of secrecy, obtained a unanimous opinion from the Nebraska Supreme Court that the
    names of some 1,600 former residents buried anonymously between 1890 and 1959 at the Hastings Regional Center, the
    state's largest mental health cemetery, are public under the state's Public Records Act. 277 Neb. 749 (2009)


    Lawyers Committee for Civil Rights v. U.S. Treasury
    Successfully litigated Freedom of Information Act lawsuit to compel the public disclosure of documents reflecting
    individuals mistakenly identified on the federal government's global terrorist watch list. 534 F. Supp. 2d 1126 (N.D. Cal.


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 29 of 234



    2008)


    International Federation of Professional and Technical Engineers, Local 21, AFL-CIO v. Alameda County Superior
    Court
    Filed amici brief on behalf of the Coalition of University Employees in support of the public’s right of access to the salaries
    paid to California’s public employees in this landmark decision by the California Supreme Court. 42 Cal. 4th 319 (2007)


    Berman v. CIA
    Represented Vietnam war historian in Freedom of Information Act litigation, defeating CIA's claim that presidential
    intelligence daily briefs are categorically exempt from FOIA's disclosure mandates. 501 F.3d 1136 (9th Cir. 2007) Eight
    years later, the CIA publicly released a collection of 2,500 declassified PDBs from the Kennedy and Johnson
    Administrations, disproving the CIA's previous dire claims that the PDBs were "uniquely sensitive" and "non-segregable."


    Gordon v. FBI
    Using the Freedom of Information Act, compelled the FBI and TSA to publicly release previously secret documents about
    the federal government's expanded use of the "no fly" and "selectee" lists to screen airline passengers after September 11.
    ACLU-NC recovered $200,000 in attorneys' fees. 388 F. Supp. 2d 1028 (N.D. Cal. 2004); 390 F. Supp. 2d 897 (N.D. Cal.
    2005)


    Bakersfield City School Dist. v. Superior Court
    Successfully litigated Public Records Act matter in the trial court and court of appeal to establish legal precedent ensuring
    the public's right to review complaints of misconduct by public employees. 118 Cal. App. 4th 1041 (2004)


    San Francisco's Sunshine Ordinance/Proposition G
    Co-authored Proposition G (enacted by San Francisco's voters in 1999) to update San Francisco's landmark "Sunshine
    Ordinance" Sec. 67, providing greater rights of access to public records and meetings within the city and county.


    Williams v. Superior Court*
    Represented Freedom Communications in Public Records Act lawsuit seeking access to disciplinary records of law
    enforcement officers involved in the botched execution of a search warrant. 5 Cal. 4th 337 (1993)

    Access to Public Proceedings
    First Amendment Coalition v. Governor of the State of California
    Representing the First Amendment Coalition in a series of motions to unseal records submitted by the California
    Governor's Office to the California Supreme Court, seeking the Court's approval of a proposed grant of clemency former
    state senator convicted of election-related crimes. In its ground-breaking order in Wright on Clemency (Case No.
    S251879), the Supreme Court applied constitutional law and the California Rules of Court governing the sealing of court
    records to order the governor to provide public access to the vast majority of the clemency file. Other motions to unseal
    involving records submitted by Govs. Brown and Newsom in support of clemency requests involving twice-convicted felons
    remain pending before the court. (Ongoing)


    Perry v. Schwarzenegger/Prop. 8 Trial Video
    Represented national media coalition in access proceedings in the District Court, 9th Circuit and in and through the U.S.
    Supreme Court – during a single week – seeking to televise this historic San Francisco federal trial involving a due process
    challenge to California’s prohibition against same-sex marriage. The Supreme Court issued a temporary stay of the
    broadcast [Hollingsworth v. Perry, 558 U.S. 1107, 130 S. Ct. 11232 (2010) (mem.)] and two days later, by a 5-4 vote,
    extended the stay. Hollingsworth v. Perry, 558 U.S. 183, 130 S. Ct. 705 (2010) (per curiam). Secured a later ruling by the


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 30 of 234



    district court allowing access to a videotape of the bench trial [2011 WL 4527349], later reversed by the 9th Circuit. Perry v.
    Brown, 667 F.3d 1078 (9th Cir. 2012). In 2018, on behalf of KQED, obtained an order unsealing the video of the trial in
    August of 2020 absent a further court order. Perry v. Schwarzenegger, 302 F. Supp. 3d 1047 (N.D. Cal. 2018). In April of
    2019, the 9th Circuit dismissed an appeal of that order by the Proponents of Prop. 8 on ripeness grounds. (Ongoing)


    Los Angeles Times Communications LLC v. Kernan
    Represented the Los Angeles Times and KQED to challenge the State of California’s lethal injection execution regulations,
    on constitutional grounds, to ensure the public's right of access to observe executions and to prevent the State of
    California from carrying out significant portions of executions in secret. Defeated the State’s motion to dismiss. On March
    13, 2019, California Governor Newsom issued an executive order suspending the death penalty in California. 2018 WL
    10419787 (N.D. Cal. 2019)


    McNair v. National Collegiate Athletic Assn.
    Represented The New York Times and the Los Angeles Times to successfully unseal 400 court documents regarding the
    NCAA’s investigation into whether USC running back Reggie Bush received improper treatment while at USC. 234 Cal.
    App. 4th 25 (2015)


    In re Apple iPod iTunes antitrust litigation
    Represented Bloomberg L.P., the Associated Press and CNN to seek the release of a copy of the videotape of former CEO
    of Apple Steve Jobs shown to the jury during trial proceedings. The District Court denied the motion concluding that the
    deposition was not a judicial record. 75 F. Supp. 3d 1271 (N.D. Cal. 2014)


    In re Google Gmail litigation
    Represented Coalition of media organizations to successfully oppose Google’s after-the-fact attempt to seal portions of the
    reporter’s transcript of a hearing on class certification held in open court to protect disclosure of proprietary processes
    used by Google in the operation of Gmail. (2014 WL 10537440 N.D. Cal.)


    In re application for exemption from electronic public access fees by Jennifer Gollan and Shane Shifflett
    Represented journalists with Bay Citizen and the Center for Investigative Reporting to request an exemption from the fees
    associated with accessing electronic court records through PACER. The request was denied by the District Court and
    affirmed by the 9th Circuit but in the process, the access rules were favorably amended to address requests by non-profit
    media organizations. 728 F.3d 1033 (9th Cir. 2013)


    "Fijitagate" gag order
    Represented The New York Times and local network television stations to successfully oppose a gag-order requested by
    the San Francisco District Attorney to restrict pretrial publicity in a criminal case involving eight police officers indicted on
    charges stemming from a Union Street fight that turned into a political scandal dubbed “Fajitagate”. (San Francisco Super.
    Ct. 2003)


    Lesher Communications v. Superior Court*
    Obtained precedent-setting appellate ruling ensuring the public's right of access to jury questionnaires used in criminal
    cases in California's courts. 224 Cal. App. 3d 774 (1990)

    Intellectual Property
    Philpot v. Alternet
    Defended Alternet in copyright litigation arising from the online publication of a celebrity photograph. (N.D. Cal.; 2019)



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 31 of 234



    Blackshear Enterprises Inc. v. Lenox Corporation
    Defended Lenox in arbitration in a complex licensing, copyright, trademark, right of publicity and royalty dispute involving
    the marketing and sale of collectable figurines. (2016)


    City of Inglewood v. Teixeira
    Defended citizen-activist in a copyright suit brought by the City of Inglewood arising from his use of clips of city council
    meetings in critical YouTube videos. The district court found that California government agencies cannot enforce copyright
    in public records absent specific statutory authorization, and that the action independently was barred by the fair use
    doctrine. The court dismissed the city’s complaint with prejudice and awarded attorneys’ fees under the Copyright Act.
    (C.D. Cal. 2015)


    AJ Management Consulting, LLC v. MBC FZ-LLC
    Defended MBC in copyright action involving a dispute over the ownership of cloud-based mobile technology used to power
    MBC's "Omar App" a digital story-telling app used by MBC to promote its Omar television series in the United Arab
    Emirates. MBC's motion to dismiss granted. (2014 WL 2878891; N.D. Cal.)


    Chamber of Commerce of the United States v. Servin, et al.
    Represented the Yes Men against trademark claims filed after they performed a political parody of the Chamber of
    Commerce's controversial position on global climate change; three years after defendants moved to dismiss, the Chamber
    dropped its lawsuit. USDC D.C. 09cv 2014 (2013)


    Alberghetti et al. v. Corbis Corporation
    Represented national media and licensors of photographic imagery in amicus brief challenging district court's ruling that
    the subject of a photograph may assert a viable right-of-publicity claim based merely on a licensor's offer to license the
    copyright in the photograph. (9th Circuit 2012)


    National Photo Group, LLC v. Bleacher Report
    Defended Bleacherreport.com in copyright litigation arising from the use of a celebrity photograph. (N.D. Cal. 2012)


    Duncan v. Cohen
    Defended Sierra Club in federal copyright litigation and related declaratory relief action in state court involving the motion
    picture rights to Mr. Duncan’s novel "The River Why." (N.D. Cal.; San Francisco Sup. Ct. 2008)


    Savage v. Council on American-Islamic Relations
    Obtained summary dismissal of a copyright/RICO lawsuit brought by conservative syndicated radio talk show host,
    Michael Savage, targeting the free speech rights of the nation's largest Muslim civil rights organization Council for
    American-Islamic Relations (CAIR). 87 U.S.P.Q.2d 1730 (N.D. Cal. 2008)


    NIMA Entertainment v. Persian News Network
    Successful defense of satellite television station in a complex copyright infringement lawsuit involving the ownership of
    three Iranian films. (N.D. Cal. 2008)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 32 of 234



    Identity Arts v. Best Buy Co., Inc.
    Defended San Francisco advertising agency in copyright dispute involving its independent creation of short films shown
    during movie trailers to remind theatre audiences to silence their cell phones. IA’s motion for judgment (no access, no
    substantial similarity and scenes a faire) was granted. (2007 WL 1149155; N.D. Cal.)


    Guichard v. Mandalay Pictures, LLC
    Represented the Motion Picture Association of America and all of its members (except Metro-Goldwyn-Mayer Studios) to
    dismiss claim by independent motion picture producer that the MPAA’s Motion Picture Title Registration Bureau violated
    unfair competition and antitrust laws. (2005 WL 2007883; N.D. Cal.)


    Knauer v. Kaiser Permanente International, Inc.
    Defended Kaiser in copyright litigation involving the ownership of a portfolio of photographs taken by a freelance
    photographer and associated alleged contract restrictions on Kaiser’s marketing collateral. (N.D. Cal. 2004)


    Zatz v. Sierra Club
    Defended Sierra Club in copyright action involving the use of raw footage of the Arctic National Wildlife Preserve. (W.D.
    Wash. 2004)


    Wham-O, Inc. v. Paramount Pictures
    Represented Paramount Pictures and Happy Madison Productions, Inc. to defeat a preliminary injunction to enjoin the film
    Dickie Roberts: Former Child Star based on trademark and dilution claims arising from the alleged and unauthorized
    misuse of WHAM-O’s "Slip ‘N Slide" water slide. 286 F. Supp.2d 1254 (N.D. Cal. 2003)


    Zito v. Steeplechase Films
    Defended Sierra Club against copyright infringement claim relating to use of photograph of Ansel Adams. The federal court
    barred plaintiff from recovering statutory damages or attorneys' fees, leading to dismissal of the action. 267 F. Supp. 2d
    1022 (N.D. Cal. 2003)


    Metro Publishing Inc. v. SurfMet, Inc.
    Represented Metro Publishing in successful preliminary injunction motion to enjoin the unauthorized use of Metro’s
    trademark and trade dress. (66 U.S.P.Q.2d 1134 (N.D. Cal. 2002)

    Journalist's Privilege and Source Protection
    In re Eurasian National Resources Corp. & In re Dechert Subpoenas
    Represented The Sunday Times of London and its reporter Danny Fortson, against subpoenas seeking his unpublished
    and confidential information used in news reporting about the operations of ENRC. (N.D. Cal. 2020)


    SFPD search warrants to Bryan Carmody
    Represented freelance journalist Bryan Camody to successfully quash five search warrants issued to the San Francisco
    Police Department, in violation of state and federal protections, in SFPD’s investigation into the leak of a police report
    regarding the death of Jeff Adachi, San Francisco’s Public Defender. (San Francisco Cnty. (Calif.) Sup. Ct. 2019)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 33 of 234



    Hatch v. Kantz
    Quashed civil plaintiff’s subpoena seeking San Francisco Chronicle reporter Scott Fagan’s unpublished reporting materials
    and later limited Mr. Fagan’s deposition testimony to only published information about his news reporting on this civil
    dispute. (San Mateo Sup. Ct. 2017)


    Hurry v. Financial Industry Regulatory Authority, Inc.
    Quashed federal subpoena issued to reporter with TheStreet.com seeking the identity of confidential sources and other
    unpublished information. (N.D. Cal. 2017)


    People v. Gaskin
    Quashed criminal defendant’s pre-trial subpoena to CNN for outtakes of video and reporter’s notes taken following
    protests on the UC Berkeley campus. (Alameda Sup. Ct. 2017)


    Riley v. California and U.S. v. Wurie
    Submitted amicus brief on behalf of National Press Photographers Association, Reporters Committee for Freedom of the
    Press, and a coalition of media organizations, urging the U.S. Supreme Court to examine the constitutionality of
    warrantless searches of cell phone data (including journalists’ cell phones) incident to arrest. (U.S. 2014)


    People v. Ramos
    Quashed pre-trial and trial subpoenas seeking to compel testimony from San Francisco Chronicle protected by the
    reporter’s shield law in a triple-murder trial. (San Francisco Sup. Ct. 2011)


    People v. Shotwell
    Quashed subpoena seeking San Francisco Chronicle photographer’s unpublished photographs of a BART protest. (San
    Francisco Sup. Ct. 2011)


    In re Search Warrant to Gizmodo.com
    Aided Gizmodo.com (one of the Gawker Media websites) in dealing with reporter's shield issues immediately following the
    execution of a search warrant by the San Mateo County District Attorney's Office on the home of a Gizmodo writer
    covering a story about a prototype Apple iPhone left in a Redwood City, Calif., bar. (San Mateo County Sup. Ct. 2010)


    In re subpoena issued to STF Productions, Inc.
    Successfully defended "America's Most Wanted" television program against federal criminal defendant's pre-trial
    subpoena in murder case seeking unpublished video outtakes in nearly four-year dispute; subpoena withdrawn following
    favorable rulings by the 9th Circuit Court of Appeals. (9th Cir. 2007)


    In re Grand Jury Subpoena Issued to Joshua Wolf
    Submitted amici brief (along with the ACLU-NC) in the trial court and 9th Circuit in support of freelance journalist Josh Wolf
    in connection with contempt proceedings against Wolf for his refusal to produce unpublished video footage of a July 2005
    anarchist protest in San Francisco and t testify before a federal grand jury. Mr. Wolf went on to be held in federal prison for
    226 days, before he was released. (201 Fed. Appx. 430 9th Cir. 2006)




Davis Wright Tremaine | DWT.COM
                 Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 34 of 234



    People v. Scott Peterson
    On behalf of a national media coalition, responded to a court-issued subpoena (issued during trial) for the media pool to
    produce all video outtakes of activity outside of the Redwood City, CA courtroom; asserting the reporter’s privilege, only
    footage that was previously broadcast was produced. (San Mateo Super. Ct. 2004)


    In re criminal subpoenas issued to Tim Crews/Sacramento Mirror
    Co-counsel appellate counsel for the defense of Tim Crews, owner, publisher, editor, reporter, photographer and delivery
    boy of the Sacramento Mirror in Willows, California. Mr. Crews fought a pre-trial subpoena issued by a criminal defendant
    seeking Mr. Crews’ confidential sources. Mr. Crews sought emergency relief through the California state court appellate
    system through to the 9th Circuit. Ultimately Mr. Crews voluntarily surrendered to serve 5 days in the Glenn County Jail
    rather than reveal his sources. A trial subpoena was later issued for the same information but it was withdrawn. In
    response to Mr. Crews’ plight, the California Legislature unanimously enacted legislation (Cal. Civ. Proc. §1986.1) to
    provide greater protection for journalists, including a requirement that they receive five-day advanced notice to respond to
    any subpoenas issued in California. (2000)

    *Denotes experience prior to joining Davis Wright Tremaine

    Memberships & Affiliations
         Chair, DWT Pro Bono and Public Service Committee, 2018-present
         Lecturer, J255, Law & Ethics, Graduate School of Journalism, University of California, Berkeley, 2002-present
         Member, National Board of Advisors, Cronkite School of Journalism and Mass Communication, Arizona State University, 2013
         Governing Board of the ABA Forum on Communications Law, 2008-2011
         Appointed Member, Commission for Impartial Courts, California Task Force on Judicial Campaign Conduct, 2007-2009
         Co-chair, Freedom of Information Committee, Northern California Chapter of the Society of Professional Journalists, 2006-2008
         Member, Internet Law, Membership and Prepublication Review Committees, Media Law Resource Center, 2002-present
         Legal Advisor, First Amendment Coalition, 1990-present
         Legal Advisor, Student Press Law Center, 2008-present
         Member, San Francisco Lawyers Committee for Civil Rights, 2009-present

    Professional Recognition
         Named as one of "America's Leading Lawyers for Business" in First Amendment Litigation (Nationwide), 2018-2020; Media &
         Entertainment: First Amendment Litigation (California) by Chambers USA, 2003-2020
         Named "Lawyer of the Year" in First Amendment Litigation (San Francisco), Best Lawyers, 2015, 2021
         Received the "Willard J. Wright Award" for Outstanding Community Service, 2014
         Named as one of "500 Leading Lawyers in America" by Lawdragon, 2013
         Named as one of the "Best Lawyers in America" in First Amendment Law by Best Lawyers, 2004-2006; named in First
         Amendment Law and Media Law, 2007-present
         Selected to "Northern California Super Lawyers," Thomson Reuters, 2004-2020
         James Madison Freedom of Information Award for Legal Counsel, Northern California Chapter of the Society of Professional
         Journalists, 2002

    Background
         Extern Law Clerk, Hon. Marilyn Hall Patel, U.S. District Court, Northern District of California, Fall 1988

    Insights
    Quoted in "Court Says CoreCivic Must Pay For Failed Defamation Suit," Law360, 04.07.21
    Quoted in "U.S. Judge Temporarily Halts Trump's WeChat Ban," The New York Times, 09.20.20


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 35 of 234



    Twelve From Davis Wright Tremaine Named 2021 "Lawyers of the Year" by Best Lawyers, 08.20.20
    Davis Wright Tremaine Recognized by Chambers USA for Industry-Leading Excellence in Key Practice Areas, 04.28.20
    "Greenpeace Wins Fees From Paper Co. In Defamation Suit," Law360, 04.23.20
    The Annual Roundup of California Anti-SLAPP Appellate Decisions, 02.28.20
    "Calif.'s Top Anti-SLAPP Appellate Rulings From Last Year," Law360, 02.14.20
    Human Rights Abuses During El Salvador Civil War, 2019
    ACLU SoCal Honors DWT With Freedom of Information Act Award, 2019
    DWT Helps Stop "a Sledgehammer Attack on Press Freedoms", 2019
    Window Finally Pried Open into Previously Super-Secret California Clemency Decisions, 2019
    "Carmody case shows grave police overreach, say lawyers," Committee to Protect Journalists, 11.19.19




Davis Wright Tremaine | DWT.COM
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 36 of 234




                        EXHIBIT B
                 Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 37 of 234




                                           Ambika Kumar                                                         PARTNER

                                           Seattle
                                           T 206.622.3150
                                           F 206.757.7700        Co-chair, Media Law Practice

                                           E ambikakumar@dwt.com


    Education                              I help clients create, defend, and maximize the value of their
    J.D., University of Chicago Law        content.
    School, 2006, with honors
    Chicago Journal of International       Ambika Kumar’s practice focuses on the legal risks posed by content. With a
    Law                                    deep understanding of how free speech principles apply to evolving technology,
    A.B., Economics, French, Duke          she represents clients in cutting-edge litigation involving content liability and
    University, 2002                       electronic privacy. Some of the world’s leading technology and media companies
    Editor-in-Chief and President, The     rely on her frank, direct advice and insightful advocacy.
    Chronicle, the daily independent
    student-run newspaper of the           Ambika has particular experience defending clients under Section 230 of the
    Duke community                         Communications Decency Act and other federal protections for user-generated
                                           content. She has helped defeat efforts to censor or otherwise challenge such
    Admitted to Practice                   content in courts around the country. She also regularly advises on and litigates
    Washington, 2006                       First Amendment, defamation, copyright, and trademark, as well as public
                                           records, reporter’s privilege, and courtroom access for a wide range of clients.
    U.S. District Court Western District
    of Washington, 2007                    Ambika is a member of the firm's executive committee.
    U.S. Court of Appeals 9th Circuit,
    2007
    U.S. District Court Eastern District
    of Michigan, 2013
    U.S. Court of Appeals 1st Circuit,
    2015
    U.S. Court of Appeals 7th Circuit,
    2015
    U.S. Court of Appeals 2nd Circuit,
    2018
    U.S. Court of Appeals 8th Circuit,
    2019
    U.S. Court of Appeals 3rd Circuit,
    2019
    U.S. Court of Appeals 11th Circuit,
    2019
    U.S. Court of Appeals 6th Circuit,
    2019
    U.S. Court of Appeals 5th Circuit,
    2019


    Practice Highlights
    Constitutional litigation
    Obtained injunctive relief in multiple First Amendment challenges to state and local laws. Helped Microsoft challenge a
    federal law allowing the government to get orders indefinitely gagging online providers whose customers’ information the
    government had accessed. Obtained the first Washington appellate decision establishing the standard for obtaining the
    identity of anonymous online speakers.


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 38 of 234



    Defamation and other content torts
    Procured early dismissal or favorable settlements in dozens of cases alleging the full range of content torts, such as
    defamation, trade libel, tortious interference with business relationships or expectancies, misappropriation of personality
    rights, unfair business practices, intentional or negligent infliction of emotional distress, and violations of the federal RICO
    Act.

    Intermediary liability
    Advised and litigated the rights and obligations of online providers with respect to content provided by their users, and the
    privacy owed to those users. Litigated the scope of protection under Section 230 of the Communications Decency Act and
    the Digital Millennium Copyright Act. Obtained an order enjoining enforcement of the tax ordinance that violated the
    Electronic Communications Privacy Act.

    Experience

    Intellectual Property
    O'Donnell/Salvatori, Inc. v. Microsoft Corporation
    Representing Microsoft in a lawsuit brought by O'Donnell/Salvatori Inc., claiming that Microsoft failed to pay composer
    Marty O'Donnell and his partner, Michael Salvatori, sufficient royalties on music made for the Halo video game franchise.
    (W.D. Wash. Ongoing)


    SA Music v. Microsoft Corporation
    Representing Microsoft in a lawsuit brought by the heirs of three composers, alleging infringement of musical compositions
    because Microsoft offered certain musical recordings on its now-defunct Groove music service. (W.D. Wash. Ongoing)


    Lamar Jackson v. Amazon.com, Inc.
    Co-counsel to Amazon.com Inc. in a lawsuit brought by NFL star Lamar Jackson, alleging sales of merchandise on
    Amazon.com violated his trademark rights. Case settled. (S.D. Fla. 2020)


    Merriweather v. CreateSpace et al.
    Representing Amazon.com Inc. in a lawsuit alleging books sold on Amazon.com infringed the plaintiff's copyright. (M.D.
    Ala. Ongoing)


    Snyder v. Amazon.com, Inc.
    Representing Amazon.com, Inc. in a lawsuit alleging that a counterfeit version of plaintiff's book was sold on Amazon.com,
    damaging her reputation. (Ongoing)


    Corker v. Costco Wholesale Corporation et al.
    Representing several defendants against claims that they unlawfully used the term "Kona" on coffee product labels, falsely
    suggesting that the product was made with coffee grown in the Kona district of Hawaii. Secured decision holding that
    Section 43(a)(1)(B) of the Lanham Act is not "intellectual property" exempt from protections of Section 230 of the
    Communications Decency Act. (W.D. Wash. Ongoing)


    Granado v. IMDb.com, Inc.
    Represented Amazon in connection with lawsuit alleging infringement of photograph owned by plaintiff. Case settled.
    (S.D.N.Y. 2019)


    Horowitz v. Amazon.com, Inc.


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 39 of 234



    Represented Amazon in connection with lawsuit alleging infringement of a poem by the plaintiff. Case settled. (S.D.N.Y.
    2019 )


    Grecco v. Hearst Communications, Inc.
    Represented Getty Images in lawsuit alleging that it unlawfully licensed images taken by the plaintiff photographer,
    infringing the photographer’s copyright. Case settled. (S.D.N.Y. 2017)


    A Place for Rover, Inc. v. Mad Paws Pt. Ltd.
    Represented operator of website Rover.com in lawsuit alleging that operators of a website in Australia had infringed
    Rover.com’s copyright. Case settled. (W.D. Wash. 2016)


    Pyle v. Getty Images (US), Inc.
    Represented Getty Images in lawsuit brought by photographer alleging Getty Images unlawfully licensed the
    photographer’s images, infringing his copyright. Case settled (S.D.N.Y. 2016)


    Zhongyi v. Microsoft
    Represented Microsoft in copyright infringement action involving Chinese fonts. Obtained transfer to W.D. of Washington
    and then dismissal with prejudice of all claims. 2013 WL 6979555 (W.D. Wash. 2013). Successfully defended appeal, and
    the 9th Circuit affirmed in all respects. 655 Fed.Appx. 564 (9th Cir. 2016)


    Shepard v. Getty Images (US), Inc. et al.
    Represented the world's leading provider of stock photography in lawsuit brought by courtroom sketch artists alleging
    infringement of the copyrights in their sketches and violation of the Digital Millennium Copyright Act. Case settled on
    favorable terms following filing of motion to dismiss. (S.D.N.Y. 2015)


    Cornell v. Getty Images (US), Inc.
    Represented the world’s leading provider of stock photography in lawsuit with courtroom sketch artist regarding Getty
    Images’ licensing of her sketches. The case centered on the sketch artist’s claim that Getty Images violated her copyright
    and the Digital Millennium Copyright Act by distributing the sketches along with allegedly false copyright management
    information. After Getty Images defeated plaintiff’s summary judgment motion, the case settled on confidential
    terms. (W.D. Wash. 2014)


    Masck v. Sports Illustrated, et al.
    Represented Getty Images (US) Inc. and several other defendants in lawsuit alleging infringement of an iconic photograph
    of football player Desmond Howard striking the “Heisman Pose.” Case settled. (E.D. Mich. 2014)


    Routt v. Amazon.com, Inc.
    Defended Amazon against claims that it was liable for the allegedly infringing acts of participants in its marketing
    program. The trial court dismissed complaint and amended complaint under Rule 12(b)(6), and the 9th Circuit affirmed.
    (2014)


    Alberghetti et al. v. Corbis Corporation
    Represented national media and licensors of photographic imagery in amicus brief challenging district court's ruling that
    the subject of a photograph may assert a viable right-of-publicity claim based merely on a licensor's offer to license the
    copyright in the photograph. (9th Circuit 2012)



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 40 of 234



    Accor Technology, Inc. v. Keeney Manuf. Co.
    Represented Accor Technology, Inc., manufacturer of plumbing valves, in lawsuit against competitor alleging trademark
    infringement. Case successfully settled. (W.D. Wash. 2011)


    Illinois Tool Works, Inc. et al. v. Seattle Safety, LLC
    Represented crash sled patent holder in a patent infringement, breach of contract, and unfair competition litigation against
    former contractor. Won partial summary judgment of infringement; case settled four days before trial. (W.D. Wash. 2011)


    J.R. Four Ltd. dba Technical Glass Products v. Proscience et al.
    Represented manufacturer of architectural glass in lawsuit against former distributor alleging trademark infringement.
    Case successfully settled. (2011)


    Pro bono services for private nonprofit organization
    Handled clearance of expanded use of prior-used trademark for entire operations and business name, with registration of
    marks and addressing of potential conflicts via proceedings and/or negotiation of agreements. (2010-2011)


    Rawlings Sporting Goods Co., Inc. v. Under Armour, Inc.
    Represented Rawlings, a major sporting goods manufacturer, in litigation arising from competitor's use of trademark in
    advertising and promotional materials. After the court entered a preliminary injunction ordering competitor to stop and
    issue corrective notices, the case successfully settled. (W.D. Wash. 2011)


    Anderson v. Pearson plc et al.
    Defended the U.K., Canadian, and U.S. publishers of Penguin Books, and their corporate parent, against a copyright
    infringement claim arising from use of photo on the cover of a book that had not been published or sold in the U.S. The
    case settled satisfactorily after extensive jurisdictional discovery and filing and arguing a motion to dismiss for lack of
    personal jurisdiction. (D. Alaska 2010)


    Getty Images (US) Inc. v. Visions of Tomorrow, Inc. and Minden Pictures, Inc.
    Represented the world's leading provider of stock photography in arbitration and litigation with two image partners
    regarding Getty Images' licensing of their images through a new product. The case centered on the image partners' claims
    that Getty Images breached its contracts with them and violated their, and their contributors', copyrights by licensing the
    images. After significant discovery and motion practice, the case settled satisfactorily. (S.D.N.Y. and arbitration, 2010)


    Psihoyos v. NBC Universal, Inc. and Getty Images
    Defended a copyright infringement claim arising from NBC Universal's use of video footage of a bank of video screens,
    which it had licensed from Getty Images, and which the plaintiff claimed was substantially similar to his photograph '500
    TVs,' depicting a bank of television screens. The case successfully settled after filing a motion to dismiss for failure to state
    a claim based on lack of substantial similarity to the defendant's photograph. (S.D.N.Y. 2010)


    Attachmate Corporation v. Sentry Insurance
    Defense of claims for copyright infringement and breach of license agreement arising out of alleged copying of software.
    Obtained dismissal of breach of license claim as preempted by Copyright Act; case successfully settled shortly thereafter.
    90 U.S.P.Q.2d 1648 (W.D. Wash. 2009)


    Dibbs v. The Franklin Mint, et al.
    Defense of copyright infringement action involving use of photographs in promotional materials for model airplanes.


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 41 of 234



    Obtained favorable confidential settlement. (W.D. Wash. 2007)

    Libel, Privacy, and Other Constitutional Matters
    Henreid v. Microsoft
    Represented Microsoft and its search engine Bing.com to dismiss libel and related claims from alleged search engine
    results challenged by a California attorney. (Santa Clara Cty. (Cal.) Sup. Ct. 2020)


    Alaska Airlines, Inc. v. Paul Engelien
    Obtained dismissal of defamation suit against Alaska Airlines in connection to the widely publicized termination of Captain
    Paul Engelien, a 22-year employee who had violated Alaska's then-drug and alcohol policy and certain Rules of Conduct.
    Engelien voluntarily dismissed his suit with prejudice (just days after he’d presented a $5 million settlement demand and
    days before his scheduled deposition) and the neutral arbitrator also submitted his draft award upholding Alaska's decision
    to terminate Engelien. The union submitted a dissent, but the arbitrator finalized his award without changes. (King Cnty.
    (Wash.) Super. Ct. 2019)


    Craig PC Sales & Service LLC et al. v. CDW Government LLC et al.
    Representing Microsoft Corporation in a lawsuit alleging it acted unlawfully by reporting the plaintiff’s software piracy to the
    government and cooperating with the government in an ensuing investigation. (N.D. Okla. Ongoing)


    Loomer v. Facebook, Inc.
    Represented Facebook against defamation claims by Laura Loomer, a conservative blogger and now congressional
    candidate, who was removed from the platform for violating Facebook's Community Standards. Loomer is notorious for
    making hateful comments against Muslims, immigrants, and other groups, and has been banned from numerous platforms
    including Twitter, Uber, Lyft, Venmo, and PayPal, among others. Loomer alleged that Facebook defamed her by stating
    that she had violated its "Dangerous Individuals and Organizations" policy. The court ordered her lawyer to file the pro hac
    vice motion before Loomer could file her opposition to our summary judgment motion. Loomer agreed to voluntarily
    dismiss the case. (N.D. Cal. 2020)


    NWDC Resistance v. Immigration and Customs Enforcement
    Representing organizations challenging ICE's custom and practice of targeting undocumented activist immigrants. (W.D.
    Wash. Ongoing)


    Perfectus Aluminum, Inc. v. Dupre Analytics et al.
    Representing activist short-seller Muddy Waters against trade libel and other claims based on its reports that exposed
    fraud by a publicly traded Chinese company and noted the plaintiff’s ties to the company. (San Bernardino Cnty. (Calif.)
    Super. Ct. Ongoing)


    Sugarman v. Muddy Waters Capital et al.
    Representing activist short seller against defamation, RICO, and unfair competition claims stemming from negative report
    published about plaintiff's connections with a convicted felon. (Ongoing)


    Universal Life Church Monastery Storehouse v. Nabors
    Representing church that permits ministers to be ordained online in First Amendment lawsuit challenging Tennessee
    statute forbidding ministers ordained online from solemnizing marriages. (M.D. Tenn. Ongoing)


    Coral Ridge Media, Inc. v. Amazon.com, Inc.



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 42 of 234



    Represented Amazon in a case alleging defamation claims against the Southern Poverty Law Center (SPLC) and
    discrimination claims against Amazon arising from Amazon's decision not to permit charities designated as a "hate group"
    by SPLC to participate in the AmazonSmile program, which allows customers to direct a portion of their purchase to a
    charity of their choice. SPLC had deemed the plaintiff, Coral Ridge Ministries, a hate group because of its opposition to
    homosexuality. The magistrate judge recommended dismissal, and the district judge agreed, in a 141-page opinion issued
    September 2019. Plaintiffs have appealed to the 11th Circuit. (M.D. Ala. 2019)


    Hamilton v. Speight et al.
    Secured summary judgment of claim brought against Microsoft Corporation alleging that the plaintiff’s identity was used to
    create the character "Cole Train" in the "Gears of War" video game series. (E.D. Pa. 2019)


    Henreid v. Google et al.
    Represented Microsoft against defamation claims premised on snippet presented in search results, allegedly falsely
    suggesting plaintiff was convicted of crimes. Secured decision striking lawsuit under California anti-SLAPP statute. (Santa
    Clara Cnty. (Cal.) Super. Ct. 2019)


    Microsoft v. Department of Justice
    Represented Microsoft in its First and Fourth Amendment challenge to a federal statute that permits the government to
    obtain an order forbidding Microsoft and other providers from informing customers when the government obtains the
    customer’s information from such a provider. After the court denied the government’s motion to dismiss, the government
    adopted a new policy. (W.D. Wash. 2017)


    Tollefsen v. Jantz et al.
    Represented a publisher, authors, and a radio show host against claims that they defamed a teacher by implying she
    committed crimes by being present when students take medication. The court granted summary judgment, and the
    Washington Court of Appeals affirmed. (Wash. App. 2017)


    St. Jude Medical, Inc. v. Muddy Waters
    Represented cybersecurity consulting firm, physician, and investment firm in defamation lawsuit arising out of public
    disclosures about cybersecurity risks involving the plaintiff’s medical devices. (D. Minn. 2016 Settled)


    Griffin v. Virginia Mason Medical Center
    Secured summary judgment on claim that medical center defamed former employee. (King Cnty. (Wash.) Super. Ct. 2015)


    Henne v. City of Yakima
    On behalf of major news organizations, filed amicus brief in first case construing Washington’s anti-SLAPP statute to reach
    the Washington State Supreme Court, urging the Court to construe the statute in favor of protecting defendants’ speech
    and petition rights. Court ruled that as recipient of communications, municipality was not engaged to protected
    activity. (Wash., 2015)


    Seaquist v. Caldier
    Represented member of Washington House of Representatives in lawsuit alleging her campaign advertising defamed the
    plaintiff, her opponent. Obtained dismissal under Washington’s anti-SLAPP statute before that statute was declared
    unconstitutional. (Kitsap Cnty. (Wash.) Super. Ct. 2015)


    Daniel v. Kruger



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 43 of 234



    Represented defendants in appeal of trial court’s order denying motion to dismiss complaint under Washington’s
    anti-SLAPP statute. Plaintiff, a real estate agent, claimed defamation and related claims over the posting of a negative
    review on the website Zillow.com. Court of Appeals reversed trial court’s decision that anti-SLAPP statute did not apply.
    176 Wn. App. 1028 (Div. II 2014)


    Towillis v. Nystuen
    Represented couple against claims that they defamed the plaintiff, a real estate agent, because one of them posted a
    negative review of the plaintiff on Yelp.com. After defendants filed an anti-SLAPP motion, the plaintiff agreed to dismiss the
    claims with prejudice. (Snohomish Cnty. (Wash.) Super. Ct. 2014)


    ACLU-NC v. City of Redding
    Obtained temporary and permanent injunction against enforcement of City of Redding, Calif.'s "Outdoor Public Forum
    Policy" as violating the public’s First Amendment rights. The 3rd District Court of Appeal largely affirmed in published
    opinion. 211 Cal. App. 4th 1322 (2013)


    Chamber of Commerce of the United States v. Servin, et al.
    Represented the Yes Men against trademark claims filed after they performed a political parody of the Chamber of
    Commerce's controversial position on global climate change; three years after defendants moved to dismiss, the Chamber
    dropped its lawsuit. USDC D.C. 09cv 2014 (2013)


    United States Mission Corporation v. KIRO-TV, Inc.
    Secured dismissal of libel by implication claim brought against local television station stemming from investigative report
    about halfway house’s requirement that its residents—some of them criminals—perform door-to-door solicitations on its
    behalf. Court of Appeals affirmed trial court decision. 2013 Wash. App. LEXIS 44 (Wash. App. 2013)


    Bertsch v. Twentieth Century Fox Television, et al.
    Represented Fox entities and Rupert Murdoch in lawsuit brought by plaintiff alleging that the film "Donnie Darko" and
    television series "The X-Files" and "Burn Notice" were based on his life. A day after defendants filed an anti-SLAPP
    motion, the plaintiff voluntarily dismissed his lawsuit with prejudice. (W.D. Wash. 2012)


    Dinsmore v. George et al.
    Represented several individuals in lawsuit alleging they defamed the plaintiff by confronting him about his anger
    management problem and asking him to get help. After defendants brought an anti-SLAPP motion to strike the complaint,
    the court significantly limited discovery. The plaintiff then voluntarily dismissed his lawsuit. (2012)


    Peterson v. Kellogg
    Represented counterclaim defendant against libel and related claims stemming from his Better Business Bureau complaint
    and reviews about the plaintiff’s vintage Land Rover repair and restoration business. Defendant brought anti-SLAPP
    motion, and the court denied plaintiff’s request to lift the discovery stay. Case settled later that day. (Thurston Cnty. (Wash.)
    Super. Ct. 2012)


    Breach of contract dispute for book author
    In arbitration, successfully obtained dismissal of breach of contract claim arising from statement made in the defendant’s
    book. Arbitrator found that anti-SLAPP statute applied and dismissed the complaint because it failed to state a claim upon
    which relief could be granted. (2011)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 44 of 234



    Castello v. City of Seattle
    Obtained dismissal of defamation and related claims and award of attorneys' fees and costs under Washington's recently
    enacted anti-SLAPP statute, where claims arose from statements a public employee allegedly made to her superiors, a
    co-worker, and a local television station. 2011 WL 219671, 39 Media L. Rep. 1601 (W.D. Wash. 2011)


    Suulutaaq et. al. v. Center for Investigative Reporting et al.
    Successfully defended award-winning investigative reporting center, its veteran reporter, and the San Francisco Chronicle
    in libel action brought by an Alaska Native corporation challenging a news article that raised questions about its receipt of
    millions in federal stimulus money for a construction project in Napa Valley. The bulk of Suulutaaq's implication claims were
    dismissed by the Court as a matter of law, after which Suulutaaq voluntarily dismissed the action with prejudice. 782 F.
    Supp. 2d 795, 2010 (D. Alaska 2011)


    The Boeing Company and International Association of Machinists and Aerospace Workers District Lodge 751 -
    NLRB Proceeding
    Represented major news provider before administrative law judge in NLRB proceeding in effort to ensure procedure
    regarding sealed documents comported with First Amendment right of access. Judge issued opinion recognizing that the
    right applied even in the context of a federal administrative proceeding, a subject on which federal appellate courts are
    split. (2011)


    Hust v. State of Wyoming, et al.
    In federal court, represented media defendants accused by the plaintiff of defamation. Defendants won a dismissal with
    prejudice on grounds that the two-year statute of limitations had expired. The dismissal was affirmed by the 9th Circuit in
    March 2010. 372 Fed. Appx. 708, 2010 WL 1174584 (W.D. Wash. 2010)


    Brain vs. Halsne
    Defended KIRO-7, a Seattle-based television station, and one of its reporters in a defamation lawsuit brought by a
    Tacoma, Wash., pediatric dentist. Cause No. 07-06234-9 (Pierce Cnty. (Wash.) Super. Ct. 2009)


    Liao v. CNN
    Twice, obtained dismissal of federal civil rights lawsuit challenging editorial content on CNN.com. (N.D. Cal. 2009)


    Walters v. Seattle School District No. 1
    Represented The Seattle Times in an unusual lawsuit alleging civil rights violations arising from the newspaper's coverage
    of a recruiting scandal involving two high school basketball coaches. The district court granted the Times' motion to
    dismiss because it concluded that there were no valid allegations of conspiracy or of interference in contractual relations
    stemming from news coverage. 578 F.Supp.2d 1310 (W.D. Wash. 2008)

    Internet
    In the matter of the search of information associated with specified email accounts
    Serving on a team of lawyers for Microsoft in challenging a court order obtained by the U.S. Justice Department restraining
    Microsoft from communicating with its customer—a multinational conglomerate—about the government's search and
    seizure of customer data stored in the cloud by Microsoft. (2d Cir. Ongoing)




Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 45 of 234



    Marland v. Trump et al.
    Representing three individuals in a challenge to President Trump's executive order banning TikTok from operating in the
    United States, arguing the order violates the First and Fifth Amendments to the U.S. Constitution, is ultra vires, and
    violates the Administrative Procedures Act. Obtained preliminary injunction enjoining the ban. (E.D. Pa. Ongoing)


    HomeAway.com Inc. v. City of Santa Monica
    Represented HomeAway.com Inc. in a challenge to a Santa Monica ordinance imposing liability on short-term rental
    platforms for facilitating rental transactions for allegedly unlawful rentals. The 9th Circuit ultimately rejected challenge,
    holding Section 230 of the Communications Decency Act did not provide HomeAway immunity. (9th Cir. 2019)


    HomeAway.com, Inc. v. City of Portland
    Argued and obtained order preliminarily enjoining City of Portland from imposing certain requirements on platforms that
    permit short-term rental hosts to publish ads and book reservations, under Section 230 of the Communications Decency
    Act and the Stored Communications Act. (D. Or. 2018)


    Airbnb Inc. v. City and County of San Francisco
    Represented HomeAway.com Inc. in a challenge to a San Francisco ordinance making it unlawful for websites like
    HomeAway and its co-plaintiff, Airbnb, to permit hosts to publish ads for allegedly unregistered short-term rentals. Case
    settled. (N.D. Cal. 2017)


    Consumer Cellular, Inc. v. ConsumerAffairs.com, Inc.
    Represented consumer review website in appeal of decision denying motion to dismiss claims that consumer ratings of the
    plaintiff posted to defendant’s website are unlawful. Case settled. (9th Cir. 2017)


    Vrdolyak v. Avvo Inc.
    Secured dismissal of putative class action alleging lawyer-rating website violated plaintiff attorney’s right of publicity by
    publishing a profile page without his authorization, on which ads for competitors and website’s services could appear.
    Court held First Amendment fully protected profiles as non-commercial speech. (N.D. Ill. 2016)


    Thomson v. Doe
    Secured first published appellate decision in Washington state court holding that a party seeking the identity of an
    anonymous online poster must satisfy a heightened standard under the First Amendment. Court affirmed decision denying
    motion to compel Avvo to reveal identity of individual who wrote allegedly libelous review. (Wash Ct. App. Div. I July 6,
    2015)


    Backpage.com LLC v. Chiesa et al.
    Secured an order permanently enjoining enforcement of N.J.S.A. § 2C:13-10, which makes it a crime to knowingly publish,
    disseminate, display, or to "directly or indirectly" cause offending content to be published. The court held the law violated
    Section 230 of the Communications Decency Act, 47 U.S.C. § 230, and the First Amendment and Commerce Clause of
    the United States Constitution. (D.N.J. 2014)


    Backpage.com LLC v. Cooper et al.
    Secured an order permanently enjoining enforcement of T.C.A. § 39-13-314, which makes it a felony to "sell or offer to sell"
    certain advertisements, as well as attorneys’ fees incurred in bringing constitutional challenge. The court held the law
    violated Section 230 of the Communications Decency Act, 47 U.S.C. § 230, and the First Amendment and Commerce
    Clause of the United States Constitution. (M.D. Tenn. 2014)



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 46 of 234



    Intercon Solutions, Inc. v. Basel Action Network et al
    Submitted amicus brief on behalf of coalition of media organizations and trade associations urging 7th Circuit to hold that
    Washington's anti-SLAPP law applies in federal court and that the collateral order doctrine permits immediate appeal from
    denial of an anti-SLAPP motion. (7th Cir. 2014)


    Jones v. Dirty World Entertainment Recordings LLC
    Submitted amicus brief on behalf of online service providers, including major technology companies and news media,
    arguing for reversal of district court's narrow interpretation of Section 230 of the Communications Decency Act. The 6th
    Circuit Court of Appeals ultimately reversed and vacated the judgment, endorsing a broad interpretation of Section 230
    which permits websites and service providers to engage in traditional editorial functions without becoming liable for user
    content. 755 F.3d 398 (6th Cir. 2014)


    Backpage.com LLC v. McKenna et al.
    Represented Backpage.com in its constitutional challenge to Washington SB 6251, which made it a felony to knowingly
    publish, disseminate, display, or to "directly or indirectly" cause offending content to be published. Secured temporary
    restraining order and preliminary injunction enjoining enforcement of law based on court's finding that SB 6251 was likely
    preempted by section 230 of the Communications Decency Act and violated the First and Fourteenth Amendments and
    Commerce Clause of the United States Constitution. State thereafter stipulated to permanent injunction and paid $200,000
    in attorneys’ fees. (2013)


    Davis v. Avvo, Inc.
    Represented lawyer ratings website on unfair competition, misappropriation, and related claims brought by disgruntled
    attorney. Court granted special motion to strike the complaint under Washington's anti-SLAPP statute, awarding the
    defendant its attorneys' fees and the $10,000 statutory penalty. (W.D. Wash. 2012)


    Keck v. Amazon.com
    Defended Amazon.com against privacy claims raised by book that was published by third parties through Amazon's Kindle
    Direct Publishing program. Court found Amazon.com immune from liability under Section 230, granting its motion for
    judgment on the pleadings. (Placer Sup. Ct. 2011)


    Salehoo Group Ltd. v. ABC Co.
    Successfully moved to quash subpoena directed at anonymous owner and operator of website critical of plaintiff. The court
    found the plaintiff had not overcome the defendant's First Amendment right to speak anonymously because it had not
    stated a prima facie claim for defamation or Lanham Act violations. 722 F. Supp. 2d 1210 (W.D. Wash. 2010)


    Fair Housing Council of San Fernando Valley, et al. v. Roommates.com, LLC
    Submitted amicus brief on behalf of media amici in 9th Circuit's en banc review of the scope of immunity afforded by
    Section 230 of the Communications Decency Act to mixed-content websites. No. 04-56916 (en banc) 521 F.3d 1157 (9th
    Cir. 2008)


    Browne v. Avvo, Inc.
    Defended attorney evaluation website. Court granted motion to dismiss on First Amendment opinion grounds, also holding
    that distribution of information is not 'commerce' under state consumer protection laws. 525 F. Supp. 2d 1249 (W.D. Wash.
    2007)

    Reporter's Privilege, Public Records & Subpoena Responses
    Jordahl, et al v. Brnovich (9th Cir.) & Paxton v. Pluecker (5th Cir.)


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 47 of 234



    On behalf of law professor, drafted and submitted amicus brief urging court to find laws conditioning government contractor
    status on pledge not to engage in boycott of Israel.


    City of Seattle v. Kang
    Brought motion to quash subpoena issued at the request of counsel for criminal defendant to KING-TV for unaired footage.
    (Seattle Municipal Court 2016)


    Katze v. University of Washington
    On behalf of BuzzFeed, successfully blocked efforts by university professor to enjoin disclosure of records relating to
    accusations of sexual harassment. (King Cnty. (Wash.) Super. Ct. 2016)


    Fisher Broadcasting-Seattle TV LLC v. City of Seattle
    On behalf of major news organizations and open government advocates, filed state Supreme Court amicus brief arguing
    for public disclosure of police dash cam videos. Court adopted statutory construction advocated by amici. 326 P.3d 688
    (Wash., 2014)


    Adams County Historical Society v. Kinyoun
    Prepared briefing to help secure unanimous decision from the Nebraska Supreme Court making historic burial records
    from the state's largest mental health cemetery publicly available. Over objections by the Nebraska Attorney General and
    reversing more than a century of secrecy, the Nebraska Supreme Court, interpreting state and federal privacy law, held
    that the names of some 1,400 former patients buried between 1890 and 1959 at the Hastings Regional Center are public
    under the state's Public Records Act. (2009)


    Zango, Inc. v. Kaspersky Lab, Inc.
    Summary judgment dismissing lawsuit against distributor of anti-malware products, recognizing 'robust' immunity under 47
    U.S.C. § 230(c)(2) enabling consumer access to information about potentially 'objectionable' software. In 2009, the U.S.
    Court of Appeals for the 9th Circuit affirmed the lower court's 2007 dismissal. WL 1655217 (W.D. Wash., 9th Cir. 2009)

    Other Litigation Experience
    Plateau Campus LLC v. City of Issaquah et al.
    Representing City Church and its subsidiary, Plateau Campus LLC, in constitutional challenge to City of Issaquah’s
    designation of church property as a landmark. (King Cnty. (Wash.) Super. Ct. Ongoing)


    Montes Bojorquez v. United States Customs & Border Protection et al.
    Provided amicus support to recipient of Deferred Action for Childhood Arrivals who had been detained and deported to
    Mexico, on behalf of United We Dream, an organization dedicated to the interests of such recipients (also called
    “Dreamers”). (S.D. Cal. 2017)


    Sandler v. iStockPhoto LP
    Secured dismissal on forum non conveniens grounds of putative class action challenging iStock’s policy of expiring credits
    used to purchase licenses for photographic images. Dismissal based on plaintiffs’ acceptance of online agreements
    requiring litigation in Alberta, Canada. (C.D. Cal., 2016)


    Isomedia v. Spectrum Direct, et al.
    Defended EducationDynamics in case alleging that the company violated the CAN-SPAM Act. The claims were settled.
    (2009)


Davis Wright Tremaine | DWT.COM
                 Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 48 of 234




    Memberships & Affiliations
         Member, Governing Committee, American Bar Association Forum on Communications Law, 2015-2017
         Member, Training & Development Committee, American Bar Association Forum on Communications Law, 2010-2015
         King County Bar Association
         South Asian Bar Association of Washington
         Board Member, Duke Student Publishing Company, 2002-2009
         Executive Committee, Davis Wright Tremaine LLP

    Professional Recognition
         Selected as a Fellow of the American Bar Foundation, 2021
         Recognized as a "Trailblazer" in First Amendment, National Law Journal, 2020
         Selected to "Washington Rising Stars," 2012, and "Washington Super Lawyers," Thomson Reuters, 2013-2018
         Recognized as one of "Washington's Most Powerful and Influential Women," National Diversity Council, 2016

    Background
         Summer Associate, Baker & Hostetler LLP, Washington, D.C.
         Summer Associate, Davis Wright Tremaine, Seattle
         Public Interest Law Initiative Intern, American Civil Liberties Union, Chicago
         Legal Intern, Legal Aid of North Carolina, Durham
         Legal Intern, Business and Professional People for the Public Interest, Chicago

    Insights
    Litigator of the Week Runners-Up and One Big Shout Out, Law.com, 03.19.21
    "Costco, Others Ink False Ad Deals Over Kona Coffee," Law360, 03.09.21
    Senators Propose Substantial Revisions to Section 230's Protections for Online Providers, 02.10.21
    Senators Propose Substantial Revisions to Section 230's Protections for Online Providers, 02.10.21
    Senators Propose Substantial Revisions to Section 230's Protections for Online Providers, 02.10.21
    "The hollow core of Parler's antitrust case against Amazon," Reuters, 01.14.21
    "Amazon urges court to let it keep conservative app Parler offline," The Seattle Times, 01.12.21
    Five Straight: Davis Wright Tremaine's Media and Entertainment Team Once Again Wins "Practice Group of the Year" Recognition
    From Law360, 11.30.20
    Ambika Kumar Doran Named a First Amendment Trailblazer by the National Law Journal, 11.12.20
    Quoted in "Judge postpones Trump's TikTok ban in suit brought by users," AP News, 10.30.20
    Quoted in "TikTok ban once again blocked by judge, this time thanks to three influencers," The Verge, 10.30.20
    Quoted in "TikTok Influencers Win Block On Trump's App Ban," Law360, 10.30.20




Davis Wright Tremaine | DWT.COM
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 49 of 234




                        EXHIBIT C
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 50 of 234




                                          Brendan Charney                                                       ASSOCIATE

                                          Los Angeles
                                          T 213.633.6800
                                          F 213.633.6899
                                          E brendancharney@dwt.com


    Education                             I believe our most fundamental right is freedom of speech—and I wake up every
    J.D., University of Southern          morning eager to help my clients exercise that right.
    California Law School, 2013
    Founder and President, USC            Brendan works with journalists and a wide variety of content creators to solve
    Chapter of the American Civil         legal problems efficiently and effectively. He helps projects cross the finish line
    Liberties Union                       by providing pre-release legal review, obtaining access to public records and
                                          court proceedings, and negotiating and resolving disputes with potential
    Editor, USC Hale Moot Court
                                          claimants.
    Honors Program Executive Board
    USC National Moot Court Team:         In litigation, Brendan defends intellectual property, defamation, and privacy
    Regional Champion and National        claims strategically to conclude cases as early as possible. He has litigated
    Best Advocate – 5th Place, 2013       motions, and assisted with trial, in state and federal court, and has experience
    ABA National Appellate Advocacy       resolving cases through mediation and arbitration. Brendan develops winning
    Competition                           factual records by taking meticulous discovery and witness examinations
    B.A., History, Columbia University,    —employing a deep understanding of the facts and law for tenacious, incisive
    2008, with honors                     advocacy.
    President and Spokesperson,
    Columbia Chapter of the American      Brendan devotes a significant amount of his practice to pro bono work to
    Civil Liberties Union                 promote government transparency and protect those who exercise their right of
                                          free speech. He regularly sues government agencies for public records on behalf
    Admitted to Practice                  of nonprofits, is a member of DWT's initiative to provide pro bono assistance to
    California, 2013                      journalists, and is a part of DWT's team working in partnership with the TIME'S
                                          UP Legal Defense Fund to assist individuals who come forward with accounts of
                                          sexual assault by advising on how to mitigate the risk of retaliatory legal claims.


    Practice Highlights
    Clearance and access
    Helping clients obtain the information they need to develop their content, whether that means clearing copyrighted or
    trademarked content; obtaining access to public records, open meetings, and court files; or accessing privately held
    information from online repositories or sensitive physical areas.

    Managing risk and avoiding disputes
    Works with media in all of its forms, counseling clients to manage risk as they develop news, editorial, entertainment, and
    advertising content. Brendan has worked on print and broadcast journalism, podcasts, documentary films, scripted and
    unscripted entertainment, online content, and live events. He has joined television news productions on set to manage risk
    in connection with live coverage.

    Resolving disputes
    The core of Brendan's litigation practice is asserting constitutional and other speech-protective defenses to private claims
    and government action—including opposing prior restraints; asserting First Amendment defenses to libel, privacy, and
    right-of-publicity actions; and defending trademark and copyright claims.

    Experience
    Cannabis media counseling
    Counsels media companies in navigating the complex issues involved in accepting and developing all forms of content


Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 51 of 234



    concerning cannabis: editorial, entertainment, advertising, and everything in between, including sponsored content,
    "native" advertising, and influencer campaigns. (Ongoing)


    First Amendment Coalition v. Becerra
    Representing KQED in a California Public Records Act lawsuit to compel California’s Attorney General to comply with
    newly enacted Senate Bill 1421 and release “millions” of records related to peace-officer conduct currently being withheld.
    (San Francisco Sup. Ct. Ongoing)


    Louisa v. Netflix, Inc., et al.
    Representing defendants Netflix Inc., Netflix Worldwide Entertainment LLC, Jigsaw Productions LLC, Muddy Waters
    Productions LLC, Alex Gibney, Richard Perello, Stacey Offman, and Samantha Knowles in a defamation action brought by
    a local attorney in Massachusetts who claims that an episode in the Netflix series "Dirty Money" defamed him. (D. Mass.
    Ongoing)


    Planet Aid v. Reveal from the Center for Investigative Reporting
    Secured the dismissal of Reveal from the Center for Investigative Reporting and its reporters in a libel lawsuit that
    challenged nearly 80 statements and 20 publications following an 18-month investigation into the alleged misuse of US
    and foreign funding to farmers in Malawi, Africa. 2021 WL 110252 (N.D. Cal. 3/23/2021).
    OP-ED: "What a costly lawsuit against investigative reporting looks like," Columbia Journalism Review, 03.30.21


    Pre-broadcast and production counseling and IP advice
    Regularly counsels producers and distributors of print journalism, radio and podcasts, documentaries, television series,
    and online platforms regarding right of publicity, copyright, trademark, privacy, and defamation issues, often on projects
    that tackle sensitive topics and involve substantial fair use issues. Representative projects include Comedy Central's
    "Tosh.0." (Ongoing)


    ACLU of Southern California v. Department of Homeland Security
    Successfully represented ACLU of Southern California in Freedom of Information Act lawsuit in the Central District of
    California against the Department of Homeland Security and Customs and Border Protection to compel the release of
    public records documenting CBP's local implementation of President Trump's 2017 executive orders halting refugee
    admissions and barring travelers from several predominantly Muslim countries. (C.D. Cal. 2019)


    Muslim Advocates v. City of Los Angeles
    Successfully represented Muslim Advocates in obtaining release of public records related to LAPD's proposed plan to
    "map" Muslims in Los Angeles. Although the LAPD initially claimed that no records existed, the LAPD produced hundreds
    of pages of records following depositions of senior LAPD personnel (Los Angeles Cnty. (Cal.) Super. Ct. 2018)


    USA v. Balian
    Represented the Los Angeles Times in successfully vacating a prior restraint in a high-profile criminal trial of a former
    police detective accused of assisting the Mexican Mafia. The U.S. District Court for the Central District of California
    ordered the Los Angeles Times to remove information that it had already published concerning the defendant's plea
    agreement—information which the L.A. Times had lawfully obtained from PACER. The L.A. Times filed an opposition to the
    prior restraint with the trial court, along with an emergency writ petition to the 9th Circuit; the trial court then accelerated the
    hearing on the prior restraint and ultimately vacated its order before the 9th Circuit acted on the writ petition. (C.D. Cal./9th
    Cir. 2018)


    Jim Brown v. Electronic Arts



Davis Wright Tremaine | DWT.COM
                 Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 52 of 234



    Defended Electronic Arts in nine-year right-of-publicity and trademark litigation by former NFL star Jim Brown, who
    challenged EA’s use of his alleged likeness in its "Madden NFL" video game. After the 9th Circuit affirmed the dismissal of
    Brown’s Lanham Act claim, he re-filed his state-law right-of-publicity claims in Superior Court. After the Superior Court
    denied EA’s anti-SLAPP motion, EA appealed to the California Court of Appeal arguing that the existing balancing tests
    applied in right-of-publicity cases are not sufficiently protective of speech, and that courts should treat the right-of-publicity
    as a content-based restriction on speech that is subject to almost-always-fatal strict constitutional scrutiny. The matter was
    resolved informally while the appeal was pending. (2016)


    Keller v. Electronic Arts
    Defended EA in the district court and 9th Circuit in key right-of-publicity case. The district court denied EA's special motion
    to strike the plaintiff's claims arising from EA's use of the former college quarterback's likeness in its "NCAA Football" video
    game. The case, which was consolidated for appeal with Brown v. Electronic Arts, pitted the game publisher's First
    Amendment rights against celebrities' right-of-publicity. (C.D. Cal., 9th Cir. 2009-2013)


    Michael Davis, et al. v. Electronic Arts
    Represented Electronic Arts in the 9th Circuit in an appeal of order denying EA’s special motion to strike right-of-publicity
    claims targeting alleged use of retired NFL players’ alleged likenesses in Madden NFL video game. Oral argument focused
    the panel on the threshold issue of whether the right-of-publicity, when applied to expressive works like films, books, and
    video games, is a content-based regulation that should be subject to strict constitutional scrutiny. The panel found that it
    was bound by previous 9th Circuit authority and affirmed the district court’s decision. In its next major right-of-publicity
    opinion, however, the 9th Circuit adopted EA’s argument that California’s right-of-publicity statute is a content-based
    restriction on speech that is subject to strict scrutiny. (N.D. Cal., 9th Cir. 2016)


    Muslim Advocates vs. City of Los Angeles
    Successfully obtained public records concerning the Los Angeles Police Department's plan to "map" Muslims in Los
    Angeles. The LAPD responded to Muslim Advocates' Public Records Act request by claiming that "no records exist," but
    ultimately disclosed 500-plus pages of records in litigation. Took depositions of several high-ranking LAPD officers and
    other personnel, obtaining information that led the court to order the LAPD to conduct additional searches of several
    divisions, and – resolving a question of first impression in favor of public access – held that the LAPD's server backup
    tapes were not exempt from disclosure. Following Muslim Advocates' success on the merits, the court ordered the City of
    Los Angeles to pay more than $500,000 in attorneys' fees. (Cal. Super. Ct., 2018)

    Background
         Summer Associate, Davis Wright Tremaine, Los Angeles, 2012
         Supervising Clinical Intern, Intellectual Property and Technology Law Clinic, University of Southern California Law School, Los
         Angeles, 2011-2013
         Litigation Paralegal, McLaughlin & Stern, LLP, New York, N.Y., 2008-2010

    Insights
    9th Circuit Sets Phasers on Star Trek-Seuss Mash-Up, 01.08.21
    California Court Bans Cannabis Billboard Advertising on All Highways That Cross State Line, 12.16.20
    ACLU SoCal Honors DWT With Freedom of Information Act Award, 2019
    Public Records Litigation Reveals The Truth About L.A. Muslim Mapping Program, 2019
    Co-author, "Deepfakes and the Law: Claims, Defenses and Strategies," MLRC Bulletin, May 2019
    The Battle for the Future of Cannabis Delivery in California, 04.29.19
    California Legislature Weighing Law to Regulate Websites that Allow Online Advertising of Unlicensed Cannabis Businesses (AB
    1417), 04.29.19
    "DWT Pursuing Information on How the 'Travel Ban' Was Enforced," Davis Wright Tremaine Pro Bono Report, 2017



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 53 of 234



    Co-author, "Ninth Circuit Finds First Amendment Protects Against Right of Publicity Claim Involving Film 'The Hurt Locker,'" The
    Licensing Journal, Volume 37, Number 3, March 2017
    9th Circuit Finds First Amendment Protects Against Right-of-Publicity Claim Involving Film "The Hurt Locker", 01.26.17
    "Davis Wright Tremaine Pursuing Public Records on Behalf of Human Rights Organizations, Investigative Reporters, Civil Liberties
    Advocates, and More," Davis Wright Tremaine Pro Bono Report, 2016
    9th Circuit Finds First Amendment Protects Against Right-of-Publicity Claim Involving Film "The Hurt Locker", September 2016




Davis Wright Tremaine | DWT.COM
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 54 of 234




                        EXHIBIT D
                  Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 55 of 234




                                           Jennifer K. Chung                                                 ASSOCIATE

                                           Seattle
                                           T 206.622.3150
                                           F 206.757.7700
                                           E jenniferchung@dwt.com


    Education                              Jennifer K. Chung is a commercial litigator who concentrates her practice on
    J.D., Harvard Law School, cum          intellectual property disputes and matters involving technology issues.
    laude                                  Jennifer's experience includes litigating patent, trademark, trade secret, and
    Editor, Harvard Journal of Law &       contract matters, with special emphasis on disputes centering on software.
    Technology                             Before law school, Jennifer spent 10 years developing software for military
                                           aircraft and drones at Boeing and co-founded a startup developing song
    Member, Harvard Organ Society
                                           identification technology. Jennifer's unusual combination of technical and legal
    B.S., Computer Science &               training and expertise allows her to provide extra value to her clients by
    Engineering, Massachusetts             unraveling complex areas of law and understanding her clients' technology from
    Institute of Technology
                                           the ground up.
    Minor in Music

    Admitted to Practice
    Washington
    U.S. Court of Appeals 9th Circuit
    U.S. Court of Appeals Federal
    Circuit
    U.S. District Court Eastern District
    of Washington
    U.S. District Court Western District
    of Washington


    Experience
    Primus Group, Inc. v. Institute for Environmental Health, Inc.
    Represented IEH against Primus Group, asserting infringement of IEH's patents covering methods for testing for microbial
    contamination. Won summary judgment of infringement and defeated summary judgment challenging the validity of the
    patents. Primus then agreed to take a license under the patents. 395 F. Supp. 3d 1243 (N.D. Cal. 2019)


    Amazon.com, Inc. and Otter Products LLC v. Ngullen Alejandro Rivera et al.
    Represented Amazon and Otter Products in trademark infringement and breach of contract claims against seller of
    counterfeit products. (W.D. Wash. 2019)


    Microsoft Corp. v. Texas Tech Connect, LLC et al.
    Representing Microsoft in a case against numerous companies and individuals responsible for advertising and selling
    phony Microsoft technical support services. (E.D. Tex. Ongoing)


    PTP OneClick LLC v. Avalara, Inc.
    Defended publicly traded software company from trade secret misappropriation allegations related to the development of
    tax automation software and services. Won summary judgment dismissal of lawsuit. 2020 WL 4729174 (W.D. Wash. 2020)


    Arbitration



Davis Wright Tremaine | DWT.COM
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 56 of 234



    Representing technology company and other clients in arbitrations under AAA, ICDR, and JAMS. (Ongoing)

    Memberships & Affiliations
         Legal Committee Member, ACLU of Washington
         Volunteer Attorney, Kids In Need of Defense (KIND)
         Volunteer Tax Preparer, Alaska Business Development Center
         Educational Counselor, MIT Educational Council

    Background
         Law Clerk, Hon. Joel H. Bolger, Alaska Supreme Court, Anchorage, Alaska
         Intern, Massachusetts Division of Administrative Law Appeals, Boston
         Judicial Intern, Hon. Ken Schubert, King County Superior Court, Seattle
         Senior Software Engineer, The Boeing Company, Seattle and Long Beach, Calif.
         Co-founder, Tuneprint Corp., Cambridge, Mass.

    Insights
    Man Illegally Detained at Greyhound Station Sues for Damages, 2019
    Honduran Man Turned in to ICE by Police after Reporting a Crime, 2019
    Washington Supreme Court Upholds Rights of Same-Sex Couples, 2019
    Washington State Bar Committee Honors Jennifer Chung of Davis Wright Tremaine for Public Service Commitment, 09.03.19




Davis Wright Tremaine | DWT.COM
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 57 of 234




                        EXHIBIT E
                 Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 58 of 234




                                            Sarah Burns                                                          ASSOCIATE

                                            Los Angeles
                                            T 213.633.6800
                                            F 213.633.6899
                                            E sarahburns@dwt.com


    Education                               Sarah Burns is a member of the firm's media group where she concentrates her
    J.D., University of California, Los     practice helping clients in areas of media, First Amendment, and entertainment
    Angeles, School of Law, 2018            litigation. Prior to practicing law, Sarah worked as a newspaper editor.
    Order of the Coif
    Statue of Justice, Order of
    Barristers, 2018
    Champion, Roscoe Pound Moot
    Court, 2017
    Co-chair, Homelessness
    Prevention Clinic
    B.A., English Language and
    Literature, University of California,
    Berkeley, 2014, with honors
    Editor-in-Chief, The Daily
    Californian

    Admitted to Practice
    California, 2018


    Background
         Litigation Associate, Quinn Emanuel Urquhart & Sullivan LLP, Los Angeles, 2018-2020
         Summer Associate, Simpson Thacher & Bartlett LLP, Los Angeles, 2017
         Research Assistant to Professor Richard Re, UCLA, Los Angeles, 2016-2017
         Judicial Extern, Hon. Kim McLane Wardlaw, U.S. Court of Appeals for the 9th Circuit, Pasadena, Calif., 2016
         Digital Editor, Greenspun Media Group, Las Vegas, 2014-2015
         Editor in Chief and President, The Daily Californian, Berkeley, Calif., 2013-2014

    Insights
    Copyright Office Says Courts Have Construed DMCA Too Favorably for Online Providers, 10.28.20
    Courts Have Construed DMCA Too Favorably for Online Providers, Copyright Office Says, 06.01.20




Davis Wright Tremaine | DWT.COM
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 59 of 234




                        EXHIBIT F
                Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 60 of 234




                                           Noel Nurrenbern                                                         PARALEGAL

                                           San Francisco
                                           T 415.276.6500
                                           F 415.276.6599
                                           E noelnurrenbern@dwt.com


    Education                              Noel Nurrenbern uses her experience of more than 25 years to effectively assist
    B.A., Sociology, University of         clients and attorneys in litigating and presenting cases. She becomes
    California, Berkeley, 1985             knowledgeable of the facts and key documents of the case to assist with filings,
    University of California Marching      depositions, and hearings. She works with staff and vendors to provide needed
    Band                                   support and to make sure the case is proceeding smoothly.

                                           Noel has been the lead paralegal at three jury trials and two arbitrations. She is
                                           an experienced and thorough cite checker. She performs substantive document
                                           review and privilege review and prepares privilege logs. Noel has extensive
                                           experience in patent litigation and currently works on general commercial
                                           litigation, media matters, and appeals.

                                           Practice Highlights

                                           Lead paralegal at five trials/arbitrations
                                           Assists with motion practice, including substantive cite checking and Shepardizing, as
                                           well as preparing supporting documents and exhibits
                                           Manages document collections and electronic processing, review, and productions
                                           Perform substantive document reviews for privilege and responsiveness


    Memberships & Affiliations
         Women in eDiscovery, 2013-present

    Background
         Senior Paralegal, Orrick, Herrington & Sutcliffe LLP, Menlo Park, Calif., 2012-2014
         Senior Paralegal, Goodwin Procter LLP, Menlo Park, Calif., 2008-2012
         Senior Paralegal, Morrison & Foerster LLP, Palo Alto, Calif., 1999-2008




Davis Wright Tremaine | DWT.COM
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 61 of 234




                        EXHIBIT G
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 62 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      9/14/2016         $370.00         1.10        $407.00 Draft memorandum analyzing each allegedly defamatory statement referenced in Complaint
Charney, Brendan      9/19/2016         $370.00         4.60       $1,702.00 Prepare memorandum analyzing legal defenses and factual support for each allegedly defamatory
                                                                             statement listed in the Complaint
Charney, Brendan      9/20/2016         $370.00         4.80       $1,776.00 Prepare memorandum analyzing legal defenses and factual support for each allegedly defamatory
                                                                             statement listed in the Complaint
Charney, Brendan      9/22/2016         $370.00         2.80       $1,036.00 Prepare memo analyzing each allegedly defamatory statement claimed in the complaint
Burke, Thomas         9/23/2016         $675.00         3.70       $2,497.50 Further review and analysis of statements challenged by plaintiffs and underlying facts and client
                                                                             support for same
Charney, Brendan      9/23/2016         $370.00         4.10       $1,517.00 Draft memorandum analyzing allegations regarding each defamatory statement alleged in complaint

Charney, Brendan      9/26/2016            $370.00            3.60        $1,332.00 Draft memorandum analyzing each allegedly defamatory statement in Complaint
Charney, Brendan      9/27/2016            $370.00            2.60         $962.00 Further prepare memorandum analyzing allegations in the Complaint regarding each allegedly
                                                                                    defamatory statement
Nurrenbern, Noel      9/28/2016            $290.00            0.50         $145.00 Prepare email to Mr. Smith regarding documents to collect
Nurrenbern, Noel      9/29/2016            $290.00            0.30           $87.00 Email D. Farr regarding email collection (0.1); email Mr. Smith regarding email collection (0.2)
Charney, Brendan      10/3/2016            $370.00            6.60        $2,442.00 Draft memorandum analyzing each allegedly defamatory statement in Complaint
Burke, Thomas         10/4/2016            $675.00            3.30        $2,227.50 Initial review of factual summary (memorandum) of plaintiffs’ claims and factual basis for same and
                                                                                    related issues and further factual research and reading regarding same (3.10); provide further
                                                                                    guidance to B. Charney regarding factual research into plaintiff’s claims and updating chart (.20)

Charney, Brendan      10/4/2016            $370.00            4.80        $1,776.00 Draft memorandum analyzing each allegedly defamatory statement in Complaint
Charney, Brendan      10/4/2016            $370.00            0.40         $148.00 Call to discuss next steps to prepare for discovery and substantive motions
Burke, Thomas         10/5/2016            $675.00            2.70        $1,822.50 Review and analysis of collected factual background information including draft comprehensive
                                                                                    memorandum of key statements at issue and current evidence in support of same
Nurrenbern, Noel      10/6/2016            $290.00            0.20           $58.00 Emails regarding document collection process
Charney, Brendan     10/10/2016            $370.00            0.60         $222.00 Review information provided by CIR and update memorandum of allegedly defamatory statements
                                                                                    to include additional
Charney, Brendan     10/11/2016            $370.00            0.60         $222.00 Update memorandum analyzing each allegedly defamatory statement in the Complaint to reflect
                                                                                    additional fact-finding regarding
Burke, Thomas        10/13/2016            $675.00            1.30         $877.50 Brief preparation for and lead telephone conference with Mr. Rosenthal and Ms. Pyle regarding
                                                                                    document preservation/collection efforts and translation issues (re witness interviews and Danish
                                                                                    court files) and related follow-up
Burke, Thomas        10/14/2016            $675.00            0.70         $472.50 Follow-up memorandum (regarding document retention) to Ms. Pyle and request that she follow-up
                                                                                    with CIR’s Malawai-based reporter to secure his original files and arrange for their delivery to TRB

Burke, Thomas        10/18/2016            $675.00            0.70          $472.50 Further exchange of communications regarding revised preservation notice and litigation hold and
                                                                                    methods of collecting relevant documents from CIR reporters by DWT
Nurrenbern, Noel     10/18/2016            $290.00            0.70          $203.00 Emails regarding document collection (.30); review complaint and begin drafting search terms (.40)




                                                                                   Page 1
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 63 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        10/19/2016         $675.00         0.20        $135.00 Telephone conference with Ms. Pyle regarding same and series of issues regarding the collection of
                                                                             emails and documents bearing on this particular issue
Nurrenbern, Noel     10/19/2016         $290.00         1.40        $406.00 Emails with Ms. Pyle and T. Burke regarding document collection (.30); email vendor regarding
                                                                             document collection (.20); draft list of search terms (.90)
Burke, Thomas        10/24/2016         $675.00         1.90       $1,282.50 Conference with Ms. Pyle regarding
                                                                                                   other unique CIR document collection issues and provide guidance to N.
                                                                             Nurrenbern regarding same (1.10); initial review of revised motion to dismiss (.80)
Charney, Brendan     10/24/2016         $370.00         0.30        $111.00 Call with T. Burke to discuss gathering of evidence in support of defense in general and Motion for
                                                                             Summary Judgment in particular (.30)
Nurrenbern, Noel     10/24/2016         $290.00         0.80        $232.00 Review emails regarding document collection (.50); confer with T. Burke regarding document
                                                                             collection (.30)
Nurrenbern, Noel     10/25/2016         $290.00         0.50        $145.00 Email T. Burke regarding procedures to collect documents (0.2); emails with vendor regarding
                                                                             collecting from Google docs (0.3)
Charney, Brendan     10/27/2016         $370.00         0.80        $296.00 Update memorandum analyzing each allegedly defamatory statement to reflect additional

Burke, Thomas        10/28/2016            $675.00            1.60         $1,080.00 Review status of planned visits to CIR for document collection and related logistics and provide
                                                                                     guidance to N. Nurrenbern regarding same and circulate revised document preservation notice with
                                                                                     guidance to Ms. Alexander to circulate to affected CIR staff
Nurrenbern, Noel     10/28/2016            $290.00            0.10            $29.00 Confer with T. Burke regarding document collection
Nurrenbern, Noel     10/31/2016            $290.00            1.10          $319.00 Emails regarding document collection (0.2); send thumb drive to Ms. Frick (0.9)
Burke, Thomas         11/1/2016            $675.00            0.80          $540.00 Follow-up work regarding status of interview and document translations, securing original
                                                                                     documents from CIR’s Malawi reporter, UK records search and related factual research and
                                                                                     coordinating status meeting with clients regarding same
Burke, Thomas         11/2/2016            $675.00            2.50         $1,687.50 Telephone conference with Mr. Rosenthal regarding status of Danish document translation issues
                                                                                     and status of current information from interviews in Malawi and related investigation issues (.40);
                                                                                     review status of internal CIR document collection efforts regarding document retention and
                                                                                     collection (.30); further review of detailed internal DWT memorandum concerning each of plaintiffs’
                                                                                     challenged statements and (documentation of same) regarding follow-up initiatives for CIR’s
                                                                                     anticipated dispositive motions (1.80)
Nurrenbern, Noel      11/2/2016            $290.00            5.40         $1,566.00 Travel to CIR and meet with employees regarding collecting documents and emails (4.9); email T.
                                                                                     Burke summarizing same (0.3); email J. Palmer regarding document processing (0.2)
Nurrenbern, Noel      11/3/2016            $290.00            6.00         $1,740.00 Travel to CIR and meet with employees regarding collecting documents and emails
Burke, Thomas         11/7/2016            $675.00            1.50         $1,012.50 Review document collection efforts by N. Nurrenbern at CIR; follow-up issues and prepare update to
                                                                                     clients regarding related issues
Charney, Brendan      11/7/2016            $370.00            0.20            $74.00 Analyze discovery options and outline next steps to prepare for summary judgment
Nurrenbern, Noel      11/7/2016            $290.00            1.50          $435.00 Confer with vendor regarding scanning of Ms. Walters’ documents (.70); confer with T. Burke
                                                                                     regarding document collection (.80)
Nurrenbern, Noel      11/8/2016            $290.00            2.00          $580.00 Travel to CIR to return documents and collect additional documents (1.5); begin drafting memo
                                                                                     summarizing document collection (.50)




                                                                                    Page 2
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 64 of 234
                                              Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                 USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      11/9/2016         $290.00         1.50        $435.00 Finalize memo regarding document collection (.90); telephone call with Advanced Discovery
                                                                             regarding processing of data (.40); review proposed statement of work (.20)
Charney, Brendan     11/10/2016         $370.00         0.80        $296.00 Discuss tactics and next steps for                 to support early dispositive motion
Charney, Brendan     11/10/2016         $370.00         0.40        $148.00 Work on gathering information to support Motion for Summary Judgment, including news reports,
                                                                             government reports, and translation of Malawian documents
Charney, Brendan     11/10/2016         $370.00         0.80        $296.00 Research requirements for introducing translated documents and testimony into evidence in federal
                                                                             court
Nurrenbern, Noel     11/10/2016         $290.00         0.60        $174.00 Email regarding document collection (.20); research regarding Google documents (.20); emails with
                                                                             Research regarding social media posts (.20)
Charney, Brendan     11/11/2016         $370.00         0.40        $148.00 Work on gathering facts to support early dispositive motion
Charney, Brendan     11/14/2016         $370.00         2.80       $1,036.00 Update memorandum of allegations in the complaint to include

Charney, Brendan     11/15/2016            $370.00           1.20          $444.00 Work on list of allegations in Complaint to prepare for early dispositive motion
Charney, Brendan     11/15/2016            $370.00           0.20           $74.00 Work on identifying court-accepted translators for Malawi materials
Charney, Brendan     11/16/2016            $370.00           1.80          $666.00 Research requirements for qualifying translators and review federal caselaw to identify translators
                                                                                   qualified by a US District Court
Charney, Brendan     11/17/2016            $370.00           0.10           $37.00 Work on obtaining court records to prepare for Motion for Summary Judgment
Charney, Brendan     11/18/2016            $370.00           0.30          $111.00 Work on gathering                evidence to prepare for early dispositive motion
Charney, Brendan     11/21/2016            $370.00           0.40          $148.00 Work on gathering facts to prepare for early dispositive motion, including

Nurrenbern, Noel     11/21/2016            $290.00           0.20           $58.00 Emails with client regarding document collection
Burke, Thomas        11/22/2016            $675.00           0.70          $472.50 Telephone conference with Mr. Rosenthal and Mr. Smith regarding

                                                                                                                                            locating appropriate translators (.40); follow-up
                                                                                     exchange of communications with Mr. Smith regarding same (.30)
Nurrenbern, Noel     11/22/2016            $290.00           2.90          $841.00   Travel to client’s offices and return and collect documents (1.5); research tweets by Ms. Walters and
                                                                                     Mr. Smith (1.4)
Burke, Thomas        11/23/2016            $675.00           0.80          $540.00   Review and respond to correspondence with Mr. Smith regarding possible translators and related
                                                                                     issues regarding CIR’s reporting activities in Malawai (.60); exchange of communications with Ms.
                                                                                     Pyle regarding same (.20)
Charney, Brendan     11/23/2016            $370.00           0.20           $74.00   Plan for next steps in gathering information to prepare for summary judgment
Burke, Thomas        11/28/2016            $675.00           1.20          $810.00   Attention to status of series of emails regarding potential translators (.50); review contract for CIR’s
                                                                                     document processing and related update to clients and insurer representatives concerning same
                                                                                     (.70)
Charney, Brendan     11/28/2016            $370.00           0.30          $111.00   Coordinate gathering of news articles re Plaintiffs to prepare for early dispositive motion
Nurrenbern, Noel     11/28/2016            $290.00           0.10           $29.00   Email vendor regarding Statement of Work
Burke, Thomas        11/29/2016            $675.00           0.50          $337.50   Provide direction to B. Charney re vetting and contractual relationships with potential translators
                                                                                     (.30); follow-up correspondence with insurer representatives regarding approval of DWT/CIR
                                                                                     document processing costs (.20)




                                                                                     Page 3
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 65 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan     11/29/2016         $370.00         1.30        $481.00 Review social media posts by plaintiffs to                      and evaluate strategy for monitoring
                                                                             plaintiff's social media
Charney, Brendan     11/29/2016         $370.00         0.30        $111.00 Speak with potential translator Madalitso Mitambo via telephone to identify appropriate translators
                                                                             to prepare evidence for early dispositive motion
Charney, Brendan      12/1/2016         $370.00         0.40        $148.00 Call with Mr. Banda to identify availability translation services and discuss translation project
                                                                             regarding recordings with interviews conducted in Malawi
Nurrenbern, Noel      12/1/2016         $290.00         0.10          $29.00 Email vendor regarding Statement of Work agreement
Charney, Brendan      12/2/2016         $370.00         1.10        $407.00 Draft translation and confidentiality agreement for Mr. Banda
Charney, Brendan      12/2/2016         $370.00         0.20          $74.00 Correspond with CIR reporting team regarding meeting to review documents and information to
                                                                             prepare defense
Charney, Brendan      12/5/2016         $370.00         0.20          $74.00 Arrange for translation services with Mr. Banda, including negotiation regarding fee and
                                                                             confidentiality agreement
Nurrenbern, Noel      12/5/2016         $290.00         0.20          $58.00 Email vendor regarding document collection
Nurrenbern, Noel      12/6/2016         $290.00         0.50        $145.00 Emails and telephone calls with vendor regarding data collected
Nurrenbern, Noel      12/7/2016         $290.00         1.40        $406.00 Emails and telephone calls with vendor regarding processing of files (1.10); send instructions to
                                                                             Litigation Support regarding setting up database (0.30)
Burke, Thomas         12/8/2016         $675.00         0.20        $135.00 Review and edit draft confidentiality agreement for translator services
Charney, Brendan      12/8/2016         $370.00         0.70        $259.00 Research                                                                                 ; revise
                                                                             Confidentiality Agreement with Mr. Banda and finalize same for execution
Nurrenbern, Noel      12/8/2016         $290.00         0.80        $232.00 Emails regarding interpreter (0.40); telephone call with T. Burke regarding interviews (0.20); email
                                                                             Ms. Pyle regarding document collection (0.20)
Burke, Thomas         12/9/2016         $675.00         4.00       $2,700.00 Participate in meetings at CIR to review Malawi interviews and related conferences with clients
                                                                             regarding status of litigation and defense preparations
Nurrenbern, Noel      12/9/2016         $290.00         7.30       $2,117.00 Meet with translator, Ms. Walters, and Mr. Smith and review interview tapes (7.00); collect
                                                                             additional documents (0.30)
Nurrenbern, Noel     12/12/2016         $290.00         0.40        $116.00 Telephone call with G. Rhinehart regarding search terms (0.20); confer with T. Burke regarding
                                                                             interview tapes (0.20)
Burke, Thomas        12/14/2016         $675.00         0.70        $472.50 Provide direction to N. Nurrenbern regarding further data collection issues from CIR regarding
                                                                                           (.20); update B. Charney regarding translations meeting and follow-up work to secure
                                                                             translations of all interviews conducted by CIR in Malawi (.50)
Charney, Brendan     12/14/2016         $370.00         0.80        $296.00 Update memorandum of statements to include information obtained at 12/9/16 meeting with CIR
                                                                             reporting team in order to prepare for summary judgment
Charney, Brendan     12/14/2016         $370.00         0.40        $148.00 Coordinate translation of recordings of CIR interviews
Nurrenbern, Noel     12/14/2016         $290.00         3.50       $1,015.00 Emails with vendor regarding additional documents (0.30); email T. Burke regarding collection (0.20);
                                                                             email Mr. Smith regarding email collection (0.2)0; organize additional documents received from
                                                                             client (1.40); prepare index of audio files to be transcribed (1.40)
Nurrenbern, Noel     12/15/2016         $290.00         4.10       $1,189.00 Download and organize client documents from Google documents account (2.40); email B. Chandon
                                                                             regarding interviews (0.20); send translations to Mr. Banda (0.40); prepare index of interviews on
                                                                             tape (1.10)




                                                                                    Page 4
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 66 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        12/16/2016         $675.00         0.30        $202.50 Review revised translator agreement and provide direction to B. Charney regarding issues regarding
                                                                             same
Charney, Brendan     12/16/2016         $370.00         0.60        $222.00 Update confidentiality agreement to reflect                                  and correspond and call with
                                                                             Mr. Banda regarding translation services and confidentiality agreement
Nurrenbern, Noel     12/19/2016         $290.00         3.90       $1,131.00 Finish indexing audio files received from Ms. Walters
Nurrenbern, Noel     12/20/2016         $290.00         1.90        $551.00 Emails with Ms. Walters regarding interviews (0.30); check if contents of CDs received from Mr.
                                                                             Smith were loaded to database (1.30); send instructions to Litigation Support regarding loading
                                                                             documents to database (0.30)
Nurrenbern, Noel     12/21/2016         $290.00         3.90       $1,131.00 Download and index Google documents from links sent by Ms. Pyle
Nurrenbern, Noel     12/22/2016         $290.00         1.90        $551.00 Continue to download and index Google documents from links sent by Ms. Pyle
Charney, Brendan       1/3/2017         $395.00         0.20          $79.00 Prepare list of all allegations of actionable conduct and statements in the Complaint in order to
                                                                             prepare for summary judgment
Burke, Thomas          1/4/2017         $685.00         1.50       $1,027.50 Further work on CIR’s document collection efforts, translation issues and related efforts to obtain
                                                                             information to support
Charney, Brendan       1/4/2017         $395.00         0.10          $39.50 Prepare simplified list of allegations in the Complaint to prepare for summary judgment
Nurrenbern, Noel       1/4/2017         $305.00         0.90        $274.50 Review and respond to email from T. Burke regarding document collection (.70); telephone call with
                                                                             Mr. Rhinehart regarding processing of data (.20)
Burke, Thomas          1/6/2017         $685.00         1.50       $1,027.50 Initial review and analysis of memo analyzing the separate factual statements alleged in plaintiffs’
                                                                             complaint and follow-up with B. Charney regarding issues regarding same
Charney, Brendan       1/6/2017         $395.00         0.10          $39.50 Discuss strategy regarding              with T. Burke
Burke, Thomas          1/9/2017         $685.00         0.50        $342.50 Telephone conference with Mr. Rosenthal regarding
                                                                                                                      (.30); conference with Ms. Pyle regarding same (.20)
Burke, Thomas         1/10/2017         $685.00         0.20        $137.00 Attention to follow-up issues regarding securing "texts" from CIR personnel
Nurrenbern, Noel      1/10/2017         $305.00         1.10        $335.50 Email Mr. Smith regarding collecting documents of Ms. Kamath (.20); organize Google documents to
                                                                             add to database (.60); send instructions to Litigation Support regarding documents to add to
                                                                             database (.30)
Nurrenbern, Noel      1/11/2017         $305.00         1.30        $396.50 Emails with Mr. Palmer regarding collecting text messages (.30); telephone calls with Mr. Rhinehart
                                                                             regarding processing of Google docs (.30); draft email to client regarding collection of text messages
                                                                             (.70)
Nurrenbern, Noel      1/18/2017         $305.00         0.30          $91.50 Email B. Charney regarding interviews sent to translator
Charney, Brendan      1/23/2017         $395.00         0.10          $39.50 Supervise and coordinate translation of CIR interview recordings
Nurrenbern, Noel      1/23/2017         $305.00         0.10          $30.50 Email Mr. Banda regarding translations
Nurrenbern, Noel      1/24/2017         $305.00         0.10          $30.50 Email Mr. Banda regarding translations
Nurrenbern, Noel      1/26/2017         $305.00         0.20          $61.00 Email Mr. Banda regarding files to translate (0.1); upload files to dropbox (0.1)
Charney, Brendan       2/1/2017         $395.00         0.10          $39.50 Coordinate with Mr. Banda regarding translation of recordings
Charney, Brendan       2/7/2017         $395.00         0.10          $39.50 Coordinate translation of recordings
Nurrenbern, Noel       2/7/2017         $305.00         0.60        $183.00 Email Zach Smith regarding email collection (.10); email T. Burke regarding documents needed to
                                                                             collect (.30); telephone call with Mr. Banda (.20)
Nurrenbern, Noel       2/8/2017         $305.00         3.30       $1,006.50 Review and index Malawi interview tapes to order them for translations
Nurrenbern, Noel       2/9/2017         $305.00         1.90        $579.50 Further review and index Malawi interview tapes



                                                                                      Page 5
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 67 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      2/10/2017         $305.00         3.20        $976.00 Further review and index Malawi interview tapes (2.80); forward Chichewa interviews to Mr. Banda
                                                                            to transcribe (.40)
Nurrenbern, Noel      2/13/2017         $305.00         1.10        $335.50 Email with Mr. Zach Smith regarding documents to collect (.10); conference call regarding status of
                                                                            case and document collection (1.00)
Burke, Thomas         2/14/2017         $685.00         0.20        $137.00 Conference with N. Nurrenbern regarding

Nurrenbern, Noel      2/14/2017            $305.00            0.80          $244.00 Prepare email regarding collecting text messages (.30); download Farnsworth emails and send
                                                                                     instructions to Litigation Support for processing (.50)
Burke, Thomas         2/15/2017            $685.00            0.20          $137.00 Follow-up correspondence regarding further information to collect from Kandani
Nurrenbern, Noel      2/15/2017            $305.00            0.40          $122.00 Emails with vendor and client regarding data collection
Charney, Brendan      2/16/2017            $395.00            0.10            $39.50 Correspond with Mr. Banda regarding translations
Nurrenbern, Noel      2/16/2017            $305.00            0.60          $183.00 Research and email T. Burke regarding Kandani documents (.50); email Mr. Palmer regarding
                                                                                     collecting text messages (.10)
Nurrenbern, Noel      2/17/2017            $305.00            0.60          $183.00 Telephone call with Mr. Banda (.10); send instructions to Litigation Support for processing of Kamath
                                                                                     emails (.30); organize translation files (.20)
Nurrenbern, Noel      2/22/2017            $305.00            0.10            $30.50 Emails regarding data collection
Nurrenbern, Noel      2/23/2017            $305.00            5.70         $1,738.50 Travel to client site and assist with download of text messages from phones (5.2); prepare emails
                                                                                     summarizing information downloaded from phones (.50)
Charney, Brendan      2/24/2017            $395.00            0.40          $158.00 Update memorandum of challenged statements and conduct to include

Nurrenbern, Noel      2/24/2017            $305.00            0.30           $91.50 Telephone call with Mr. Villeda regarding uploading of text messages to database (.10); prepare
                                                                                    instructions to Litigation Support regarding same (.20)
Burke, Thomas         2/27/2017            $685.00            0.60          $411.00 Analysis of work to be done (in advance) to positon CIR to promptly file a motion for protective
                                                                                    order and early summary judgment motion and provide direction to B. Charney regarding same
Nurrenbern, Noel      2/28/2017            $305.00            1.20          $366.00 Email D. Farr regarding collecting text messages (.20); review WhatsApp website for information on
                                                                                    saving or exporting messages (.40); emails to M. Smith and A. Walters regarding collecting text
                                                                                    messages (.40); draft email to R. Bodenmann regarding collecting texts (.20)
Charney, Brendan       3/1/2017            $395.00            0.60          $237.00 Review correspondence exchanged between the BBC and counsel for DAPP, and update
                                                                                    memorandum of statements to reflect

Charney, Brendan       3/2/2017            $395.00            0.30          $118.50   Update memorandum of statements to reflect
Nurrenbern, Noel       3/2/2017            $305.00            0.30           $91.50   Emails with Ms. Walters and Mr. Bodenmann regarding collecting text messages
Nurrenbern, Noel       3/3/2017            $305.00            0.20           $61.00   Emails regarding collecting texts from phones
Burke, Thomas          3/6/2017            $685.00            0.20          $137.00   Telephone conference with Ms. Alexander regarding DWT work underway to prepare anticipated
                                                                                      motions to stay and substantive (early summary judgment or anti-SLAPP motion)
Charney, Brendan       3/7/2017            $395.00            0.90          $355.50   Draft motion to stay discovery and set briefing schedule for early MSJ
Charney, Brendan       3/8/2017            $395.00            0.10           $39.50   Supervise and coordinate translation of recordings
Nurrenbern, Noel       3/8/2017            $305.00            0.10           $30.50   Email Ms. Walters regarding collection of text messages
Charney, Brendan       3/9/2017            $395.00            0.10           $39.50   Supervise and coordinate translation of recordings
Nurrenbern, Noel       3/9/2017            $305.00            0.10           $30.50   Telephone call with Mr. Palmer regarding collecting text messages from phones



                                                                                      Page 6
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 68 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         3/10/2017         $685.00         1.30        $890.50 Telephone conference with CIR’s translator regarding status of work and related issues and update
                                                                            B. Charney regarding same (.60); review status of issues and assist B. Charney to prepare summary
                                                                            outline of CIR’s substantive motion (while motion to dismiss remains pending) (.70)

Charney, Brendan      3/10/2017            $395.00            1.50         $592.50 Research and outline early motion for summary judgment
Nurrenbern, Noel      3/10/2017            $305.00            4.40        $1,342.00 Travel to CIR and assist with download of text messages from Ms. Walters’ and Mr. Smith’s phones
                                                                                    (3.90); confer with Mr. Bodenmann regarding same (.30); emails regarding same (.20)
Charney, Brendan      3/12/2017            $395.00            1.60         $632.00 Outline Motion for Summary Judgment (analyze and organize

Charney, Brendan      3/13/2017            $395.00            2.80        $1,106.00 Research Motion for Summary Judgment

Nurrenbern, Noel      3/13/2017            $305.00            0.60         $183.00 Send instructions to Litigation Support regarding processing of cell phone data (.20); prepare email
                                                                                    to B. Charney regarding documents collected (.40)
Charney, Brendan      3/14/2017            $395.00            1.30         $513.50 Draft motion for summary judgment (outline arguments for each allegedly defamatory statement
                                                                                    and for non-defamation tort claims)
Nurrenbern, Noel      3/15/2017            $305.00            1.70         $518.50 Prepare memo summarizing collection of text messages from phones (.70); send instructions to
                                                                                    Litigation Support regarding collecting social media posts (.30); research social media accounts for
                                                                                    data collection (.70)
Charney, Brendan      3/16/2017            $395.00            1.70         $671.50 Draft Motion for Summary Judgment
Charney, Brendan      3/17/2017            $395.00            4.70        $1,856.50 Draft Motion for Summary Judgment
Nurrenbern, Noel      3/21/2017            $305.00            0.50         $152.50 Emails with Litigation Support regarding collecting social media postings
Nurrenbern, Noel      3/22/2017            $305.00            0.20           $61.00 Emails regarding collecting text messages
Burke, Thomas         3/29/2017            $685.00            0.30         $205.50 Review resolution of fees issue regarding first Smith v. USDA FOIA request and approve terms of
                                                                                    same
Nurrenbern, Noel      4/10/2017            $305.00            0.30           $91.50 Emails regarding text messages collection and processing
Burke, Thomas         4/18/2017            $685.00            0.70         $479.50 Review status and provide direction to B. Charney regarding new direction regarding translator and
                                                                                    renewed efforts to secure investigative reports from USDA, DiFid and others
Charney, Brendan      4/18/2017            $395.00            0.40         $158.00 Call with T. Burke concerning strategy and next steps to obtain information through FOIA and defend
                                                                                    case through early motion for summary judgment
Burke, Thomas          5/9/2017            $685.00            0.20         $137.00 Coordinate with B. Charney to begin search for new translator and other work to prepare for
                                                                                    litigation once the Court rules on the motion to change venue/dismiss
Charney, Brendan       5/9/2017            $395.00            0.30         $118.50 Research to identify new translator
Burke, Thomas         5/10/2017            $685.00            0.20         $137.00 Outline stay and early MSJ issues to R. London for his feedback on draft pleadings
Charney, Brendan      5/11/2017            $395.00            1.20         $474.00 Work on engaging translator, including call and follow up correspondence with Mr. Mchombo, and
                                                                                    draft translation agreement
Nurrenbern, Noel      5/15/2017            $305.00            0.40         $122.00 Research interviews by reporters in Malawi to send to translator
Nurrenbern, Noel      5/16/2017            $305.00            0.20           $61.00 Email Prof. Mchombo regarding audio files to translate
Charney, Brendan       6/9/2017            $395.00            0.20           $79.00 Correspond with Professor Mchombo in order to coordinate translation of evidence for summary
                                                                                    judgment
Charney, Brendan      6/12/2017            $395.00            0.20           $79.00 Correspond with Prof. Mchombo regarding translation



                                                                                   Page 7
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 69 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      6/13/2017         $305.00         0.30          $91.50 Confer with B. Chandon and Prof. Mchombo regarding files to be translated
Charney, Brendan      6/15/2017         $395.00         0.60        $237.00 Work on processing and organizing documents obtained to corroborate article in order to present
                                                                             them as exhibits in support of defense of libel claims
Charney, Brendan      6/27/2017         $395.00         0.70        $276.50 Work on obtaining translations of interviews in Chichewa
Nurrenbern, Noel      6/27/2017         $305.00         2.10        $640.50 Analyze audio files for foreign language passages to send to translator and for interviews to be
                                                                             transcribed
Charney, Brendan      6/28/2017         $395.00         0.60        $237.00 Coordinate translation of interviews supporting regarding
Nurrenbern, Noel      6/28/2017         $305.00         2.70        $823.50 Analyze audio files for foreign language passages to send to translator and for interviews to be
                                                                             transcribed (1.50); prepare chart of files for transcription and to set priority ranking (.70); review and
                                                                             edit transcription of file 1019 (.30); consult with Word Processing department about best ways to
                                                                             transcribe audio files for use as exhibits to court filings (.20)
Charney, Brendan      6/29/2017         $395.00         0.30        $118.50 Work on organizing and reviewing recordings of interviews
Charney, Brendan      6/30/2017         $395.00         0.80        $316.00 Coordinate and supervise transcription of interviews
Nurrenbern, Noel       7/5/2017         $305.00         3.70       $1,128.50 Analyze and edit certification form to be used with recordings (.40); review transcriptions of
                                                                             recordings and resolve questions regarding spellings, interviewees and illegible words (3.30)
Charney, Brendan       7/6/2017         $395.00         1.10        $434.50 Coordinate transcription of interviews and review and provide instructions to ensure quality control

Charney, Brendan        7/6/2017            $395.00             1.30           $513.50 Coordinate translation of interviews and review and provide instructions to ensure quality control

Nurrenbern, Noel        7/6/2017            $305.00             5.20         $1,586.00 Review transcriptions of recordings and resolve questions regarding spellings, interviewees and
                                                                                       illegible words (4.60); communicate with client regarding priority of review of same (.20); prepare
                                                                                       documents for Prof. Mchombo to translate (.40)
Charney, Brendan        7/7/2017            $395.00             0.60          $237.00 Work on translations
Nurrenbern, Noel        7/7/2017            $305.00             3.70         $1,128.50 Research tweets collected from client for B. Charney to review (.50); research agreements between
                                                                                       USDA and Planet Aid for possible use in anti-SLAPP motion (2.20); continue reviewing transcriptions
                                                                                       of recordings and resolve questions regarding spellings, interviewees and illegible words (1.00)

Charney, Brendan       7/9/2017             $395.00             1.30          $513.50 Analyze strategy, next steps, and timeline for SLAPP motion
Nurrenbern, Noel      7/10/2017             $305.00             3.70         $1,128.50 Review transcriptions of interviews 1017, 1054 and Harrison 1 to resolve questions regarding
                                                                                       spellings, interviewees and illegible words
Nurrenbern, Noel      7/11/2017             $305.00             4.00         $1,220.00 Analyze and revise transcriptions of interviews with Harrison and Marko to resolve questions
                                                                                       regarding spellings, interviewees and illegible words
Charney, Brendan      7/12/2017             $395.00             0.50          $197.50 Call with T. Burke to discuss strategy and next steps in CIR concerning SLAPP Motion, Motion to Re-
                                                                                       transfer and documents to be obtained through FOIA
Nurrenbern, Noel      7/12/2017             $305.00             3.40         $1,037.00 Continue analyzing and revising transcriptions of interviews with Harrison and Jackson to resolve
                                                                                       questions regarding spellings, interviewees and illegible words
Nurrenbern, Noel      7/13/2017             $305.00             1.40          $427.00 Continue analyzing and revising transcriptions of interviews with Jackson to resolve questions
                                                                                       regarding spellings, interviewees and illegible words
Charney, Brendan      7/18/2017             $395.00             3.20         $1,264.00 Outline SLAPP Motion; research caselaw concerning




                                                                                       Page 8
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 70 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      7/18/2017         $305.00         4.20       $1,281.00 Review transcriptions of interviews of Patrick Goteka and Jackson Mtimbuka to resolve questions
                                                                             regarding spellings, interviewees and illegible words
Charney, Brendan      7/19/2017         $395.00         1.90        $750.50 Further work on SLAPP Motion
Charney, Brendan      7/19/2017         $395.00         0.30        $118.50 Coordinate translation of recordings
Charney, Brendan      7/20/2017         $395.00         0.30        $118.50 Work on translation of recordings
Charney, Brendan      7/20/2017         $395.00         2.60       $1,027.00 Outline of declarations to support further work on SLAPP Motion
Nurrenbern, Noel      7/20/2017         $305.00         3.20        $976.00 Review transcriptions of interviews of Jackson Mtimbuka and Patrick Goteka to resolve questions
                                                                             regarding spellings, interviewees and illegible words
Charney, Brendan      7/21/2017         $395.00         4.30       $1,698.50 Further prepare outline for SLAPP motion to gather information from CIR
Charney, Brendan      7/21/2017         $395.00         0.80        $316.00 Review documents produced by USAID in order to prepare to defend case and update memorandum
                                                                             of statements and draft SLAPP motion
Nurrenbern, Noel      7/21/2017         $305.00         4.60       $1,403.00 Review transcriptions of interviews of Patrick Goteka and Derrick Mbeta to resolve questions
                                                                             regarding spellings, interviewees and illegible words
Charney, Brendan      7/24/2017         $395.00         0.60        $237.00 Coordinate translation of recordings
Charney, Brendan      7/24/2017         $395.00         3.50       $1,382.50 Work on SLAPP Motion
Charney, Brendan      7/24/2017         $395.00         0.70        $276.50 Prepare for call with CIR team                                      to prepare SLAPP motion
Charney, Brendan      7/25/2017         $395.00         2.90       $1,145.50 Call with Mrs. Smith, Ms. Walters and Mr. Rosenthal and Ms. Pyle concerning sources of information
                                                                             for reporting in order to prepare SLAPP motion (2.5); prepare for call (.40)
Charney, Brendan      7/25/2017         $395.00         0.80        $316.00 Draft memorandum summarizing call concerning sources and identifying next steps and strategic
                                                                             and legal considerations based on
Charney, Brendan      7/25/2017         $395.00         1.10        $434.50 Work on translation of recordings, including review translations from Prof. Mchombo and provide
                                                                             feedback
Charney, Brendan      7/25/2017         $395.00         3.30       $1,303.50 Further draft SLAPP Motion
Nurrenbern, Noel      7/25/2017         $305.00         5.90       $1,799.50 Participate in conference call with client regarding        and key documents needed for SLAPP
                                                                             motion (2.4); research documents to be used in SLAPP motion (2.7); review and analyze additional
                                                                             recordings from client (.60); communicate with B. Charney regarding additional materials to review
                                                                             (.20)
Nurrenbern, Noel      7/26/2017         $305.00         6.90       $2,104.50 Review and analyze recordings and determine which should be transcribed (.80); communicate with
                                                                             Word Processing regarding same (.20); revise index of transcriptions (.50); review and analyze
                                                                             documents received from Mr. Smith to use in SLAPP motion (5.4)
Charney, Brendan      7/27/2017         $395.00         2.30        $908.50 Work on gathering and organizing                                                       to prepare
                                                                             SLAPP motion and supporting documents
Charney, Brendan      7/27/2017         $395.00         1.10        $434.50 Coordinate translation of recordings, including prepare confidentiality agreement, discuss process,
                                                                             quality control, and certification requirements with potential translation agencies
Charney, Brendan      7/28/2017         $395.00         0.70        $276.50 Coordinate translation of recordings
Nurrenbern, Noel      7/28/2017         $305.00         2.70        $823.50 Review and research                                          for use in SLAPP motion (time reduced)

Nurrenbern, Noel       8/1/2017            $305.00            3.60        $1,098.00 Continue reviewing transcription of interview of           to resolve questions regarding
                                                                                    spellings, interviewees and illegible words




                                                                                   Page 9
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 71 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          8/2/2017         $685.00         0.60        $411.00 Telephone conference with Ms. Pyle regarding issues regarding her Supplemental Declaration in
                                                                             Support of CIR’s Opposition to Plaintiffs’ Motion to Transfer and follow-up on final issues regarding
                                                                             CIR’s Opposition brief
Nurrenbern, Noel       8/3/2017         $305.00         5.80       $1,769.00 Review                  prepared by Prof. Mchombo (1.10); prepare                 add to database
                                                                             (.30); finish reviewing                                                                      (4.40)

Burke, Thomas          8/4/2017             $685.00            0.50           $342.50 Provide status update to Mr. Schaffer regarding

Nurrenbern, Noel       8/7/2017             $305.00            3.60         $1,098.00 Review

Burke, Thomas          8/8/2017             $685.00            1.80         $1,233.00 Provide                  to Ms. Alexander (.30); further review and outline
                                                                                                                                                                            (1.50)
Charney, Brendan       8/8/2017             $395.00            0.50          $197.50 Coordinate                and supervise              in order to prepare evidence for SLAPP Motion
Nurrenbern, Noel       8/8/2017             $305.00            4.60         $1,403.00 Review
                                                                                                                                                (3.70); organize and send files to
                                                                                                         (.90)
Charney, Brendan       8/9/2017             $395.00            0.70          $276.50    Call with T. Burke to discuss           and next steps for dispositive motion
Nurrenbern, Noel       8/9/2017             $305.00            5.40         $1,647.00   Review                                                                                  to resolve
                                                                                        questions regarding spellings, interviewees and illegible words
Nurrenbern, Noel      8/10/2017             $305.00            5.10         $1,555.50   Continue reviewing transcriptions of interviews of                        to resolve questions regarding
                                                                                        spellings, interviewees and illegible words
Nurrenbern, Noel      8/11/2017             $305.00            2.00           $610.00   Finish reviewing transcriptions of interviews of                       and Akim Mvula to resolve
                                                                                        questions regarding spellings, interviewees and illegible words
Charney, Brendan      8/14/2017             $395.00            5.80         $2,291.00   Review evidence and information provided by CIR and draft outline of witness declarations and
                                                                                        documentary evidence to submit in support of SLAPP motion
Burke, Thomas         8/15/2017             $685.00            1.50         $1,027.50   Review and initial analysis of list of potential witnesses and evidence to support CIR’s anti-SLAPP
                                                                                        motion and follow-up with B. Charney regarding issues regarding same
Charney, Brendan      8/15/2017             $395.00            6.70         $2,646.50   Review documents to prepare evidence for SLAPP motion (3.50); research to prepare arguments in
                                                                                        support of SLAPP Motion (3.2)
Burke, Thomas         8/16/2017             $685.00            1.20          $822.00    Provide case background information to A. Doran (1.20)
Charney, Brendan      8/16/2017             $395.00            4.20         $1,659.00   Review documents to prepare SLAPP motion (3.50); review upcoming article concerning Panama
                                                                                        Papers in order to identify helpful evidence for SLAPP Motion (.70)
Kumar, Ambika         8/16/2017             $515.00            0.00             $0.00   Call with T. Burke regarding background and status (No Charge)
Charney, Brendan      8/17/2017             $395.00            1.90           $750.50   Attention to translation of recordings to prepare to submit in connection with SLAPP motion (.10);
                                                                                        review information and documents in article concerning Planet Aid chairman Norling to prepare
                                                                                        SLAPP motion (1.80)
Nurrenbern, Noel      8/17/2017             $305.00            0.60           $183.00   Prepare additional files for ALS to transcribe; review and analyze transcripts received from ALS
Burke, Thomas         8/18/2017             $685.00            0.80           $548.00   Respond to correspondence from Mr. Sam Rosenthal and follow-up telephone conference and
                                                                                        exchange of communications with Ms. Pyle regarding intimidation issues and handling of same in
                                                                                        light of Mr. Rosenthal’s correspondence



                                                                                     Page 10
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 72 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      8/18/2017         $395.00         1.20        $474.00 Review documents and update list of evidence in order to prepare SLAPP motion
Nurrenbern, Noel      8/18/2017         $305.00         3.30       $1,006.50 Review transcriptions of interviews of Derrick Ndamyo and Harrison Longwe to resolve questions
                                                                             regarding spellings, interviewees and illegible words
Charney, Brendan      8/21/2017         $395.00         5.40       $2,133.00 Prepare for upcoming meetings among DWT team and CIR to discuss strategy and evidence for
                                                                             SLAPP Motion (.60); review documents to prepare SLAPP Motion (4.80)
Nurrenbern, Noel      8/21/2017         $305.00         0.30          $91.50 Prepare additional files for translation for ALS
Charney, Brendan      8/22/2017         $395.00         7.10       $2,804.50 Draft SLAPP Motion (factual and procedural background section) (4.30); review documents to
                                                                             prepare SLAPP Motion (2.80)
Burke, Thomas         8/23/2017         $685.00         0.80        $548.00 Further review of memorandum of potential declarants to support CIR’s Anti-SLAPP motion and
                                                                             outline meetings with DWT and client teams regarding same
Charney, Brendan      8/23/2017         $395.00         6.10       $2,409.50 Draft SLAPP Motion (draft legal rules and argument for


Kumar, Ambika         8/23/2017            $515.00           0.20          $103.00 Call with T. Burke regarding strategy
Burke, Thomas         8/24/2017            $685.00           1.30          $890.50 Conferences with A. Doran and L. Handman                                           (1.30)
Charney, Brendan      8/24/2017            $395.00           5.20         $2,054.00 Review documents and annotations provided by Mr. Smith and analyze same to draft SLAPP Motion
                                                                                    and identify                                                                for submission in support
                                                                                    of SLAPP Motion (1.70); draft SLAPP Motion (factual background) (2.70); draft summary of logistical
                                                                                    issues with respect to organizing, analyzing, translating, and authenticating evidence in support of
                                                                                    SLAPP Motion, outline of action items, and correspond with T. Burke and A. Doran concerning same
                                                                                    in preparation for strategy call (.80)
Kumar, Ambika         8/24/2017            $515.00           2.30         $1,184.50 Review background materials and call with T. Burke regarding strategy regarding anticipated anti-
                                                                                    SLAPP motion
Nurrenbern, Noel      8/24/2017            $305.00           1.00          $305.00 Confer with B. Charney regarding upcoming tasks for motion (.20); send transcript to Ms. Zaghi for
                                                                                    translation (.20); review and analyze documents linked in articles on Petersen (.60)
Burke, Thomas         8/25/2017            $685.00           1.00          $685.00 Brief preparation for and lead DWT strategy discussion regarding anticipated anti-SLAPP motion (and
                                                                                    declarations work for same)
Charney, Brendan      8/25/2017            $395.00           5.30         $2,093.50 Legal research concerning SLAPP Motion
                                                                                                        on disclosed facts) (2.10); review documents and information sent by Mr. Matt
                                                                                    Smith to prepare SLAPP Motion (.80); draft SLAPP Motion (factual background) (1.20); call with T.
                                                                                    Burke and A. Doran to discuss strategy and next steps to prepare Motion to Stay, Motion for
                                                                                    protective order to protect CIR's confidential information, SLAPP Motion, and supporting documents
                                                                                    including declarations (1.20)
Kumar, Ambika         8/25/2017            $515.00           1.20          $618.00 Call with T. Burke and B. Charney regarding SLAPP strategy and evidentiary support
Nurrenbern, Noel      8/25/2017            $305.00           4.40         $1,342.00 Review and analyze documents linked in articles on Planet Aid (3.90); prepare documents to add to
                                                                                    database (.50)
Charney, Brendan      8/26/2017            $395.00           0.90          $355.50 Correspond with CIR team regarding strategy and next steps for gathering evidence and declarations
                                                                                    in support of SLAPP Motion (0.4); coordinate meeting to strategize and discuss evidence to submit in
                                                                                    support of SLAPP Motion (0.2); coordinate organization of documents provided by Mr. Matt Smith
                                                                                    (0.3)



                                                                                   Page 11
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 73 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         8/28/2017         $685.00         1.00        $685.00 Telephone conference with Ms Pyle regarding status and work being done by Mr. Smith and Ms.
                                                                             Walters to assist with anticipated anti-SLAPP motion (.20); review current issues regarding
                                                                                                                                 and provide guidance to B. Charney regarding Mr.
                                                                             Smith’s response to same (.80)
Charney, Brendan      8/28/2017         $395.00         4.50       $1,777.50 Work on issues concerning evidence to submit in support of SLAPP Motion, including correspond
                                                                             with CIR team concerning location of witnesses and process for obtaining their declarations,
                                                                             correspond with CIR team concerning preservation of evidence and documents linked to in
                                                                             reporting; and work on identification, organization, and review of documents to be submitted as
                                                                             exhibits (3.20); Call with T. Burke to discuss strategy and next steps concerning declarations,
                                                                             evidence, and guidance to Mr. Smith concerning contact with individuals in Africa (.30); Call with Mr.
                                                                             Matt Smith concerning witness declarations, further information gathering, and contact with
                                                                             individuals in Malawi (.30); Work on gathering and presenting articles and government reports
                                                                             concerning Plaintiff and related entities (.70)
Kumar, Ambika         8/28/2017         $515.00         0.20        $103.00 Call with T. Burke regarding strategy on obtaining declarations (.20)
Nurrenbern, Noel      8/28/2017         $305.00         1.90        $579.50 Confer with B. Charney regarding locating key documents (.20); confer with Litigation Support
                                                                             regarding setting up Case Notebook database (.20); research documents for use in motion to strike
                                                                             (1.50)
Burke, Thomas         8/29/2017         $685.00         1.40        $959.00 Further work to secure Milawi legal contact to work with CIR (.70); review and respond to
                                                                             correspondence from B. Charney regarding preparations for anti-SLAPP motion (including scheduling
                                                                             of meetings with clients) (.30); exchange of communications and follow-up telephone conference
                                                                             with Ms. Pyle regarding status (.40)
Charney, Brendan      8/29/2017         $395.00         4.30       $1,698.50 Attention to coordinating translation of recordings and documents to prepare evidence for SLAPP
                                                                             Motion (.30); analyze document production and correspond with CIR team concerning identification
                                                                             of most important documents (1.20); review documents to prepare SLAPP Motion (1.50); review
                                                                             recent libel caselaw to draft SLAPP motion (.50); Review dossier of materials and narrative from Mr.
                                                                             Matt Smith sent to financial expert to prepare for meeting concerning evidence to submit in support
                                                                             of SLAPP motion (0.80)
Nurrenbern, Noel      8/29/2017         $305.00         0.50        $152.50 Confer with J. Cygnor regarding tasks for motion to strike (.30); confer with B. Charney regarding
                                                                             finding key documents (.20)
Burke, Thomas         8/30/2017         $685.00         0.80        $548.00 Further work and exchange of communications regarding potential leads for local counsel to retain
                                                                             in Malawi (.50); assist to coordinate meetings with clients in SF on 9/5 & 6 and related planning (.30)

Charney, Brendan      8/30/2017             $395.00            4.60         $1,817.00 Coordinate scheduling logistics, agenda, and preparation of documents for meeting to strategize and
                                                                                      identify evidence to submit in support of SLAPP Motion (0.80); review documents to identify
                                                                                      evidence to submit in support of SLAPP Motion (3.80)
Nurrenbern, Noel      8/30/2017             $305.00            2.70          $823.50 Confer with B. Charney regarding key documents for motion (.30); research key documents in outline
                                                                                      for motion (2.40)




                                                                                     Page 12
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 74 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         8/31/2017         $685.00         2.70       $1,849.50 Telephone conference with Ms. Jansen Reventlow regarding
                                                                             logistics (.70); further review of key materials for potential supporting declarations and follow-up
                                                                             conferences with B. Charney regarding materials to be reviewed with the clients on 9/5 & 6 (2.00)
                                                                             (time reduced)
Charney, Brendan      8/31/2017         $395.00         3.60       $1,422.00 Attention to retaining Malawian attorney and vetting of conflicts (.10); Attention to sequence and
                                                                             strategy for obtaining declarations in support of SLAPP motion (.70); Calls with T. Burke to discuss
                                                                             agenda, action items, and goals for meeting to discuss evidence to prepare for SLAPP Motion (.80);
                                                                             Prepare agenda for upcoming meeting with CIR team, including review documents provided by Mr.
                                                                             Matt Smith and develop list of issues concerning documents and declarations to be submitted in
                                                                             connection with preparation of SLAPP Motion (2.00) (time reduced)

Nurrenbern, Noel      8/31/2017            $305.00             6.90        $2,104.50 Research documents referenced in memo on SLAPP motion; confer with B. Charney regarding same
                                                                                     (3.10); continue reviewing and editing transcriptions of interviews of Harrison Longwe (2.70);
                                                                                     prepare list of foreign language documents needing translation (1.10)
Burke, Thomas          9/1/2017            $685.00             3.20        $2,192.00 Telephone conference with Ms. Pyle regarding issues and proposed agenda/goals for 9/5 & 9/6
                                                                                     meetings in San Francisco (.20) provide further guidance to B. Charney regarding organization of
                                                                                     materials during 9/5 & 9/6 meetings in San Francisco and review and preparation for same (3.00)

Charney, Brendan       9/1/2017            $395.00             5.60        $2,212.00 Call with M. Smith to discuss documents and declarations to submit in support of SLAPP Motion
                                                                                     (0.4); prepare agenda for meeting to strategize and discuss evidence to submit in support of SLAPP
                                                                                     Motion (2.2); coordinate meeting to strategize and discuss evidence to submit in support of SLAPP
                                                                                     Motion (.4); coordinate organization of documents provided by Mr. Matt Smith (.3); call with T.
                                                                                     Burke to discuss strategy and next steps in CIR case following Court's order continuing hearing and in
                                                                                     advance of meeting to discuss evidence (.2); draft SLAPP Motion

                                                                                                                                                              (2.1)

Nurrenbern, Noel       9/1/2017            $305.00             5.80        $1,769.00 Review key documents and apply issue tags (2.0); review and analyze new documents received from
                                                                                     Matt Smith and apply issue tags (3.8)
Charney, Brendan       9/4/2017            $395.00             3.30        $1,303.50 Prepare for meeting with CIR team and draft and finalize agenda (2.7); draft SLAPP Motion (update
                                                                                     discussion of articles to reflect documents linked to within articles in order to show facts disclosed to
                                                                                     reader) (.6)
Nurrenbern, Noel       9/4/2017            $305.00             3.70        $1,128.50 Continue reviewing and analyzing new documents received from Matt Smith and applying issue tags
                                                                                     for use in SLAPP motion
Burke, Thomas          9/5/2017            $685.00             8.70        $5,959.50 Brief preparation for and lead discussions with CIR clients (Ms. Pyle, Ms. Walters, Mr. Smith and Mr.
                                                                                     Rosenthal) and N. Nurrenbern and B. Charney to identify key documents and potential declarants to
                                                                                     support CIR’s anticipated anti-SLAPP motion
Charney, Brendan       9/5/2017            $395.00             7.80        $3,081.00 Meeting with T. Burke, CIR team to identify and discuss evidence to submit in support of SLAPP
                                                                                     motion
Kumar, Ambika          9/5/2017            $515.00             3.80        $1,957.00 Participate in meeting via phone with clients, T. Burke, and B. Charney (time reduced)



                                                                                    Page 13
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 75 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel       9/5/2017         $305.00         8.20       $2,501.00 Attend meeting with client regarding key documents and testimony for SLAPP motion (7.2); prepare
                                                                             list of potential key documents (1.0)
Burke, Thomas          9/6/2017         $685.00         8.20       $5,617.00 Further lead conference with CIR clients (Ms. Walters, Mr. Smith and Mr. Rosenthal) with B. Charney
                                                                             and N. Nurrenbern to discuss potential declarants and documents to support CIR’s anticipated anti-
                                                                             SLAPP motion (6.20); conference with Mr. Rosenthal regarding logistics and related issues of
                                                                             securing declarations on multiple continents and in Malawi in particular (.80); conferences with N.
                                                                             Nurrenbern, B. Charney and A. Doran regarding assessments of CIR potential witnesses, technical
                                                                             issues for continuing work with CIR’s investigation database and logistics and strategy for drafting
                                                                             and securing executed declarations overseas (1.20)
Charney, Brendan       9/6/2017         $395.00         8.80       $3,476.00 Meeting with T. Burke, CIR team to identify and discuss evidence to submit in support of SLAPP
                                                                             motion (7.7); augment and organize notes following two days of meetings and outline next steps
                                                                             (.8); call with T. Burke and A. Doran to debrief, discuss strategy and identify next steps following
                                                                             meeting (.3)
Kumar, Ambika          9/6/2017         $515.00         2.20       $1,133.00 Participate in meeting with clients, T. Burke, and B. Charney (time reduced)
Nurrenbern, Noel       9/6/2017         $305.00         7.40       $2,257.00 Attend meeting with client regarding key documents and testimony for SLAPP motion (6.6); prepare
                                                                             interviews of key witnesses for T. Burke to review (.5); email with B. Charney regarding additional
                                                                             research needed (.3)
Burke, Thomas          9/7/2017         $685.00         2.20       $1,507.00 Follow-up work post-client meetings (annotate meeting notes, further refine key facts for each fact
                                                                             witnesses and timing and logistical issues regarding communicating with same, and initial review of
                                                                             draft declarations of Ms. Walters and Mr. Smith)
Charney, Brendan       9/7/2017         $395.00         3.20       $1,264.00 Draft plan and outline for discrete steps to take concerning information gathering following strategy
                                                                             meeting with CIR team to plan submission of evidence in support of SLAPP motion (.8); draft outline
                                                                             of declarations and evidence to submit in support of SLAPP motion, including outline topics to be
                                                                             included in each declarant's declaration, outline documents to be submitted to show substantial
                                                                             truth of each category of challenged statement, and identify declarants who will authenticate each
                                                                             document (2.4)
Burke, Thomas          9/8/2017         $685.00         0.90        $616.50 Brief factual research and series of correspondence with potential Malawi-based legal counsel
Nurrenbern, Noel       9/8/2017         $305.00         0.20          $61.00 Email J. Cygnor regarding factual research tasks for SLAPP motion
Burke, Thomas         9/11/2017         $685.00         2.10       $1,438.50 Further factual research and exchange of correspondence with four potential local counsel
                                                                             candidates in Malawi and follow-up (by telephone and email) with same (1.50); telephone
                                                                             conference with Ms. Pyle regarding status, CIR’s response to most recent retraction demand and
                                                                             anticipated next steps to support anticipated anti-SLAPP motion (.60)
Charney, Brendan      9/11/2017         $395.00         2.80       $1,106.00 Draft outline of declarations and evidence to submit in support of SLAPP motion, including outline
                                                                             topics to be included in each declarant's declaration, outline documents to be submitted to show
                                                                                                 of each category of challenged statement, and identify declarants who will
                                                                             authenticate each document
Nurrenbern, Noel      9/11/2017         $305.00         4.40       $1,342.00 Finish reviewing transcription of interview of Harrison Longwe to resolve questions regarding
                                                                             spellings and illegible words (2.8); prepare translations for T. Burke to review (.4); begin review and
                                                                             editing of interview of Flossy Yobe (1.2)




                                                                                     Page 14
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 76 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         9/12/2017         $685.00         0.80        $548.00 Provide guidance to B. Charney regarding follow-up to recent client background meeting and
                                                                             selection of potential declarants and his review of LA extradition document collection (.30);
                                                                             conference with N. Segal regarding strategy issues
                                                                             supporting declarations for anticipated anti-SLAPP motion (.50)
Charney, Brendan      9/12/2017         $395.00         4.20       $1,659.00 Draft outline of declarations and evidence to submit in support of SLAPP motion, including outline
                                                                             topics to be included in each declarant's declaration, outline documents to be submitted to show
                                                                             substantial                                                  , and identify declarants who will
                                                                             authenticate each document
Nurrenbern, Noel      9/12/2017         $305.00         2.50        $762.50 Finish reviewing transcriptions of interviews of Flossy Yobe to resolve questions regarding spellings
                                                                             and illegible words (2.3); emails with J. Cygnor regarding review of extradition files (0.2)

Burke, Thomas         9/13/2017            $685.00             2.40         $1,644.00 Further correspondence with potential Malawi-based counsel (.2); further review detailed draft
                                                                                      declarations of Mr. Smith and Ms. Walters for revision to support anticipated anti-SLAPP motion and
                                                                                      related follow-up (2.2)
Charney, Brendan      9/13/2017            $395.00             4.70         $1,856.50 Coordinate organization of documents in order to prepare exhibits in support of SLAPP Motion (.3);
                                                                                      correspond with Ms. Victoria Baranetsky concerning background of case (.1); review court file
                                                                                      pertaining to extradition of Amdi Petersen in order to identify pertinent facts and excerpts to include
                                                                                      in SLAPP Motion (4.3)
Nurrenbern, Noel      9/13/2017            $305.00             1.50          $457.50 Review and identify Danish court documents (1.1); email B. Charney regarding same (.2); email Z.
                                                                                      Smith regarding additional documents needed to collect (.2)
Charney, Brendan      9/14/2017            $395.00             3.90         $1,540.50 Correspond with CIR team concerning next steps to gather evidence for SLAPP Motion (.1); Review
                                                                                      extradition documents to identify evidence for SLAPP motion (3.8)
Nurrenbern, Noel      9/14/2017            $305.00             1.40          $427.00 Review files of key documents received from Mr. Smith and apply issue tags (1.2); confer with B.
                                                                                      Charney regarding video files (.2)
Charney, Brendan      9/15/2017            $395.00             4.60         $1,817.00 Review extradition documents and draft memorandum summarizing evidence from extradition file
                                                                                      to submit in support of SLAPP motion (4.2); coordinate organization of documents and translation of
                                                                                      same in order to prepare evidence for SLAPP Motion (.4)
Nurrenbern, Noel      9/15/2017            $305.00             5.90         $1,799.50 Review files of key documents received from Mr. Smith and apply issue tags (5.6); emails to
                                                                                      translation services regarding Danish files to translate (.3)
Burke, Thomas         9/18/2017            $685.00             0.30          $205.50 Telephone conference with B. Charney regarding next steps to prepare Malawi sourced declarations
                                                                                      and related issues
Charney, Brendan      9/18/2017            $395.00             6.20         $2,449.00 Call with T. Burke to discuss strategy for SLAPP brief and next steps (.3); Coordinate review of
                                                                                      documents and organization of Mr. Smith's notes and initial commentary in order to prepare
                                                                                      declaration in support of SLAPP motion (.4); review transcript of interview with Jackson Mtimbuka
                                                                                      and pertinent articles in order to prepare draft declaration of Jackson Mtimbuka in support of SLAPP
                                                                                      motion (3.8); draft declaration of Jackson Mtimbuka in support SLAPP motion (1.7)

Nurrenbern, Noel      9/18/2017            $305.00             5.60         $1,708.00 Review transcription of interview of Andrew Chalamandai to resolve questions regarding spellings
                                                                                      and illegible words (3.8); research reporter notes of key points from interview with Harrison Longwe
                                                                                      (1.8)



                                                                                     Page 15
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 77 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         9/19/2017         $685.00         0.20        $137.00 Exchange of communications with Ms. Pyle regarding her and Mr. Rosenthal’s draft declarations in
                                                                             support of anticipated anti-SLAPP motion
Charney, Brendan      9/19/2017         $395.00         2.60       $1,027.00 Review notes, interview transcripts, and articles in order to draft declaration of Jackson Mtimbuka

Nurrenbern, Noel      9/19/2017            $305.00            4.60         $1,403.00 Research reporter notes of key points from interviews of Harrison Longwe and Jackson Mtimbuka

Charney, Brendan      9/20/2017            $395.00            5.00         $1,975.00 Correspond with N. Nurrenbern and Mr. Matt Smith concerning information from Danish
                                                                                     prosecution to gather to draft SLAPP motion (.2); review articles and transcripts of interviews of
                                                                                     Jackson Mtimbuka to identify additional transcripts and information go gather and/or include in
                                                                                     declaration (1.2); draft declaration of Jackson Mtimbuka (3.5); call with T. Burke to discuss strategy
                                                                                     and next steps for declarations (.1)
Nurrenbern, Noel      9/20/2017            $305.00            5.00         $1,525.00 Research notes and summaries of witnesses Marko Zebiah and Patrick Goteka
Burke, Thomas         9/21/2017            $685.00            0.80          $548.00 Address terms of engagement letters with Malawi counsel (.20); review proposed list of declarants
                                                                                     to support CIR’s anticipated anti-SLAPP motion and respond to issues raised by same (.50); follow-up
                                                                                     exchange of communications with Ms. Baranetsky regarding additional background information
                                                                                     needed (.10)
Charney, Brendan      9/21/2017            $395.00            1.20          $474.00 Coordinate identification of declarants and documentary support for each allegedly defamatory
                                                                                     statement, including correspondence with N. Nurrenbern, Mr. Matt Smith, and Ms. Amy Pyle, and
                                                                                     revision and prioritization of outline of next steps
Nurrenbern, Noel      9/21/2017            $305.00            3.90         $1,189.50 Research quotes from Jackson Mtimbuka used in story (1.2); research notes and summaries of
                                                                                     witness Patrick Goteka (2.5); email Ms. Zaghi regarding translating Danish document (.2)
Burke, Thomas         9/22/2017            $685.00            0.80          $548.00 Review new information from Mr. Smith and respond to his concern about expediting declarations
                                                                                     for Malawi declarants and related follow-up
Charney, Brendan      9/22/2017            $395.00            0.60          $237.00 Coordinate review, transcription, translation, and organization of documents and transcripts to be
                                                                                     included as exhibits in support of SLAPP Motion
Nurrenbern, Noel      9/22/2017            $305.00            5.70         $1,738.50 Review transcription of interview of Johnny Kamwendo to resolve questions regarding spellings
                                                                                     (2.7), interviewees and illegible words; email Mr. Smith regarding email collection from Ms. George
                                                                                     (.2); research and organize additional transcriptions of interviews taken in Africa (1.8); confer with B.
                                                                                     Charney regarding translation costs (.2); begin Google translation of Danish prosecution document
                                                                                     (.8)
Charney, Brendan      9/25/2017            $395.00            0.70          $276.50 Coordinate drafting of witness declarations, including review notes, articles, and communications
                                                                                     with client in order to confirm priority order for drafting declarations
Nurrenbern, Noel      9/25/2017            $305.00            6.20         $1,891.00 Research notes and summaries regarding Witness Chibwani, Naila Ahmed, and Christopher Banda
                                                                                     (5.3); continue preparing Google translation of Danish document prosecution document (.9)

Charney, Brendan      9/26/2017            $395.00            0.80          $316.00 Coordinate and outline drafts of declarations for African sources
Nurrenbern, Noel      9/26/2017            $305.00            4.20         $1,281.00 Confer with J. Cygnor regarding tasks (.2); research interview tapes that are missing (.7); email B.
                                                                                     Charney regarding same (.2); research notes and summaries regarding F. Nyamuranga, A. Mvlua and
                                                                                     D. Mpeta (3.1)




                                                                                    Page 16
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 78 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      9/27/2017         $395.00         1.60        $632.00 Review additional transcripts of interviews and work on declaration of Jackson Mtimbuka (.8); work
                                                                             on declaration of Harrison Longwe (.8)
Nurrenbern, Noel      9/27/2017         $305.00         3.20        $976.00 Research notes and summaries regarding               (2.6); confer with J. Hubbard regarding
                                                                             transcriptions of audio interviews (.2); update chart regarding same (.4)
Burke, Thomas         9/28/2017         $685.00         1.60       $1,096.00 Review recent updates regarding status of requested information from Malawi to support CIR’s
                                                                             anticipated anti-SLAPP motion and follow-up telephone conference with Mr. Smith regarding
                                                                             logistics of obtaining declarants in Malawi and follow-up email correspondence regarding same
                                                                             (1.2); telephone conference with B. Charney regarding status of various projects to support anti-
                                                                             SLAPP motion and related scheduling (.4)
Charney, Brendan      9/28/2017         $395.00         1.40        $553.00 Call with T. Burke to discuss next steps for gathering declarations and information (.5); attention to
                                                                             action items for M. Smith in connection with gathering and organizing information to defend case
                                                                             (.3); review transcripts of recordings and work on declaration of Jackson Mtimbuka (.6)

Nurrenbern, Noel      9/28/2017            $305.00             2.30          $701.50 Research notes and summaries regarding               and M. Munthali
Burke, Thomas         9/29/2017            $685.00             2.40         $1,644.00 Further coordinate work on declarations to support CIR’s anticipated anti-SLAPP motion including
                                                                                      refinement of criteria of information to include/exclude from each and prioritization of declarants
                                                                                      (1.3) ; exchange of communications with Mr. Smith regarding coordinating the Malawi declarants
                                                                                      (.6); exchange of communications with Mr. Anigwira regarding prioritization of Malawi declarants
                                                                                      and follow-up correspondence to CIR’s Malawi legal counsel to coordinate telephone conference to
                                                                                      discuss logistics (.5)
Nurrenbern, Noel      9/29/2017            $305.00             0.90          $274.50 Revise list of transcriptions (.4); prepare new transcriptions for attorneys to review (.5)
Nurrenbern, Noel      10/1/2017            $305.00             3.00          $915.00 Research notes and summaries for potential witnesses Enock Chikaonda,                         and
                                                                                      Britta Junge to support anti-SLAPP motion declarations
Burke, Thomas         10/2/2017            $685.00             0.70          $479.50 Review and respond to correspondence from CIR’s Malawi-retained counsel and work to coordinate
                                                                                      telephone conference for 10/3
Charney, Brendan      10/2/2017            $395.00             0.40          $158.00 Attention to gathering and organization of documents and evidence to be submitted in support of
                                                                                      SLAPP Motion
Nurrenbern, Noel      10/2/2017            $305.00             2.10          $640.50 Finish researching notes and summaries regarding witness B. Junge (0.5); research notes regarding
                                                                                      witness                to support anti-SLAPP motion declarations (1.6)
Burke, Thomas         10/3/2017            $685.00             1.40          $959.00 Brief preparation for and lead short telephone conference with Ms. Pyle, Mr. Smith and B. Charney,
                                                                                      and Mr. Smith to discuss the coordination of fact witness declarations in Malawi and series of follow-
                                                                                      up emails to re-schedule same in light of the non-participation of CIR retained Malawi counsel (.50 )
                                                                                      (time reduced); exchange of communications with Ms. Pyle regarding "cost" issues for shipping key
                                                                                      documents from Malawi and coordinate DWT’s assistance regarding same (.10) (no charge);
                                                                                      telephone conference with Ms. Baranetsky regarding status (.20); further assist regarding issues
                                                                                      regarding CIR declarations (Malawi witnesses) including associated reading of Mr. Smith’s notes
                                                                                      regarding same (.70) (time reduced)
Burke, Thomas         10/4/2017            $685.00             0.40          $274.00 Provide drafting guidelines to A. Doran and B. Charney regarding the preparation of declarations to
                                                                                      support CIR’s anticipated anti-SLAPP motion




                                                                                     Page 17
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 79 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      10/4/2017         $395.00         1.10        $434.50 Attention to logistical and security issues in sending valuable hard-copy evidence from Africa to USA
                                                                            (0.3); attention to setting up teleconference among CIR team, US attorneys and African attorneys
                                                                            and witnesses to maximize efficiency and clarity of meeting (0.2) (no charge); call with T. Burke and
                                                                            A. Doran regarding strategy and logistics for drafting and executing declarations (0.4); attention to
                                                                            creation of appendix of third-party articles concerning Plaintiff to submit in support of SLAPP motion
                                                                            (0.4)
Charney, Brendan      10/4/2017         $395.00         1.50        $592.50 Work on drafting declarations in support of SLAPP motion (revise declaration of Jackson Mtimbuka,
                                                                            draft declaration of Harrision Longwe, and review and address discrepancies in list sent by Mr.
                                                                            Kandani Ngwira)
Kumar, Ambika         10/4/2017         $515.00         0.80        $412.00 Call with T. Burke and B. Charney regarding drafting declarations and draft template for same
Nurrenbern, Noel      10/4/2017         $305.00         1.40        $427.00 Research notes and documents regarding potential declarants R. Goldstein, S. Elahi, and J. Alvested

Charney, Brendan      10/5/2017            $395.00            4.40         $1,738.00 Attention to gathering of evidentiary materials in Malawi (0.3); attention to logistics of
                                                                                     telecommunications with African participants (0.4); work on priority list of declarants to address and
                                                                                     resolve                                                      to incorporate information sent by Mr.
                                                                                     Matt Smith (0.5); review Mr. Matt Smith's annotations to May 23 article in order to outline evidence
                                                                                     and declarations needed to prepare SLAPP Motion (1.1); draft and revise declaration of Jackson
                                                                                     Mtimbuka based on Mr. Matt Smith's annotations and additional transcripts (2.1)

Burke, Thomas         10/6/2017            $685.00            2.20         $1,507.00 Review and provide detailed response to Mr. Smith’s questions and suggestions regarding logistics
                                                                                     regarding Malawi witnesses (.60) (time reduced); review and analysis of factual issues raised by key
                                                                                     Malawi fact witnesses and what essential information to include in their draft declarations (1.60)
                                                                                     (time reduced)
Charney, Brendan      10/6/2017            $395.00            6.30         $2,488.50 Work on declaration of Jackson Mtimbuka (section addressing                                    ) (2.8);
                                                                                     review additional transcripts in conjunction with articles in order to draft declaration of Jackson
                                                                                     Mtimbuka (1.2); attention to appendix of third-party articles concerning Plaintiff to submit in
                                                                                     support of SLAPP motion (0.6); call with T. Burke to discuss strategy and next steps (0.5); attention to
                                                                                     Danish court file and extradition documents (0.1); work on SLAPP motion
                                                                                                                         (0.6); gather and review
                                                                                                                            analyze strategic considerations and identify appropriate and
                                                                                     helpful language (0.5)
Nurrenbern, Noel      10/6/2017            $305.00            3.30         $1,006.50 Organize additional documents received from Mr. Smith to add to database (1.2); review and
                                                                                     organize transcriptions for attorneys to review (1.4); revise index of same (0.3); research extradition
                                                                                     documents for T. Burke to review (0.4)
Charney, Brendan      10/8/2017            $395.00            1.80          $711.00 Review transcripts of interviews of Harrison Longwe along with articles challenged by Complaint in
                                                                                     order to draft declaration of Harrison Longwe, and draft declaration
Charney, Brendan      10/9/2017            $395.00            1.20          $474.00 Review                                         identified by M. Smith in order to identify most pertinent
                                                                                     sections to translate and submit in support of SLAPP motion




                                                                                    Page 18
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 80 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      10/9/2017         $305.00         6.00       $1,830.00 Review and organize transcripts to load to database (0.8); research notes and summaries regarding
                                                                             witnesses I. Chitosi, C. Malabwe, and S. Crookshank to support anti-SLAPP motion declarations (5.2)

Burke, Thomas        10/10/2017            $685.00            1.10           $753.50 Further coordinate and lead telephone conference with Mr. Kandani, Milawai-based counsel, Mr.
                                                                                     Smith, B. Charney and Ms. Pyle regarding logistics for Malawi-based fact witnesses and follow-up
                                                                                     with counsel regarding logistical issues (.70); telephone conference with B. Charney regarding
                                                                                     further issues regarding Malawi witnesses and further items to receive from Mr. Smith (.40)

Charney, Brendan     10/10/2017            $395.00            4.70         $1,856.50 Call with African local counsel, T. Burke and CIR team to discuss logistics for declarations to submit in
                                                                                     support of SLAPP motion (.70); call with T. Burke to discuss revisions to Mtimbuka declaration, and
                                                                                     strategy and next steps with respect to gathering additional declarations (.30); review challenged
                                                                                     articles to                                                needed to draft declarations and outline
                                                                                     SLAPP motion (.60); draft Declaration of Harrison Longwe (3.10)
Nurrenbern, Noel     10/10/2017            $305.00            0.00             $0.00 Email Ms. Zaghi regarding translating                    (no charge)
Burke, Thomas        10/11/2017            $685.00            0.20          $137.00 Further analysis of issues telephone conference with Ms. Pyle regarding logistics for securing Malawi-
                                                                                     based fact declarations and                     (time reduced)
Charney, Brendan     10/11/2017            $395.00            5.90         $2,330.50 Coordinate and supervise work on appendix of news articles concerning Plaintiffs to submit in
                                                                                     support of MSJ (0.7); attention to exemplars and most effective template language for declarations
                                                                                     for writers, editors, fact-checkers and other employees of CIR (1.4); review challenged articles in
                                                                                     order to                                                              (0.7); integrate information
                                                                                     provided by Mr. Matt Smith into outline of declarations and evidence, coordinate translation of
                                                                                     documents identified by Mr. Matt Smith, cross-reference e-mails from Mr. Matt Smith with to-do list
                                                                                     to identify additional outstanding tasks, and send follow up e-mail to Ms. Amy Pyle (2.4); work on
                                                                                     declaration of Harrison Longwe, including review transcripts of interviews (0.7)

Kumar, Ambika        10/11/2017            $515.00            0.00             $0.00 Call with T. Burke regarding declaration drafting (no charge)
Nurrenbern, Noel     10/11/2017            $305.00            4.30         $1,311.50 Organize transcript files (0.3); research notes and summaries for witnesses M. Mkandawire, A.
                                                                                     Chalamanda, A. Seleman to support anti-SLAPP motion declarations (4.0)
Charney, Brendan     10/12/2017            $395.00            1.80          $711.00 Review transcripts of Harrison Longwe in order to draft Mr. Longwe's declaration
Burke, Thomas        10/13/2017            $685.00            0.50          $342.50 Attention to status of preparing supporting all Malawi and non-US based declarations and attention
                                                                                     to key issues raised for same (from B. Charney) and provide further direction and coordination of
                                                                                     same (time reduced)
Charney, Brendan     10/13/2017            $395.00            3.70         $1,461.50 Draft declaration of Harrison Longwe, including review and cross reference articles, Complaint, and
                                                                                     transcripts of interviews (3.2); draft e-mail to A. Pyle regarding interview of Harrison Longwe (0.5)

Nurrenbern, Noel     10/13/2017            $305.00            2.30          $701.50 Review Danish documents and prepare google translations (1.5); research same documents in
                                                                                     database and apply issue tags (0.8)
Charney, Brendan     10/15/2017            $395.00            4.80         $1,896.00 Work on declaration of Harrison Longwe (review financial documents in connection with articles and
                                                                                     notes from Mr. Smith in order to




                                                                                    Page 19
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 81 of 234
                                              Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                 USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        10/16/2017         $685.00         0.20        $137.00 Review and approve update to Ms. Pyle regarding                                        regarding Malawi
                                                                             witness declaration for anti-SLAPP motion (time reduced)
Charney, Brendan     10/16/2017         $395.00         7.30       $2,883.50 Work on declaration of Harrison Longwe, including
                                                                                                                                                                                      (4.7);
                                                                                     review financial documents provided by Matt Smith to identify additional evidence to submit in
                                                                                     support of SLAPP Motion (1.8); review Danish court documents to identify documents to submit in
                                                                                     support of SLAPP motion (0.8)
Nurrenbern, Noel     10/16/2017           $305.00           4.10         $1,250.50   Research and organize documents regarding witness H. Longwe for B. Charney to review (0.8);
                                                                                     research notes and summaries regarding B. Seleman to support declarations for anti-SLAPP motion
                                                                                     (3.3)
Burke, Thomas        10/17/2017           $685.00           0.50          $342.50    Provide further direction to A. Doran and B. Charney regarding scheduling of meetings, drafting
                                                                                     issues regarding                                        issues raised by draft Malawi fact witness
                                                                                     declarations
Charney, Brendan     10/17/2017           $395.00           4.30         $1,698.50   Review notes from Kandani Ngwira, articles, notes from Matt Smith, and outline of draft
                                                                                     declarations, and draft schedule of witnesses and map to facilitate creation of witness declarations
                                                                                     (2.8); correspond with Ms. Amy Pyle and Mr. Matt Smith regarding declarations (0.1); work on
                                                                                     declaration of Chief Chibwana (0.6); attention to evidence
                                                                                                                                                (0.8)
Kumar, Ambika        10/17/2017           $515.00           1.30          $669.50    Begin preparing Chitosi declaration
Nurrenbern, Noel     10/17/2017           $305.00           2.60          $793.00    Research key documents identified by Matt Smith and tag in database (2.4); confer with B. Charney
                                                                                     regarding document management (0.2)
Burke, Thomas        10/18/2017           $685.00           4.20         $2,877.00   Further work to address scheduling of Malawi declarants and respond to logistical issues regarding
                                                                                     same (.60); prepare detailed outlines of declarations of CIR reporters and editors to support
                                                                                     anticipated anti-SLAPP motions (3.60) (time reduced)
Charney, Brendan     10/18/2017           $395.00           1.50          $592.50    Attention to coordination of drafting and signing declarations, processing of transcripts (0.7); assist
                                                                                     with factual analysis for drafting of declarations (0.8)
Kumar, Ambika        10/18/2017           $515.00           2.50         $1,287.50   Review background and draft declaration for Innocent Chitosi
Nurrenbern, Noel     10/18/2017           $305.00           3.00          $915.00    Review transcripts and audio files for quote from Innocent Chitosi (2.1); attend conference call
                                                                                     regarding setting up Sharepoint site (0.4); confer with B. Charney regarding tasks (0.3); email Ms.
                                                                                     Zaghi regarding transcribing audio file (0.2)
Burke, Thomas        10/19/2017           $685.00           0.30          $205.50    Further analysis of options for streamlining potential declarants in support of CIR’s anticipated anti-
                                                                                     SLAPP motion (time reduced)
Charney, Brendan     10/19/2017           $395.00           0.50          $197.50    Calls with T. Burke to discuss strategy regarding declarations (.50)
Kumar, Ambika        10/19/2017           $515.00           1.20          $618.00    Complete draft of Chitosi declaration
Nurrenbern, Noel     10/19/2017           $305.00           0.40          $122.00    Confer with J. Cygnor regarding tasks (0.4); email A. Doran regarding documents concerning witness
                                                                                     Mr. Chitosi (0.4) (no charge)




                                                                                 Page 20
                                       Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 82 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan     10/20/2017         $395.00         5.30       $2,093.50 Correspond with Ms. Amy Pyle concerning evidence relevant to
                                                                                                  (0.5); review articles, transcripts, meeting notes, list of evidence, and pleadings in
                                                                             order to identify declarants to cull in order to simplify preparation of SLAPP Motion (3.7); coordinate
                                                                             with N. Nurrenbern and work on reviewing recordings and information provided to date in order to
                                                                             gather information needed for SLAPP Motion (1.1)
Nurrenbern, Noel     10/20/2017         $305.00         0.60        $183.00 Revise index of transcriptions (0.3); email M. Smith and A. Walters regarding interviews (0.3)
Burke, Thomas        10/21/2017         $685.00         0.20        $137.00 Telephone conference with B. Charney regarding issues regarding re-review of "necessary"
                                                                             declarations to support CIR’s anticipated anti-SLAPP motion (time reduced)
Charney, Brendan     10/21/2017         $395.00         2.70       $1,066.50 Call with T. Burke to discuss strategy for declarations of US and Danish witnesses, and strategy for
                                                                             seeking dismissal of interference claim and claims
                                                                                    (.60); work on revised list of declarants and draft email summarizing and explaining limited list
                                                                             to streamline gathering of evidence for SLAPP motion (2.10)
Charney, Brendan     10/23/2017         $395.00         5.10       $2,014.50 Draft Declaration of Witness Chibwana, including review transcripts of interviews and annotations to
                                                                             articles (2.80); coordinate drafting and scheduling of signatures of declarants (.20); coordinate
                                                                             review and transcription of recordings of interviews and update outline of evidence and declarants
                                                                             to integrate new information received from Mr. Matt Smith (.80); review documents in Relativity
                                                                             and correspond with Mr. Matt Smith concerning identification of pertinent evidence (1.30)

Kumar, Ambika        10/23/2017             $515.00             0.70          $360.50 Revise draft of Innocent Chitosi declaration
Charney, Brendan     10/24/2017             $395.00             3.70         $1,461.50 Attention to drafting of narratives of interviews with each source and follow up concerning
                                                                                       gathering of key transcripts, notes, etc, including correspond with Mr. Matt Smith, Ms. Amy Pyle,
                                                                                       and internal DWT team, and review and revise chart of contact with sources (1.40); call with Tom to
                                                                                       discuss                                                              (.10); draft declaration of Mako
                                                                                       Zebiah (1.80); additional revisions to declarations of Harrison Longwe and Jackson Mtimbuka, and
                                                                                       correspond with A. Pyle concerning additional information needed for same (.40)

Burke, Thomas        10/25/2017             $685.00             0.50          $342.50 Review draft declarations from additional CIR editors and follow-up regarding                 (.30)
                                                                                       (time reduced); telephone conference with Ms. Pyle regarding status, upcoming hearing, and
                                                                                               (.20) (time reduced)
Charney, Brendan     10/25/2017             $395.00             2.70         $1,066.50 Correspond with Ms. Amy Pyle and Mr. Matt Smith concerning information needed from Mr. Matt
                                                                                       Smith concerning contact with sources in order to draft declarations in support of SLAPP Motion
                                                                                       (.30); review additional transcripts provided by Mr. Matt Smith concerning African sources (Harrison
                                                                                       Longwe, Marko Zebiah, and confidential sources) in order to prepare evidence for SLAPP motion
                                                                                       (1.70); work on declaration of Harrison Longwe (.70)




                                                                                      Page 21
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 83 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan     10/26/2017         $395.00         3.40       $1,343.00 Review chart and materials provided by Matt Smith in order to work on declarations of African
                                                                             sources (.60); draft declaration of Witness Chibwana (.80); review transcripts to draft declaration of
                                                                             Marko Zebiah (1.20); call with T. Burke to coordinate declarations from African sources (.20);
                                                                             coordinate drafting and signing of declarations of African sources, including correspond with local
                                                                             African counsel, attention to revising and extracting information from chart sent by Mr. Matt Smith,
                                                                             and correspond with Ms. Amy Pyle and Mr. Matt Smith concerning next steps in gathering
                                                                             declarations (.60)
Burke, Thomas        10/27/2017         $685.00         0.40        $274.00 Telephone conference with Ms. Pyle and R. London regarding Mr. Rosenthal’s request for a "proffer"
                                                                             and issues raised by same (.40) (time reduced); review status and issues regarding declarations to
                                                                             support CIR’s anticipated anti-SLAPP motion (no charge)
Charney, Brendan     10/27/2017         $395.00         3.60       $1,422.00 Work on declaration of Witness Chibwana, including review transcripts and annotations to articles
                                                                             (.80); draft declaration of Marko Zebiah, including review transcripts, chart of contacts with sources,
                                                                             and annotations to articles (1.70); confer with T. Burke to discuss strategy and next steps following
                                                                             hearing on motion to transfer (.30); coordinate identification of information to be provided by
                                                                             declarants, including identify and prioritize additional declarants outside of Malawi, review materials
                                                                             provided by Mr. Matt Smith to date to identify additional items on which to follow up (.80)

Kumar, Ambika        10/27/2017             $515.00            0.90          $463.50 Continue to draft declarations (Chitosi) regarding anti-SLAPP motion
Charney, Brendan     10/28/2017             $395.00            2.60         $1,027.00 Review transcripts in order to draft declaration of Marko Zebiah (1.8); attention to declaration of
                                                                                      Harrison Longwe, including review notes and documents sent by M. Smith (.80)
Burke, Thomas        10/30/2017             $685.00            1.80         $1,233.00 Further work to draft declarations of CIR editors (Rosenthal, Pyle, Saladay and Sullivan) in support of
                                                                                      CIR’s anticipated anti-SLAPP motion (time reduced)
Charney, Brendan     10/30/2017             $395.00            1.70          $671.50 Work on declaration of Jackson Mtimbuka, including
                                                                                                   (1.10); work on declaration of Harrison Longwe
                                                                                                                    (.60)
Burke, Thomas        10/31/2017             $685.00            2.70         $1,849.50 Telephone conference with Ms. Pyle regarding issues regarding
                                                                                                                                                              (.30); provide further
                                                                                      guidance to B. Charney to further address issues regarding Mr. Smith’s detailed declaration
                                                                                                                                                                                 in support
                                                                                      of the anticipated anti-SLAPP motion (1.30) (time reduced); telephone conference with Ms.
                                                                                      Alexander regarding Mr. Sam Rosenthal’s "proffer" and status of litigation (.40) begin outline of
                                                                                      anticipated issues for Ms. George to anticipate for her upcoming deposition and exchange of
                                                                                      communications with Ms. Pyle and Ms. George to begin to schedule same (.70) (time reduced)




                                                                                     Page 22
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 84 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan     10/31/2017         $395.00         4.70       $1,856.50 Communicate with T. Burke, Mr. Matt Smith and Ms. Amy Pyle concerning coordination of gathering
                                                                             of evidence in Africa (.60); call with T. Burke to discuss strategy concerning
                                                                                                                                                                      (.70);
                                                                             correspond with Mr. Kandani Ngwira to request narrative in order to draft declaration (.40);
                                                                             attention to evidence received from Matt Smith                           (1.10); revise draft declaration
                                                                             of Witness Chibwana (.60); draft declaration of Marko Zebiah (1.30)

Charney, Brendan      11/1/2017             $395.00             2.50          $987.50 Review translated transcripts and work on declaration of Witness Chibwana (1.3); attention to
                                                                                       finalizing declaration of Harrison Longwe (1.2)
Nurrenbern, Noel      11/1/2017             $305.00             2.70          $823.50 Research documents referenced in draft declaration of Mr. Longwe
Burke, Thomas         11/2/2017             $685.00             4.80         $3,288.00 Telephone conference with Ms. George regarding scheduling and prep. issues for her upcoming
                                                                                       deposition (.50); review and respond to correspondence regarding logistical issues regarding
                                                                                       executing Malawi-based witness declarations and follow-up coordination with B. Charney regarding
                                                                                       same (.40) (time reduced); review of underlying key materials to support the draft declarations of
                                                                                       Malabwe, Witness Chibwana and Jackson and provide feedback to B. Charney regarding same (3.90)
                                                                                       (time reduced)
Charney, Brendan      11/2/2017             $395.00             3.80         $1,501.00 Call with T. Burke to discuss strategy and logistics for signing declarations in Africa (.70); correspond
                                                                                       with African counsel and coordinate logistics of declarations in order to ensure
                                                                                                                  (.60); work on declaration of Witness Chibwana (.70); finalize declaration of
                                                                                       Jackson Mtimbuka (1.8)
Burke, Thomas         11/3/2017             $685.00             3.40         $2,329.00 Conference at CIR with Ms. Pyle, Ms. Scharfenberg and Ms. Baranetsky regarding status of litigation
                                                                                       and anticipated issues and CIR's anticipated strategy going forward (1.00); conference with Mr.
                                                                                       Smith regarding issues regarding Malawi declarations and upcoming issues in the litigation (1.00);
                                                                                       review and make further proposed revisions to Jackson & Malabwe declarations in support of CIR's
                                                                                       anti-SLAPP motion and provide further guidance to B. Charney regarding issues regarding execution
                                                                                       of same with Malawi-based counsel (1.10) (time reduced); exchange of communications with Mr.
                                                                                       Rosenthal regarding briefing schedule and update clients regarding same (.30)

Charney, Brendan      11/3/2017             $395.00             3.50         $1,382.50 Finalize declaration of Jackson Mtimbuka, including
                                                                                       (2.8); confirm declaration of Witness Chibwana                                               on
                                                                                       declaration of Jackson Mtimbuka (.70)
Kumar, Ambika         11/3/2017             $515.00             2.70         $1,390.50 Complete draft of Malabwe declaration
Burke, Thomas         11/4/2017             $685.00             0.50          $342.50 Review and respond to logistical issues raised by Jackson’s draft declaration and coordinate same
                                                                                       with B. Charney (time reduced)
Charney, Brendan      11/4/2017             $395.00             1.70          $671.50 Attention to declaration of Jackson Mtimbuka (1.7)
Burke, Thomas         11/5/2017             $685.00             0.20          $137.00 Review and respond to correspondence with Mr. Bright Theu regarding logistical and factual issues
                                                                                       associated with Jackson’s declaration




                                                                                      Page 23
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 85 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         11/6/2017         $685.00         2.60       $1,781.00 Review of substantive changes/edits made by Mr. Jackson regarding                          and
                                                                             exchange of communications with Ms. Pyle and B. Charney regarding                            (1.50)
                                                                             (time reduced); review and edit proposed stipulation and briefing schedule to submit to Judge
                                                                             Chesney including exchange of communications with Mr. Rosenthal regarding same (.20); review and
                                                                             initial analysis of issues posed by documents requested by plaintiffs in connection with Ms. George's
                                                                             deposition notice and formulate CIR's strategy to address same (.50); exchange of communications
                                                                             with Ms. George regarding scheduling and preparations for her 12/1 deposition and related
                                                                             correspondence with Ms. Pyle regarding same (.40)
Charney, Brendan      11/6/2017         $395.00         5.20       $2,054.00 Analyze Jackson Mtimbuka's revisions to his declaration, including


                                                                                                                                                          (5.2)
Kumar, Ambika         11/6/2017            $515.00            0.00             $0.00 Emails regarding                         and call with T. Burke regarding same (no charge)
Burke, Thomas         11/7/2017            $685.00            2.60         $1,781.00 Further attention to
                                                                                                       communications with B. Charney regarding these issues (.50); coordinate prompt
                                                                                     telephone conference with Ms. Pyle, Ms. Baranetsky, Mr. Smith and B. Charney regarding same and
                                                                                     participate in same (.50) (time reduced); related work to coordinate call on 11/8 with Malawi
                                                                                     counsel and outline more extensive guidelines to be followed by CIR's Malawi counsel to address
                                                                                                                                                                                    (.70);
                                                                                     further analysis of CIR's strategy to address documents requested by plaintiffs at Ms. George's
                                                                                     deposition in D.C. (.90); follow-up telephone conference with Ms. Baranetsky regarding issues raised
                                                                                     by
                                                                                                                                                                         (.30) (no charge)

Charney, Brendan      11/7/2017            $395.00            4.60         $1,817.00 Call with T. Burke to discuss strategy and logistics to deal with
                                                                                                   (.60); attention to Jackson Mtimbuka declaration                      , including
                                                                                     correspond with Mr. Matt Smith, Ms. Pyle, Bright Theo, and Mwiza Nkhata (.40); review new
                                                                                     documents and materials sent by Mr. Matt Smith                         (.80) attention to Harrison
                                                                                     Longwe declaration, including correspond with Kandani Ngwira (.10); revise Harrison Longwe
                                                                                     declaration
                                                                                     (.80); attention to jurisdictional discovery concerning Ms. George (.40); call with Mr. Matt Smith, Ms.
                                                                                     Pyle, Ms. Barenetsky, A. Doran and T. Burke to discuss revisions to Jackson Mtimbuka's declaration
                                                                                     (.70); finalize declaration of Jackson Mtimbuka for signature (.80)
Kumar, Ambika         11/7/2017            $515.00            0.70          $360.50 Emails and call regarding changes to declaration
Nurrenbern, Noel      11/7/2017            $305.00            1.20          $366.00 Confer with B. Charney and Word Processing department regarding transcribing audio files (.30);
                                                                                     analyze document received from Mr. Smith and prepare to add to database (.90)




                                                                                    Page 24
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 86 of 234
                                              Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                 USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         11/8/2017         $685.00         1.80       $1,233.00 Exchange of communications with Malawi counsel regarding logistics for telephone update and
                                                                             exchange of communications with B. Charney regarding same (.50); conferences with B. Charney
                                                                             regarding

                                                                                                                                                          and update clients regarding
                                                                                   issues regarding same (.80) (time reduced); telephone conference with A. Doran regarding strategy
                                                                                   issues raised by Mr. Rosenthal's alleged conduct with fact with fact witnesses (no charge); telephone
                                                                                   conference with L. Zycherman regarding strategy to oppose plaintiffs' document requests in
                                                                                   connection to Ms. George's deposition (.20); telephone conference with Ms. Walters regarding
                                                                                   status of witness Jackson's comments and assistance to address same (.30)

Charney, Brendan      11/8/2017           $395.00            3.90        $1,540.50 Call with B. Theu and M. Nkhata to discuss logistics for declarations going forwards and declaration
                                                                                   of Jackson Mtimbuka (.80); Calls with T. Burke to discuss strategy
                                                                                                                                                                    (.70); draft notes of
                                                                                   call with B. Theu and M. Nkhata and send to CIR (.30); review additional materials provided by Mr.
                                                                                   Matt Smith concerning Jackson Mtimbuka in order to prepare Mtimbuka declaration (1.2); revise
                                                                                   and finalize Mtimbuka declaration and coordinate signing of same (.90)

Kumar, Ambika         11/8/2017           $515.00            0.40         $206.00 Call with T. Burke regarding update from counsel in Malawi
Nurrenbern, Noel      11/8/2017           $305.00            0.80         $244.00 Update index of interviews that have been transcribed
Burke, Thomas         11/9/2017           $685.00            0.60         $411.00 Exchange of communications with Ms. George and Ms. Pyle regarding scheduling prep. session for
                                                                                   Ms. George (.20); review series of updates regarding
                                                                                               , internal discussion within CIR regarding                , and provide guidance to B.
                                                                                   Charney regarding handling same (.40) (time reduced)
Charney, Brendan      11/9/2017           $395.00            3.80        $1,501.00 Call, chat communications, and e-mail with B. Theu and M. Nkhata concerning signing of Jackson
                                                                                   Mtimbuka's declaration (.60); review draft of Jackson Mtimbuka declaration sent by M. Nkhata (.20);
                                                                                   draft notes of call with B. Theu and follow up internal email (.20); revise declaration of Harrison
                                                                                   Longwe                                                         (2.8)
Charney, Brendan     11/10/2017           $395.00            3.10        $1,224.50 Work on declaration of Harrison Longwe
Charney, Brendan     11/11/2017           $395.00            7.30        $2,883.50 Participate in signing of Jackson Mtimbuka declaration and communicate with B. Theu and M.
                                                                                   Nkhata (4.6); draft and revise Supplemental Declaration of Jackson Mtimbuka (.80); revise Harrison
                                                                                   Longwe declaration (1.8); Call with Mr. Matt Smith to discuss Longwe declaration (.10)
Burke, Thomas        11/12/2017           $685.00            1.20         $822.00 Review finalized declaration (and supplemental declaration) of Mr. Jackson and follow-up exchange
                                                                                   with Malawi counsel regarding same (.40); review revised Harrison declaration and follow-up
                                                                                   exchange of communications with B. Charney regarding issues regarding same and timing issues
                                                                                   regarding telephonic review of same with Malawi counsel (.80)
Charney, Brendan     11/12/2017           $395.00            8.00        $3,160.00 Revise and finalize declaration of Harrison Longwe (3.5); correspond with B. Theu and M. Nkhata
                                                                                   regarding declaration signing and questions to ask Harrison (.10); participate in and supervise
                                                                                   meeting to confirm information in Harrison's declaration (4.4)




                                                                                  Page 25
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 87 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        11/13/2017         $685.00         1.30        $890.50 Review key underlying transcripts and prepare draft alternative "short" form declarations for the
                                                                             Malawi farmers (.80) (time reduced); telephone conference with B. Charney issues regarding
                                                                             Jackson's revised and supplemental declarations and his sworn testimony concerning remarks by Mr.
                                                                             Rosenthal (.50)
Charney, Brendan     11/13/2017         $395.00         0.50        $197.50 Call with T. Burke to discuss strategy and next steps for declaration signing in light of progress of
                                                                             Harrison's declaration (.30); work on declaration of Witness Chibwana (.20)
Burke, Thomas        11/14/2017         $685.00         0.50        $342.50 Efforts to reach Mr. Rosenthal (plaintiffs' counsel) and telephone conference with Mr. Rosenthal and
                                                                             L. Zycherman to request plaintiffs' to withdraw their document requests to Ms. George's deposition
                                                                             (.40); forward hearing transcript to Mr. Rosenthal (.10)
Charney, Brendan     11/14/2017         $395.00         2.40        $948.00 Attention to Motion to Protective Order regarding doc requests to Ms. George (.80); attention to
                                                                             declaration of Witness Chibwana, including                                     (1.2); attention to
                                                                             declaration of Harrison Longwe (.40)
Burke, Thomas        11/15/2017         $685.00         0.80        $548.00 Review plaintiffs’ proposed “amended” notice of deposition to Ms. George (continuing to request
                                                                             extensive documents) and formulate CIR’s strategy to address same and work with B. Charney and L.
                                                                             Zycherman regarding same
Charney, Brendan     11/15/2017         $395.00         1.70        $671.50 Work on Harrison Longwe declaration                                                                 (.70);
                                                                             call with T. Burke to discuss Harrison Longwe Declaration (.20); review transcript of venue hearing in
                                                                             order to prepare for further proceedings concerning deposition of Ms. George (.80)
Burke, Thomas        11/16/2017         $685.00         1.80       $1,233.00 Further analysis of CIR’s strategy to respond to plaintiffs’ document request connected with Ms.
                                                                             George’s deposition and associated telephone conferences with L. Zycherman regarding motion
                                                                             protection for same (1.00); telephone conference with Ms. George regarding same and logistics for
                                                                             her upcoming deposition (.50); telephone conference with Ms. Pyle regarding issues regarding Ms.
                                                                             George’s deposition and plaintiffs’ document request (.30)
Charney, Brendan     11/16/2017         $395.00         4.00       $1,580.00 Attention to analysis of
                                                                                                                         (.40); call with T. Burke, L. Zycherman, and N. Nurrenbern
                                                                             regarding document review (.80); revise Harrison Longwe declaration
                                                                                                          (2.7); attention to declaration of Kandani Ngwira (.10)

Nurrenbern, Noel     11/16/2017             $305.00            1.30           $396.50 Email B. Charney summarizing previous database searches regarding witness Ms. George (.30);
                                                                                      instruct Litigation Support on documents to gather for attorney review (.30); attend conference call
                                                                                      regarding deposition preparation (.70)
Burke, Thomas        11/17/2017             $685.00            0.20           $137.00 Guidance to B. Charney regarding

Charney, Brendan     11/17/2017             $395.00            8.60          $3,397.00 Attention to Harrison Longwe declaration--prepare documents (.40); confirm list of confidential
                                                                                       sources to prepare to review documents in connection with deposition of Ms. George (.40); review
                                                                                       documents
                                                                                                                                                              (6.6); finalize and prepare
                                                                                       Harrison Longwe declaration and exhibits for signing, correspond with local African counsel (1.2)

Nurrenbern, Noel     11/17/2017             $305.00            0.90           $274.50 Prepare exhibits to Harrison Declaration



                                                                                      Page 26
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 88 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        11/19/2017         $685.00         1.00        $685.00 Review and revise CIR's draft Response to Motion to Clarify Order regarding Ms. George's deposition
                                                                             (.70); update Ms. Pyle (per her request) of potential emails to be produced regarding Ms. George
                                                                             (.30)
Burke, Thomas        11/20/2017         $685.00         0.50        $342.50 Analyze
                                                                                                                     (time reduced)
Burke, Thomas        11/21/2017         $685.00         4.70       $3,219.50 Further prepare for deposition preparation session with Ms. George and lead same (via video
                                                                             conference) with Ms. George (in D.C.), Ms. Pyle and Ms. Baranetsky in San Francisco (3.50);
                                                                             telephone conference with B. Charney regarding
                                                                                                                                                     (.70); initial review of new
                                                                             information from Ms. Walters and Mr. Ngwira regarding their work on CIR’s investigation (to support
                                                                             their declarations in support of CIR’s anti-SLAPP motion) (.50)
Charney, Brendan     11/21/2017         $395.00         3.80       $1,501.00 Attention to review and preparation of Ms. George documents (.70); Call with T. Burke to discuss
                                                                             strategy and next steps for declarations (.40); work on declaration of Witness Chibwana, including
                                                                                                            (.80); review transcripts and draft declaration of Enock Chickaonda
                                                                             (.70); review transcripts and other materials in order to outline and draft declaration of Marko
                                                                             Zebiah (1.2)
Charney, Brendan     11/22/2017         $395.00         3.40       $1,343.00 Attention to preparation of documents to be produced in connection with deposition of Ms. George
                                                                             (.30); attention to coordination of signing of Harrison Longwe declaration (.20); work on declaration
                                                                             of Marko Zebiah (1.4); draft short declaration of Enock Chickaonda (.80); review draft declarations,

                                                                                                 (.70)
Nurrenbern, Noel     11/22/2017            $305.00            1.40           $427.00 Research and prepare documents regarding Ms. George for production
Charney, Brendan     11/25/2017            $395.00            1.70           $671.50 Work on review and production of documents in connection with deposition of Ms. George (review

Charney, Brendan     11/26/2017            $395.00            0.20            $79.00 Attention to coordinating signing of Harrison Longwe declaration (.20)
Burke, Thomas        11/27/2017            $685.00            1.80         $1,233.00 Attention to status of the execution of Mr. Harrison’s declaration in Malawi (.20); review and
                                                                                     propose edits to draft declarations for Enock Chickaonda & Witness Chibwana (.90); review order
                                                                                     issued by Judge Chesney to address plaintiffs’ request for extensive email production related to Ms.
                                                                                     George’s deposition and follow-up correspondence with Ms. Pyle, B. Charney and Ms. George (to
                                                                                     schedule a second prep. session to address the documents to be produced) (.70)

Charney, Brendan     11/27/2017            $395.00            9.60         $3,792.00 Coordinate signing of declaration of Harrison Longwe (.30); refine and revise
                                                                                     declarations of Witness Chibwana and Enock Chickaonda (.90); prepare documents for production in
                                                                                     connection with deposition of Ms. George, including coordinate
                                                                                               , analyze documents and communication for redaction, identify, retrieve, and analyze
                                                                                     linked documents and attachments, review Court's order and analyze scope of production, call with
                                                                                     T. Burke to discuss same (5.6); draft declaration of Marko Zebiah (2.8)




                                                                                    Page 27
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 89 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        11/28/2017         $685.00         1.90       $1,301.50 Attention to redaction/privilege issues raised by CIR’s production of Ms. George’s emails ordered to
                                                                             be produced to plaintiffs and series of communications with B. Charney and clients regarding
                                                                                              (1.70); review new information from Malawi counsel regarding Harrison’s draft
                                                                             declaration and respond to same (.20)
Charney, Brendan     11/28/2017         $395.00        11.60       $4,582.00 Work on production of documents in connection with deposition of Ms. George, including


                                                                                                 (1.4); Calls with T. Burke to discuss strategy and logistics for production and strategy
                                                                                     regarding scope of production (.60); prepare redactions to documents for production (approximately
                                                                                     200 pages), including correspond with Mr. Matt Smith and Ms. Pyle concerning
                                                                                     (6.3); prepare privilege log (.60); address             declarations of Enock Chickaonda and Witness
                                                                                     Chibwana, including convey analysis of
                                                                                                                                                        (1.8); work on declaration of
                                                                                     Harrison Longwe,                                                                        (.90)

Burke, Thomas        11/29/2017            $685.00            3.30         $2,260.50 Review key emails being produced and further address redaction issues/questions with B. Charney
                                                                                     for emails being produced for Ms. George's deposition and related issues (1.60); exchange of
                                                                                     communications with Mr. Rosenthal regarding CIR's production (.20); further prepare Ms. George for
                                                                                     her deposition (including                                         (1.50)
Charney, Brendan     11/29/2017            $395.00            9.80         $3,871.00 Work on redactions and privilege log to documents to be produced in connection with deposition of
                                                                                     Ms. George, including finalize same (4.9); call with Mr. Rosenthal to assist with access to documents
                                                                                     (.10); assist with preparation for George deposition, including identify and analyze documents to be
                                                                                     discussed (.70); participate in call to prepare Ms. George for her deposition (1.5); work on and
                                                                                     finalize declaration of Harrison Longwe, correspond with Mr. Matt Smith, Ms. Pyle, and LIR team
                                                                                     regarding same (1.8); work on declarations of Witness Chibwana (.80)

Nurrenbern, Noel     11/29/2017            $305.00            5.10         $1,555.50 Email Ms. Zaghi regarding translating video (.20); download video and send to Ms. Zaghi (.30);
                                                                                     analyze and prepare documents for production (2.7); emails with B. Charney and K. Hammond
                                                                                     regarding redactions and documents to produce (0.6); analyze and revise privilege log (.90); prepare
                                                                                     production log (.40)
Burke, Thomas        11/30/2017            $685.00            7.30         $5,000.50 Prepare potential redirect questions for Ms. George’s deposition and exchange of communications
                                                                                     with Ms. Baranetsky regarding same (.60); further review of emails produced to plaintiffs regarding
                                                                                     Ms. George’s deposition (1.20); travel from Albany, CA to Washington, D.C. to represent Ms. George
                                                                                     at her court-ordered deposition (5.00) (partially billed); further conference with Ms. George
                                                                                     regarding her final preparation issues (.50)




                                                                                    Page 28
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 90 of 234
                                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan     11/30/2017         $395.00         5.70       $2,251.50 Work on Harrison Longwe declaration, include

                                                                                                                                                                 (4.8); review meet-and-confer
                                                                                    email from Mr. Rosenthal concerning document production, brief legal research and review of
                                                                                    pertinent documents including
                                                                                                               , and call with T. Burke and correspond with Ms. Pyle and Ms. Baranetsky
                                                                                    regarding same (.90)
Nurrenbern, Noel     11/30/2017           $305.00           0.20           $61.00   Confer with B. Charney regarding producing documents in native format
Burke, Thomas         12/1/2017           $685.00           8.10        $5,548.50   Further prepare Ms. George for and represent her at her deposition in Washington, D.C. (7.50);
                                                                                    follow-up telephone conference with Ms. Pyle regarding                                (.30); review status of
                                                                                                                                                and conference with B. Charney regarding
                                                                                            regarding same (.30)
Charney, Brendan      12/1/2017           $395.00           4.50        $1,777.50   Participate in meeting with M. Nkhata and Harrison Longwe to review and sign Declaration of
                                                                                    Harrison Longwe (2.7); review changes to Declaration of Harrison Longwe and finalize Declaration
                                                                                    (1.2); review transcription of                                               draft Declaration of Witness
                                                                                    Chibwana (0.2); finalize declaration of Witness Chibwana (0.4); call with T. Burke to debrief after
                                                                                    deposition of Ms. George (no charge)
Nurrenbern, Noel      12/1/2017           $305.00           1.10         $335.50    Organize interview files to add to database (0.8); send instructions to Litigation Support regarding
                                                                                    adding documents to database (0.3)
Burke, Thomas         12/2/2017           $685.00           7.00        $4,795.00   Summarize key issues raised/follow-up items regarding Deb George’s deposition (.50); return travel
                                                                                    from Washington, D.C. to Albany CA (6.50) (partially billed)
Charney, Brendan      12/3/2017           $395.00           0.40         $158.00    Work on and finalize Declaration of Harrison Longwe; correspond with Mr. Smith, Ms. Pyle, Ms.
                                                                                    Walters and Ms. Baranetsky and M. Nkhata regarding same
Burke, Thomas         12/4/2017           $685.00           3.80        $2,603.00   Analysis of                                                                                            and
                                                                                    related strategy issues and schedule telephone conference with clients to discuss same and
                                                                                    upcoming events in the litigation (.80); telephone conference with K. Sager regarding issues
                                                                                    regarding same (.30) (no charge); conference with B. Charney regarding status of Mr. Harrison
                                                                                    signing his declaration in Malawi and related logistics (.50) coordinate follow-up by N. Nurrenbern
                                                                                    with Ms. George regarding
                                                                                                                                                        (.30); telephone conference with
                                                                                              and B. Charney regarding
                                                                                                          (.30) (no charge); initial review of issues raised by follow-up demand from Mr.
                                                                                    Rosenthal regarding documents "missing" from Ms. George’s deposition, renewed request for access
                                                                                    to CIR’s confidential sources and provide update to Ms. Pyle and Ms. Baranetsky regarding same and
                                                                                    draft response to same and outline draft response to same (1.60)




                                                                                Page 29
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 91 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      12/4/2017         $395.00         5.00       $1,975.00 Coordinate and participate in meeting to sign Declaration of Harrison Longwe (0.8); call with T. Burke
                                                                             to plan strategy and next steps to                                    obtain declarations from
                                                                             sources, follow up on source and document issues after deposition of Ms. Deb George (0.6); finalize
                                                                             Declaration of Enock Chickaonda (0.7); correspond with Kandani Ngwira to obtain information
                                                                             necessary for Declarations of Witness Chibwana and Enock Chickaonda (0.1); call with T. Burke and
                                                                                         regarding
                                                                             (0.5); work on issues concerning opposing counsel's requests for production of documents
                                                                             containing additional links and attachments and in new format (0.8); review deposition transcript of
                                                                             Ms. George to address                                                    and to identify
                                                                                                                                          (1.5) (time reduced)

Kumar, Ambika         12/4/2017            $515.00             0.30          $154.50 Emails and call with T. Burke regarding strategy
Nurrenbern, Noel      12/4/2017            $305.00             1.00          $305.00 Review Deb George deposition transcript and prepare                                        (0.8);
                                                                                     email Mr. Zach Smith regarding email accounts (0.2)
Burke, Thomas         12/5/2017            $685.00             1.30          $890.50 Update clients regarding confirmation of Harrison’s executed declaration in Malawi (.20); further
                                                                                     work with N. Nurrenbern, A. Doran and B. Charney regarding issues/documents to follow-up
                                                                                     regarding Ms. George’s deposition documents (1.10) (time reduced); further review draft
                                                                                     declarations for Enock Chickaonda and provide further guidance to B. Charney regarding same (.20)

Charney, Brendan      12/5/2017            $395.00             6.00         $2,370.00 Participate in meeting to sign Declaration of Harrison Longwe (2.3); research concerning
                                                                                                                  prepare to brief issue (0.6); work on response to opposing counsel's
                                                                                      correspondence concerning additional documents discussed at deposition of Ms. George,
                                                                                      confidential sources, and document collection (1.8); call with A. Doran to discuss same (0.2); finalize
                                                                                      Declarations of Enock Chickaonda and Witness Chibwana
                                                                                      (0.7); review signed and notarized Declaration of Harrison Longwe in order to
                                                                                                             (0.4)
Kumar, Ambika         12/5/2017            $515.00             1.00          $515.00 Look into background of document production and email to opposing counsel regarding same
Nurrenbern, Noel      12/5/2017            $305.00             3.40         $1,037.00 Analyze documents cited by opposing counsel                                                ; prepare
                                                                                      chart summarizing same
Burke, Thomas         12/6/2017            $685.00             0.70          $479.50 Follow-up exchange of communications with Ms. George regarding
                                                                                                                    (.20); telephone conference with A. Doran regarding handling regarding
                                                                                                                                                    (.20); telephone conference with B.
                                                                                      Charney regarding status of outstanding Malawi declarations (.20); exchange of communications
                                                                                      with Ms. George and A. Doran regarding follow-up search for records (.10)

Charney, Brendan      12/6/2017            $395.00             4.30         $1,698.50 Call with T. Burke to discuss strategy and next steps for declarations, document review, and motion
                                                                                      practice concerning                            SLAPP motion (0.3); review new documents provided
                                                                                      by Ms. George and summarize notes (0.9); attention to document collection and production issues in
                                                                                      response to communications from opposing counsel (1.4); review transcript of deposition of Ms.
                                                                                      George (0.8); work on declaration of Marko Zebiah (0.9)



                                                                                     Page 30
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 92 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika         12/6/2017         $515.00         0.80        $412.00 Call with opposing counsel regarding document production (.3); emails with B. Charney and T. Burke
                                                                             regarding same, as well as calls with T. Burke (.5)
Nurrenbern, Noel      12/6/2017         $305.00         1.20        $366.00 Research documents received from Ms. George                                      (0.9); emails with Ms.
                                                                             Doran regarding meta data fields to produce (0.3)
Burke, Thomas         12/7/2017         $685.00         0.70        $479.50 Conferences with A. Doran regarding follow-up issues regarding Ms. George’s search for responsive
                                                                             records and custodian/search term information provided to Mr. Rosenthal (.40) (time reduced);
                                                                             telephone conference with B. Charney regarding
                                                                                                                   (.30) (time reduced)
Charney, Brendan      12/7/2017         $395.00         2.00        $790.00 Review transcript of deposition of Ms. George (no charge); work on Declaration of Marko Zebiah
                                                                             (1.4); attention to issues concerning collection and production of documents from Ms. George (0.3);
                                                                             call with T. Burke to discuss next steps regarding
                                                                             (0.3)
Kumar, Ambika         12/7/2017         $515.00         0.60        $309.00 Call with Ms. George regarding document search and related follow up
Nurrenbern, Noel      12/7/2017         $305.00         0.20          $61.00 Send instructions to Litigation Support to load additional D. George documents to database
Burke, Thomas         12/8/2017         $685.00         1.70       $1,164.50 Further work and guidance to A. Doran and B. Charney to address
                                                                                                               (.50) (time reduced) participate in telephone conference with A.
                                                                             Doran and B. Charney regarding further coordinated efforts to address
                                                                                                    .70 (no charge); initial review of Ms. George’s deposition testimony (.80);
                                                                             telephone conference with Ms. Pyle, Ms. Barenetsky, A. Doran and B. Charney regarding Deb George
                                                                             deposition issues, ongoing expenses and need for review/organization of CIR’s internal documents in
                                                                             January (.40) (time reduced)
Charney, Brendan      12/8/2017         $395.00         3.10       $1,224.50 Coordinate supporting work by Kandani Ngwira, including correspond regarding same (0.1);
                                                                             attention to
                                                                                                                                                         (2.3); finalize and
                                                                             coordinate signing of Declarations of Witness Chibwana and Enock Chikaonda (0.7); call with T.
                                                                             Burke, A. Doran, Ms. Pyle, and Ms. Baranetsky (no charge)
Kumar, Ambika         12/8/2017         $515.00         1.60        $824.00 Call with team regarding next steps (1); call with Ms. George regarding document collection and
                                                                             related follow up (.6)
Nurrenbern, Noel      12/8/2017         $305.00         0.90        $274.50 Analyze additional documents received from Deb George (0.5); review and organize
                                                                             from production (0.4)
Burke, Thomas        12/11/2017         $685.00         0.50        $342.50 Provide guidance to A. Doran regarding Mr. Rosenthal’s further document requests to CIR and
                                                                             response to same (time reduced)
Charney, Brendan     12/11/2017         $395.00         4.10       $1,619.50 Attention to issues concerning Ms. George documents, including calls with A. Doran, review
                                                                             additional documents and attachments to ensure completeness of production, correspond with Ms.
                                                                             Pyle concerning additional information needed, and coordinate with N. Nurrenbern to prepare
                                                                             production (3.7); finalize and coordinate signing of declarations of Witness Chibwana and Enock
                                                                             Chikaonda, and correspond with B. Theu and M. Nkhata regarding same (0.4)
Kumar, Ambika        12/11/2017         $515.00         0.90        $463.50 Review emails regarding document production and calls and emails with B. Charney, Mr. Smith, and
                                                                             Ms. George regarding same




                                                                                    Page 31
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 93 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel     12/11/2017         $305.00         4.70       $1,433.50 Analyze and organize documents to produce (1.8); emails regarding documents to produce (0.3);
                                                                             prepare list of                          that were produced (1.2); confer with B. Charney regarding
                                                                             production (0.3); research list of custodians collected from and send to A. Doran (0.6); organize
                                                                             additional documents received from client to add to database (0.5)
Burke, Thomas        12/12/2017         $685.00         1.00        $685.00 Provide further guidance to A. Doran regarding follow-up issues regarding
                                                                                                                                                                      (.30); outline
                                                                             current "tasks" and upcoming issues for the litigation (.70) (time reduced)
Charney, Brendan     12/12/2017         $395.00         2.10        $829.50 Attention to                                                                                    (1.4);
                                                                             attention to logistical and strategic issues with obtaining declarations from Enock Chikaonda and
                                                                             Witness Chibwana, and correspond with Theu and Nhakta regarding same (0.3); attention to drafting
                                                                             anticipated case timeline to prepare for document obligations, strategic considerations regarding
                                                                             motions, and preparation of evidence (0.4)
Kumar, Ambika        12/12/2017         $515.00         0.40        $206.00 Emails and calls regarding collection of documents from Deb George
Nurrenbern, Noel     12/12/2017         $305.00         1.50        $457.50 Analyze documents from client and organize for production (0.5); add footers with website address
                                                                             to documents for production (0.8; email Mr. Z. Smith regarding additional documents to collect
                                                                             (0.2); send instructions to Litigation Support regarding adding documents to database (0.3)

Burke, Thomas        12/13/2017             $685.00            0.50          $342.50 Exchange of communications with Ms. Baranetsky regarding
                                                                                                                       (.30) (no charge); follow-up conference with A. Doran regarding
                                                                                      same and timing concerns regarding additional disclosures to Mr. Rosenthal (.50)
Charney, Brendan     12/13/2017             $395.00            5.00         $1,975.00 Attention to issues with

                                                                                                                 and call with T. Burke to discuss same (0.8); review and prepare for
                                                                                      production documents so far provided by Ms. George along with links and attachments to previous
                                                                                      production, including identify issues for follow up and draft summary of issues to team and next
                                                                                      steps (2.4); draft e-mail to opposing counsel regarding links, attachments, custodians and
                                                                                      repositories searched, and supplemental document production (0.8); review transcripts to draft
                                                                                      Declaration of Marko Zebiah (1.0)
Kumar, Ambika        12/13/2017             $515.00            0.40           $206.00 Attention to efforts to collect documents from Ms. George
Nurrenbern, Noel     12/13/2017             $305.00            2.80           $854.00 Email client regarding sending files for review (0.2); prepare additional documents for production
                                                                                      (0.6); analyze and edit letter to Mr. Rosenthal regarding production (0.3); analyze and organize
                                                                                      additional documents regarding Deb George (1.5); confer with B. Charney regarding files (0.2)

Burke, Thomas        12/14/2017             $685.00            0.70          $479.50 Review follow-up issues regarding Ms. George’s additional documents located and potentially to be
                                                                                      produced (time reduced)
Charney, Brendan     12/14/2017             $395.00            5.10         $2,014.50 Attention to document production (review edit, and finalize production) (2.4); attention to
                                                                                      additional documents for potential production, including brief call with Mr. Zach Smith and N.
                                                                                      Nurrenbern concerning collection and search of documents (0.4); organize, review, and select
                                                                                      additional documents to review and produce (2.3)
Kumar, Ambika        12/14/2017             $515.00            1.20          $618.00 Attention document collection and review from documents provided by Ms. George



                                                                                     Page 32
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 94 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel     12/14/2017         $305.00         2.10        $640.50 Review and analyze additional documents received from client (1.1); prepare documents for
                                                                             production (0.5); confer with B. Charney regarding new documents (0.2); send instructions to
                                                                             Litigation Support regarding loading documents to database (0.3)
Burke, Thomas        12/15/2017         $685.00         1.50       $1,027.50 Exchange of communications with Mr. Earle and brief telephone conference regarding
                                                                                                                                                  (.40); respond to issues regarding
                                                                             production and associated conferences with A. Doran, B. Charney and N. Nurrenbern regarding same
                                                                             (.80) (time reduced); telephone conference with Ms. Pyle regarding
                                                                                                                                 (.30)
Charney, Brendan     12/15/2017         $395.00         6.20       $2,449.00 Finalize supplemental production of documents provided by Ms. George, including
                                                                                                                                                       , and call and email with Ms.
                                                                             Pyle, Mr. Smith, and T. Burke concerning                         (2.3); attention to
                                                                                                                                                         (0.4); prepare declaration of
                                                                             Marko Zebiah (1.8); review additional documents provided by CIR in connection with Ms. George's
                                                                             deposition (1.7) (time reduced)
Kumar, Ambika        12/15/2017         $515.00         0.20        $103.00 Email to opposing counsel with production
Nurrenbern, Noel     12/15/2017         $305.00         3.90       $1,189.50 Prepare documents to produce (1.5); emails regarding same (0.4); add google help documents to
                                                                             production (0.4); prepare privilege log for redacted document (0.3); provide Bates numbers for
                                                                             internal reference numbers of documents in email to Mr. Rosenthal (0.4); confer with B. Charney
                                                                             regarding extracting phone data (0.3); emails with Z. Smith regarding additional documents (0.3);
                                                                             telephone calls with vendor regarding extracting phone data (0.3)
Burke, Thomas        12/18/2017         $685.00         1.70       $1,164.50 Review strategy issues raised by Mr. Rosenthal’s Sunday request to re-depose Ms. George in light of
                                                                             newly produced documents and coordinate preparation for same (including telephone conference
                                                                             with Ms. George, arranging for R. London to defend, and updates to Ms. Pyle and Ms. Baranetsky
                                                                             regarding same (.80); attention to issues raised by the prospect of additional documents potentially
                                                                             to be produced to plaintiffs and status of review of potentially relevant documents on Ms. George’s
                                                                             cell phone (.30); follow-up telephone conference with Ms. George
                                                                                           (.20); conference with B. Charney regarding outline of suggested review points for CIR’s
                                                                             collected data (.30) (no charge); telephone conference with Mr. Rosenthal regarding scheduling for
                                                                             Ms. George’s renewed deposition and re-setting of briefing schedule (.20); review and revise
                                                                             stipulation regarding same (.20)
Charney, Brendan     12/18/2017         $395.00         5.50       $2,172.50 Review communications, documents, and data on Ms. George's phone in order to respond to
                                                                             document requests (2.8); attention to issues raised by opposing counsel with document production
                                                                             (0.7); call with T. Burke to discuss strategy and next steps regarding responding to instant and
                                                                             upcoming document requests (0.4); work on Declaration of Marko Zebiah (1.2); draft outline of
                                                                             action items for preparing documents for response to document requests (0.4)
Kumar, Ambika        12/18/2017         $515.00         0.00           $0.00 Call with T. Burke regarding strategy on deposition request (no charge)
Nurrenbern, Noel     12/18/2017         $305.00         2.40        $732.00 Emails and telephone call with vendor regarding iphone extraction (0.3); organize additional
                                                                             documents to produce (1.4); confer with M. Shapiro regarding deposition preparation of Ms. George
                                                                             (0.3); prepare list of custodians from second production (0.4)




                                                                                     Page 33
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 95 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        12/19/2017         $685.00         0.70        $479.50 Conferences with R. London regarding issues to be prepared for regarding defense of Deb George’s
                                                                             second deposition (.40); review draft of CIR’s request for support from First Look and communicate
                                                                             to Ms. Baranetsky regarding                                                                 (.30) (no
                                                                             charge); exchange of communications with Ms. Pyle regarding First Look issues and status of Ms.
                                                                             George’s second deposition and documents recently produced by CIR to plaintiffs (further
                                                                             documents from Deb George) (.30)
Charney, Brendan     12/19/2017         $395.00         5.80       $2,291.00 Review, organize, and cross-reference documents provided by Marko Zebiah in order to draft
                                                                             declaration (1.8); draft Declaration of Marko Zebiah (3.5); attention to First Look application (no
                                                                             charge); attention to preparation of documents for review and production (0.3)
Nurrenbern, Noel     12/19/2017         $305.00         0.70        $213.50 Organize documents regarding Ms. George for R. London to review for deposition preparation (0.4);
                                                                             emails with M. Shapiro regarding same (0.3)
Nurrenbern, Noel     12/19/2017         $305.00         0.00           $0.00 Send instructions to Litigation Support for loading of S. Rebers files to database (no charge)
Nurrenbern, Noel     12/19/2017         $305.00         1.90        $579.50 Research deed of contribution and power of attorney forms referenced by M. Zebiah for declaration
                                                                             (time reduced)
Burke, Thomas        12/20/2017         $685.00         1.30        $890.50 Telephone conference with Ms. Baranetsky regarding
                                                                                                                and status update regarding Ms. George’s second deposition (.30)
                                                                             (time reduced); review revised UK FOI request by Mr. Earle and respond to issues raised by same
                                                                             (.30); assist R. London to prepare Ms. George for her second deposition (.70) (time reduced)

Charney, Brendan     12/20/2017            $395.00             1.00          $395.00 Draft Declaration of Marko Zebiah, including review, organize and analyze documents to include as
                                                                                     exhibits (time reduced)
Burke, Thomas        12/21/2017            $685.00             0.50          $342.50 Attention to developments regarding Ms. George’s second deposition and anticipated follow-up
                                                                                     issues from same
Charney, Brendan     12/21/2017            $395.00             1.20          $474.00 Attention to preparation of documents for production, including
                                                                                                       (0.2); attention to Declarations of Enock Chikaonda and Witness Chibwana (0.2);
                                                                                     work on Declaration of Marko Zebiah (0.8)
Burke, Thomas        12/22/2017            $685.00             0.30          $205.50 Exchange of communications with Mr. Rosenthal regarding plaintiffs’ renewed demand for
                                                                                     documents regarding Deb George (.20); email to Mr. Theu regarding update on the status of farmers’
                                                                                     declarations to be executed in Malawi (.10)
Charney, Brendan     12/22/2017            $395.00             2.50          $987.50 Attention to evaluation of
                                                                                                                                                                    (0.3); work on
                                                                                     declaration of Marko Zebiah, including revise and simplify text and finalize exhibits for review by Mr.
                                                                                     Smith and Ms. Pyle (2.2)
Burke, Thomas        12/26/2017            $685.00             0.50          $342.50 Review information from Mr. Theu regarding

                                                                                                  provide direction to B. Charney to schedule the execution of the edited declarations of
                                                                                      same




                                                                                    Page 34
                                   Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 96 of 234
                                           Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                              USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan     12/26/2017         $395.00         4.20       $1,659.00 Review                                  declarations of Witness Chibwana and Enock Chickaonda
                                                                                                                                                                      , and finalize
                                                                                  declarations for signing (1.9); finalize declaration of Marko Zebiah (0.9); correspond with CIR team
                                                                                  concerning declaration of Marko Zebiah (0.1); review transcripts, notes, and documents to prepare
                                                                                  declaration of Patrick Goteka (1.3)
Charney, Brendan     12/27/2017         $395.00          4.00         $1,580.00   Review notes and correspondence regarding Declaration of Witness Chibwana (0.3); call with T.
                                                                                  Burke to discuss Declaration of Witness Chibwana and next steps (0.2); call with M. Smith to discuss
                                                                                  Declaration of Marko Zebiah (0.2); review comments and materials sent by Mr. Smith and revise
                                                                                  Declaration of Marko Zebiah                                            (3.1); attention to issues
                                                                                  concerning collection and organization of documents in order to prepare for document collection
                                                                                  (0.2)
Nurrenbern, Noel     12/27/2017         $305.00          1.00          $305.00    Research and organize documents regarding witness P. Goteka for B. Charney to review
Charney, Brendan     12/28/2017         $395.00          3.20         $1,264.00   Review notes, transcripts, and documents in order to prepare declaration of Patrick Goteka (1.3);
                                                                                  work on Declaration of Marko Zebiah,
                                                                                  (1.9)
Charney, Brendan     12/29/2017         $395.00          3.30         $1,303.50   Attention to notes and questions from B. Theu concerning                           (0.3); work on
                                                                                  declaration of Marko Zebiah and exhibits to same and correspond with Mr. Smith concerning
                                                                                                                                (1.8); review of materials concerning Paul Molande
                                                                                                                                                  (0.3); review notes, transcripts, and
                                                                                  documents in order to draft declaration of Patrick Goteka (0.9)
Burke, Thomas          1/2/2018         $700.00          1.70         $1,190.00   Conference with A. Doran regarding
                                                                                                                               follow-up correspondence to provide direction regarding
                                                                                  same (.40) (time reduced); review and provide suggested edits regarding draft declaration of Marko
                                                                                  Zebiah in support of clients’ anticipated anti-SLAPP motion (1.30)
Charney, Brendan       1/2/2018         $435.00          3.30         $1,435.50   Correspond with Mr. Smith concerning declaration of Marko Zebiah and other evidentiary issues
                                                                                  (0.2); revise declaration of Marko Zebiah, including
                                                                                  (1.0); attention to issues concerning production of documents in connection with deposition of Ms.
                                                                                  George (0.5); review documents to evaluate and outline declaration of Paul Molande (0.6); outline
                                                                                  declaration of Patrick Goteka and exhibits thereto (1.0) (time reduced)
Kumar, Ambika          1/2/2018         $545.00          1.20          $654.00    Revise cases on electronic discovery and draft response to opposing counsel
Nurrenbern, Noel       1/2/2018         $325.00          0.50          $162.50    Emails regarding production formats (0.3); check if documents sent by client are in database (0.2)

Nurrenbern, Noel       1/2/2018         $325.00          1.40          $455.00 Research documents and notes regarding witness Paul Molande
Burke, Thomas          1/3/2018         $700.00          0.20          $140.00 Telephone conference with B. Charney regarding




                                                                              Page 35
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 97 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       1/3/2018         $435.00         3.50       $1,522.50 Work on declaration of Marko Zebiah and correspond with Mr. Smith, Ms. Walters, and Ms. Pyle
                                                                             regarding same (0.7); coordinate signing of Zebiah declaration through correspondence with B. Theu
                                                                             and M. Nkhata (0.1); attention to issues concerning document production in connection with
                                                                             deposition of Ms. George (0.2); Outline and draft declaration of Patrick Goteka and organize exhibits
                                                                             (2.2) (time reduced); call with T. Burke to discuss strategy for witness declarations and document
                                                                             issues (0.3)
Kumar, Ambika          1/3/2018         $545.00         0.20        $109.00 Revise and send email to opposing counsel regarding Ms. George's production of documents
Nurrenbern, Noel       1/3/2018         $325.00         3.30       $1,072.50 Research documents regarding Patrick Goteka for B. Charney to review (0.5); prepare index of
                                                                             deposition exhibits (1.1); review audio files for interview with Paul Molande (1.7)
Nurrenbern, Noel       1/3/2018         $325.00         0.40        $130.00 Prepare documents for production
Burke, Thomas          1/4/2018         $700.00         0.20        $140.00 Exchange of communications with B. Charney and regarding

Charney, Brendan       1/4/2018            $435.00            3.50         $1,522.50 Coordinate with local counsel and Ms. Pyle to execute declaration of Marko Zebiah and obtain
                                                                                     additional information from witness, including identify                                         (0.4);
                                                                                     finalize and transmit declaration and exhibits for signature (0.9); work on declaration of Patrick
                                                                                     Goteka, including analyze and incorporate transcripts and notes (2.2) (time reduced)
Nurrenbern, Noel       1/4/2018            $325.00            0.50          $162.50 Research and organize exhibits to Marko Zebiah declaration
Burke, Thomas          1/5/2018            $700.00            0.90          $630.00 Review Mr. Rosenthal’s continued objection to CIR’s production of Deb George related documents
                                                                                     and update clients regarding same (.20); late evening review of information told to CIR’s Malawi
                                                                                     counsel by Mr. Zebiah and                                                            (.70)

Charney, Brendan       1/5/2018            $435.00            6.50         $2,827.50 Participate in late evening/early morning meeting with Marko Zebiah, including review
                                                                                                                                                  , obtain additional information from
                                                                                     witness, and revise and finalize declaration (2.4) (time reduced); draft declaration of Patrick Goteka
                                                                                     (2.6); review                     to identify exhibits to declaration of Patrick Goteka (1.5)

Kumar, Ambika          1/5/2018            $545.00            0.10            $54.50 Review email from opposing counsel regarding production
Nurrenbern, Noel       1/5/2018            $325.00            0.30            $97.50 Redact exhibits to Marko Zebiah declaration
Burke, Thomas          1/6/2018            $700.00            0.70           $490.00 Respond in the early morning to issues raised by Mr. Theu regarding the

Charney, Brendan       1/7/2018            $435.00            2.80         $1,218.00 Further work on declaration of Patrick Goteka, including review documents, transcripts, and notes

Burke, Thomas          1/8/2018            $700.00            0.20          $140.00 Coordinate Ms. George’s timely review of her deposition transcripts
Charney, Brendan       1/8/2018            $435.00            4.00         $1,740.00 Attention to process for and review of documents to prepare for production and drafting of SLAPP
                                                                                     motion (0.2); attention to documents provided by Matt Smith concerning                      (0.3);
                                                                                     draft declaration of Patrick Goteka, including prepare exhibits (3.5) (time reduced)

Kumar, Ambika          1/8/2018            $545.00            0.20           $109.00 Emails with B. Charney regarding document review
Nurrenbern, Noel       1/8/2018            $325.00            1.10           $357.50 Research versions of Patrick Goteka's Documents for B. Charney to review (time reduced)




                                                                                    Page 36
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 98 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          1/9/2018         $700.00         2.30       $1,610.00 Exchange of communications with Mr. Theu regarding status and schedule for upcoming Malawi
                                                                             declarations (.30); provide guidance to A. Doran regarding processes for reviewing/organizing CIR
                                                                             documents for review and potential production (.30); review draft declaration of Patrick Goteka and
                                                                             provide suggestion revisions and guidance to B. Charney regarding further edits and shaping of same
                                                                             (.80) review Ms. George’s initial deposition transcript regarding any potential corrections and follow-
                                                                             up regarding same (.90)
Charney, Brendan       1/9/2018         $435.00         2.00        $870.00 Call with N. Nurrenbern, A. Doran to discuss organization, priority, and review of documents to
                                                                             prepare for document production (0.5); work on declaration of Patrick Goteka, including
                                                                                                                     (0.8); attention to outline of additional declarants in order to
                                                                             prioritize and prepare declarations, including review notes and transcripts in order to identify
                                                                                                         (0.3); Correspond with T. Burke concerning declaration of Patrick Goteka
                                                                             and upcoming declarations (0.1); correspond with M. Smith concerning declaration of Patrick Goteka
                                                                             (0.1); Attention to            application (0.2)
Kumar, Ambika          1/9/2018         $545.00         0.90        $490.50 Call with B. Charney and N. Nurrenbern regarding document review (.5); draft email to clients
                                                                             regarding document review (.4)
Nurrenbern, Noel       1/9/2018         $325.00         0.80        $260.00 Confer with A. Doran and B. Charney regarding document review and tagging (0.2); prepare follow
                                                                             up email regarding same (0.6)
Burke, Thomas         1/10/2018         $700.00         0.20        $140.00 Telephone conference with Ms. George regarding corrections to her deposition transcript and
                                                                             coordinate corrections page for same
Charney, Brendan      1/10/2018         $435.00         0.70        $304.50 Work on declaration of Patrick Goteka, including correspond with Mr. Smith and Kandani Ngwira
                                                                             concerning                                in same (0.4); attention to document review protocol and
                                                                             correspondence regarding same to client (0.3)
Burke, Thomas         1/11/2018         $700.00         0.70        $490.00 Review and provide feedback to A. Doran regarding proposed CIR document review/organization
                                                                             proposal (.30); exchange of communications with B. Charney regarding issues regarding post-Reveal
                                                                             program documents received from Mr. Jackson (as confirmed by Kandani) (.20); review and provide
                                                                             further feedback to B. Charney regarding the revised Patrick G. declaration in support of CIR’s
                                                                             anticipated anti-SLAPP motion (.20) (time reduced)
Charney, Brendan      1/11/2018         $435.00         2.20        $957.00 Attention to issues with document collection and review (0.5); attention to email from Kandani
                                                                             Ngwira concerning
                                                                                               (0.3); review                       and revise declaration of Patrick Goteka to
                                                                                                                                              (1.0) (time reduced); coordinate with N.
                                                                             Nurrenbern regarding preparation and organization of exhibits to declaration for Patrick Goteka (0.4)

Kumar, Ambika         1/11/2018             $545.00            0.30           $163.50 Revise and send email regarding document review
Nurrenbern, Noel      1/11/2018             $325.00            3.50          $1,137.50 Emails with A. Doran regarding document collection and processing (0.6); research and organize
                                                                                       exhibits to Patrick Goteka declaration (2.9)
Charney, Brendan      1/12/2018             $435.00            1.00           $435.00 Finalize declaration of Patrick Goteka for client review and correspond with M. Smith, A. Walters,
                                                                                       and A. Pyle regarding same (0.5); attention to planning process for document review (0.5)

Nurrenbern, Noel      1/12/2018             $325.00            0.40           $130.00 Organize exhibits to Goteka declaration for client to review



                                                                                      Page 37
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 99 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      1/13/2018         $435.00         0.20          $87.00 Correspond with B. Theu and T. Burke concerning
                                                                                                             and obtaining declaration from Patrick Goteka (0.2)
Charney, Brendan      1/15/2018         $435.00         0.10          $43.50 Correspond with Mr. Smith and Ms. Pyle regarding additional documents from Marko Zebiah and
                                                                             declaration of Patrick Goteka (0.1)
Nurrenbern, Noel      1/15/2018         $325.00         1.70        $552.50 Review and analyze documents regarding Susanne Reber’s involvement in stories
Burke, Thomas         1/16/2018         $700.00         0.30        $210.00 Telephone conference with A. Doran regarding timing issues regarding key collection and vetting of
                                                                             responsive documents, completing declarations for CIR’s motion and preparing anticipated anti-
                                                                             SLAPP motion
Charney, Brendan      1/16/2018         $435.00         1.20        $522.00 Correspond with Bright Theu concerning                                   (0.1); call with A. Doran and
                                                                             Ms. Pyle and Ms. Barenetsky concerning document collection and review (no charge); attention to
                                                                             issues concerning document production (1.1)
Kumar, Ambika         1/16/2018         $545.00         1.30        $708.50 Call with clients and B. Charney regarding document review and related follow up with N.
                                                                             Nurrenbern and T. Burke
Nurrenbern, Noel      1/16/2018         $325.00         1.40        $455.00 Finish researching documents regarding Susanne Reber's involvement in stories (1.0); respond to
                                                                             questions regarding document collection (0.4)
Burke, Thomas         1/17/2018         $700.00         0.30        $210.00 Review and respond to correspondence from A. Doran and B. Charney regarding issues regarding
                                                                                                                      scheduling issues with upcoming declarations (.30); review
                                                                                                                                                                          (.50) (time
                                                                             reduced)
Charney, Brendan      1/17/2018         $435.00         1.60        $696.00 Attention to issues concerning collection and production of document (0.6); correspond with Mr.
                                                                             Smith concerning declaration of Patrick Goteka (0.1); correspond with Kandani Ngwira concerning
                                                                             collection of documents (0.1); plan and outline additional declarations of African witnesses (0.4);
                                                                             work on declaration of Patrick Goteka (0.4)
Nurrenbern, Noel      1/17/2018         $325.00         1.20        $390.00 Emails with A. Doran and B. Charney regarding document collection (0.4); prepare list of search
                                                                             terms and hits of each in database (0.8)
Charney, Brendan      1/18/2018         $435.00         2.50       $1,087.50 Attention to collection and review of documents (0.6); work on Declaration of Patrick Goteka (1.9)

Kumar, Ambika         1/18/2018             $545.00            0.20           $109.00 Emails with N. Nurrenbern regarding document collection
Nurrenbern, Noel      1/18/2018             $325.00            2.60           $845.00 Review and analyze files on laptop computer for importing into database (0.8); prepare chart
                                                                                      regarding same (0.4); send instructions to vendor for importing files (0.3); organize documents
                                                                                      regarding Susanne Reber for client to review (0.6); emails with vendor regarding forensic analysis of
                                                                                      laptop (0.3); telephone call with vendor regarding same (0.2)
Burke, Thomas         1/19/2018             $700.00            0.30           $210.00 Participate in telephone conference with A. Doran and B. Charney regarding

                                                                                                                                   (no charge); telephone conference with Ms. Baranetsky
                                                                                       regarding
                                                                                                                                                                      (.30)




                                                                                     Page 38
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 100 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      1/19/2018         $435.00         2.50       $1,087.50 Review transcripts, notes, and documents to prepare Declaration of Donnex Maquemba (1.4);
                                                                             further work on Declaration of Patrick Goteka (1.1); call with T. Burke and A. Doran to plan and
                                                                             strategize document review (no charge)
Kumar, Ambika         1/19/2018         $545.00         0.60        $327.00 Call with T. Burke and B. Charney regarding document review issue
Nurrenbern, Noel      1/19/2018         $325.00         0.40        $130.00 Emails with vendor and attorneys regarding data recovery from laptop
Burke, Thomas         1/22/2018         $700.00         0.30        $210.00 Provide further guidance regarding potential approaches to cost-effectively review CIR’s records

Charney, Brendan      1/22/2018            $435.00            3.20         $1,392.00 Attention to collection, review, and organization of documents to prepare for discovery (0.4); work
                                                                                     on declaration of Patrick Goteka, including address additional comments and documents received
                                                                                     from Mr. Smith (2.5); attention to facts and arguments to include in opposition to retransfer motion
                                                                                     (0.3)
Nurrenbern, Noel      1/22/2018            $325.00            1.70          $552.50 Research additional documents from Matt Smith and add Matt’s comments to database (0.4);
                                                                                     research duplicates in production to include in opposition brief (0.6); organize documents for B.
                                                                                     Charney to review (0.7)
Charney, Brendan      1/23/2018            $435.00            3.30         $1,435.50 Work on and revise declaration of Patrick Goteka, including review, address, and integrate second
                                                                                     round of comments and additional documents from Mr. Smith (3.0) (time reduced); attention to
                                                                                     issues concerning collection and production of documents (0.3)
Burke, Thomas         1/24/2018            $700.00            0.20          $140.00 Exchange of communications with Ms. George regarding status of any corrections to the second
                                                                                     volume of her deposition
Charney, Brendan      1/24/2018            $435.00            2.20          $957.00 Further work on declaration of Patrick Goteka, including respond to and integrate additional
                                                                                     comments by Matt Smith (2.2)
Nurrenbern, Noel      1/24/2018            $325.00            1.10          $357.50 Confer with T. Burke and A. Doran regarding opposition to motion to take additional discovery (0.2);
                                                                                     review listing of files deleted from laptop (0.4); finalize documents for filing (0.5)
Charney, Brendan      1/25/2018            $435.00            2.20          $957.00 Attention to collection and review of documents (0.5); work on declaration of Patrick Goteka,
                                                                                                                                                        (1.7)
Nurrenbern, Noel      1/25/2018            $325.00            0.80          $260.00 Organize documents for B. Charney to review (0.1); enter Matt Smith’s comments on key documents
                                                                                     into database (0.5); revise list of search terms (0.2)
Burke, Thomas         1/26/2018            $700.00            0.10            $70.00 Telephone conference with A. Doran regarding upcoming timeline for document review, Anti-SLAPP
                                                                                     prep and related case logistics (.20) (no charge); telephone conference with Mr. Robert Rosenthal
                                                                                     regarding CIR’s retention and anticipated review of his emails regarding the Planet Aid investigation
                                                                                     only (.10)
Charney, Brendan      1/26/2018            $435.00            1.20          $522.00 Attention to anticipated Motion to Stay Proceedings (0.2); work on declaration of Patrick Goteka
                                                                                     (0.4); attention to evidence concerning
                                                                                     (0.6)
Nurrenbern, Noel      1/26/2018            $325.00            1.10          $357.50 Research and organize exhibits to Goteka declaration
Charney, Brendan      1/29/2018            $435.00            2.70         $1,174.50 Work on Declaration of Patrick Goteka, including finalize declaration and exhibits for transmittal to
                                                                                     Aftrica (1.2); work on Declaration of Donnex Maquemba (1.5)
Kumar, Ambika         1/29/2018            $545.00            0.10            $54.50 Emails with client regarding document collection
Nurrenbern, Noel      1/29/2018            $325.00            0.20            $65.00 Emails with client regarding file collection
Charney, Brendan      1/30/2018            $435.00            2.10          $913.50 Draft Declaration of Donnex Maquemba (2.1)



                                                                                    Page 39
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 101 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      1/30/2018         $325.00         0.50        $162.50 Review Goteka exhibits for annotations (0.3); confer with Zach Smith regarding transfer of files (0.2)

Burke, Thomas         1/31/2018            $700.00             0.40          $280.00 Further review of revised Patrick G. declaration in CIR’s support of Special Motion to Strike
Charney, Brendan      1/31/2018            $435.00             3.90         $1,696.50 Work on Declaration of Donnex Maquemba (3.2); coordinate with B. Theu concerning meeting with
                                                                                      Patrick Goteka (0.4); attention to collection and organization of documents to prepare for discovery
                                                                                      (0.3)
Nurrenbern, Noel      1/31/2018            $325.00             1.70          $552.50 Research documents regarding witness Donnex Maquemba for declaration (1.3); analyze new
                                                                                      documents from client and send instructions to Litigation Support regarding processing (0.4)
Burke, Thomas          2/1/2018            $700.00             0.60          $420.00 Lead telephone conference with A. Doran and B. Charney to discuss status of CIR document
                                                                                      collection and review, declarations to support CIR’s dispositive motion (in Malawi and elsewhere and
                                                                                                                                             and upcoming timing issues (.60); review and
                                                                                      revise draft declaration of Donnex Maquemba and follow-up with B. Charney regarding same

Charney, Brendan       2/1/2018            $435.00             0.00             $0.00 Call with A. Doran and T. Burke to discuss strategy and next steps regarding document collection and
                                                                                      drafting of SLAPP Motion (no charge)
Kumar, Ambika          2/1/2018            $545.00             0.00             $0.00 Prepare for and participate in call regarding status and related follow-up on document review (no
                                                                                      charge)
Nurrenbern, Noel       2/1/2018            $325.00             1.40          $455.00 Prepare Goteka exhibits to send to counsel in Africa (1.0); emails with vendor regarding search terms
                                                                                      for email collection (0.4)
Burke, Thomas          2/2/2018            $700.00             0.00             $0.00 Respond to contractual issues regarding vendor's anticipated review of CIR's emails (no charge)
Charney, Brendan       2/2/2018            $435.00             1.50          $652.50 Attention to preparation of exhibits for Declaration of Patrick Goteka (0.5); attention to issues for
                                                                                      document review and collection (0.4); draft review protocol (0.6)
Nurrenbern, Noel       2/2/2018            $325.00             0.20            $65.00 Set up dropbox folder for counsel in Africa to access Goteka exhibits
Charney, Brendan       2/3/2018            $435.00             0.80          $348.00 Work on protocol for document review
Charney, Brendan       2/4/2018            $435.00             0.10            $43.50 Attention to coordinating signing of Patrick Goteka declaration
Charney, Brendan       2/5/2018            $435.00             2.30         $1,000.50 Call with A. Doran, N. Nurrenbern, J. Cygnor, and Epiq regarding document review (0.3); draft
                                                                                      protocol for document review (2.0) (time reduced)
Kumar, Ambika          2/5/2018            $545.00             0.40          $218.00 Call with vendor regarding document review
Nurrenbern, Noel       2/5/2018            $325.00             0.00             $0.00 Attend planning meeting with Epiq regarding document review (0.3); email Mr. Nguyen regarding
                                                                                      corrupt files (0.1) (no charge)
Burke, Thomas          2/6/2018            $700.00             2.00         $1,400.00 Review and revise document review protocol/background piece and provide further guidance to B.
                                                                                      Charney regarding same (.90); review new exhibits and information from Mr. Smith to support
                                                                                      Maquemba declaration (.20) (time reduced); telephone conference with B. Charney regarding status
                                                                                      of remaining Malawi declarations, new information                     regarding Maquemba
                                                                                      declaration, and
                                                                                                   (.40); telephone conference with Ms. Pyle and Ms. Baranetsky regarding status of
                                                                                      litigation including the upcoming re-transfer hearing, document review process and scheduling time
                                                                                      to discuss potential "walk away" settlement demand to plaintiffs ahead of CIR’s anticipated anti-
                                                                                      SLAPP filing (.50)




                                                                                     Page 40
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 102 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       2/6/2018         $435.00         1.90        $826.50 Draft Nondisclosure Agreement including conflict provision (0.5); work on review protocol (1.0); call
                                                                             with T. Burke to discuss issues concerning document review and obtaining additional declarations
                                                                             (0.4)
Kumar, Ambika          2/6/2018         $545.00         0.40        $218.00 Call with T. Burke regarding document review
Burke, Thomas          2/7/2018         $700.00         0.50        $350.00 Attention to further logistical issues regarding outside vendor’s review of CIR emails (.20); review
                                                                             new information from Mr. Smith regarding new                                              (.10) review
                                                                             revised document review protocol and glossary (.20)
Charney, Brendan       2/7/2018         $435.00         0.70        $304.50 Attention to email from Mr. Smith concerning additional evidence, and incorporate same into
                                                                             outline for SLAPP Motion (0.7)
Charney, Brendan       2/7/2018         $435.00         0.00           $0.00 Work on review protocol (1.8) (no charge)
Kumar, Ambika          2/7/2018         $545.00         0.00           $0.00 Review revised protocol (no charge)
Nurrenbern, Noel       2/7/2018         $325.00         3.10       $1,007.50 Analyze documents received from Matt Smith regarding                                   and tag in
                                                                             database (2.7); research role of               for coding manual (0.4)
Burke, Thomas          2/8/2018         $700.00         0.30        $210.00 Provide further direction to A. Doran and B. Charney regarding final details for upcoming vendor
                                                                             review of CIR's internal emails (no charge); provide direction to B. Charney regarding
                                                                                                        regarding upcoming meeting with Mr. Goteka (.30)
Charney, Brendan       2/8/2018         $435.00         1.20        $522.00 Attention to coordinating declaration of Patrick Goteka, including correspondence with B. Theu
                                                                             (0.4); revise Nondisclosure Agreement (0.6); call with T. Burke and A. Doran to discuss declaration of
                                                                             Patrick Goteka and review protocol (0.2)
Kumar, Ambika          2/8/2018         $545.00         0.50        $272.50 Call with T. Burke and B. Charney regarding status and emails to client regarding same
Nurrenbern, Noel       2/8/2018         $325.00         0.80        $260.00 Edit protocol for document reviewers (0.6); email Mr. Zach Smith regarding document collection
                                                                             (0.2)
Nurrenbern, Noel       2/9/2018         $325.00         0.50        $162.50 Send instructions and answer questions from vendor regarding processing new email collection
Charney, Brendan      2/12/2018         $435.00         0.60        $261.00 Attention to document review protocol (0.6); attention to discovery procedures to prepare for
                                                                             discovery (0.8) (no charge)
Nurrenbern, Noel      2/12/2018         $325.00         0.20          $65.00 Emails regarding status of document collection
Burke, Thomas         2/13/2018         $700.00         0.40        $280.00 Monitor status of preparations to conduct review of key CIR emails and provide direction regarding
                                                                             issues regarding same
Charney, Brendan      2/13/2018         $435.00         3.20       $1,392.00 Attention to preparation for document review, including finalize review protocol and address
                                                                             logistical and security issues (0.9); work on declaration of Donnex Maquemba (2.3)
Nurrenbern, Noel      2/13/2018         $325.00         0.80        $260.00 Review estimates from vendor for document review (0.4); emails with Litigation Support regarding
                                                                             document review (0.4); emails with vendor regarding same (0.3) (no charge)
Charney, Brendan      2/14/2018         $435.00         3.50       $1,522.50 Review documents to provide guidance to reviewers (1.8); call to provide initial training to reviewers
                                                                             (1.0); follow up calls and emails to provide guidance and coordinate review (0.7)
Kumar, Ambika         2/14/2018         $545.00         0.00           $0.00 Prepare for and participate in call to train review team (no charge)
Nurrenbern, Noel      2/14/2018         $325.00         1.50        $487.50 Attend call with vendor and reviewers regarding reviewing and coding documents (0.9); organize
                                                                             articles from complaint for reviewers (0.6); emails with A. Doran and J. Budig regarding email
                                                                             threads (0.4) (no charge)
Burke, Thomas         2/15/2018         $700.00         0.20        $140.00 Telephone conference with A. Doran regarding issues regarding vendor’s remote document review
                                                                             and provide direction to A. Doran regarding same



                                                                                    Page 41
                                   Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 103 of 234
                                           Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                              USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount       Time Narrative
Charney, Brendan      2/15/2018         $435.00         0.00           $0.00    Attention to and supervision of document review (no charge)
Kumar, Ambika         2/15/2018         $545.00         0.50        $272.50     Attention to questions from document review team
Burke, Thomas         2/16/2018         $700.00         2.70       $1,890.00    Telephone conference with B. Charney regarding
                                                                                   (.20); review previous versions of Patrick G.’s extensive declaration and the underlying documents
                                                                                to be authenticated and other preparations to finalize same including follow-up series of WhatsApp
                                                                                and exchange of emails with Mr. Theu (in Mozambique) regarding logistics of same (2.50)

Charney, Brendan      2/16/2018         $435.00          2.60         $1,131.00 Attention to coordination of document review (0.9); review documents to quality control (1.4); Call
                                                                                with T. Burke to discuss strategy and content of declaration of Patrick Goteka (0.3)
Kumar, Ambika         2/16/2018         $545.00          0.10            $54.50 Emails with review team regarding review
Nurrenbern, Noel      2/16/2018         $325.00          0.00             $0.00 Prepare saved searches for B. Charney (no charge)
Burke, Thomas         2/17/2018         $700.00          2.60         $1,820.00 Review new additions to detailed declaration of Patrick G. (including two new exhibits) and revise
                                                                                and finalize same and provide further instructions to Mr. Theu (in Mozambique) regarding same;
                                                                                further proof executed declaration and follow-up with Mr. Theu regarding
                                                                                same; update clients regarding execution of same
Charney, Brendan      2/18/2018         $435.00          0.60          $261.00 Attention to declaration of Patrick Goteka: review finalized declaration (0.6)
Kumar, Ambika         2/19/2018         $545.00          0.10            $54.50 Emails with vendor and client regarding revised estimate
Burke, Thomas         2/20/2018         $700.00          0.10            $70.00 Review and provide guidance regarding new issues raised by vendor reviewing CIR’s materials
Charney, Brendan      2/20/2018         $435.00          4.80         $2,088.00 Review documents for quality control of outside review and draft notes for further refinements to
                                                                                review protocol and training of reviewers (time reduced)
Kumar, Ambika         2/20/2018         $545.00          0.30          $163.50 Emails with B. Charney and vendor regarding document review
Nurrenbern, Noel      2/20/2018         $325.00          0.30            $97.50 Send links to D. Ambika to Kandani documents for review
Burke, Thomas         2/21/2018         $700.00          2.00         $1,400.00 Attention to further document review issues raised by outside vendor and provide guidance to A.
                                                                                Doran regarding potential resolution of same (.20); begin holistic review of current status of
                                                                                anticipated motion to stay discovery and anti-SLAPP or early summary judgment motion to be filed
                                                                                by CIR and planning for additional research/factual support for same including review of the status
                                                                                of CIR’s supporting declarations and further refinement needed for same (1.80) (time reduced)

Charney, Brendan      2/21/2018         $435.00          4.50         $1,957.50 Call with A. Doran and Epiq team to provide guidance and training to focus review of documents
                                                                                (1.0); follow up to confirm instructions to reviewers (0.6) (no charge); review documents for quality
                                                                                control (0.6); work on SLAPP motion, including outline legal issues and identify topics for additional
                                                                                research (1.6); work on Motion to Stay Discovery pending SLAPP motion (0.4); work on declaration
                                                                                of Matt Smith, including identify exhibits to include (0.9)
Kumar, Ambika         2/21/2018         $545.00          1.20          $654.00 Prepare for and participate in call regarding document review
Burke, Thomas         2/22/2018         $700.00          3.50         $2,450.00 Further review and planning of multiple tasks including factual and legal tasks remaining to be done
                                                                                for CIR’s anticipated dispositive motion and further work on CIR declarations of Messrs. Salladay,
                                                                                Rosenthal and Sullivan in support of same (time reduced)
Charney, Brendan      2/22/2018         $435.00          3.10         $1,348.50 Attention to document review, including provide guidance to review team in response to questions,
                                                                                and research
                                                                                (1.3); work on declaration of Donnex Makwemba (1.8)



                                                                               Page 42
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 104 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      2/22/2018         $325.00         1.00        $325.00 Research contents of draft email from Matt Smith (0.4); analyze emails files received from Zach
                                                                             Smith and send with instructions to Litigation Support to load to database (0.6)
Burke, Thomas         2/23/2018         $700.00         2.40       $1,680.00 Review status of vendor document review with A. Doran and provide feedback regarding same (no
                                                                             charge); further revise and reorganize supporting declarations of Sullivan, Rosenthal and Salladay to
                                                                             support CIR’s anti-SLAPP motion including list of follow-up questions for each to provide
                                                                             supplemental details (2.40)
Charney, Brendan      2/23/2018         $435.00         3.10       $1,348.50 Attention to document review, including attention to issues with adding R. Rosenthal documents
                                                                             (0.2) and respond to specific reviewer questions concerning protocol for review and provide broad
                                                                             guidance to address similar questions going forward (1.9); work on declaration of Donnex
                                                                             Makwemba, including review additional documents and comments provided by Mr. Smith (1.0)
                                                                             (time reduced)
Kumar, Ambika         2/23/2018         $545.00         0.00           $0.00 Call with T. Burke regarding strategy and document review (no charge)
Nurrenbern, Noel      2/23/2018         $325.00         0.20          $65.00 Emails regarding review of Rosenthal documents
Charney, Brendan      2/26/2018         $435.00         0.80        $348.00 Work on declaration of Donnex Makwemba and coordinate meeting to sign declaration (0.8)
Nurrenbern, Noel      2/26/2018         $325.00         0.30          $97.50 Emails regarding processing of Al Letson’s files
Burke, Thomas         2/27/2018         $700.00         1.30        $910.00 Review and revise draft Maquemba declaration (and supporting exhibits) for anti-SLAPP motion and
                                                                             provide guidance to B. Charney regarding same (time reduced)
Charney, Brendan      2/27/2018         $435.00         2.80       $1,218.00 Work on declaration of Donnex Makwemba (0.8); work on declaration of Paul Molande (0.7);
                                                                             attention to document review, including provide guidance to reviewers and review documents for
                                                                             quality control (1.3)
Burke, Thomas         2/28/2018         $700.00         0.80        $560.00 Exchange of communications with Messrs. Sullivan, Rosenthal and Salladay regarding
                                                                                                                                    to supplement their draft declarations in
                                                                             support of CIR’s anti-SLAPP motion
Charney, Brendan      2/28/2018         $435.00         0.70        $304.50 Attention to declaration of Robert Rosenthal (0.1); review documents for quality control review (0.6)

Kumar, Ambika         2/28/2018            $545.00            0.10            $54.50 Review email from Mr. Rosenthal regarding
Nurrenbern, Noel      2/28/2018            $325.00            0.60          $195.00 Respond to questions from Litigation Support regarding new files to add to database (0.3);
                                                                                     correspond with vendor regarding searching and loading of Salladay emails (0.3)
Charney, Brendan       3/1/2018            $435.00            4.00         $1,740.00 Review documents to quality control review (.7); work on declaration of Paul Molande (2.0) (time
                                                                                     reduced); work on document review, attention to audio recordings (0.4); revise declaration of
                                                                                     Donnex Makwemba to reflect additional clarification provided by Mr. Smith (.9)
Nurrenbern, Noel       3/1/2018            $325.00            0.20            $65.00 Revise tags in database for reviewers to use
Burke, Thomas          3/2/2018            $700.00            0.80          $560.00 Review and edit draft declaration of Mr. Molande in support of CIR’s anti-SLAPP motion
Charney, Brendan       3/2/2018            $435.00            2.60         $1,131.00 Work on Declaration of Paul Molande (.6); attention to document review (.4); work on declaration of
                                                                                     Mbachi Munthali (1.0); attention to list of evidence for SLAPP Motion (.6)
Charney, Brendan       3/5/2018            $435.00            2.80         $1,218.00 Work on declaration of Paul Molande (.9); attention to document review (.3); correspond with A.
                                                                                     Row concerning SLAPP Motion (.1); work on declaration of Mbachi Munthali, including review and
                                                                                     outline relevant documents and transcripts (1.5) (time reduced)
Nurrenbern, Noel       3/5/2018            $325.00            0.70          $227.50 Research documents regarding declarant Mbachi Munthali




                                                                                    Page 43
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 105 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       3/6/2018         $435.00         3.90       $1,696.50 Review documents to draft Mbachi Munthali declaration (2.7); draft Mbachi Munthali declaration
                                                                             (1.2)
Kumar, Ambika          3/6/2018         $545.00         0.00           $0.00 Call with T. Burke regarding strategy and delegation of work to A. Row (no charge)
Burke, Thomas          3/7/2018         $700.00         0.00           $0.00 Further analysis of CIR's potential summary judgment arguments and further legal research
                                                                             assignments regarding same including telephone conference with A. Row and A. Doran regarding
                                                                             discussion of same (no charge)
Charney, Brendan       3/7/2018         $435.00         3.00       $1,305.00 Work on SLAPP Motion
                                                                                                                 (1.4); work on Mbachi Munthali declaration (1.1); call with T. Burke
                                                                             to discuss SLAPP Motion (.5)
Kumar, Ambika          3/7/2018         $545.00         0.80        $436.00 Call with T. Burke and A. Row regarding research assignments
Burke, Thomas          3/9/2018         $700.00         0.70        $490.00 Coordinate status call within DWT and with clients (.3) (no charge); lead telephone conference with
                                                                             A. Doran and B. Charney regarding anticipated timing issues and next steps in litigation (.7) (time
                                                                             reduced)
Charney, Brendan       3/9/2018         $435.00         1.80        $783.00 Call with Mr. Smith concerning declaration of Paul Molande (.2); attention to document review (.1);
                                                                             attention to additional information about Donnex Makwemba provided by Mr. Smith (.5); work on
                                                                             declaration of Mbachi Munthali (1.0).
Nurrenbern, Noel       3/9/2018         $325.00         0.30          $97.50 Analyze interview tapes sent by M. Smith and check if already transcribed
Charney, Brendan      3/10/2018         $435.00         2.80       $1,218.00 Draft declaration of Mbachi Munthali (time reduced)
Burke, Thomas         3/12/2018         $700.00         0.80        $560.00 Review and suggest revisions to declaration of Mbachi Muthali and provide further directions to B.
                                                                             Charney regarding same and additional declarations to be scheduled
Charney, Brendan      3/12/2018         $435.00         1.10        $478.50 Work on Motion to Stay discovery including correspond with guidance and instructions to A. Row
                                                                             regarding same (.4); finalize declaration of Mbachi Munthali (.6); correspond with A. Doran and T.
                                                                             Burke concerning declaration of Mbachi Munthali and next steps (.1)
Burke, Thomas         3/13/2018         $700.00         1.70       $1,190.00 Conference with A. Doran regarding strategy to secure 45-day extension to respond to same and
                                                                             issues to anticipate with CIR’s anti-SLAPP motion (partially billed) (.3); further revise CIR editor
                                                                             declarations in support of CIR’s anti-SLAPP motion (1.4) (time reduced)
Charney, Brendan      3/13/2018         $435.00         2.90       $1,261.50 Attention to Everlaw as document review platform (.1); work on declaration of Mbachi Munthali,
                                                                             including correspondence with Mr. Smith concerning same (.7); correspond with Mr. Theu
                                                                             concerning signing of declarations (.2); attention to document review (0.1); attention to motion to
                                                                             stay (.3); call with T. Burke to discuss strategy for SLAPP Motion, document review (.2); work on
                                                                             declaration of Chiku Malabwe (1.3)
Kumar, Ambika         3/13/2018         $545.00         0.80        $436.00 Call with clients regarding status (.3); revise stipulation and send to opposing counsel (.5)
Nurrenbern, Noel      3/13/2018         $325.00         2.30        $747.50 Research and analyze documents regarding witness Chiku Malabwe (time reduced)
Burke, Thomas         3/14/2018         $700.00         3.20       $2,240.00 Further work to revise                                           the declarations of Messrs. Salladay,
                                                                             Rosenthal and Sullivan and further outline Kandani declaration to support CIR’s Anti-SLAPP motion

Charney, Brendan      3/14/2018             $435.00             1.20           $522.00 Attention to document review (.4); work on declaration of Chiku Malabwe (.8)
Nurrenbern, Noel      3/14/2018             $325.00             2.00           $650.00 Continue researching and analyzing documents regarding Chiku Malabwe (1.5); research and analyze
                                                                                       documents regarding Knud Haargaard (0.5) (time reduced)




                                                                                      Page 44
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 106 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         3/15/2018         $700.00         2.60       $1,820.00 Further revise (and shorten) draft Rosenthal and Salladay declarations in support of CIR’s anti-SLAPP
                                                                             motion and further outline issues to address regarding Kandani declaration (2.30); assist B. Charney
                                                                             regarding background information to discuss for Kandani’s editor’s draft declaration (.30)

Charney, Brendan      3/15/2018            $435.00             3.20        $1,392.00 Review additional documents provided by Mr. Smith in connection with declaration of Mbachi
                                                                                     Munthali (1.2); work on declaration of Kandani's editor (1.6); call with T. Burke to discuss strategy
                                                                                     and next steps (.4)
Nurrenbern, Noel      3/15/2018            $325.00             3.70        $1,202.50 Continue analyzing and researching documents regarding witness Knud Haargaard for attorney to
                                                                                     review to draft declaration; begin researching documents regarding witness Poul Gade regarding
                                                                                     same (time reduced)
Burke, Thomas         3/16/2018            $700.00             0.60         $420.00 Brief factual research and provide direction to B. Charney and N. Nurrenbern regarding
                                                                                                                       CIR’s search for potentially responsive documents
                                                                                                                                    and coordinate with CIR regarding same
Charney, Brendan      3/16/2018            $435.00             2.40        $1,044.00 Analyze and correspond with T. Burke and A. Doran regarding strategy for Mbachi Munthali
                                                                                     declaration (.2); call with T. Burke to discuss strategy in light of amended complaint (.1); work on
                                                                                     declaration of Chiku Malabwe (.8); work on declaration of Kandani's editor (.6); attention to
                                                                                     document collection, including correspond with Ms. Pyle concerning same (.4); attention to
                                                                                     document review, including Mr. Ngwira's documents (.3)
Kumar, Ambika         3/16/2018            $545.00             0.20         $109.00 Call with T. Burke regarding status and strategy
Nurrenbern, Noel      3/16/2018            $325.00             3.10        $1,007.50 Continue researching documents regarding witness Poul Gade for attorney to review to prepare
                                                                                     declaration for SLAPP motion (1.5); emails with client concerning audio files (.3); confer with B.
                                                                                     Charney and T. Burke regarding                           (.4); research and organize Danish prosecution
                                                                                     files to be machine translated (.9)
Burke, Thomas         3/19/2018            $700.00             5.30        $3,710.00 Review and respond to correspondence from Mr. Smith and Ms. Pyle regarding inquiries
                                                                                                                                                                                      (.3);
                                                                                     revise "global outlines" for the working declarations of Pyle and Smith and forward same to clients
                                                                                     for feedback (1.4) (time reduced); further work to revise and structure Ms. Pyle and Kandani’s draft
                                                                                     declarations in support of CIR’s anti-SLAPP motion (3.6)
Charney, Brendan      3/19/2018            $435.00             1.60         $696.00 Attention to document review (.4); attention to document collection (.5); analyze First Amended
                                                                                     Complaint and prepare chart of allegedly defamatory statements along with allegations concerning
                                                                                     CIR's knowledge and conduct (.7)
Charney, Brendan      3/19/2018            $435.00             1.40         $609.00 Call with T. Burke to discuss strategy for response to amended complaint and declarations (.7);
                                                                                     correspond with Mr. B. Theu concerning declaration of Donnex Makwemba (.1); Research
                                                                                     concerning                          and confer with A. Row concerning same (.6)
Nurrenbern, Noel      3/19/2018            $325.00             3.80        $1,235.00 Organize translations of Danish prosecution documents (.8); emails with vendor regarding audio files
                                                                                     (.3); emails with T. Burke regarding custodians collected from (.2); update index of transcribed
                                                                                     interviews (.4); prepare list of additional custodians to collect from (.4); review index of files
                                                                                     collected from client and identify audio files needed (1.7)




                                                                                    Page 45
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 107 of 234
                                                 Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                    USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         3/20/2018         $700.00         4.00       $2,800.00 Review and respond to Ms. Pyle’s comments regarding Plaintiffs’ First Amended Complaint and
                                                                             related follow-up further factual investigations to support CIR’s anti-SLAPP motion work (1.3);
                                                                             conference with N. Nurrenbern regarding
                                                                                                                                                                 (.2); further revise
                                                                             (and streamline) Pyle and Kandani declarations in support of CIR’s anticipated anti-SLAPP motion
                                                                             (1.3) review legal research regarding                                                               and legal
                                                                             research and factual support for                                        (1.2)
Charney, Brendan      3/20/2018         $435.00         3.80       $1,653.00 Attention to                                                                         (.6); work on analysis
                                                                             of and response to First Amended Complaint, including review First Amended Complaint and notes
                                                                             from Mr. Smith and Ms. Pyle (1.7); attention to allegations concerning Jackson Mtimbuka (.7);
                                                                             correspond with Mr. Ngwira to obtain information for SLAPP Motion, including articles showing
                                                                                                                        (.3); work on declaration of Kandani's editor (.5) (time
                                                                             reduced)
Nurrenbern, Noel      3/20/2018         $325.00         0.40        $130.00 Email vendor requesting additional media files collected (0.2); confer with T. Burke regarding status
                                                                             of media files collected (0.2)
Burke, Thomas         3/21/2018         $700.00         1.60       $1,120.00 Further review and analysis of plaintiffs’ First Amended Complaint and outline agenda for DWT team
                                                                             meeting to discuss planning and work for upcoming anti-SLAPP motion
Charney, Brendan      3/21/2018         $435.00         4.20       $1,827.00 Confirm procedure and timing for response to First Amended Complaint (.4) work on developing
                                                                             factual record concerning                                                  (.5); attention to
                                                                             memorandum concerning                                                   (.4); call with T. Burke to discuss
                                                                             strategy regarding USDA investigations
                                                                                                         (.2); work on memorandum of challenged statements and allegations in
                                                                             FAC (2.7)
Nurrenbern, Noel      3/21/2018         $325.00         0.50        $162.50 Send instructions to Litigation Support regarding adding articles to database (.3); research Thomsen
                                                                             interview for T. Burke to review (.2)
Burke, Thomas         3/22/2018         $700.00         1.10        $770.00 Brief preparation for and lead telephone conference with DWT team to review status and issues to
                                                                             support CIR’s anticipated anti-SLAPP motion and related scheduling issues
Charney, Brendan      3/22/2018         $435.00         8.50       $3,697.50 Coordinate signing of Donnex Makwemba declaration with Mr. Bright Theu (0.4); prepare
                                                                             memorandum analyzing First Amended Complaint (6.4); work on declaration of Mr. Ngwira's editor
                                                                             (0.7); call with T. Burke, A. Row, N. Nurrenbern to discuss strategy and tactics for responding to First
                                                                             Amended Complaint (1.0)
Nurrenbern, Noel      3/22/2018         $325.00         0.30          $97.50 Email Z. Smith regarding additional custodians (0.2); confer with J. Oh regarding documents to add to
                                                                             database (0.1)
Burke, Thomas         3/23/2018         $700.00         0.30        $210.00 Exchange of communications with Ms. Pyle regarding how to respond to status inquiry from Jackson
                                                                             (.10); exchange of communications with B. Charney regarding
                                                                                                                                        (.20)
Charney, Brendan      3/23/2018         $435.00         3.50       $1,522.50 Work on chart of statements in First Amended Complaint (2.4); correspond with Mr. Theu and Mr.
                                                                             Ngwira concerning declarations (.4); work on declaration of Mr. Ngwira's editor (.4); call with T.
                                                                             Burke to discuss (.3)




                                                                                       Page 46
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 108 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      3/23/2018         $325.00         1.80        $585.00 Emails with vendor regarding audio files (0.2); review and analyze new audio tapes received from
                                                                             client and determine if any should be transcribed (1.6)
Charney, Brendan      3/26/2018         $435.00         4.70       $2,044.50 Work on declaration of Mr. Nqwira's editor (1.6); review and coordinate quality control of Malawi
                                                                             articles concerning Lisbeth Thomsen (1.3); work on document preservation and collection issues,
                                                                             including review relevant correspondence and documents from CIR and update preservation notice
                                                                             accordingly (.9); prepare appendix of third-party articles for SLAPP Motion (.2); work on chart of
                                                                             statements and allegations in First Amended Complaint (.5) (time reduced); work on declaration of
                                                                             Paul Molande (.2)
Nurrenbern, Noel      3/26/2018         $325.00         3.80       $1,235.00 Review articles received from Kandani and note ones that are incomplete (.5); email Mr. Zach Smith
                                                                             regarding additional custodians to collect from (.3); listen to additional recordings collected from
                                                                             client and determine if any should be transcribed (3.0)
Charney, Brendan      3/27/2018         $435.00         2.60       $1,131.00 Work on declaration of Mr. Ngwira's editor(s), including correspond with Ms. Pyle and Mr. Smith
                                                                             regarding same (.7); work on memorandum concerning First Amended Complaint (1.5) (time
                                                                             reduced); attention to document review to prepare for SLAPP motion (.2); attention to review and
                                                                             transcription of additional recordings identified through process of declaration drafting (.2)

Nurrenbern, Noel      3/27/2018            $325.00            4.30         $1,397.50 Review additional recordings collected from client and determine if any should be transcribed (time
                                                                                     reduced)
Charney, Brendan      3/28/2018            $435.00            5.30         $2,305.50 Finalize memorandum concerning First Amended Complaint (2.7); call with A. Doran and A. Row to
                                                                                     discuss document review (0.2) and coordinate and supervise document review (0.2); work on
                                                                                     declaration of Kandani's editor, including review and integrate new documents sent by Mr. Smith
                                                                                     (2.2)
Nurrenbern, Noel      3/28/2018            $325.00            1.10          $357.50 Organize audio files to be transcribed (.5); send instructions regarding same to Word Processing (.2);
                                                                                     prepare saved search of hot documents for B. Charney to review (.4)
Burke, Thomas         3/29/2018            $700.00            0.20          $140.00 Review new information released by DfiD regarding plaintiffs and update clients regarding same (.2);
                                                                                     review draft allegations chart and provide direction to A. Doran and B. Charney regarding further
                                                                                     revisions to same (.2) (no charge); brief review of A. Row's review of CIR "hot docs" and provide
                                                                                     direction to A. Doran and B. Charney regarding same (.2) (no charge)
Charney, Brendan      3/29/2018            $435.00            4.40         $1,914.00 Call with Mr. Smith concerning declaration of Kandani's editor (0.1); review materials sent by Mr.
                                                                                     Smith concerning Kandani's editor (.7); work on memorandum concerning First Amended Complaint
                                                                                     including correspondence with T. Burke and A. Doran and call with N. Nurrenbern to provide
                                                                                     guidance for                              (.9); revise declaration of Kandani's editor (1.2); review letter
                                                                                     from DfID concerning records request to prepare for SLAPP Motion (.1); work on updated notice to
                                                                                     preserve documents (0.2); quality control and analyze document review to prepare for SLAPP
                                                                                     motion (1.2)
Kumar, Ambika         3/29/2018            $545.00            0.20          $109.00 Emails regarding "hot docs"
Nurrenbern, Noel      3/29/2018            $325.00            3.90         $1,267.50 Confer with B. Charney regarding editing memo regarding allegations in amended complaint (.3);
                                                                                     research allegations and supporting statements in memo on Complaint and transfer to memo on
                                                                                     Amended Complaint (3.6)




                                                                                    Page 47
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 109 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      3/30/2018         $435.00         2.20        $957.00 Quality control and analyze document review to prepare for SLAPP Motion (1.5) (time reduced);
                                                                             attention to preservation hold and collection of documents (.7)
Nurrenbern, Noel      3/30/2018         $325.00         3.10       $1,007.50 Continue researching allegations and supporting statements for memo on Amended Complaint (1.5);
                                                                             organize transcription files (.4); research and analyze documents regarding J. Franks (1.2)
Charney, Brendan       4/1/2018         $435.00         0.00           $0.00 Work on declaration of Chiku Malabwe (no charge)
Charney, Brendan       4/2/2018         $435.00         1.70        $739.50 Draft declaration of Kandani's editor (1.4); work on memorandum analyzing First Amended
                                                                             Complaint (.3); draft outline for SLAPP Motion (.9) (no charge); outline next steps for briefing and
                                                                             research tasks (.3) (no charge)
Nurrenbern, Noel       4/2/2018         $325.00         4.60       $1,495.00 Research quotes from articles cited in Amended Complaint to add to memo (to support anti-SLAPP
                                                                             motion) (time reduced)
Charney, Brendan       4/3/2018         $435.00         2.00        $870.00 Prepare memorandum concerning First Amended Complaint SLAPP motion (1.0) (time reduced);
                                                                             review documents to draft declaration of Chiku Malabwe (1.0) (time reduced)
Nurrenbern, Noel       4/3/2018         $325.00         1.20        $390.00 Finish researching quotes from exhibits cited in Amended Complaint for memo (0.8); research
                                                                                                  documents for B. Charney to review (0.4)
Burke, Thomas          4/4/2018         $700.00         1.50       $1,050.00 Review and attention to status of various declarations to be completed to support anti-SLAPP
                                                                             motion and cost-effective ways to convert new "chart" into data for CIR’s MPAs and key declarations
                                                                             in support of its anti-SLAPP motion (1.10); lead telephone conference with A. Doran and B. Charney
                                                                             regarding internal planning and scheduling to advance CIR’s anti-SLAPP motion and related strategy
                                                                             issues (regarding briefing schedule to be negotiated and its relationship to timing issues with
                                                                             potential early ADR) (.60) (time reduced)
Charney, Brendan       4/4/2018         $435.00         4.30       $1,870.50 Finalize declaration of Paul Molande (.6); finalize declaration of Mbachi Munthali (.4); draft
                                                                             declaration of Clifton Kawanga (1.5); draft declaration of Chiku Malabwe (1.4) (time reduced); call to
                                                                             discuss strategy and distribution of tasks to draft SLAPP motion and related documents (1.0) (no
                                                                             charge); work on organizing evidence for SLAPP motion (.4)
Kumar, Ambika          4/4/2018         $545.00         1.00        $545.00 Call with T. Burke and B. Charney regarding strategy and status
Charney, Brendan       4/5/2018         $435.00         1.80        $783.00 Draft Declaration of Brian Ligomeka (1.2); draft declaration of Chiku Malabwe (1.8) (time reduced)

Nurrenbern, Noel       4/5/2018            $325.00             0.90          $292.50 Update index of transcripts of recordings and organize transcripts (0.4); prepare search for emails
                                                                                      from Matt Smith to Hargaard or Gade for B. Charney to review (0.5)
Burke, Thomas          4/6/2018            $700.00             0.40          $280.00 Further explain proposed outreach to Mr. Rosenthal regarding potential "settlement" discussions
                                                                                      (.20); provide direction to B. Charney regarding logistics regarding outstanding issues to be executed
                                                                                      in support of CIR’s anti-SLAPP motion and guidance regarding CIR’s
                                                                                                                               (.20)
Charney, Brendan       4/6/2018            $435.00             2.40         $1,044.00 Work on declaration of Brian Ligomeka (.8); further work on declaration of Chiku Malabwe (no
                                                                                      charge); call with T. Burke regarding strategy and next steps for declarations (.3); correspond with
                                                                                      Mr. Banda concerning logistics of meeting to sign declaration of Chiku Malabwe (.1); review
                                                                                      documents to draft declaration of Poul Gade (1.2)
Nurrenbern, Noel       4/6/2018            $325.00             0.20            $65.00 Organize additional transcriptions of phone interviews with witnesses in Malawi
Burke, Thomas          4/7/2018            $700.00             1.20          $840.00 Review and suggest revisions and provide feedback to B. Charney regarding draft Kamwendo and
                                                                                      Ligomeka declarations in support of CIR’s anti-SLAPP motion



                                                                                     Page 48
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 110 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       4/7/2018         $435.00         1.70        $739.50 Work on declaration of Poul Gade (1.2); attention to strategy and negotiations concerning briefing
                                                                             schedule (.2); coordinate signing of declaration of Paul Molande (.3)
Charney, Brendan       4/8/2018         $435.00         1.00        $435.00 Work on declaration of Paul Molande (.2); work on declaration of Poul Gade, including review Danish
                                                                             Court documents to be authenticated (.8)
Charney, Brendan       4/9/2018         $435.00         4.40       $1,914.00 Work on memorandum concerning First Amended Complaint, coordinate creation of factual support
                                                                             section (.6); correspond with Mr. Malabwe concerning declaration (.2); correspond with Mr.
                                                                             Ligomeka concerning declaration (.1); work on declaration of Poul Gade and Knud Haargaard,
                                                                             including review documents, transcripts, and emails (3.5)
Kumar, Ambika          4/9/2018         $545.00         0.00           $0.00 Call with T. Burke regarding strategy (no charge)
Charney, Brendan      4/10/2018         $435.00         3.70       $1,609.50 Outline and prepare to draft declarations of Poul Gade and Knud Haargaard, including review
                                                                             documents and transcripts (2.5) (time reduced); supervise and assist drafting of memorandum
                                                                             concerning FAC, sections setting forth factual support for challenged statements (.6); correspond
                                                                             with Mr. Theu concerning next steps on declarations (.2); Coordinate declaration of Brian, including
                                                                             correspondence with Mr. Ligomeka (.4)
Nurrenbern, Noel      4/10/2018         $325.00         0.30          $97.50 Email links to B. Charney to Knud Haargaard interviews (0.2); organize extradition documents for B.
                                                                             Charney to review (0.1)
Burke, Thomas         4/11/2018         $700.00         0.70        $490.00 Review and attention to status of outstanding declarations in support of CIR's motion and follow-up
                                                                             with A. Doran requesting assistance with same (.50) (no charge); review draft Molande declaration
                                                                             (after his interview with Bright) and provide feedback to B. Charney regarding finalizing this
                                                                             declaration (.70)
Charney, Brendan      4/11/2018         $435.00         3.60       $1,566.00 Draft declaration of Poul Gade (2.8); finalize declaration of Poul Gade and correspond with Mr. Theu
                                                                             regarding same (.8)
Kumar, Ambika         4/11/2018         $545.00         0.10          $54.50 Email to opposing counsel regarding scheduling
Nurrenbern, Noel      4/11/2018         $325.00         0.20          $65.00 Telephone call with Z. Smith regarding collecting from additional custodians
Burke, Thomas         4/12/2018         $700.00         1.40        $980.00 Review Judge Chesney’s denial of Plaintiffs’ motion for reconsideration of venue issue and provide
                                                                             update to clients regarding same and status of other anti-SLAPP preparation developments (.60);
                                                                             initial review and analysis of detailed fact memo to be used with anti-SLAPP MPAs and CIR
                                                                             declarants (.80)
Charney, Brendan      4/12/2018         $435.00         6.70       $2,914.50 Work on memorandum of allegations of First Amended Complaint, including identifying factual
                                                                             support for each statement and cross referencing allegations of Complaint and First Amended
                                                                             Complaint to identify context for allegations (4.9); work on SLAPP motion, including provide
                                                                             instruction and guidance to A. Row concerning drafting of discrete sections and supporting
                                                                             documents (.3); draft declaration of Poul Gade (1.5) (time reduced)
Nurrenbern, Noel      4/12/2018         $325.00         1.80        $585.00 Research Danish documents and translations for B. Charney to review (0.3); research USDA internal
                                                                             emails regarding FBI report for B. Charney (1.4); email Z. Smith regarding collection of files (0.1)

Burke, Thomas         4/13/2018            $700.00            0.40          $280.00 Lead telephone conference with A. Doran and B. Charney regarding status of outstanding CIR
                                                                                    declarations and scheduled work on anti-SLAPP motion (.70) (no charge); outline substance and
                                                                                    approve proposed stipulations (regarding scheduling and briefing) and provide guidance to A. Doran
                                                                                    regarding negotiations with Mr. Rosenthal regarding same (.40)



                                                                                   Page 49
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 111 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      4/13/2018         $435.00         3.90       $1,696.50 Call with A. Doran and T. Burke regarding strategy and next steps concerning SLAPP Motion (.8);
                                                                             Draft Declaration of Poul Gade (1.3); Draft Declaration Of Knud Haargaard (1.8)
Kumar, Ambika         4/13/2018         $545.00         1.10        $599.50 Call regarding strategy (.9) (no charge); draft and revise stipulations on briefing schedule, discovery
                                                                             stay, and case management conference and emails with opposing counsel regarding same (1.1)

Burke, Thomas         4/16/2018             $700.00            3.70         $2,590.00 Further revise and update draft declarations of Rosenthal, Salladay, Sullivan in support of CIR’s anti-
                                                                                      SLAPP motion (1.70) factual research regarding
                                                                                                                              Kandani declaration in support of CIR’s anti-SLAPP motion (.90)
                                                                                      review draft Poul Gade declaration and directions to B. Charney regarding
                                                                                                             (.80) exchange of communications with A. Doran regarding further scheduling of
                                                                                      conversation with Mr. Rosenthal regarding briefing, page limits and potential early settlement
                                                                                      conference discussion with plaintiffs (.30)
Charney, Brendan      4/16/2018             $435.00            3.20         $1,392.00 Work on Declaration of Poul Gade (1.0) (time reduced); attention to Declaration of Kandani Ngwira
                                                                                      (.3); review, revise, and provide feedback regarding declarations of Bob Salladay, Robert Rosenthal,
                                                                                      and Kevin Sullivan (1.4); follow up communications regarding declarations of Brian Ligomeka and
                                                                                      Chiku Malabwe (.1); work on statement of facts (.4)
Burke, Thomas         4/17/2018             $700.00            0.50          $350.00 Participate in telephone conference with Mr. Sam Rosenthal regarding revised briefing schedule,
                                                                                      page limitations and plaintiffs’ insistence on taking discovery and review and approve revised
                                                                                      stipulations regarding same
Charney, Brendan      4/17/2018             $435.00            0.80          $348.00 Call Chiku Malabwe to arrange declaration (.1); draft declaration of Knud Haargaard (.7)
Kumar, Ambika         4/17/2018             $545.00            0.80          $436.00 Call with opposing counsel regarding stipulations on continuance and draft same
Charney, Brendan      4/18/2018             $435.00            2.00          $870.00 Work on declaration of Chiku Malabwe, including update and finalize declaration and
                                                                                      correspondence to Mr. Malabwe (.6); work on declaration of Brian Ligomeka, including update and
                                                                                      finalize declaration (.3); correspondence with Bright Theu to coordinate declarations (.2); work on
                                                                                      SLAPP Motion                                                                     (.9)
Kumar, Ambika         4/18/2018             $545.00            0.10            $54.50 Call to opposing counsel
Burke, Thomas         4/19/2018             $700.00            0.50          $350.00 Review new information provided by Ms. Munthali and provide direction to B. Charney regarding

Charney, Brendan      4/19/2018             $435.00            2.30         $1,000.50 Work on and finalize declaration of Mbachi Munthali (1.2); call with T. Burke regarding same (.2);
                                                                                      correspond and call with Mr. Theu concerning declaration of Munthali and additional declaration of
                                                                                      Mr. Nkama (.4); work on declaration of Chiku Malabwe, respond to comments from Mr. Matt Smith.
                                                                                      (.5)
Burke, Thomas         4/20/2018             $700.00            1.50         $1,050.00 Prepare for and participate in telephone conference with A. Doran and Mr. Sam Rosenthal regarding
                                                                                      plaintiffs’ willingness to participate in an early settlement conference with a magistrate judge (.60);
                                                                                      update clients regarding details about same and associated correspondence (.60); review draft
                                                                                      declaration of Mr. Theu and suggest additions to same (.30)
Kumar, Ambika         4/20/2018             $545.00            0.60          $327.00 Call with opposing counsel regarding possible settlement conference




                                                                                     Page 50
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 112 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         4/23/2018         $700.00         4.70       $3,290.00 Attention to Court’s order approving rescheduling but denying expanded page limits and follow-up
                                                                             and update clients regarding same (.30) telephone conference with Ms. Baranestsky regarding

                                                                                           (.20) participate in telephone conference with Mr. Sam Rosenthal and A. Doran regarding
                                                                                     potential settlement conference with a magistrate judge and brief follow-up with A. Doran regarding
                                                                                                                      (.60); summarize notes of telephone conference with Mr. Sam
                                                                                     Rosenthal and update clients regarding same (.70); further revisions to CIR editor declarations
                                                                                     (Rosenthal, Sullivan and Salladay) and circulate same to editors and Ms. Baranetsky and Ms. Pyle
                                                                                     regarding further revisions and edits and follow-up with Ms. Pyle regarding same (1.60); further
                                                                                     revise and flesh out Kandani declaration in support of CIR’s anti-SLAPP motion (1.30)

Charney, Brendan      4/23/2018            $435.00            0.60         $261.00 Work on SLAPP Motion statement of facts - summary of articles in suit (.6); call with T. Burke to
                                                                                    discuss strategy for mediation (no charge)
Kumar, Ambika         4/23/2018            $545.00            0.90         $490.50 Call with opposing counsel and related follow up
Nurrenbern, Noel      4/23/2018            $325.00            0.20           $65.00 Send instructions to Litigation Support to add Zebiah documents to database
Burke, Thomas         4/24/2018            $700.00            4.10        $2,870.00 Review                                                                         and follow-up
                                                                                    correspondence regarding same (.60) review file materials regarding K. Gwira work for CIR and
                                                                                    further edit and supplement draft K. Gwira declaration and outline key strategy issues
                                                                                                                                                        (3.50) (time reduced)

Charney, Brendan      4/24/2018            $435.00            1.10         $478.50 Work on declaration of Kandani Ngwira
Burke, Thomas         4/25/2018            $700.00            0.70         $490.00 Assist A. Row regarding issues regarding joint stipulation and proposed request for ADR (settlement
                                                                                    conference with a magistrate judge) (.20); conference with B. Charney                      regarding
                                                                                    Kandani’s draft declaration                                                        (.20) exchange of
                                                                                    communications with Ms. Pyle regarding further revisions to Mr. Rosenthal’s declaration and new
                                                                                    information regarding Kandani’s role with CIR (.30)
Charney, Brendan      4/25/2018            $435.00            2.10         $913.50 Work on SLAPP Motion (actual malice section) (.7); work on declaration of Kandani Ngwira (1.4)
Burke, Thomas         4/26/2018            $700.00            2.80        $1,960.00 Review revised ADR forms and correspondence with Mr. Sam Rosenthal and CIR clients regarding
                                                                                    same (.60); series of emails with Mr. Smith (and others) regarding
                                                                                                                                                                         (.50) telephone
                                                                                    conference with Ms. Pyle regarding                    Kandani, Walters and Smith proposed
                                                                                    declarations (.30); telephone conference with Mr. Smith regarding
                                                                                                                              (.40); further revise Kandani’s draft declaration and forward
                                                                                    to Ms. Pyle and Ms. Baranetsky for feedback regarding same (.80); exchange of communications
                                                                                    with Kandani regarding                                                            to support CIR’s anti-
                                                                                    SLAPP motion (.20)
Charney, Brendan      4/26/2018            $435.00            3.50        $1,522.50 Work on declaration of Matt Smith (.2); call with T. Burke to discuss SLAPP Motion and declarations
                                                                                    (.3); work on statement of facts for SLAPP Motion (1.3); work on declaration of Knud Haargaard (.8);
                                                                                    review new documents provided by Marko Zebiah (.9)




                                                                                   Page 51
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 113 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         4/27/2018         $700.00         1.60       $1,120.00 Exchange of communications with Kandani regarding potential new declarations (.10); revise draft
                                                                             Kandani declaration in support of anti-SLAPP motion and forward to him to
                                                                                                     (1.50) (time reduced)
Charney, Brendan      4/27/2018         $435.00         2.90       $1,261.50 Work on coordinating declarations of                     Brian Ligomeka, Chiku Malabwe, and Raphael
                                                                             Mkama (.2); work on statement of facts for SLAPP Motion (2.7)
Nurrenbern, Noel      4/27/2018         $325.00         0.40        $130.00 Emails with Z. Smith regarding records of last custodian (0.2); research document from Zebiah for B.
                                                                             Charney to review (0.2); research invoices from Kandani to CIR (no charge)
Charney, Brendan      4/28/2018         $435.00         3.10       $1,348.50 Further work on statement of facts for SLAPP Motion
Charney, Brendan      4/29/2018         $435.00         2.80       $1,218.00 Work on statement of facts for SLAPP Motion (time reduced)
Burke, Thomas         4/30/2018         $700.00         0.50        $350.00 Review Kandani’s reporting reimbursements and arrange to have them memorialized as one
                                                                             collection for chronology purposes (.20); review revised declaration from Mr. Salladay and follow-up
                                                                             correspondence regarding same (.30)
Charney, Brendan      4/30/2018         $435.00         4.60       $2,001.00 Further work on statement of facts (time reduced)
Burke, Thomas          5/1/2018         $700.00         1.80       $1,260.00 Further outline and refine Ms. Pyle’s draft declaration in support of CIR’s anti-SLAPP motion
                                                                             including further
Burke, Thomas          5/2/2018         $700.00         0.50        $350.00 Outline and analysis of strategy issues regarding CIR’s anticipated motion to stay discovery and
                                                                             exchange of communications with DWT team regarding same
Charney, Brendan       5/2/2018         $435.00         0.00           $0.00 Attention to strategic issue concerning filing of motion to stay (no charge)
Kumar, Ambika          5/2/2018         $545.00         0.10          $54.50 Emails with DWT team regarding strategy
Nurrenbern, Noel       5/2/2018         $325.00         0.50        $162.50 Email Ms. Zaghi regarding translating Danish article (.2); send instructions to Litigation Support
                                                                             regarding searching and processing of additional emails (.3)
Burke, Thomas          5/3/2018         $700.00         0.80        $560.00 Further analysis of ways to streamline Pyle, Walters, Kandani and Smith declarations in support of
                                                                             CIR's anti-SLAPP motion and follow-up conferences with B. Charney and A. Doran regarding same
                                                                             (including the use of A. Row to summarize facts of current declarations)
Charney, Brendan       5/3/2018         $435.00         1.50        $652.50 Call with T. Burke to discuss strategy

                                                                                                                                 (.7); summarize declaration of Jackson Mtimbuka for
                                                                                       inclusion in declarations of CIR editors and reporters and Memorandum of Points and Authorities
                                                                                       and correspond with A. Row with instructions to create similar summaries for remaining declarants
                                                                                       for same purpose (.8)
Charney, Brendan       5/4/2018            $435.00            1.00           $435.00   Review transcripts to prepare Knud Haargaard declaration (time reduced)
Kumar, Ambika          5/4/2018            $545.00            0.10            $54.50   Work on SLAPP motion
Burke, Thomas          5/7/2018            $700.00            0.30           $210.00   Review and attention to scheduling issues raised by upcoming settlement conference and revisions
                                                                                       to draft anti-SLAPP motion (.3); conference with B. Charney regarding last contacts with Kandani and
                                                                                       Bright regarding outstanding declarations to be completed in Malawi and related logistics (no
                                                                                       charge)
Charney, Brendan       5/7/2018            $435.00            1.90           $826.50   Coordinate signing of witness declarations in Malawi (.1); draft declaration of Knud Haargaard (1.8)

Kumar, Ambika          5/7/2018            $545.00            0.00             $0.00 Call with T. Burke regarding strategy (no charge)




                                                                                    Page 52
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 114 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          5/8/2018         $700.00         1.60       $1,120.00 Exchange of communications with Mr. Smith regarding contact with Kandani and follow-up exchange
                                                                             with Kandani regarding status of his draft declaration (.2) further revise draft Pyle declaration and
                                                                             telephone conference with Ms. Pyle regarding issues to address (1.4)
Charney, Brendan       5/8/2018         $435.00         1.80        $783.00 Review transcripts and documents to draft declaration of Knud Haargaard (time reduced)
Nurrenbern, Noel       5/8/2018         $325.00         0.10          $32.50 Email vendor regarding processing of email collections
Burke, Thomas          5/9/2018         $700.00         0.90        $630.00 Exchange of communications with Mr. Smith regarding
                                                                                                                                              support CIR’s anti-SLAPP motion (.2);
                                                                             review status of outstanding declarations to be included with CIR’s anti-SLAPP motion and
                                                                             outstanding logistics and other issues affecting completion of same (.7)
Charney, Brendan       5/9/2018         $435.00         1.80        $783.00 Further outline Declaration of Knud Haargaard based on transcripts (.7) (time reduced); attention to
                                                                             documents from additional custodians, including brief spot-review based on file names to identify
                                                                             previously unreviewed documents and coordination of analysis of content and evaluation of strategy
                                                                             for review (.6); review of documents provided by Marko Zebiah and correspondence to T. Burke
                                                                             regarding summary of same (.2); work on declaration of                     , including review of
                                                                             relevant statements in articles, First Amended Complaint, and other materials and coordinate review
                                                                             of internal notes, documents, and transcripts (.3)
Nurrenbern, Noel       5/9/2018         $325.00         0.80        $260.00 Email B. Charney regarding additional email files added to database (.2); set up searches for review
                                                                             of new client-retained emails (.6)
Burke, Thomas         5/10/2018         $700.00         0.60        $420.00 Telephone conference with Ms. Pyle regarding her draft declaration in support of CIR’s anti-SLAPP
                                                                             motion and

Charney, Brendan      5/10/2018            $435.00             2.10          $913.50 Work on declaration of Knud Haargaard, including review transcripts and outline declaration based
                                                                                     on same (1.8) (time reduced); attention to review of documents from additional custodians (.1);
                                                                                     provide guidance and coordinate drafting of declaration of                     (.1); correspond with Mr.
                                                                                     Smith concerning declaration of                     (.1)
Nurrenbern, Noel      5/10/2018            $325.00             1.80          $585.00 Research and tag documents regarding witness              (.8); review audio recordings for interview
                                                                                     with         regarding his potential declaration (1.0)
Burke, Thomas         5/11/2018            $700.00             1.20          $840.00 Exchange of communications with Mr. Ngwira regarding the status of his draft declaration and
                                                                                     related follow-up (.2); attention to issues raised by
                                                                                     and follow-up telephone conference with Mr. Smith and Ms Pyle regarding same and series of follow-
                                                                                     up emails with Mr. Smith regarding                                                              including
                                                                                     details regarding same (1.0) (time reduced)
Charney, Brendan      5/11/2018            $435.00             1.20          $522.00 Factual analysis to respond to allegation of                                         including review and
                                                                                     analyze summary of documents from A. Row and additional documents to evaluate issue regarding
                                                                                     fact witness      (.7); call with T. Burke, Ms. Pyle and Mr. Smith regarding declarants (.5)

Nurrenbern, Noel      5/11/2018            $325.00             0.00             $0.00 Research documents regarding witness            for B. Charney to review (no charge)




                                                                                    Page 53
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 115 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         5/14/2018         $700.00         1.50       $1,050.00 Review proposed stipulation (and associated materials) to adjust filing and briefing schedule for CIR’s
                                                                             anti-SLAPP motion and correspondence with Mr. Sam Rosenthal regarding approval of same (.3);
                                                                             review outline of issues regarding potential          declaration (and postpone same) (.2); assist with
                                                                             guidance for review of Mr. Donohue’s Planet Aid emails and associated correspondence with B.
                                                                             Charney, A. Row and Ms. Pyle regarding same (.6); initial review of revised Kandani declaration in
                                                                             support of CIR’s anti-SLAPP motion (.4)
Charney, Brendan      5/14/2018         $435.00         2.10        $913.50 Prepare stipulation and related documents to continue briefing schedule to permit settlement
                                                                             conference, including declaration detailing all previous time modifications as required by local rules
                                                                             (1.4); attention to declaration of                , including evaluation of strategic considerations
                                                                                                                                                                    (.3); work on
                                                                             review of documents from additional custodians, including provide guidance to A.Row and frame
                                                                             searches to identify most pertinent emails from Mr. Donahue (.4)
Nurrenbern, Noel      5/14/2018         $325.00         0.80        $260.00 Prepare searches of records of Donohue for A. Row to review
Burke, Thomas         5/15/2018         $700.00         0.70        $490.00 Exchange of communications with Kandani regarding his work and further review of his draft
                                                                             declaration
Charney, Brendan      5/15/2018         $435.00         0.20          $87.00 Call with A. Doran regarding strategy and next steps for declarations
Kumar, Ambika         5/15/2018         $545.00         0.80        $436.00 Calls with T. Burke and B. Charney regarding strategy
Burke, Thomas         5/16/2018         $700.00         4.20       $2,940.00 Review and edit Kandani and Amy Pyle's detailed declarations in support of CIR's anti-SLAPP motion
                                                                             and follow-up correspondence regarding                                       (time reduced)

Charney, Brendan      5/16/2018             $435.00            0.60           $261.00 Draft declaration of Knud Haargaard
Kumar, Ambika         5/16/2018             $545.00            1.10           $599.50 Review and provide comments on SLAPP motion
Burke, Thomas         5/17/2018             $700.00            0.10            $70.00 Provide direction to B. Charney for follow-up research (with Ms. Pyle and Mr. Smith ) regarding
                                                                                      details about
Charney, Brendan      5/17/2018             $435.00            2.20           $957.00 Review information concerning                                                              , analyze
                                                                                      strategy for including          in declaration and briefing, and correspond regarding same to Ms. Pyle,
                                                                                      T. Burke and A. Doran (.9); review information concerning                        in order to evaluate
                                                                                      inclusion of her involvement in further declarations (.4); call with Ms. Pyle and Mr. Smith regarding
                                                                                      strategy for including names of                   in briefing (.4); correspondence to A. Doran and T.
                                                                                      Burke summarizing call with Ms. Pyle and Mr. Smith and conveying strategic guidance for including
                                                                                      names of                  in briefing (.1); work on SLAPP Motion, including identify sections for A. Row
                                                                                      to fill in factual information and provide instructions to A. Row regarding same (.4)

Charney, Brendan      5/21/2018             $435.00            3.40         $1,479.00 Call with A. Doran and T. Burke to discuss strategy for Case Management Conference, declarations
                                                                                      and SLAPP Motion (no charge); work on SLAPP Motion (update and revise section concerning
                                                                                      substantial truth of sting of promised services not provided) (2.8); work on declaration of Knud
                                                                                      Haargaard (.6)




                                                                                     Page 54
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 116 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         5/22/2018         $700.00         1.10        $770.00 Review and propose edits to draft portion of CIR's anti-SLAPP briefing
                                                                                                         (.5) analysis of strategy issues (and options) for CIR in light of
                                                                                                              and outline issues regarding same and lead telephone conference
                                                                             with A. Doran and B. Charney to discuss same (.5); email to CIR clients to schedule telephone
                                                                             conference to address strategy options regarding same (.1)
Charney, Brendan      5/22/2018         $435.00         0.70        $304.50 Prepare for call concerning strategy regarding discovery, including review recent Ninth Circuit
                                                                             decision in Planned Parenthood case (.7)
Charney, Brendan      5/22/2018         $435.00         3.50       $1,522.50 Call with T. Burke and A. Doran regarding strategy for discovery (1.2); review letter from Mr.
                                                                             Rosenthal regarding discovery (.1); prepare strategic summary of claims in First Amended Complaint
                                                                             to identify grounds for attacking each claim so as to guide strategy for Motion to Stay Discovery (2.2)

Kumar, Ambika         5/22/2018             $545.00            1.30           $708.50 Prepare for and participate in call regarding strategy
Nurrenbern, Noel      5/22/2018             $325.00            0.20            $65.00 Research email addresses of witnesses Gade and Haargaard for B. Charney
Burke, Thomas         5/23/2018             $700.00            1.20           $840.00 Analysis of factual research to further evaluate CIR’s legal options
                                                                                                                                                        (.6); prepare agenda and summarize
                                                                                      upcoming filings/issues to address in the coming two weeks and update clients regarding same (.6)

Charney, Brendan      5/23/2018             $435.00            2.40         $1,044.00 Provide instruction to A. Row concerning drafting of SLAPP Motion sections concerning
                                                                                            (.3); draft declaration of Knud Haargaard (.8); correspondence with T. Burke, A. Doran, and A.
                                                                                      Row regarding strategy for SLAPP Motion (.9); correspond with Mr. Haargaard and Mr. Gade
                                                                                      concerning declarations (.4)
Kumar, Ambika         5/23/2018             $545.00            0.30          $163.50 Analyze filing of SLAPP motion
Burke, Thomas         5/24/2018             $700.00            0.80          $560.00 Further strategize and outline steps to address                                in light of CIR’s
                                                                                      anticipated anti-SLAPP motion filing and the parties’ earlier settlement conference and associated
                                                                                      correspondence with DWT team and clients regarding same
Charney, Brendan      5/24/2018             $435.00            4.10         $1,783.50 Call with T. Burke, A. Doran, and A. Row regarding strategy for requesting stay of discovery and
                                                                                      SLAPP Motion (1.2); review discovery requests from Plaintiff (.1); work on SLAPP motion (revise and
                                                                                      outline section concerning                                                         , provide guidance to
                                                                                      A. Row regarding same) (1.8); draft declaration of Knud Haargaard (1.0) (time reduced)

Kumar, Ambika         5/24/2018             $545.00            1.00           $545.00 Prepare for and participate in strategy call
Nurrenbern, Noel      5/24/2018             $325.00            0.30            $97.50 Review Plaintiffs’ requests for production




                                                                                     Page 55
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 117 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         5/25/2018         $700.00         5.00       $3,500.00 Exchange of communications with Mr. Theu regarding status regarding pending Malawi declarations
                                                                             (.2); review revised Ligomeka declaration in support of CIR’s anti-SLAPP motion (.3); prepare for and
                                                                             lead telephone conference with Ms. Baranetsky, Ms. Pyle, Ms. Walters, Mr. Smith, A. Doran, B.
                                                                             Charney and clients regarding proposed strategy regarding

                                                                                                                      (1.4); outline arguments for CIR for discovery call to Judge Chesney’s
                                                                                     chambers regarding CIR’s request to stay discovery later converted into an extended telephone
                                                                                     conference with Mr. Sam Rosenthal and A. Doran regarding issues raised by plaintiffs’ discovery
                                                                                     requests and potential compromises and discussion of Mr. Rosenthal’s low expectations for
                                                                                     potential settlement (1.3); review and provide feedback regarding
                                                                                                                                (.3) follow-up exchange of communications with A. Doran
                                                                                     regarding modified approach to discovery stay proposal made to Mr. Sam Rosenthal (.2); review and
                                                                                     suggest edits to draft Haargaard declaration in support of CIR’s anti-SLAPP motion (1.3)

Charney, Brendan      5/25/2018            $435.00             5.00        $2,175.00 Call with Ms. Walters, Ms. Pyle, Mr. Smith and Ms. Baranetsky regarding strategy for SLAPP Motion,
                                                                                     Motion to Stay Discovery, and discovery (.5) (time reduced); draft declaration of Knud Haargaard
                                                                                     (2.1); review declaration of Brian Ligomeka as revised by B. Theu and finalize same for signature (.7);
                                                                                     prepare strategic and logistical outline for discovery (1.3); provide guidance to A. Row regarding
                                                                                     SLAPP Motion                                  (.4)
Kumar, Ambika         5/25/2018            $545.00             0.80         $436.00 Call with T. Burke and opposing counsel regarding discovery stay and settlement
Charney, Brendan      5/26/2018            $435.00             0.20           $87.00 Review and respond to T. Burke comments on Knud Haargaard declaration (.2)
Burke, Thomas         5/28/2018            $700.00             0.70         $490.00 Summarize recent settlement and discovery discussions with Mr. Sam Rosenthal (.4); telephone
                                                                                     conference with B. Charney to update strategy regarding motion to stay and revisions to Joint CMC
                                                                                     statement (.3)
Charney, Brendan      5/28/2018            $435.00             2.00         $870.00 Work on motions to extend time to respond to discovery and stay discovery (1.4); correspondence
                                                                                     with A. Doran and T. Burke and call with T. Burke regarding strategy for SLAPP Motion and discovery
                                                                                     (.6)
Kumar, Ambika         5/28/2018            $545.00             0.30         $163.50 Consider strategy on discovery
Burke, Thomas         5/29/2018            $700.00             3.40        $2,380.00 Exchange of communications with Mr. Sam Rosenthal regarding plaintiffs' refusal to agree to even a
                                                                                     temporary stay of discovery and related issues and follow-up call to Judge Chesney's chambers to
                                                                                     seek guidance regarding same (.6); further direction to B. Charney regarding draft joint discovery
                                                                                     dispute letter and make revisions to same (.3); summarize discovery and settlement discussions with
                                                                                     Mr. Sam Rosenthal and brief telephone conference with Ms. Baranetsky regarding

                                                                                                                    (.2); further         and edit Ms. Amy Walters' draft declaration in
                                                                                     support of CIR's anti-SLAPP motion                                     (2.3) (time reduced)




                                                                                    Page 56
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 118 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      5/29/2018         $435.00         4.00       $1,740.00 Call with T. Burke to discuss strategy regarding stay motion (.3); call with Mr. Rosenthal and T. Burke
                                                                             regarding stay motion (.2); call with court regarding stay motion (.1); draft notes of same (.2); brief
                                                                             legal research concerning stay in federal court concerning SLAPP motion (.5); brief research
                                                                             concerning procedure for joint letter requesting referral to magistrate judge (.3); draft and revise
                                                                             joint letter requesting referral to magistrate judge (1.3); revise letter in response to comments from
                                                                             opposing counsel (1.1)
Burke, Thomas         5/30/2018         $700.00         1.70       $1,190.00 Review Mr. Sam Rosenthal’s edits to the parties’ discovery letter to Judge Chesney and follow-up
                                                                             direction to A. Doran, B. Charney regarding follow-up issues raised by same (.3); update Ms. Pyle and
                                                                             Ms. Baranetsky regarding discovery dispute and reprised factual issue raised by Mr. Sam Rosenthal
                                                                             and follow-up telephone conference with Ms. Pyle to request further information regarding same
                                                                             (.5); review information regarding Kamwendo and follow-up with B. Charney regarding how best to
                                                                             respond to factual                                       in preparation for CIR’s anti-SLAPP motion (.6)
                                                                             (time reduced); brief analysis of whether to
                                                                                                                                         (.3)

Charney, Brendan      5/30/2018             $435.00            2.00           $870.00 Attention to issues raised by letter from Mr. Rosenthal concerning discovery, including investigation
                                                                                      of facts concerning                                                                                (.8);
                                                                                      finalize declaration of Poul Gade (.4); finalize and supervise filing of joint letter regarding discovery
                                                                                      dispute (.4); call with T. Burke to discuss strategy concerning discovery and initial disclosures (.4)

Kumar, Ambika         5/30/2018             $545.00            0.20          $109.00 Emails regarding discovery issues
Nurrenbern, Noel      5/30/2018             $325.00            0.20            $65.00 Research Kamwendo transcript for B. Charney to review
Burke, Thomas         5/31/2018             $700.00            0.40          $280.00 Review new factual information provided by Mr. Smith to enhance the draft declaration and provide
                                                                                      guidance to B. Charney regarding filtering of same (time reduced)
Charney, Brendan      5/31/2018             $435.00            0.90          $391.50 Work on declaration of Poul Gade as per comments from Mr. Smith
Burke, Thomas          6/1/2018             $700.00            2.10         $1,470.00 Attention to Judge Chesney’s clerk’s request for open dates to hold a discovery call with Judge
                                                                                      Chesney and coordinate clients’ response to same (.6); review current status and follow-up
                                                                                      conference with A. Doran regarding pending issues (.2) further review and revise draft initial
                                                                                      disclosures, the revised Case Management Conference statement and status of current draft of
                                                                                      motion to stay discovery and draft anti-SLAPP motion (1.3)
Charney, Brendan        6/1/2018            $435.00            1.50          $652.50 Work on Motion to Stay Discovery, including comments, edits, and instructions for further revision
                                                                                      to A. Row ( time reduced)
Kumar, Ambika           6/1/2018            $545.00            0.40          $218.00 Call with T. Burke regarding strategy
Burke, Thomas           6/2/2018            $700.00            0.80          $560.00 Review and further edit revised Gade declaration in support of CIR’s anti-SLAPP motion (time
                                                                                      reduced)
Charney, Brendan        6/2/2018            $435.00            0.80          $348.00 Draft declaration of Poul Gade
Burke, Thomas           6/3/2018            $700.00            0.30          $210.00 Further review revised Gade declaration
Charney, Brendan        6/3/2018            $435.00            0.70          $304.50 Finalize declaration of Poul Gade and correspond with Mr. Gade regarding same




                                                                                     Page 57
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 119 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          6/4/2018         $700.00         3.80       $2,660.00 Further revise declaration of Amy Walters in support of CIR’s anti-SLAPP motion and telephone
                                                                             conference with Ms. Walters regarding same (3.5) (time reduced); outline exhibits regarding CIR’s
                                                                             interviews with Chief Chibwana to be prepared to support CIR’s anti-SLAPP motion (.3)
Charney, Brendan       6/4/2018         $435.00         0.40        $174.00 Work on SLAPP Motion, including review and revise draft of section concerning
                                                                             (no charge), and analyze and provide instruction to A. Row concerning section concerning section
                                                                             concerning                       (no charge) ; coordinate drafting of declarations concerning audio
                                                                             recordings and photographs, including instructions to A. Row regarding researching and drafting
                                                                             authenticating language (.2); work on declaration of Poul Gade, including correspond with Mr. Gade
                                                                             (.2)
Burke, Thomas          6/5/2018         $700.00         5.80       $4,060.00 Prepare for and represent CIR in extended telephone conference with Judge Chesney regarding
                                                                             discovery dispute and related substantive issues and follow-up summary of details of same for
                                                                             clients to know and act on (2.7); telephone conference with A. Doran, Ms. Baranetsky and Ms. Pyle
                                                                             regarding substantive developments raised during telephone conference with Judge Chesney
                                                                             including the prospect of full discovery (with associated substantial costs) and actual malice
                                                                             arguments as well as Judge Chesney’s emphasis on voluntarily providing plaintiffs with the "gist" of
                                                                             CIR’s serious allegations ahead of the settlement conference (.7); further analysis and outline
                                                                             strategy for clients to improve and streamline the arguments for its anticipated anti-SLAPP motion
                                                                             (based on Judge Chesney’s guidance), identifying documentation CIR can easily provide to plaintiffs
                                                                             ahead of the settlement conference                                                               ,
                                                                             options for CIR to reduce the costs of full-scale discovery (including the use of AI/predictive coding
                                                                             services) and the terms of a potential "compromise" with opposing counsel to put off immediate
                                                                             discovery issues and focus attention on settlement efforts and/or SLAPP motion (2.4) (time reduced)

Charney, Brendan       6/5/2018            $435.00             2.00          $870.00 Call with A. Doran, T. Burke, A. Row regarding strategy for discovery after court telephonic hearing
                                                                                      (.2) (time reduced); call with N. Nurrenbern regarding strategy and tactics for discovery (.1) (time
                                                                                      reduced); review documents and transcripts to identity documents for discovery and early disclosure
                                                                                      in advance of settlement as suggested by the Court (3.) (time reduced); draft e-mail to T. Burke and
                                                                                      A. Doran with recommendations based on same (.1); call with Ms. Pyle, Ms. Baranetsky, A. Doran,
                                                                                      and T. Burke regarding strategy and tactics for discovery and SLAPP Motion following telephonic
                                                                                      hearing (.6); call with T. Burke regarding strategy SLAPP Motion and mediation statement (.3) (time
                                                                                      reduced); draft SLAPP motion, including work on section concerning fabricated invoices and provide
                                                                                      instruction to A. Row concerning drafting of rule statement (.4); call with N. Nurrenbern to provide
                                                                                      instruction concerning search and organization of documents to provide to opposing counsel to
                                                                                      facilitate settlement (no charge)
Kumar, Ambika          6/5/2018            $545.00             3.70         $2,016.50 Calls with court, T. Burke, and clients regarding discovery dispute and consider strategy on same
                                                                                      (time reduced)
Nurrenbern, Noel       6/5/2018            $325.00             3.10         $1,007.50 Telephone call with B. Charney regarding document production (.2); research and organize audio
                                                                                      files and transcripts of interviews with witnesses Jackson Mtimbuka and Harrison Longwe for B.
                                                                                      Charney to review (2.9) (time reduced)




                                                                                     Page 58
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 120 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       6/6/2018         $435.00         3.20       $1,392.00 Correspond with Ms. Pyle and Ms. Baranetsky regarding limited early discovery (.2); work on early
                                                                             discovery, including initial evaluation and organization of documents to identify scope and plan
                                                                             review (.9); work on SLAPP Motion, including analyze First Amended Complaint in light of evidence
                                                                             and content of publications, outline defense of                                  , and convey
                                                                             instructions to A. Row regarding drafting related argument (no charge); call with Ms. Pyle and Mr.
                                                                             Smith regarding early discovery (.6); coordinate with N. Nurrenbern regarding early discovery (.3);
                                                                             correspond with Mr. Gade regarding his declaration (.1); revise statement of facts for SLAPP Motion
                                                                             (1.1) (time reduced)
Kumar, Ambika          6/6/2018         $545.00         1.20        $654.00 Call with opposing counsel regarding discovery (.4); consider strategy on same and call with T. Burke
                                                                             regarding same (.5); draft email to opposing counsel regarding same (.3)
Nurrenbern, Noel       6/6/2018         $325.00         0.90        $292.50 Research and organize audio files and transcripts of interviews with witnesses Harrison Longwe,
                                                                             Chiku Malabwe and Chief Dokotala for B. Charney to review (2.) (time reduced); prepare searches for
                                                                             documents regarding same witnesses (.7) (time reduced)
Burke, Thomas          6/7/2018         $700.00         0.70        $490.00 Review and modify terms of agreement with Mr. Sam Rosenthal regarding current discovery and
                                                                             related issues ahead of settlement conference and anti-SLAPP motion filing and follow-up with A.
                                                                             Doran and B. Charney regarding issues regarding same
Charney, Brendan       6/7/2018         $435.00         0.10          $43.50 Call with A. Doran regarding strategy for regarding early discovery
Kumar, Ambika          6/7/2018         $545.00         0.60        $327.00 Emails with opposing counsel regarding scope of discovery and call with T. Burke regarding same

Nurrenbern, Noel       6/7/2018            $325.00            5.00         $1,625.00 Research and organize photos taken in Malawi to add to database (.5) (time reduced); review and
                                                                                     edit transcript of interview with Chiku Malabwe to resolve questions regarding spellings and illegible
                                                                                     words (4.5) (time reduced)
Burke, Thomas          6/8/2018            $700.00            0.30          $210.00 Telephone conference with Amy Pyle regarding confidential source issues and status of current
                                                                                     issues with plaintiffs’ counsel
Charney, Brendan       6/8/2018            $435.00            1.80          $783.00 Work on Declaration of Poul Gade, including address and incorporate comments and clarifications
                                                                                     by Mr. Gade and review transcripts to address comments
Nurrenbern, Noel       6/8/2018            $325.00            3.30         $1,072.50 Finish reviewing and editing transcript of interview with Chiku Malabwe to resolve questions
                                                                                     regarding spellings and illegible words (3.1); create saved searches for B. Charney to review (.2)
Burke, Thomas          6/9/2018            $700.00            2.50         $1,750.00 Further prepare and revise declaration of Ms. Walters in light of Judge Chesney's comments about
                                                                                     the key gist and sting and to incorporate and summarize the testimony of the Malawi witnesses'
                                                                                     declarations (to also be used with Mr. Smith's declaration) (time reduced)
Burke, Thomas         6/10/2018            $700.00            5.60         $3,920.00 Further review extensive client background materials to support and further revise declaration of
                                                                                     Ms. Walters including further summarization of the testimony of the Malawi witnesses’ declarations
                                                                                     (to also be used with Mr. Smith’s declaration) (time reduced)
Burke, Thomas         6/11/2018            $700.00            0.40          $280.00 Conferences with A. Doran and B. Charney regarding strategy issues for the CIR declarations to
                                                                                     support the anti-SLAPP motion (.4); factual investigation regarding correction to the Jackson
                                                                                     declaration (.4) (no charge)




                                                                                    Page 59
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 121 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      6/11/2018         $435.00         4.00       $1,740.00 Work on Declaration of Poul Gade, including integrate
                                                                                        (3.2); call with T. Burke to discuss strategy and next steps for SLAPP Motion and
                                                                             Settlement Conference Statement (.5); attention to Declaration of Jackson Mtimbuka and
                                                                             confirmation of accuracy prior to submitting to Court (.3)
Nurrenbern, Noel      6/11/2018         $325.00         1.30        $422.50 Review and comment on discovery proposal from Plaintiffs (.8); review Federal Rules and ND Cal.
                                                                             guidelines on e-discovery (.5)
Burke, Thomas         6/12/2018         $700.00         2.90       $2,030.00 Review revised Gade declaration. make further edits and provide feedback to B. Charney regarding
                                                                             same (1.6); telephone conference with Ms. Walters regarding settlement conference process and
                                                                             her draft declaration (.3); provide further guidance to B. Charney and A. Doran regarding pre-
                                                                             settlement materials to potentially be given to plaintiffs and responding to outstanding demands
                                                                             from Mr. Sam Rosenthal (1.0) (time reduced)
Charney, Brendan      6/12/2018         $435.00         3.80       $1,653.00 Call with Poul Gade to discuss Declaration (1.6); prepare for call with Mr. Gade, including review
                                                                             draft declaration, notes, transcripts of recordings, and relevant portions of articles (.3); revise
                                                                             Declaration of Poul Gade as per call (1.2) (time reduced); follow-up correspondence to Mr. Smith
                                                                             concerning documents identified during call with Mr. Gade (.1); call with T. Burke to discuss strategy
                                                                             and next steps for settlement conference and early discovery (.4); provide instruction to N.
                                                                             Nurrenbern concerning preparation of recordings for disclosure to Plaintiffs (.1); correspond with
                                                                             Mr. Smith, Ms. Pyle, and Ms. Walters regarding Declaration of Poul Gade (.1); work on Declaration of
                                                                             Amy Walters (no charge)
Kumar, Ambika         6/12/2018         $545.00         2.80       $1,526.00 Revise SLAPP motion
Nurrenbern, Noel      6/12/2018         $325.00         2.90        $942.50 Confer with B. Charney regarding tasks (.2); review transcripts of interview with Chiku Malabwe and
                                                                             Harrison Longwe for references to confidential sources (2.7)
Burke, Thomas         6/13/2018         $700.00         1.20        $840.00 Provide further guidance regarding potential materials to voluntarily provide to plaintiffs ahead of
                                                                             the settlement conference (beyond all the Malawi declarations and exhibits thereto) (.3) (time
                                                                             reduced); forward draft declaration to Ms. Walters for her review and additions and follow-up
                                                                             telephone conference with her about issues regarding same (.3); further revise Kandani declaration
                                                                             in support of anti-SLAPP motion (.6)
Charney, Brendan      6/13/2018         $435.00         1.00        $435.00 Call with Mr. Kerry-Tyerman of Everlaw and Ms. Baranetsky (no charge); follow up correspondence
                                                                             to T. Burke, A. Doran and Ms. Baranetsky regarding analysis of Everlaw presentation (.1); identify and
                                                                             analyze recordings to produce to opposing counsel in advance of settlement conference (.2) (time
                                                                             reduced); correspond with B. Theu concerning declarations in order to confirm
                                                                                                    (.1); call with A. Doran regarding SLAPP Motion (.2); correspond with A. Doran
                                                                             regarding strategy for and clarification of SLAPP Motion (no charge) ; investigate and incorporate
                                                                             facts concerning research and reporting to Declaration of Amy Walters, including specific citations to
                                                                             documentary evidence (4.) (time reduced)

Kumar, Ambika         6/13/2018            $545.00             2.60         $1,417.00 Revise SLAPP motion
Nurrenbern, Noel      6/13/2018            $325.00             5.40         $1,755.00 Review transcripts of Harrison Longwe's phone interviews to resolve questions regarding spellings
                                                                                      and illegible words (time reduced)




                                                                                     Page 60
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 122 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      6/14/2018         $435.00         3.00       $1,305.00 Work on declaration of Poul Gade, including integrate additional comments from Mr. Gade and Mr.
                                                                             Smith and investigate documents and information referenced by Mr. Gade (1.8) (time reduced);
                                                                             work on SLAPP Motion, including investigate factual questions and correspond with A. Doran
                                                                             regarding facts and strategy for Motion (.8) (time reduced); prepare Declarations for transmittal to
                                                                             Mr. Rosenthal (.3); correspond with B. Theu regarding Declaration of Jackson Mtimbuka (.1); call
                                                                             with A. Doran to discuss facts regarding SLAPP Motion (no charge)
Kumar, Ambika         6/14/2018         $545.00         7.20       $3,924.00 Revise fact section of SLAPP motion
Nurrenbern, Noel      6/14/2018         $325.00         1.80        $585.00 Emails with Ms. Zaghi regarding translating Swedish document (.4); research exhibit to Danish court
                                                                             document (.6); research Danish documents for B. Charney to review (.8)
Burke, Thomas         6/15/2018         $700.00         1.30        $910.00 Series of communications (via WhatsApp) with Mr. Theu regarding
                                                                                            Jackson’s declaration and status of other potential declarants (.7); review and respond
                                                                             to strategy issues raised by draft anti-SLAPP motion and provide further guidance to A. Doran
                                                                             regarding the order and refinement of arguments in same (.6) (time reduced)

Charney, Brendan      6/15/2018             $435.00            6.80         $2,958.00 Work on SLAPP Motion including investigation and drafting of facts (2.6); Review and finalize
                                                                                      declarations and voluminous exhibits for transmittal to S. Rosenthal (1.0) (time reduced); send and
                                                                                      evaluate correspondence with B. Theu concerning declaration of Jackson Mtimbuka (.2); work on
                                                                                      declaration of Mr. Ngwira (.9) (time reduced); draft SLAPP Motion - substantial truth section (1.3);
                                                                                      call with A. Doran to discuss strategy for SLAPP Motion (no charge); confirm response deadline and
                                                                                      procedure, and draft stipulation to extend deadline to respond to First Amended Complaint (.8)

Kumar, Ambika         6/15/2018             $545.00            5.70         $3,106.50 Revise draft SLAPP motion
Nurrenbern, Noel      6/15/2018             $325.00            0.50          $162.50 Revise Goteka declaration security settings
Nurrenbern, Noel      6/15/2018             $325.00            3.50         $1,137.50 Prepare excerpts of Danish documents to be translated to attach to motion to strike (.7); review and
                                                                                      edit transcription of March 19th podcast to resolve questions regarding spellings and illegible words
                                                                                      (2.8)
Burke, Thomas         6/16/2018             $700.00            6.20         $4,340.00 Provide model briefing and guidance regarding legal arguments (substantial truth, 47(d), and actual
                                                                                      malice) for CIR's anti-SLAPP motion (.5) (time reduced); further revise and edit declarations of
                                                                                      Kandani and Ms. Pyle's draft declarations in support of CIR's anti-SLAPP motion (5.7)

Charney, Brendan      6/16/2018             $435.00            9.20         $4,002.00 Work on SLAPP Motion - statement of facts, including review witness transcripts to identify
                                                                                      transcripts and information contained therein to disclose in connection with SLAPP Motion (1.5)
                                                                                      (time reduced); draft SLAPP Motion - substantial truth section (3.4); prepare declarations of Bright
                                                                                      Theu and Mwiza Nkhata (.9); calls with T. Burke regarding strategy for Declaration of Kandani
                                                                                      Ngwira, discovery, and SLAPP Motion (.6); revise and address strategic questions concerning
                                                                                      Declaration of Kandani Ngwira (1.6) (time reduced); correspondence with A. Doran to provide factual
                                                                                      questions to assist with drafting of SLAPP Motion (1.2); convey instructions to A. Row regarding
                                                                                      drafting discussion concerning Lisbeth Thomsen's public figure status (no charge); convey
                                                                                      instructions concerning research into public figure status of Planet Aid and Lisbeth Thomsen (no
                                                                                      charge)



                                                                                     Page 61
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 123 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika         6/16/2018         $545.00         2.30       $1,253.50 Review and respond to questions about Kandani's declaration (.2); call with T. Burke regarding
                                                                             strategy (.2); revise fact section in SLAPP motion (.1); emails about research (.2); revise draft (1.6)

Burke, Thomas         6/17/2018             $700.00             1.70         $1,190.00 Further revisions to draft declaration of Ms. Pyle (1.2); provide further guidance regarding issues
                                                                                       regarding draft anti-SLAPP motion including
                                                                                                               (.5) (time reduced)
Charney, Brendan      6/17/2018             $435.00             8.50         $3,697.50 Revise Declaration of Kandani Ngwira and finalize for Mr. Ngwira's review, and correspond with Mr.
                                                                                       Ngwira and B. Theu regarding same (1.1); revise Declaration of Bright Theu and finalize for B. Theu's
                                                                                       review, and correspond with B. Theu regarding same (.7); draft SLAPP Motion - substantial truth
                                                                                       section (6.7)
Kumar, Ambika         6/17/2018             $545.00             2.30         $1,253.50 Revise SLAPP motion
Burke, Thomas         6/18/2018             $700.00             5.60         $3,920.00 Further assist A. Doran and B. Charney regarding arguments and strategy issues for CIR’s anti-SLAPP
                                                                                       motion (.8) (time reduced); review additional edits made by Ms. Pyle to her supporting declaration
                                                                                       and follow-up conference regarding same (including follow-up issues) and plaintiffs’ correction
                                                                                       demands to CIR (1.3); review all previous retraction demands to CIR and responses and follow-up
                                                                                       telephone conference with Ms. Baranetsky regarding CIR’s assertion of the correction statute
                                                                                       defense (.6); telephone conference with Mr. Smith regarding factual issues for his draft declaration,
                                                                                       suggested edits to Kandani’s draft declaration and work to locate contacts and facilitate an
                                                                                       additional Malawi declaration to support CIR’s public figure arguments (1.7); further revise Kandani’s
                                                                                       declaration and exchange of WhatsApp messages with Kandani and Mr. Theu regarding same and
                                                                                       upcoming deadline (.9); review Ms. Walters’ edits to her declaration and required follow-up (.3)

Charney, Brendan      6/18/2018             $435.00             8.90         $3,871.50 Call with A. Doran regarding facts for actual malice section of SLAPP Motion (.6) (time reduced);
                                                                                       finalize and coordinate filing of stipulation to extend response deadline (.2); draft substantial truth
                                                                                       section of SLAPP Motion (4.1) (time reduced); research and draft conclusion-based-on-disclosed-
                                                                                       facts argument (2.3) (time reduced); investigate facts to assist with drafting of SLAPP motion (.8)
                                                                                       (time reduced); correspond with Ms. Pyle regarding Johnny Kamwendo allegations (.1); coordinate
                                                                                       research to obtain exhibits to attach to declaration of Kandani Ngwira (.2); correspond with Ms. Pyle
                                                                                       regarding document cloud links in challenged publications (.1); review list of evidence provided by
                                                                                       Mr. Smith to confirm inclusion of key witnesses (.3); finalize Declaration of Mwiza Nkhata and
                                                                                       correspond regarding same with M. Nkhata and B. Theu (.2)
Kumar, Ambika         6/18/2018             $545.00             6.70         $3,651.50 Review articles and complaint anew for purposes of SLAPP motion (1.5); draft portions of SLAPP
                                                                                       motion on actual malice and substantial truth (5.2)
Nurrenbern, Noel      6/18/2018             $325.00             4.50         $1,462.50 Research retraction demands from Planet Aid (2.2); research any correspondence from counsel or
                                                                                       spokespersons for Planet Aid after articles were published for damages defense (1.5); research
                                                                                       reference to Mataka village made by Plaintiffs (.4); organize documents regarding witness Naila
                                                                                       Ahmed for B. Charney to review (.4)




                                                                                      Page 62
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 124 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         6/19/2018         $700.00         7.10       $4,970.00 Initial review of draft anti-SLAPP motion and provide feedback and guidance to A. Doran regarding
                                                                             editing and strategy issues regarding same (.5) (time reduced); further refine Kandani’s declaration in
                                                                             support of CIR’s anti-SLAPP motion (2.2); further edit           and refine Mr. Smith’s declaration in
                                                                             support of CIR’s anti-SLAPP motion (3.2); attention to
                                                                                                                                    and further revise same (.7); attention to and
                                                                             further coordinate factual declaration from A. Row to address plaintiffs’ public figure status and
                                                                             logistics of additional materials needed to support CIR’s motion (.5) (time reduced)

Charney, Brendan      6/19/2018             $435.00            6.90         $3,001.50 Call with T. Burke concerning SLAPP Motion (.3); review declaration of Amy Walters, confirm
                                                                                      accuracy of references to documents, and provide comments and proposed additional documents
                                                                                      and language to include (1.4) (time reduced); review draft of SLAPP Motion to provide feedback and
                                                                                      guide work on supporting documents (.8); fact investigation to assist with drafting of SLAPP Motion
                                                                                      (.5); finalize declaration of Mr. Nkhata and coordinate signing and notarization (.8); revise
                                                                                      declaration of Poul Gade to reflect comments and additional documents from Mr. Gade and Mr.
                                                                                      Smith, and                                                                   (1.5) (time reduced);
                                                                                      review translations and provide instruction to N. Nurrenbern regarding revision to facilitate court
                                                                                      review (.2); provide instruction to N. Nurrenbern regarding identification of documents and
                                                                                      photographs to submit in support of SLAPP Motion (.1); draft declaration of Innocent Chitosi (1.1);
                                                                                      correspond with Mr. Smith concerning declaration of Innocent Chitosi (.1); correspond with Mr.
                                                                                      Gade concerning his declaration (.1)

Kumar, Ambika         6/19/2018             $545.00            2.00         $1,090.00 Review articles and complaint anew for purposes of SLAPP motion (1.5); draft portion of SLAPP
                                                                                      motion on actual malice (.5)
Kumar, Ambika         6/19/2018             $545.00            5.40         $2,943.00 Revise SLAPP motion to

Burke, Thomas         6/20/2018             $700.00            4.30         $3,010.00 Further review and edit draft anti-SLAPP motion (1.7); telephone conference with Ms. Pyle regarding
                                                                                      status of various declarations and SLAPP motion (.3); review and approve final draft of Goad
                                                                                      declaration (.3); further edit and refine declaration of Mr. Smith (.7); provide direction regarding
                                                                                      translation and use of collected Tvind articles to submit for judicial notice and to support Mr. Smith’s
                                                                                      declaration (.2) (time reduced); review revised Kandani declaration and provide direction to B.
                                                                                      Charney regarding final revisions to same (.3); review and approve draft Chitosi declaration (.3);
                                                                                      factual research and series of exchanges with Ms. Walters regarding factual question regarding
                                                                                                                                           (.5) (time reduced)




                                                                                     Page 63
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 125 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      6/20/2018         $435.00         5.80       $2,523.00 Finalize and coordinate signing of declaration of Mr. Nkhata (.8); calls with T. Burke to discuss
                                                                             strategy and presentation of evidence (.3) (time reduced); draft declaration of Innocent Chitosi (.5)
                                                                             (time reduced); provide instruction to A. Row regarding authentication of evidence and Request for
                                                                             Judicial Notice (.9); provide instruction to N. Nurrenbern regarding organization of evidence (.6);
                                                                             review photographs identified by N. Nurrenbern for inclusion in SLAPP Motion (.3); coordinate
                                                                             gathering, organization, and translation of evidence (.7); fact investigation to prepare SLAPP Motion,
                                                                             including review supporting articles, primary documents, and statements by sources (.4) (time
                                                                             reduced); correspondence with T. Burke and A. Doran concerning statements in Ms. Walters'
                                                                             declaration (.2); review and revise declaration of Kandani Ngwira (2.) (time reduced); correspond
                                                                             with Innocent Chitosi (.1); correspond with B. Theu regarding remaining declarations (.2); revise and
                                                                             finalize declaration of Poul Gade following additional comments from Mr. Gade and provision of
                                                                             additional exhibit (.6) (time reduced); review and revise SLAPP Motion (no charge) ; correspond with
                                                                             B. Theu concerning declarations (no charge)

Kumar, Ambika         6/20/2018            $545.00             1.60          $872.00 Revise SLAPP motion to
Nurrenbern, Noel      6/20/2018            $325.00             4.60         $1,495.00 Emails to Ms. Zaghi and B. Charney regarding documents to translate (.3); review photos taken in
                                                                                      Malawi for examples to use in motion (.8) (time reduced); confer with B. Charney regarding tasks for
                                                                                      special motion to strike (.3); send instructions to Litigation Support for uploading media materials to
                                                                                      database (.3); draft index of exhibits in motion to strike (.5) (time reduced); research and organize
                                                                                      exhibits to Kandani declaration (2.4)
Burke, Thomas         6/21/2018            $700.00             3.40         $2,380.00 Series of telephone conferences with Mr. Ngwira, Mr. Smith, Ms. Walters, Ms. Pyle, A. Doran and B.
                                                                                      Charney regarding                          issues and reach resolution of same (1.4); telephone
                                                                                      conference with Mr. Smith regarding factual issues for editing his declaration (.5); review status and
                                                                                      respond to issues regarding outstanding potential declarations in Malawi (and the Congo) and
                                                                                      provide direction to DWT team regarding priorities in connection with CIR's anticipated anti-SLAPP
                                                                                      motion including further revisions and input regarding draft SLAPP points and authorities (1.5) (time
                                                                                      reduced)
Charney, Brendan      6/21/2018            $435.00             8.30         $3,610.50 Provide instruction to A. Row regarding Request for Judicial Notice (.3); review and confirm
                                                                                      notarized Declaration of Poul Gade (no charge); review and confirm notarized Declaration of Kandani
                                                                                      Ngwira (no charge); coordinate signing of Declaration of Mwiza Nkhata (.4); correspondence with
                                                                                      Mr. Ngwira concerning exhibits to his Declaration (.2); revise and fill in cites to SLAPP Motion,
                                                                                      including add fact sections concerning reporting (4.8); review and send comments to Declaration of
                                                                                      Matt Smith (2.3); coordinate preparation of SLAPP Motion, including preparation and organization of
                                                                                      evidence and related translations and transcriptions, and cite check (.3)

Kumar, Ambika         6/21/2018            $545.00             0.40          $218.00 Call with T. Burke regarding strategy on Kandani's declaration (time reduced)
Nurrenbern, Noel      6/21/2018            $325.00             1.20          $390.00 Revise index and organize exhibits in motion to strike (1.0); confer with B. Charney regarding motion
                                                                                     (.2)




                                                                                     Page 64
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 126 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         6/22/2018         $700.00         3.60       $2,520.00 Further review issues (including "opinion" based on disclosed facts) arguments for the SLAPP motion
                                                                             and provide guidance regarding same and review Ms. Pyle and Ms. Baranetsky’s edits to the draft
                                                                             SLAPP motion (1.4); review Mr. Smith’s edits to his draft declaration and further revise same and
                                                                             provide direction to B. Charney regarding additional record citations to include (1.6); further edit Ms.
                                                                             Walters’ declaration to                                                         (.6)

Charney, Brendan      6/22/2018             $435.00            6.20         $2,697.00 Provide instruction to A. Row and N. Nurrenbern concerning organization of exhibits (no charge);
                                                                                      review revised declaration of Matt Smith as revised by Mr. Smith and convey comments to T. Burke
                                                                                      and A. Doran (1.3) (time reduced); research, analysis and correspondence with A. Doran, T. Burke
                                                                                      and A. Row regarding authority and strategy for opinion based on disclosed facts (1.7) (time
                                                                                      reduced); review SLAPP Motion and identify and organize evidence (2.5) (time reduced); work on
                                                                                      Request for Judicial Notice (.7) (time reduced)
Kumar, Ambika         6/22/2018             $545.00            3.00         $1,635.00 Revise SLAPP motion                           (1.7); call with T. Burke regarding strategy on
                                                                                                (.3); research opinion doctrine (1)
Nurrenbern, Noel      6/22/2018             $325.00            2.70          $877.50 Research documents cited in special motion to strike (1.5) (time reduced); revise index of same (1.2);
                                                                                      research photos taken by Eldison Chagara (no charge)
Burke, Thomas         6/23/2018             $700.00            3.30         $2,310.00 Further review and revise Mr. Smith’s declaration in support of SLAPP in light of
                                                                                      and suggested edits by Ms. Pyle (1.6) (time reduced); further review proposed edits to Ms. Walters
                                                                                      and Ms. Pyle’s declarations in support of SLAPP to address additional key facts (1.1) (time reduced);
                                                                                      series of conferences with B. Charney to address
                                                                                      and provide further direction regarding substantive edits for the draft SLAPP motion (.6) (time
                                                                                      reduced)
Charney, Brendan      6/23/2018             $435.00            5.90         $2,566.50 Revise SLAPP Motion (.4); work on organizing evidence, including check translations, review and
                                                                                      identify FOIA, Planet Aid records, transcripts and other documents to attach (1.9); provide guidance
                                                                                      to A. Row and N. Nurrenbern regarding identifying and organizing exhibits to SLAPP Motion (.5);
                                                                                      analysis of USDA documents relevant to claims regarding Farmer's Clubs and correspondence to T.
                                                                                      Burke, Mr. Smith and Ms. Pyle regarding same (.6); review and provide comments and further
                                                                                      revisions to revised Matt Smith declaration (1.4) (time reduced); review and provide comments and
                                                                                      further revisions to revised A. Walters declaration (1.1)
Nurrenbern, Noel      6/23/2018             $325.00            5.30         $1,722.50 Review motion to strike and research and organize exhibits thereto (2.6); review Smith declaration
                                                                                      and research exhibits cited (1.1); research metadata and duplicates of Matt's notes on call with Naila
                                                                                      Ahmed (.9); organize news articles and exhibits to Charney declaration (.7) (time reduced)

Burke, Thomas         6/24/2018             $700.00            2.90         $2,030.00 Review and revise declarations of Messrs. Rosenthal, Sullivan and Salladay in support of CIR’s SLAPP
                                                                                      motion and review additional edits/questions of same posed by Ms. Pyle (2.5); analysis of potential
                                                                                               defense                                                            (.4)




                                                                                     Page 65
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 127 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      6/24/2018         $435.00         4.70       $2,044.50 Review Kamwendo transcript to evaluate                         (.9); revise Matt Smith Declaration to
                                                                             integrate information from Mr. Smith about                   (.7); work on Request for Judicial
                                                                             Notice (2.3) (time reduced); review correspondence, checklists, and declarations to identify
                                                                             documents to identify and focus exhibits to include with SLAPP Motion (.8) (time reduced)

Burke, Thomas         6/25/2018            $700.00            3.20         $2,240.00 Attention to further revisions to the CIR declarations (Ms. Pyle, Mr. Rosenthal, Mr. Salladay, Mr.
                                                                                     Sullivan, Ms. Walters, Mr. Smith) including follow-up communications with each in support of CIR’s
                                                                                     SLAPP motion (2.7) (time reduced); provide direction to B. Charney to streamline exhibits to be used
                                                                                     to support Memorandum of Points and Authorities and prioritization of same (.5)
Charney, Brendan      6/25/2018            $435.00            4.60         $2,001.00 Work on declaration of Brendan Charney, including add authenticating language for additional
                                                                                     exhibits (1.0) (time reduced); meet with N. Nurrenbern to confirm inclusion of exhibits (.7);
                                                                                     correspondence with Mr. Smith, Ms. Pyle, T. Burke, and N. Nurrenbern concerning documents to
                                                                                     include as exhibits (no charge); strategic discussion with T. Burke concerning exhibits to include and
                                                                                     concepts and allegation responses to check across declarations and SLAPP Motion (no charge);
                                                                                     revise Declaration of Matt Smith to reflect comments and confirm inclusion of pertinent exhibits (.7)
                                                                                     (time reduced); attention to harmonizing Request for Judical Notice, SLAPP Motion, Exhibits, and
                                                                                     declaration in order to ensure all relevant documents and information is included (1.0) (time
                                                                                     reduced); instructions to N. Nurrenbern and A. Row regarding work to finalize SLAPP Motion,
                                                                                     Request for Judical Notice, Declarations, and Exhibits (.3) (time reduced); revise Declaration of Amy
                                                                                     Walters (.6); work on Declaration of Amy Pyle (.3); prepare for Settlement Conference (no charge)

Nurrenbern, Noel      6/25/2018            $325.00            8.80         $2,860.00 Review interview with Johnny Camwendo for foreign language references (1.5); email Ms. Zaghi
                                                                                     regarding translating Chichewa references in Camwendo interview (.3); research article by Sonani
                                                                                     (.8); research correspondence with Andrew Rice (.7) (time reduced); confer with B. Charney
                                                                                     regarding exhibits (.3); research emails between M. Smith and Jonathan Franks (1.5) (time reduced);
                                                                                     organize Smith exhibits (1.9); research emails regarding                                 (1.8) (time
                                                                                     reduced)
Burke, Thomas         6/26/2018            $700.00            2.00         $1,400.00 Review and respond to Mr. Theu (in Malawi) regarding draft declaration of Innocent Chitosi and
                                                                                     related follow-up (.3); further correspondence with Mr. Rosenthal to further revise his declaration
                                                                                     and finalize same (.7); further revise and address consistencies regarding declarations of Ms. Pyle,
                                                                                     Ms. Walters and Mr. Smith ISO CIR’s SLAPP motion during post-settlement conference meeting with
                                                                                     clients at DWT/SFO (1.00) (time reduced)
Nurrenbern, Noel      6/26/2018            $325.00            3.90         $1,267.50 Research allegation in complaint regarding visit to Mozambique (no charge); revise Request for
                                                                                     Judicial Notice to add exhibit references (1.5) (time reduced); telephone calls with Ms. Zaghi
                                                                                     regarding certifications (.2); prepare audio recordings to submit to Court (.5); research additional
                                                                                     exhibits to motion to strike and revise list (1.7) (time reduced); confer with B. Charney regarding
                                                                                     exhibits (no charge)




                                                                                    Page 66
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 128 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         6/27/2018         $700.00         2.40       $1,680.00 Series of email communications with clients (Ms. Pyle, Ms. Walters and Mr. Smith) to coordinate
                                                                             CIR’s review of original documents and information to systematically address key challenges
                                                                             asserted by Mr. Rosenthal during settlement conference and follow-up exchange of communications
                                                                             and phone conferences with Mr. Smith, Ms. Walters and Ms. Pyle
Charney, Brendan      6/27/2018         $435.00         9.70       $4,219.50 Instruction to A. Row regarding cite check of brief (.1); instructions to A. Row regarding stipulation to
                                                                             continue filing of SLAPP Motion (.1); review translations and exhibits and provide instructions to N.
                                                                             Nurrenbern regarding issues to address (.8); correspond with T. Burke regarding declarations (.2);
                                                                             revise, prepare exhibits, and finalize declaration of Amy Walters (2.7); revise, prepare exhibits, and
                                                                             finalize declaration of Matt Smith (2.8); revise, prepare exhibits, and finalize declaration of A. Pyle
                                                                             (1.2); correspond with Ms. Pyle, Ms. Walters, and Mr. Smith regarding final declarations (.6); work on
                                                                             declaration of Brendan Charney, including revise and confirm exhibits and authenticating language
                                                                             (1.1); correspond with B. Theu regarding declaration (.1)

Nurrenbern, Noel      6/27/2018             $325.00            7.20          $2,340.00 Research efforts to set up interviews with Lichtenberg (1.7); confer with T. Burke regarding hearing
                                                                                       (.3); research tweets by A. Walters (.7); continue researching reference to Mozambique in Amended
                                                                                       Complaint (1.5); review and edit Smith declaration (1.8); review and edit Walters declaration (1.2)

Burke, Thomas         6/28/2018             $700.00            3.80          $2,660.00 Telephone conference with Mr. Sam Rosenthal regarding his approval to file stipulation with the
                                                                                       Court regarding SLAPP motion filing deadline and follow-up settlement conference discussions and
                                                                                       update clients regarding Mr. Rosenthal’s position regarding further settlement discussions versus CIR
                                                                                       filing its SLAPP motion (.7); revise and finalize stipulation, TRB declaration and proposed form of
                                                                                       order (.6); review final fact/strategy issues raised by final edits to Smith, Pyle and Walters
                                                                                       declarations and provide guidance to B. Charney regarding same (1.3); review draft SLAPP motion
                                                                                       and suggest cuts (to comply with the court’s page limits) and to flag follow-up discussions in light of
                                                                                       new information raised by plaintiffs (1.2)
Charney, Brendan      6/28/2018             $435.00            5.30          $2,305.50 Correspond with Ms. Pyle regarding SLAPP Motion (.1); correspond with T. Burke and A. Row
                                                                                       regarding SLAPP Motion (.2); calls with T. Burke regarding SLAPP motion and Declarations (.7);
                                                                                       instructions to A. Row regarding facts and citations to same in SLAPP Motion (.4); work on proposed
                                                                                       revisions to A. Walters Declaration (1.3) correspond with Ms. Walters regarding same (.4); call with
                                                                                       Ms. Walters to discuss her Declaration (.1); work on proposed revision to Declaration of Matt Smith
                                                                                       (1.2) (time reduced); call with Mr. Smith regarding Declaration (.2); revise and finalize Declaration of
                                                                                       Amy Pyle (.3) (time reduced); review and revise notices of manual filing (.2); finalize Declaration of
                                                                                       Brendan Charney and exhibits thereto (.2) (time reduced)

Nurrenbern, Noel      6/28/2018             $325.00            5.60          $1,820.00 Revise social media exhibits to Charney declaration (1.0) (time reduced); review and revise exhibits
                                                                                       with translations (.7); prepare audio files for submission to Court (.5); revise Request for Judicial
                                                                                       Notice (1.7) (time reduced); revise notice of manual filing for audio exhibits (.4); review motion for
                                                                                       stylistic, spelling and grammatical errors (1.3)




                                                                                      Page 67
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 129 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         6/29/2018         $700.00         2.90       $2,030.00 Provide guidance to B. Charney regarding his further review and edits to the SLAPP motion and
                                                                             further review and edits to motion (1.7); prepare for and lead telephone conference with CIR clients
                                                                             (Ms. Pyle, Ms. Baranetsky, Ms. Walters and Mr. Smith) and B. Charney regarding consideration of
                                                                             CIR’s potential response to information raised by Mr. Sam Rosenthal at the settlement conference
                                                                             (1.2)
Charney, Brendan      6/29/2018         $435.00         7.40       $3,219.00 Call with Ms. Baranetsky, Ms. Walters, Mr. Smith, and T. Burke to discuss presentation by Plaintiffs
                                                                             and appropriate corrections, if any (1.1); correspond with Ms. Pyle regarding script versions and
                                                                             search to find requested records (.5); finalize SLAPP Motion, including research, confirm, and add
                                                                             citations to evidence (4.0) (time reduced), and revise to meet page limits and ensure accuracy,
                                                                             usage, and persuasiveness (1.8)
Nurrenbern, Noel      6/29/2018         $325.00         7.70       $2,502.50 Finalize exhibits to Charney declaration (1.9); edit Charney declaration (.8); send foreign language
                                                                             documents to client to review (.4); add certifications and page numbers as needed to foreign
                                                                             language documents (1.1); organize transcripts of interviews taken in Africa for M. Smith to review
                                                                             (2.0); revise Request for Judicial Notice (.5); cite check exhibit references in motion to strike (1.0)

Burke, Thomas         6/30/2018             $700.00            1.30          $910.00 Follow-up conference with Ms. Pyle regarding her further edits to the SLAPP motion and revise
                                                                                      SLAPP motion to address same
Kumar, Ambika           7/1/2018            $545.00            1.50          $817.50 Revise SLAPP motion
Nurrenbern, Noel        7/1/2018            $325.00            4.00         $1,300.00 Cite check exhibit cites and cites to First Amended Complaint in special motion to strike
Burke, Thomas           7/2/2018            $700.00            1.00          $700.00 Review and attention to final edits to CIR’s SLAPP motion including series of follow-up discussions
                                                                                      with A. Pyle and series of communications with Mr. Smith and Ms. Walters regarding their factual
                                                                                      review of same before filing (time reduced)
Kumar, Ambika           7/2/2018            $545.00            1.90         $1,035.50 Review and revise SLAPP motion to comport with client feedback and confer with T. Burke regarding
                                                                                      same
Nurrenbern, Noel        7/2/2018            $325.00            6.50         $2,112.50 Review and edit table of authorities in motion to strike (1.1); confer with T. Burke and A. Doran
                                                                                      regarding cites in brief (1.2); finalize exhibits (1.8); edit and finalize Request for Judicial Notice (.6);
                                                                                      confer with A. Doran regarding cites in brief (.5); research cites in brief regarding collection fees and
                                                                                      “70%” (1.3)
Burke, Thomas           7/3/2018            $700.00            1.30          $910.00 Conference with A. Doran regarding strategy regarding limiting plaintiffs’ discovery and issues
                                                                                      regarding third-party subpoenas issued by Mr. Sam Rosenthal (.4); telephone conference with Ms.
                                                                                      Reber regarding DWT’s representation and anticipated information sought by plaintiffs (.6);
                                                                                      telephone conference with Mr. Cassella regarding third-party subpoena (.2); update clients regarding
                                                                                      third-party subpoena issues (.1)
Kumar, Ambika           7/3/2018            $545.00            0.70          $381.50 Call with T. Burke regarding next steps on discovery
Nurrenbern, Noel        7/3/2018            $325.00            1.70          $552.50 Emails with A. Doran, L. Smith and E. Martinez regarding correcting exhibits to motion to strike (.4);
                                                                                      review court rules regarding corrections (.3); prepare corrected exhibits (1.0)
Burke, Thomas           7/4/2018            $700.00            0.20          $140.00 Attention to Mr. Cassella’s response to plaintiffs’ document subpoena and exchange of
                                                                                      communications with Ms. Pyle regarding same




                                                                                     Page 68
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 130 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       7/5/2018         $435.00         2.90       $1,261.50 Correspond with Mr. Smith regarding email to Ms. Walker (.1); work on organizing and planning
                                                                             discovery, include draft outline of categories and issues (.8) and call with N. Nurrenbern regarding
                                                                             same (.4); review emails to draft Supplemental Declaration of Harrison Longwe (.4); draft
                                                                             Supplemental Declaration of Harrison Longwe (1.1); correspond with Mr. Smith, and N. Nurrenbern
                                                                             to coordinate                                         (.1)
Nurrenbern, Noel       7/5/2018         $325.00         3.30       $1,072.50 Respond to email regarding discovery and recommend best method for document review and
                                                                             production (1.5); confer with B. Charney regarding categories of documents to review for production
                                                                             (.3); prepare chart of witnesses who received subpoenas or submitted declarations (1.0) (time
                                                                             reduced); send instructions to Litigation Support to load Cassella documents to database (.3); update
                                                                             production log (.2)
Burke, Thomas          7/6/2018         $700.00         0.40        $280.00 Review and respond to discovery strategy issues raised by clients and A. Doran
Charney, Brendan       7/6/2018         $435.00         1.50        $652.50 Strategize and correspond with A. Doran and N. Nurrenbern concerning process for selecting and
                                                                             reviewing discovery to provide (.6); work on Supplemental Declaration of Harrison Longwe (no
                                                                             charge); correspond with B. Theu concerning supplemental declaration of Harrison Longwe (.3);
                                                                             Review emails to identify correspondence concerning                                              (.5)
                                                                             (time reduced), and correspondence with Mr. Rosenthal, Ms Pyle regarding same (.1);

Kumar, Ambika          7/6/2018            $545.00            0.20           $109.00 Review proposed discovery topics and provide input on same
Nurrenbern, Noel       7/6/2018            $325.00            0.30            $97.50 Emails regarding documents to produce
Burke, Thomas          7/9/2018            $700.00            0.50           $350.00 Review and respond to case correspondence issues regarding supplemental Harrison declaration,
                                                                                     plaintiffs’ push for broad discovery (and response to same) and other issues
Charney, Brendan       7/9/2018            $435.00            2.10           $913.50 Finalize supplemental declaration of Harrison Longwe and correspond with B. Theu regarding
                                                                                     instructions (.8); call with A. Doran regarding strategy for representing subpoenaed witnesses and
                                                                                     preparation of Motion for Protective Order (.2); coordinate client review of documents reviewed for
                                                                                               (.3); review "hot documents" flagged in document review and summary thereof and draft
                                                                                     correspondence to Ms. Pyle regarding same to prepare for further documents for discovery (.6);
                                                                                     correspond with Ms. Pyle regarding same (.1); review correspondence with                 (.1)

Kumar, Ambika          7/9/2018            $545.00            1.20          $654.00 Calls with subpoenaed parties (.4); draft email for clients regarding discovery strategy and consider
                                                                                     same (.5); emails with clients regarding discovery and talking points (.3)
Nurrenbern, Noel       7/9/2018            $325.00            3.40         $1,105.00 Review audio files and prepare composite list to review for production (time reduced)
Burke, Thomas         7/10/2018            $700.00            0.50          $350.00 Review and respond to case correspondence issues including Judge Chesney’s denial of Plaintiffs’
                                                                                     letter request for a discovery magistrate and related follow-up and issues regarding plaintiffs’ third-
                                                                                     party discovery efforts
Charney, Brendan      7/10/2018            $435.00            0.40          $174.00 Provide instructions to N. Nurrenbern regarding preparation of discovery (.2); call with A. Doran, Ms.
                                                                                     Baranetsky, and Ms. Pyle regarding discovery (no charge); review correspondence between Mr.
                                                                                     Smith and sources and correspond with Mr. Smith regarding further contact with sources (.2); draft
                                                                                     motion for protective order (no charge)
Kumar, Ambika         7/10/2018            $545.00            0.50          $272.50 Call with               regarding her request to                  (.1); call with clients regarding
                                                                                     proposed discovery (.4)



                                                                                    Page 69
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 131 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      7/10/2018         $325.00         2.40        $780.00 Research and organize documents regarding employee evaluations to review for responsiveness (.3)
                                                                             (time reduced); research drafts of story to review for production (1.4); prepare and organize motion
                                                                             to strike and declarations for media to review (no charge); review and edit discovery tracking chart
                                                                             (.7)
Burke, Thomas         7/11/2018         $700.00         0.80        $560.00 Review Judge Chesney’s order denying magistrate judge for discovery matters and provide guidance
                                                                             to A. Doran regarding message response to Mr. Sam Rosenthal regarding same (.5); exchange of
                                                                             communications with Mr. Theu regarding his factual investigation regarding former DAPP employee
                                                                             and update clients regarding same (.3)
Charney, Brendan      7/11/2018         $435.00         1.30        $565.50 Coordinate discovery, including calls and correspondence with Mr. Smith and N. Nurrenbern (.3),
                                                                             attention to correspondence from Mr. Smith concerning sources in Africa (.1), strategize regarding
                                                                             discovery in light of approach suggested by Ms. Pyle (.2); work on discovery proposal to plaintiffs
                                                                             (.3); attention to supplemental declaration of Marko Zebiah, including review correspondence from
                                                                             Mr. Ngwira, review previous declaration and allegations regarding Marko, and convey strategic
                                                                             recommendation to A. Doran and T. Burke (.4)
Kumar, Ambika         7/11/2018         $545.00         0.20        $109.00 Emails regarding proposed approach to discovery
Nurrenbern, Noel      7/11/2018         $325.00         4.10       $1,332.50 Research and organize documents regarding employee evaluations to review for redactions (2.1);
                                                                             continue preparing index of audio interviews (2.0) (time reduced)
Burke, Thomas         7/12/2018         $700.00         0.60        $420.00 Review new correspondence from Mr. Sam Rosenthal including new discovery demands and
                                                                             demands for immediate production by CIR and provide guidance to A. Doran regarding handling of
                                                                             same (.4); telephone conference with B. Charney regarding status of various discovery issues (.2)

Charney, Brendan      7/12/2018            $435.00            1.30          $565.50 Work on third party discovery, including research individuals subpoenaed by Planet Aid and
                                                                                     strategize regarding representation (.2); attention to production of documents for CIR, including
                                                                                     instructions to N. Nurrenbern and follow up call regarding preparation of discovery (.7); call with T.
                                                                                     Burke regarding strategy for discovery (no charge); review documents to identify scope of
                                                                                     information subject to production and/or redaction within categories to be voluntarily disclosed (no
                                                                                     charge); correspond with Mr. Smith and Ms. Pyle regarding third party subpoenas (.2); correspond
                                                                                     with A. Doran regarding strategy for discovery (.2)
Kumar, Ambika         7/12/2018            $545.00            0.20          $109.00 Emails with opposing counsel regarding scope of discovery
Nurrenbern, Noel      7/12/2018            $325.00            3.20         $1,040.00 Review and continue preparing index of audio interviews (2.0) (time reduced); confer with B.
                                                                                     Charney regarding documents to produce (.2); prepare list of persons mentioned in articles to
                                                                                     identify interviews to produce (1.0)
Burke, Thomas         7/13/2018            $700.00            0.70          $490.00 Review and respond to issues raised by plaintiffs’ discovery demands, upcoming meet and confer
                                                                                     discussions and new discovery propounded by plaintiffs (.4); review and suggest additions to draft
                                                                                     supplemental Zebiah declaration (.3)




                                                                                    Page 70
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 132 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      7/13/2018         $435.00         3.50       $1,522.50 Review Plaintiff's second set of Requests for Production (.3); Coordinate identification, transcription,
                                                                             and selection of recordings to produce, including instructions to N. Nurrenbern and word processors
                                                                             (.2); review documents to prepare for discovery, including transcripts and employee evaluations
                                                                             (1.8); prepare outline for Supplemental Declaration of Marko Zebiah (.8); correspond with T. Burke
                                                                             and A. Doran regarding strategy for same (.2); correspond with B. Theu with instructions for witness
                                                                             interview of Marko Zebiah (.2)
Chung, Jennifer       7/13/2018         $375.00         0.20          $75.00 Confer with A. Doran regarding case background (.2); correspondence with L. Smith regarding case
                                                                             background materials (no charge)
Kumar, Ambika         7/13/2018         $545.00         0.00           $0.00 Emails with B. Charney regarding outstanding tasks (.1); provide background of dispute to J. Chung
                                                                             (no charge)
Nurrenbern, Noel      7/13/2018         $325.00         2.90        $942.50 Finish indexing audio files to be reviewed for production or transcription (1.1); email B. Charney
                                                                             regarding same (.3); research interview notes of witnesses with no audio recordings (1.5)

Burke, Thomas         7/16/2018             $700.00            0.20          $140.00 Attention to requests by third-party sources to DWT for explanation of no discovery stay and provide
                                                                                      guidance to A. Doran regarding responding to same
Charney, Brendan      7/16/2018             $435.00            0.40          $174.00 Attention to correspondence concerning Kris Alonge and                    and strategy for response (.3);
                                                                                      correspond with CIR regarding Second Supplemental Initial Disclosures (.1)
Chung, Jennifer       7/16/2018             $375.00            2.10          $787.50 Review case background materials including complaint and SLAPP motion (2.1); correspondence
                                                                                      with A. Doran and B. Charney regarding tasks (no charge)
Kumar, Ambika         7/16/2018             $545.00            0.50          $272.50 Emails with opposing counsel regarding production of documents (.2); emails with clients regarding
                                                                                      representation of subpoenaed parties (.3)
Nurrenbern, Noel      7/16/2018             $325.00            1.40          $455.00 Refine searches for employee evaluation forms and email results to B. Charney (.4); continue
                                                                                      reviewing draft scripts of story for responsiveness (1.0) (time reduced)
Burke, Thomas         7/17/2018             $700.00            0.50          $350.00 Attention to new discovery demands from Mr. Sam Rosenthal and follow-up telephone conference
                                                                                      with A. Doran regarding guidance to respond to same
Charney, Brendan      7/17/2018             $435.00            2.90         $1,261.50 Work on discovery, including correspond with A. Doran, N. Nurrenbern, and J. Chung regarding
                                                                                      timeline and outstanding items (.2); draft objections to Reber subpoena (1.8); call with A. Doran and
                                                                                      J. Chung regarding strategy for discovery (.5); call with N. Nurrenbern and J. Chung to discuss process
                                                                                      for discovery (.4)
Chung, Jennifer       7/17/2018             $375.00            0.90          $337.50 Confer with A. Doran & B. Charney regarding transcript review tasks (no charge); correspondence
                                                                                      with N. Nurrenbern and B. Charney regarding transcript review (.9)
Kumar, Ambika         7/17/2018             $545.00            1.30          $708.50 Call with opposing counsel and provide summary of discovery issues to T. Burke (.7); consider
                                                                                      strategy in responding to discovery requests (.6)
Nurrenbern, Noel      7/17/2018             $325.00            3.90         $1,267.50 Email B. Charney regarding status of document review (no charge); research and review emails
                                                                                      regarding drafts of articles to review for production (2.8); emails with J. Chung regarding review of
                                                                                      transcripts (.3); update index of interviews that have been transcribed (.6); confer with B. Charney
                                                                                      and J. Chung regarding review of transcripts for production (.2)
Burke, Thomas         7/18/2018             $700.00            0.50          $350.00 Exchange of communications with Mr. Theu regarding issues with and status of potential
                                                                                      supplemental declarations from Harrison and Zebiah (.3); exchange of communications with A.
                                                                                      Doran regarding discovery issues pushed by plaintiffs and CIR’s supplemental disclosures (.2)



                                                                                     Page 71
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 133 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      7/18/2018         $435.00         0.70        $304.50 Provide instructions to N. Nurrenbern and J. Chung concerning preparation and review of
                                                                             transcripts/recordings for discovery (.3); revise objections to Reber subpoena (.4)
Chung, Jennifer       7/18/2018         $375.00         0.30        $112.50 Correspondence with N. Nurrenbern and B. Charney regarding transcript review
Nurrenbern, Noel      7/18/2018         $325.00         5.50       $1,787.50 Emails with B. Charney regarding transcripts not to produce (.3); review unidentified audio files to
                                                                             determine if any should be transcribed (1.8); continue review of emails discussing changes to articles
                                                                             to determine if responsive (3.4)
Burke, Thomas         7/19/2018         $700.00         1.40        $980.00 WhatsApp telephone conferences with Mr. Theu (in Malawi) to review and address issues with
                                                                             Harrison’s supplemental declaration and review issues regarding same
Charney, Brendan      7/19/2018         $435.00         1.50        $652.50 Review draft supplemental declaration of Harrison Longwe to assist with drafting and finalizing same
                                                                             (.2); coordinate payment of                        including instructions to A. Lewis and N. Nurrenbern
                                                                             (.3); coordinate preparation of transcripts and review for production, including instructions to N.
                                                                             Nurrenbern and J. Chung (.2); correspondence with T. Burke and A. Doran concerning strategy for
                                                                             Motion for Protective Order in light of supplemental Harrison declaration (.2); correspond with Ms.
                                                                             Barenetsky concerning Reber subpoena (.1); analyze Second Request for Production of Documents
                                                                             and correspond with A. Doran and T. Burke regarding strategy for response (.5)

Chung, Jennifer       7/19/2018             $375.00            0.80          $300.00 Prepare and confirm list of search terms for confidential sources (.6); confer with B. Charney
                                                                                      regarding transcript review (.2)
Kumar, Ambika         7/19/2018             $545.00            0.60          $327.00 Review second set of Requests for Production and determine which ones to voluntarily respond to
                                                                                      (.3); develop task list (.3)
Nurrenbern, Noel      7/19/2018             $325.00            4.80         $1,560.00 Continue reviewing emails regarding changes to drafts or script of stories for responsiveness (time
                                                                                      reduced)
Burke, Thomas         7/20/2018             $700.00            0.60          $420.00 Review and correct “task list” for upcoming discovery and related issues (.3); summarize issues
                                                                                      regarding supplemental Harrison declaration                            (.3) respond to issues regarding
                                                                                      DWT not representing Malawi sources                             and address alternatives regarding
                                                                                      same (no charge)
Charney, Brendan      7/20/2018             $435.00            2.90         $1,261.50 Call with Ms. Barenetsky to discuss objections to Reber subpoena and strategy for discovery (.2);
                                                                                      revise Reber subpoena as per conversation with Ms. Baranetsky (.4); review objections and
                                                                                      correspondence concerning subpoena to NBC Universal and                     (.1); correspondence to Mr.
                                                                                      Smith concerning attorney-client privilege (.1); review outline of documents concerning story drafts
                                                                                      and selected examples and further instructions to N. Nurrenbern regarding organization and
                                                                                      preparation of same for production (.3); research caselaw to prepare Motion for Protective Order
                                                                                      (.9); attention to                                       , including brief research, correspondence to
                                                                                      A. Doran, T.Burke, and             (.4); coordinate and supervise preparation of documents for
                                                                                      production, including review documents and correspond with J. Chung to review open issues and
                                                                                      provide instructions (.5) (time reduced)

Chung, Jennifer       7/20/2018             $375.00            2.60           $975.00 Correspondence with B. Charney and N. Nurrenbern regarding transcript review (.9); continue
                                                                                      reviewing transcripts for confidential sources (Jackson Mtimbuka) (1.7)
Kumar, Ambika         7/20/2018             $545.00            0.20           $109.00 Emails regarding strategy on approach to discovery and subpoenas to Malawi witnesses



                                                                                     Page 72
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 134 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      7/20/2018         $325.00         5.20       $1,690.00 Organize and index new transcriptions of interviews (1.6); confer with J. Tolles regarding reviewing
                                                                             transcripts in Case Notebook (.3); prepare email to B. Charney summarizing status of review of draft
                                                                             scripts for production (1.3); organize additional audio files to be transcribed (1.2); send transcripts to
                                                                             J. Chung to review for confidential sources (.5); confer with J. Tolles regarding collecting documents
                                                                             from google docs (.3)
Chung, Jennifer       7/21/2018         $375.00         3.20       $1,200.00 Update list of individuals associated with the events in this litigation (.2); continue reviewing
                                                                             transcripts for confidential sources (Jackson Mtimbuka, Enock Tiyanjane) (3.0) (time reduced)
Chung, Jennifer       7/22/2018         $375.00         0.20          $75.00 Correspondence with B. Charney regarding transcript review
Burke, Thomas         7/23/2018         $700.00         0.50        $350.00 Review issues regarding CIR’s supplemental initial disclosures and follow-up series of
                                                                             communications with A. Doran regarding same and related case discovery issues
Charney, Brendan      7/23/2018         $435.00         6.10       $2,653.50 Respond to extensive notes from J. Chung concerning potential confidential source issues in
                                                                             transcripts, including review transcripts in connection with previous correspondence from client,
                                                                             memoranda concerning sources for investigation, and other materials (2.7); call with A. Doran, Ms.
                                                                             Pyle, and Ms. Baranetsky concerning strategy for responding to second set of Request For
                                                                             Production (.4); correspondence and calls with N. Nurrenbern regarding instructions for search and
                                                                             identification of documents responsive to Item Numbers 4 and 8 of second set of Request For
                                                                             Production (.5); review documents to evaluate response to request for documents concerning
                                                                             decision to focus on Malawi and Planet Aid (.8), and follow up correspondence to A. Doran and N.
                                                                             Nurrenbern regarding analysis and further instructions (.2); research caselaw concerning
                                                                             proportionality requirement in analogous circumstances to draft Motion for Protective Order (1.5)

Chung, Jennifer       7/23/2018             $375.00             1.60          $600.00 Continue reviewing transcripts for confidential sources (Jackson Mtimbuka) (1.5) (time reduced);
                                                                                       correspondence with B. Charney regarding transcript review (0.10)
Kumar, Ambika         7/23/2018             $545.00             0.50          $272.50 Call with Ms. Baranetsky and Ms. Pyle regarding strategy on discovery (.3); emails with T. Burke
                                                                                       regarding same (.2)
Nurrenbern, Noel      7/23/2018             $325.00             3.50         $1,137.50 Prepare chart of comments on transcripts reviewed by J. Chung (.6); listen to transcripts to resolve
                                                                                       any unintelligible comments (1.4); research documents regarding campfire meeting and decision to
                                                                                       focus on Malawi in response to request 8 (1.5) (time reduced)
Burke, Thomas         7/24/2018             $700.00             0.20          $140.00 Review and approve release of particular recordings with Jackson

Charney, Brendan      7/24/2018             $435.00             2.00           $870.00 Instructions to N. Nurrenbern concerning organization and preparation of documents for discovery
                                                                                       (.2); review transcripts in order to prepare recordings for production,
                                                                                                                                                                         (1.6); correspond to
                                                                                       A. Doran and T. Burke regarding same (.2)
Chung, Jennifer       7/24/2018             $375.00             1.80           $675.00 Continue reviewing transcripts for confidential sources (Jackson Mtimbuka, Enock Tiyanjane)
Nurrenbern, Noel      7/24/2018             $325.00             2.30           $747.50 Research decision to focus story on Malawi and reasons for                           (1.5) (time
                                                                                       reduced); send transcripts to J. Chung to review (.3); update index of audio interviews (.5)
Charney, Brendan      7/25/2018             $435.00             0.40           $174.00 Correspondence to Mr. Gilliland concerning processing of discovery (.1); review materials including
                                                                                       declarations and subpoenas to identify priority witnesses to secure counsel (.2); correspond with Ms.
                                                                                       Halgand regarding same (.1)



                                                                                      Page 73
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 135 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       7/25/2018         $375.00         0.30        $112.50 Correspondence with N. Nurrenbern and B. Charney regarding transcript review (.2); continue
                                                                             reviewing transcripts for confidential sources                 (.1)
Nurrenbern, Noel      7/25/2018         $325.00         4.80       $1,560.00 Emails with Litigation Support and B. Charney regarding adding consultant to Relativity (.4); prepare
                                                                             saved searches for consultant to review (.6); tag documents in database regarding decision to focus
                                                                             on Malawi (.5); index and organize additional transcriptions of recordings (.8); review unintelligible
                                                                             portions of audio files to confirm they cannot be transcribed (1.0) (time reduced); research notes of
                                                                             interviews with Croushorn, Rush, Gade and Thurlow (1.5)
Charney, Brendan      7/26/2018         $435.00         1.00        $435.00 Provide further instructions to N. Nurrenbern and J. Chung concerning
                                                                                                                                                           (.2); review transcript of
                                                                                            and evaluate strategy for                                                          (.8)

Chung, Jennifer       7/26/2018             $375.00            2.30           $862.50 Continue reviewing transcripts for confidential sources
                                                                                              (2.0); correspondence with N. Nurrenbern and B. Charney regarding transcript review (.3)

Nurrenbern, Noel      7/26/2018             $325.00            2.90           $942.50 Email Ms. Zaghi regarding audio files to translate (.2); organize audio files for translator to review
                                                                                      (.3); emails with J. Chung regarding transcriptions and foreign language portions (.3); confer with C.
                                                                                      Lam regarding review of audio files for foreign language references (.3); update index of
                                                                                      transcriptions (.8); edit transcription of phone call with Matt Smith and Marko (1.0) (time reduced)

Charney, Brendan      7/27/2018             $435.00            0.80          $348.00 Call with T. Burke to discuss strategy for Motion for Protective Order and potential submission of
                                                                                      declarations and other evidence to government auditors at USDA and other pertinent agencies (.2);
                                                                                      review transcripts and J. Chung's comments thereto and provide instructions to J. Chung and N.
                                                                                      Nurrenbern regarding preparation of same for production (.6)
Chung, Jennifer       7/27/2018             $375.00            2.70         $1,012.50 Continue reviewing transcripts for confidential sources (Harrison Longwe) (2.1); correspondence
                                                                                      with B. Charney and N. Nurrenbern regarding transcript review (.6)
Kumar, Ambika         7/27/2018             $545.00            0.20          $109.00 Emails with opposing counsel regarding discovery
Nurrenbern, Noel      7/27/2018             $325.00            1.80          $585.00 Update index of transcriptions (.5); finish editing transcription of phone call between Marko and
                                                                                      Matt Smith (1.0) (time reduced); review audio files and transcripts to confirm foreign language
                                                                                      references (no charge); send additional files for translation to Ms. Zaghi (.3)
Chung, Jennifer       7/29/2018             $375.00            4.80         $1,800.00 Continue reviewing transcripts for confidential sources (Harrison Longwe, Akim Mvula, Chiku
                                                                                      Malabwe, Farai Nyamuranga)
Kumar, Ambika         7/29/2018             $545.00            0.10            $54.50 Email to opposing counsel regarding discovery issues
Charney, Brendan      7/30/2018             $435.00            0.90          $391.50 Review transcripts and notes by J. Chung regarding same and instructions to Jennifer Chung and N.
                                                                                      Nurrenbern concerning preparation and redaction of recordings for production (.5) (time reduced);
                                                                                      final review of three transcripts to transmit to CIR for review (.4)
Chung, Jennifer       7/30/2018             $375.00            0.80          $300.00 Continue reviewing transcripts for confidential sources (Harrison Longwe) (.3); correspondence with
                                                                                      N. Nurrenbern and B. Charney regarding transcript review (.5)




                                                                                     Page 74
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 136 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      7/30/2018         $325.00         4.80       $1,560.00 Research notes of interviews with Akim Mvula (.9); research transcripts of interviews with Akim
                                                                             Mvula (.5); emails with Mr. Smith and Ms. Walters requesting transcript of Mvula interview (.3);
                                                                             revise index of audio recordings to include recent transcriptions (.7); review and edit transcript of
                                                                             Harrison recording (2.0) (time reduced); send emails to J. Chung regarding questions on recordings
                                                                             (.4)
Charney, Brendan      7/31/2018         $435.00         0.60        $261.00 Correspond with Mr. Smith and Ms. Pyle regarding general and specific concerns concerning
                                                                             transcripts of recordings to produce to opposing counsel (.2); review transcripts of recordings to
                                                                             produce to Planet Aid and instructions to J. Chung and N. Nurrenbern regarding same (.4) (time
                                                                             reduced)
Chung, Jennifer       7/31/2018         $375.00         2.60        $975.00 Continue reviewing transcripts for confidential sources
                                                                                      (2.0) (time reduced); correspondence with N. Nurrenbern and B. Charney regarding transcript
                                                                             review (.6)
Nurrenbern, Noel      7/31/2018         $325.00         2.90        $942.50 Review transcripts of interviews and listen to recordings as needed to resolve questions of inaudible
                                                                             words or foreign language references (2.0) (time reduced); revise chart of status of transcriptions
                                                                             (.5); telephone call with S. Churchill regarding problems with audio file (.2); email Ms. Zaghi
                                                                             regarding files to translate (.2)
Charney, Brendan       8/1/2018         $435.00         0.80        $348.00 Review transcripts and provide feedback and instructions to J. Chung regarding preparation of
                                                                             transcripts and recordings for production (no charge); draft Planet Aid's responses to Request For
                                                                             Production Set One to Reveal (.8)
Chung, Jennifer        8/1/2018         $375.00         0.50        $187.50 Correspondence with N. Nurrenbern regarding transcript review (time reduced)
Nurrenbern, Noel       8/1/2018         $325.00         3.00        $975.00 Prepare email and send audio files to Ms. Zaghi regarding files to translate (.6); research meetings
                                                                             with Colin Miller (.8); update index of transcripts (.4); review transcripts of interviews and listen to
                                                                             recordings as needed to resolve questions of inaudible words or foreign language references (1.2)
                                                                             (time reduced)
Burke, Thomas          8/2/2018         $700.00         0.20        $140.00 Exchange of communications with A. Doran regarding needed improvements to document
                                                                             review/production process for this litigation
Charney, Brendan       8/2/2018         $435.00         0.30        $130.50 Draft Responses to Planet Aid's Request For Production Set 1 (no charge); review transcripts of
                                                                             recordings and provide instructions to N. Nurrenbern and J. Chung regarding further redactions (.3)

Chung, Jennifer         8/2/2018            $375.00            0.40           $150.00 Correspondence with N. Nurrenbern regarding transcript review (time reduced)
Nurrenbern, Noel        8/2/2018            $325.00            2.50           $812.50 Set up dropbox folder to share audio files with M. Smith (.4); send audio files and instructions for
                                                                                      translating to Ms. Zaghi (.4); update index of audio recordings (.3); review transcripts of interviews
                                                                                      with                and                   and listen to recordings as needed to resolve questions of
                                                                                      inaudible words or foreign language references (1.4) (time reduced)




                                                                                     Page 75
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 137 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       8/3/2018         $435.00         4.90       $2,131.50 Review annotated transcripts and provide instruction and supervision to J. Chung and N. Nurrenbern
                                                                             regarding preparation of transcripts and recordings for discovery (.3); draft responses to Plaintiffs'
                                                                             First Set of Request For Production, including review documents and prior correspondence to
                                                                             evaluate objections and extent of agreement to produce (3.2); draft responses to Planet Aid's
                                                                             Second Set of Request For Production, including review documents and prior correspondence to
                                                                             evaluate objections and extent of agreement to produce (1.4) (time reduced)

Chung, Jennifer        8/3/2018            $375.00             0.40          $150.00 Correspondence with N. Nurrenbern and B. Charney regarding transcript review
Nurrenbern, Noel       8/3/2018            $325.00             3.10         $1,007.50 Review transcripts of interviews with                                         and listen to
                                                                                      recordings as needed to resolve questions of inaudible words or foreign language references (2.8)
                                                                                      (time reduced); edit index of audio files (.3)
Chung, Jennifer        8/4/2018            $375.00             5.90         $2,212.50 Continue reviewing transcripts for confidential sources                   (time reduced)
Burke, Thomas          8/6/2018            $700.00             0.50          $350.00 Review status of various pending discovery matters with A. Doran and articulate concern to clients
                                                                                      about the risks                                                                     of proceeding
                                                                                      slowly in response to various internal reviews of material to be produced to plaintiffs

Charney, Brendan       8/6/2018            $435.00             2.10          $913.50 Correspond with B. Theu concerning supplemental declaration of Marko Zebiah (.1); prepare
                                                                                     protective order with clawback provision (.4); revise responses to Planet Aid'sRequest For
                                                                                     Production set one and two (.8); draft Motion for Protective Order (no charge); review transcripts of
                                                                                     recordings of Jackson Mtimbuka and comments to same and correspond with A. Pyle, M. Smith, and
                                                                                     V. Baranetsky regarding issues to consider in reviewing transcripts and recordings for production
                                                                                     (.4); review transcripts of Knud Haargaard and provide instructions and guidance in response to
                                                                                     extensive comments from J. Chung concerning potential redactions (.4) (time reduced)

Chung, Jennifer        8/6/2018            $375.00             0.60          $225.00 Correspondence with N. Nurrenbern and B. Charney regarding transcript review (.3); confer with B.
                                                                                     Charney regarding drafting of protective order (.2); correspondence with B. Charney regarding
                                                                                     protective order (.1)
Kumar, Ambika          8/6/2018            $545.00             0.40          $218.00 Call with T. Burke regarding status and emails with B. Charney regarding same
Nurrenbern, Noel       8/6/2018            $325.00             2.50          $812.50 Revise transcript 1024 Grinding Mill to add Chichewa and translations (2.0) (time reduced); send
                                                                                     transcripts that are ready for client review to B. Charney (.5)
Burke, Thomas          8/7/2018            $700.00             0.80          $560.00 Review status of various matters and participate in telephone conference with A. Doran and B.
                                                                                     Charney regarding pending tasks, strategy issues regarding discovery and upcoming issues (time
                                                                                     reduced)




                                                                                     Page 76
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 138 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan       8/7/2018         $435.00         5.30       $2,305.50 Review transcripts and provide instruction to N. Nurrenbern and J. Chung regarding review and
                                                                             redaction of transcripts for production (Marko Zebiah, Harrison Longwe, Akim Mvula, Chiku
                                                                             Malabwe, and Farai Nyamuranga) (1.90) (time reduced); review Responses to Planet Aid's Request
                                                                             For Production Set 1 in connection with declarations referenced in requests and potentially
                                                                             responsive documents and revise accordingly (1.2); revise Responses to Planet Aid's Request For
                                                                             Production Set 2 (.6); strategic call with A. Doran and T. Burke and follow up correspondence
                                                                             concerning discovery (1.2); draft Motion for Protective Order (no charge) ; review subpoenas to
                                                                             Mssrs. Chimhwanga, Ngwira, and Chagara, draft outline of documents to collect and instructions
                                                                             regarding same, and correspond with B. Theu concerning instructions for responding to subpoenas
                                                                             to African CIR reporters (.4)
Chung, Jennifer        8/7/2018         $375.00         2.50        $937.50 Correspondence with B. Charney and N. Nurrenbern regarding transcript review (.5); continue
                                                                             reviewing transcripts for confidential sources (Jackson Mtimbuka, Knud Haargaard) (2.0) (time
                                                                             reduced)
Kumar, Ambika          8/7/2018         $545.00         1.60        $872.00 Review and revise responses to second requests for production (.4); call with T. Burke and B. Charney
                                                                             regarding status and next steps, including on discovery (1.0); emails with Ms. Reber regarding
                                                                             subpoena response (.2)
Nurrenbern, Noel       8/7/2018         $325.00         3.00        $975.00 Review and revise Jackson transcript and Marko transcripts to include translations (1.8) (time
                                                                             reduced); update index of interviews to reflect review status (.3); review transcript of phone
                                                                             interview with Marko Zebiah and listen to recording as needed to resolve questions of inaudible
                                                                             words or foreign language references (.9) (time reduced)
Burke, Thomas          8/8/2018         $700.00         1.50       $1,050.00 Attention to internal document review/production delays and follow-up calls to Ms. Baranetsky and
                                                                             Ms. Pyle regarding ways to resolve same (.4); review issues regarding proposed supplemental
                                                                             declaration from Mr. Zebiah and follow-up conference and guidance with B. Charney regarding
                                                                             revisions to same and making edits non-time sensitive (.8); attention to issues regarding Ms. Reber’s
                                                                             document collection efforts and provide guidance to A. Doran regarding resolution of same (.3)

Charney, Brendan       8/8/2018            $435.00            2.50         $1,087.50 Review supplemental declaration of Marko Zebiah and exhibits thereto (.9), brief conversation with
                                                                                     T. Burke regarding strategy for same (.2) convey comments and questions regarding same to B. Theu
                                                                                     (.2); review and analyze Plaintiffs' opposition to Ms. Alonge's Motion to Quash, focusing on
                                                                                     misleading citation of e-mails produced by Stefan Casella and CIR, and draft summary of analysis for
                                                                                     Ms. Baranetsky and Ms. Pyle (1.1); draft Motion for Protective Order (no charge); correspond with A.
                                                                                     Walters regarding review of transcripts of recordings (.1)
Chung, Jennifer        8/8/2018            $375.00            0.10            $37.50 Correspondence with B. Charney and N. Nurrenbern regarding transcript review
Kumar, Ambika          8/8/2018            $545.00            1.60          $872.00 Call with T. Burke regarding strategy on Reber subpoena and discovery responses (.5); review and
                                                                                     revise discovery responses prepared by B. Charney (.5); calls with Ms. Reber regarding subpoena
                                                                                     response (.6)
Nurrenbern, Noel       8/8/2018            $325.00            2.30          $747.50 Research documents cited in SLAPP motion in database and tag for production (2.0) (time reduced) ;
                                                                                     email A. Doran regarding documents collected (0.2); email Mr. Smith regarding additional
                                                                                     documents to collect (0.1)




                                                                                    Page 77
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 139 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          8/9/2018         $700.00         1.00        $700.00 Further attention to pending discovery issues and CIR's draft response to plaintiffs' document
                                                                             requests and follow-up telephone conference with A. Doran to address strategy regarding same
                                                                             (including strategy
                                                                                        (.8); review and respond to update from Mr. Chimhangwa regarding witness interviews in
                                                                             Malawi and elsewhere (.2)
Charney, Brendan       8/9/2018         $435.00         3.90       $1,696.50 Review documents and analyze strategy for discovery responses (specifically,
                                                                                                    , draft summary of requests for emails and proposed strategic responses to each
                                                                             request, and revise and annotate draft discovery requests accordingly (3.0) (time reduced); review
                                                                             performance reviews and draft summary of                                                        (.6);
                                                                             review comments of Mr. Smith and Ms. Walters to first batch of transcripts for production and
                                                                             identify follow up issues and correspond with A. Doran, T. Burke, and Mr. Smith regarding same (.3)
                                                                             (time reduced)
Chung, Jennifer        8/9/2018         $375.00         0.10          $37.50 Review correspondence regarding document production
Kumar, Ambika          8/9/2018         $545.00         0.60        $327.00 Review and revise discovery responses
Nurrenbern, Noel       8/9/2018         $325.00         4.30       $1,397.50 Telephone call with M. Smith regarding collecting documents from google drive (.1); email A. Doran
                                                                             regarding review of employee evaluations (.2); email M. Smith regarding accessing audio files (.3);
                                                                             finish researching documents cited in SLAPP motion and tag for production (1.6) (time reduced);
                                                                             send instructions to Litigation Support regarding imaging and adding documents to produce to
                                                                             database (.4); prepare search for B. Charney regarding emails responsive to requests (.5); prepare
                                                                             chart summarizing differences between SLAPP exhibits and documents in database to resolve for
                                                                             production (1.2)
Burke, Thomas         8/10/2018         $700.00         0.70        $490.00 Review revised discovery responses and further analysis of strategy issues raised by CIR’s responses
                                                                             to plaintiffs’ second discovery requests (.4); participate in telephone conference with Ms.
                                                                             Baranetsky, A. Doran and B. Charney regarding same (time reduced) (.3)
Charney, Brendan      8/10/2018         $435.00         1.30        $565.50 Call with A. Doran, T. Burke and Ms. Baranetsky regarding strategy for discovery responses (.4);
                                                                             update Motion for Protective Order to reflect case developments (no charge); review documents
                                                                             and transcripts and instructions to J. Chung and N. Nurrenbern concerning preparation of documents
                                                                             for production (.9); work on Stipulated Protective Order, including review draft and provide
                                                                             comments and suggested revisions to J. Chung (no charge)
Chung, Jennifer       8/10/2018         $375.00         1.20        $450.00 Draft protective order (1.1) (time reduced); review correspondence regarding document production
                                                                             (.1)
Kumar, Ambika         8/10/2018         $545.00         0.00           $0.00 Calls regarding approach to production of emails in discovery (no charge)
Nurrenbern, Noel      8/10/2018         $325.00         5.60       $1,820.00 Finish preparing chart summarizing                           SLAPP exhibits
                                                                                                          (2.2); research, review and tag FOIA documents to produce (2.9); emails
                                                                             with B. Charney regarding questions about same (.3); emails with S. McKenna regarding imaging
                                                                             documents (.2)
Chung, Jennifer       8/11/2018         $375.00         2.60        $975.00 Correspondence with B. Charney and N. Nurrenbern regarding transcript review (.1); continue
                                                                             reviewing transcripts for confidential sources (Knud Haargaard, Patrick Goteka) (2.5) (time reduced)




                                                                                    Page 78
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 140 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      8/13/2018         $435.00         1.00        $435.00 Finalize Responses to Second Set of Request For Production and supervise service of same (.5);
                                                                             review transcripts and provide instruction to N. Nurrenbern and J. Chung (.5) (time reduced)
Chung, Jennifer       8/13/2018         $375.00         0.10          $37.50 Correspondence with N. Nurrenbern regarding transcript review
Nurrenbern, Noel      8/13/2018         $325.00         3.90       $1,267.50 Research, review and tag in database documents from FOIA requests to produce (2.9) (time
                                                                             reduced); confer with T. Burke regarding scope of project to review audio files (no charge); research
                                                                             and tag Danish court documents to produce (1.0) (time reduced)
Charney, Brendan      8/14/2018         $435.00         1.60        $696.00 Call with T. Burke, A. Doran, J. Chung, and N. Nurrenbern regarding strategy for discovery (1.0) and
                                                                             prepare for same, including review prior correspondence with opposing counsel, discovery requests,
                                                                             state of documents in Relativity (.2); convey instructions to N. Nurrenbern and J. Chung regarding
                                                                             review of transcripts and preparation of documents for production (.4)
Chung, Jennifer       8/14/2018         $375.00         0.70        $262.50 Correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document review
                                                                             and production (.7); confer with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding
                                                                             document review and production (no charge)
Kumar, Ambika         8/14/2018         $545.00         0.50        $272.50 Call with team regarding review of transcripts going forward
Nurrenbern, Noel      8/14/2018         $325.00         3.40       $1,105.00 Confer with C. Lam regarding redacting Culture Front book for production (.2); emails with B.
                                                                             Charney and J. Tolles regarding collecting documents from hard drives and phones of witnesses in
                                                                             Africa (.4); send instructions to Litigation Support regarding loading of documents collected from
                                                                             google drive (.5); organize transcripts already reviewed to send to client (1.1); participate in
                                                                             conference call regarding review and production of audio files (no charge); send instructions to
                                                                             Litigation Support regarding documents to image for production (.4); send confidential source names
                                                                             to Litigation Support to highlight in database (.4); prepare email to J. Chung attaching links to Reber's
                                                                             documents to review for production (.4)
Burke, Thomas         8/15/2018         $700.00         1.00        $700.00 Further attention to pending discovery work being done by DWT and provide guidance to B. Charney
                                                                             regarding streamlining processes regarding same (.6); telephone conference with J. Chung regarding
                                                                             guidance regarding her review of Ms. Reber's emails (.4)
Charney, Brendan      8/15/2018         $435.00         1.50        $652.50 Correspond with Mr. Gilliland regarding review of documents to prepare production (.1); instructions
                                                                             to N. Nurrenbern and J. Chung concerning review of Ms. Reber's documents to respond to subpoena
                                                                             (.3); revise Motion for Protective order to reflect responses to Second Set of Request For Production
                                                                             and recent strategic decisions (no charge); correspond with A. Walters regarding inclusion of
                                                                             confidential sources in Initial Disclosures (.2); correspond with T. Burke, A. Doran, Mr. Smith, Ms.
                                                                             Pyle, and Ms. Barenetsky concerning confidential-source issues and review of recordings of sources
                                                                             (.6); call with T. Burke concerning strategy for discovery following delegation of review to Mr. Smith
                                                                             (no charge); strategic analysis and correspondence concerning
                                                                                                                                                 (.3)

Chung, Jennifer       8/15/2018             $375.00            3.60          $1,350.00 Review documents related to Ms. Reber for production (2.5); correspondence with T. Burke, A.
                                                                                       Doran, B. Charney, and N. Nurrenbern regarding review (.8); confer with T. Burke regarding review
                                                                                       (.3)




                                                                                      Page 79
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 141 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      8/15/2018         $325.00         2.70        $877.50 Prepare email summarizing audio files reviewed (1.2); emails with vendor regarding google drive files
                                                                            to process (.4); organize Harrison and Marko transcripts of interviews that are ready to send to client
                                                                            for review (.8); apply search terms to revise search of Reber documents for review (.3) (time
                                                                            reduced)
Charney, Brendan      8/16/2018         $435.00         0.50        $217.50 Correspond with Mr. Smith concerning guidance for review of recordings for confidential sources
                                                                            (.4); instructions to N. Nurrenbern concerning collection of documents from African correspondents
                                                                            (.1); research concerning international agreements between the United States and Mexico relevant
                                                                            to obtaining testimony from Mogens Amdi Petersen (no charge)
Chung, Jennifer       8/16/2018         $375.00         0.10         $37.50 Correspondence with B. Charney and N. Nurrenbern regarding document review and production

Nurrenbern, Noel      8/16/2018            $325.00             0.60         $195.00 Respond to questions from J. Chung regarding audio files (.3); email J. Tolles regarding remote
                                                                                     collection in Malawi (.3)
Burke, Thomas         8/17/2018            $700.00             0.80         $560.00 Attention to pending discovery issues (involving Mr. Smith’s review of confidential sources and
                                                                                     potential additions to CIR’s initial disclosures) and follow-up direction to B. Charney regarding same
                                                                                     (.5); review and approve changes to protective order language (.3)
Charney, Brendan      8/17/2018            $435.00             2.80        $1,218.00 Correspond with B. Theu, A. Doran, and N. Nurrenbern to identify procedure and coordinate
                                                                                     collection of Malawian journalists' documents (.5); review transcripts of recordings of Harrison
                                                                                     Longwe in order to identify confidential source issues (1.2); call with T. Burke to discuss strategy for
                                                                                     discovery (.2); prepare summary of discovery issues and outline of review project for Mr. Smith and
                                                                                     Ms. Walters (.9)
Chung, Jennifer       8/17/2018            $375.00             3.50        $1,312.50 Correspondence with T. Burke, A. Doran, and B. Charney regarding protective order (.3);
                                                                                     correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document
                                                                                     production (.4); continue reviewing Ms. Reber's emails for production (1.8) (time reduced);
                                                                                     correspondence with B. Charney regarding relevance and privilege issues from review (1.0)
Kumar, Ambika         8/17/2018            $545.00             0.60         $327.00 Review draft protective order and call with Ms. Barenetsky regarding same
Nurrenbern, Noel      8/17/2018            $325.00             3.80        $1,235.00 Organize documents received from client to load to database (.4); emails with J. Tolles and B.
                                                                                     Charney regarding copying documents from laptops in Malawi (.3); review Google drive documents
                                                                                     for draft scripts or show or articles to produce (1.1); research accounting documents responsive to
                                                                                     document requests (1.6); respond to email regarding number of documents needing review for
                                                                                     production (.4)
Burke, Thomas         8/20/2018            $700.00             1.30         $910.00 Exchange of communications with B. Charney and A. Doran regarding pending discovery issues
                                                                                     (client responses to first and second discovery requests) and new information and issues raised by
                                                                                     Mr. Smith’s additional names for CIR’s supplemental initial disclosures and new demands from Mr.
                                                                                     Rosenthal
Charney, Brendan      8/20/2018            $435.00             1.70         $739.50 Finalize objections to Reber subpoena, including call with A. Doran to discuss strategy and confirm
                                                                                     pertinent facts (.2) (time reduced); review documents and convey instructions to J. Chung to review
                                                                                     and prepare documents for production in response to subpoena (1.2); prepare responses to First Set
                                                                                     of Requests for Production from LisbethThomsen (.3) (time reduced)




                                                                                    Page 80
                                    Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 142 of 234
                                              Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                 USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       8/20/2018         $375.00         0.30        $112.50 Correspondence with B. Charney and N. Nurrenbern regarding document review and production

Kumar, Ambika         8/20/2018           $545.00           2.50         $1,362.50 Calls with B. Charney and T. Burke regarding status of discovery and response to opposing counsel's
                                                                                   request for extension on SLAPP motion opposition (1.0); draft and send response to opposing
                                                                                   counsel regarding document requests, meet-and-confer efforts (.5); review and finalize objections to
                                                                                   Reber subpoena (.5); emails regarding information needed from Mr. Smith (.5)

Nurrenbern, Noel      8/20/2018           $325.00           4.30         $1,397.50 Confer with vendor regarding processing of Google drive documents (.3); research and tag PGP
                                                                                   encrypted documents of Reber’s for processing (.9); continue researching invoices of foreign
                                                                                   correspondents to produce (2.3); prepare revised search of emails using search terms for A. Doran
                                                                                   (.8)
Burke, Thomas         8/21/2018           $700.00           0.60          $420.00 Exchange of a series of communications with A. Doran regarding Mr. Sam Rosenthal’s discovery
                                                                                   motion threats and CIR’s position in response to same and work to secure a copy of Ms. George’s
                                                                                   personal laptop (time reduced)
Charney, Brendan      8/21/2018           $435.00           2.50         $1,087.50 Draft responses to Planet Aid's Request For Production Set 1 and Lisbeth Thomsen's Request For
                                                                                   Production Set 1 (1.8); research facts to respond to correspondence from Mr. Rosenthal concerning
                                                                                   discovery (.2); supervise review of emails of Ms. Reber, including review emails raising confidential
                                                                                   source issues, and convey instructions to N. Nurrenbern and J. Chung (.3) (time reduced); strategic
                                                                                   call with A. Doran concerning                                                                    (.1);
                                                                                   attention to procedural issues with SLAPP Motion, including service on judicial counsel, and notice of
                                                                                   errata regarding signature (.1)
Chung, Jennifer       8/21/2018           $375.00           3.50         $1,312.50 Correspondence with A. Doran, B. Charney, and N. Nurrenbern regarding review of Ms. Reber's
                                                                                   documents (.5) (time reduced); update responsiveness and privilege of Ms. Reber's documents and
                                                                                   draft correspondence summarizing production (3.0) (time reduced)
Kumar, Ambika         8/21/2018           $545.00           1.10          $599.50 Calls with T. Burke regarding response to opposing counsel on search terms, requests for production,
                                                                                   and document production (.5); emails and call with B. Charney regarding approach to review of
                                                                                   Reber documents (.4); emails with opposing counsel regarding threatened motion to compel (.2)

Nurrenbern, Noel      8/21/2018           $325.00           2.50          $812.50 Emails regarding document collection (.4); confer with J. Tolles regarding vendor in southern Africa
                                                                                  to copy laptops and phones (.2); respond to questions from A. Doran regarding document collection
                                                                                  (.3); continue research for expenditures responsive to document requests (1.6) (time reduced)

Burke, Thomas         8/22/2018           $700.00           1.00          $700.00 Review and approve responses to Mr. Rosenthal regarding various discovery issues (.4); further
                                                                                  conference with A. Doran regarding demands of Mr. Rosenthal and potential implications for
                                                                                                                                            and strategy to address same (.6)




                                                                                  Page 81
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 143 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      8/22/2018         $435.00         4.70       $2,044.50 Draft responses to Planet Aid Request for Production Set 1 and Thomsen Request for Production Set
                                                                             1 (.8); review documents and provide guidance to J. Chung in response to detailed comments
                                                                             concerning particular issues with documents to produce in response to Reber subpoena (1.4) (time
                                                                             reduced); call with A. Doran to discuss strategy for negotiations with opposing counsel concerning
                                                                             responses to discovery requests (.8); research facts and review documents to determine strategy for
                                                                             response to issues raised by Mr. Rosenthal in meet and confer discussions (.3); draft and revise
                                                                             motion for protective order to reflect state of dispute following meet and confer efforts (1.4) (time
                                                                             reduced)
Chung, Jennifer       8/22/2018         $375.00         1.70        $637.50 Correspondence with N. Nurrenbern regarding document production (.3); correspondence with Ms.
                                                                             Pyle and Ms. Baranetsky regarding access to documents (.6); correspondence with B. Charney and A.
                                                                             Doran regarding review of Ms. Reber's documents (.30); prepare questions regarding Ms. Reber's
                                                                             documents for client (.5)
Kumar, Ambika         8/22/2018         $545.00         4.10       $2,234.50 Call with opposing counsel regarding discovery issues and draft detailed summary and
                                                                             recommendations regarding same (2.1); calls with T. Burke regarding strategy on discovery issues
                                                                             (.7); review and revise objections to discovery requests (.8); emails with J. Chung and B. Charney
                                                                             regarding their questions about document review and production (.5)
Nurrenbern, Noel      8/22/2018         $325.00         5.20       $1,690.00 Review previous productions to determine                                               (.4); research
                                                                             google drive attachments referenced in Reber documents to be produced (1.7); send list of
                                                                             interviewees to A. Doran whose recordings or notes will be produced (.6); organize Reber documents
                                                                             to produce for client to review for redactions (.8); research agreements with foreign correspondents
                                                                             for production (1.7)
Burke, Thomas         8/23/2018         $700.00         1.20        $840.00 Review clients' draft discovery responses and follow-up exchange with A. Doran regarding issues
                                                                             regarding same
Charney, Brendan      8/23/2018         $435.00         5.20       $2,262.00 Revise and finalize responses to LisbethThomsen's Request for Production Set 1 and Planet Aid's
                                                                             Request for Production Set 1 (.7); correspond with Ms. Baranetsky, Ms. Pyle, Mr. Smith, and Ms.
                                                                             Walters regarding same (.1); instructions to N. Nurrenbern and J. Chung concerning review of Reber
                                                                             documents to respond to subpoena (.3); draft Motion for Protective Order, including new section
                                                                             addressing Plaintiffs' argument concerning waiver of attorney-client privilege (1.3); call with A.
                                                                             Doran, Ms. Pyle, Mr. Smith, and Ms. Baranetsky to discuss strategy for discovery (1.7); revise Motion
                                                                             for Protective Order to reflect case developments and current strategy, including draft Notice of
                                                                             Motion (no charge); correspond with Mr. Ngwira concerning status of Donnex Makwemba (.1);
                                                                             review letter to Mr. Rosenthal regarding discovery, conduct factual research to confirm
                                                                             representations, convey notes regarding strategy to A. Doran (.4); review transcripts of Harrison
                                                                             Longwe annotated by Mr. Smith and analyze confidential source issues (.4); coordinate process of
                                                                             reviewing transcripts, including correspond with A. Doran, J. Chung, and N. Nurrenbern (.2)




                                                                                    Page 82
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 144 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       8/23/2018         $375.00         4.80       $1,800.00 Review and update redactions for Ms. Reber's documents in preparation for production (3.0) (time
                                                                             reduced); correspondence with client regarding questions from Ms. Reber's documents (.9); confer
                                                                             with Mr. Sullivan regarding questions from Ms. Reber's documents (.1); correspondence with A.
                                                                             Doran, B. Charney, and N. Nurrenbern regarding document review and production (.8); confer with
                                                                             Ms. Baranetsky, Ms. Walters, Mr. Smith, A. Doran, and B. Charney regarding production (no charge)

Kumar, Ambika         8/23/2018            $545.00            3.90        $2,125.50 Call with clients and team regarding strategy on numerous discovery disputes, Reber production, and
                                                                                    objections to first document requests (1.5); draft detailed response regarding disputes to opposing
                                                                                    counsel (2.4)
Nurrenbern, Noel      8/23/2018            $325.00            3.00         $975.00 Prepare email commenting on response to production requests (.9); organize and send Reber
                                                                                    documents for client to review for redactions (.6); email vendor regarding encrypted emails (.3);
                                                                                    email Mr. Smith regarding retention policies for google drive documents (.2); confer with J. Tolles
                                                                                    regarding remote data collection (.4); email B. Charney regarding same (.3); email Litigation Support
                                                                                    regarding highlighting confidential names in database for review (.3)
Burke, Thomas         8/24/2018            $700.00            1.60        $1,120.00 Review and edit CIR’s comprehensive discovery letter to Sam Rosenthal and provide further related
                                                                                    guidance regarding CIR’s positions on discovery (.8); review CIR’s draft discovery responses to
                                                                                    plaintiffs’ first requests for production and provide feedback regarding same (.4) (time reduced);
                                                                                    further exchange of communications with A. Doran, B. Charney and J. Chung regarding factual
                                                                                    research and questions for clients to explain during group meeting (.4) (time reduced)

Charney, Brendan      8/24/2018            $435.00            3.90        $1,696.50 Evaluate documents and summary of documents to strategize regarding meet and confer responses
                                                                                    to Planet Aid (.3); call with N. Nurrenbern to discuss identification of documents for review in
                                                                                    respose to Request for Production and strategy for collection of documents from Malawian
                                                                                    reporters (.2); draft emails to Mr. Chimhangwa, Mr. Ngwira, and Mr. Chagara explaining process for
                                                                                    collection of documents and conveying instructions (.4); review documents and communications,
                                                                                    evaluate confidential source and other strategic issues, and convey guidance to J. Chung concerning
                                                                                    review (.6); call with T. Burke, A. Doran, J. Chung, Mr. Smith, Ms. Walters, Ms. Baranetsky, Ms. Pyle,
                                                                                    and Ms. Scharfenberg (1.7); review and respond to Mr. Smith's annotations to transcripts of Harrison
                                                                                    Longwe (.7)
Chung, Jennifer       8/24/2018            $375.00            5.40        $2,025.00 Correspondence with Ms. Baranetsky, Ms. Pyle, Mr. Smith, T. Burke, A. Doran, B. Charney, and N.
                                                                                    Nurrenbern regarding document review and production (2.4); update responsiveness, privilege, and
                                                                                    redactions for Ms. Reber's documents (.6); confer with Ms. Baranetsky, Ms. Pyle, Ms. Walters, Mr.
                                                                                    Smith, T. Burke, A. Doran, and B. Charney, including preparation and follow up (2.4)

Kumar, Ambika         8/24/2018            $545.00            1.10         $599.50 Emails regarding discovery strategy (.3); call with team regarding strategy and next steps (.8)
Nurrenbern, Noel      8/24/2018            $325.00            3.40        $1,105.00 Prepare searches to respond to questions from A. Doran regarding documents to review and
                                                                                    produce (1.2); confer with B. Charney regarding document collection and review (.2); review and tag
                                                                                    Reber documents to be produced (.5); research accounting documents with foreign correspondents
                                                                                    (1.5)




                                                                                   Page 83
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 145 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         8/26/2018         $700.00         2.20       $1,540.00 Review and revise CIR’s draft motion for protective order and provide guidance to B. Charney
                                                                             regarding further revisions to same
Chung, Jennifer       8/26/2018         $375.00         0.10          $37.50 Correspondence with Ms. Baranetsky and Ms. Reber regarding questions from Ms. Reber's
                                                                             documents
Kumar, Ambika         8/26/2018         $545.00         0.30        $163.50 Revise letter regarding discovery items and protective order
Burke, Thomas         8/27/2018         $700.00         0.80        $560.00 Exchange of a series of emails with Mr. Smith regarding confidential source issues and follow-up
                                                                             questions to Ms. Pyle regarding same (.4); conference with A. Doran regarding issues regarding CIR’s
                                                                             response to Mr. Sam Rosenthal’s discovery demands and issues regarding the production of Ms.
                                                                             Reber’s emails and follow-up with N. Nurrenbern to confirm factual issues regarding same (.4)

Charney, Brendan      8/27/2018            $435.00            2.40         $1,044.00 Finalize and supervise service of responses to Thomsen's First Set of Request for Production and
                                                                                     Planet Aid's First Sets of Request for Production (.3); prepare documents for production, including
                                                                                     brief review of documents and lists of documents, instructions to N. Nurrenbern (.4); call with A.
                                                                                     Doran to discuss strategy for discovery (.1); review and revise Motion for Protective Order (.8);
                                                                                     review declarations of Mr. Smith, Ms. Pyle, and Ms. Walters and identify information to include in
                                                                                     further client declarations based on annotations and comments from T. Burke (.7); prepare schedule
                                                                                     for CIR review of documents (.1)
Chung, Jennifer       8/27/2018            $375.00            0.40          $150.00 Review correspondence regarding document production (.2); confer with A. Doran regarding
                                                                                     document review and production status (.2)
Kumar, Ambika         8/27/2018            $545.00            1.00          $545.00 Revise letter to opposing counsel regarding discovery in view of opposing counsel's newest email
                                                                                     regarding discovery disputes (.6); emails with N. Nurrenbern regarding Reber document collection
                                                                                     and metadata fields (.2); emails with B. Charney regarding service of discovery responses (.2)

Nurrenbern, Noel      8/27/2018            $325.00            5.50         $1,787.50 Email J. Chung regarding reviewing email chains in the database (.3); finish researching accounting
                                                                                     documents that may be responsive to discovery requests (3.2); review responses to document
                                                                                     requests (.4); respond to questions from A. Doran regarding document collection (.6); organize
                                                                                     documents to be produced for B. Charney to review (1.0) (time reduced)
Burke, Thomas         8/28/2018            $700.00            4.70         $3,290.00 Provide background information to N. Nurrenbern regarding planning for CIR's review of audio
                                                                                     recordings and other upcoming discovery-related projects (no charge); work to coordinate Ms.
                                                                                     Walters and Mr. Smith's review of all audio recordings to be produced and related logistics for
                                                                                     continuous use of DWT conference rooms and video facilities in D.C. and SF. and related
                                                                                     communications (1.2); factual research and holistic review and attention to CIR's confidential
                                                                                     sourcing issues and begin vetting process regarding same including telephone conferences with Ms.
                                                                                     Pyle, Ms. Baranetsky, Mr. Robert Rosenthal and Mr. Smith and follow-up conference call with Mr.
                                                                                     Smith and Mr. Rosenthal to discuss details of same and plan follow-up logistics for meeting with
                                                                                     Kandani regarding same (3.5) (time reduced)




                                                                                    Page 84
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 146 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      8/28/2018         $435.00         2.50       $1,087.50 Calls with T. Burke to discuss strategy regarding discovery, confidential sources, presentation of
                                                                             supplemental Longwe and Mtimbuka declarations, and workflow and preparation of evidence in
                                                                             light of personnel changes (.3) (time reduced); prepare overview and timeline to guide CIR review of
                                                                             documents (.5); factual research to confirm confidential sources as identified by CIR to date (.3);
                                                                             instructions to J. Chung concerning coordination of review of documents and transcripts (.2); draft
                                                                             declaration of Noel Nurrenbern in support of Motion for Protective Order (1.0); revise Motion for
                                                                             Protective Order (no charge); correspondence with N. Nurrenbern, J. Chung, and A. Doran regarding
                                                                             strategic and tactical questions for production and redactions to same (.2)

Chung, Jennifer       8/28/2018            $375.00            1.20          $450.00 Correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document review
                                                                                     and production (.9); correspondence with Ms. Walters regarding review of recordings for production
                                                                                     (.3)
Kumar, Ambika         8/28/2018            $545.00            0.50          $272.50 Exchange emails with opposing counsel regarding discovery issues
Nurrenbern, Noel      8/28/2018            $325.00            4.40         $1,430.00 Confer with T. Burke regarding document review and production (.3); prepare audio recordings for
                                                                                     production (.7); email J. Chung regarding redaction procedure (.2); research and organize
                                                                                     correspondence between M. Smith and                                               (2.3); organize Farai
                                                                                     recordings for A. Walters to review (.5); edit redactions to specify type of redaction (.4)
Burke, Thomas         8/29/2018            $700.00            3.80         $2,660.00 Further work to systematically review CIR’s confidential sources for its Planet Aid investigation
                                                                                     including meeting in Emeryville with Mr. Smith to jointly conference with Kandani regarding same
                                                                                     (2.6); lunch meeting with Mr. Williams and Mr. Smith regarding status of litigation and current
                                                                                     discovery efforts (.6) (partially billed); review draft declaration to support CIR’s motion for protective
                                                                                     order (.2); provide direction to B. Charney regarding issues regarding Kudzai asking to collect
                                                                                     documents from CIR sources (.2); attention to status of CIR’s review of all interview recordings and
                                                                                     further coordinate systematic review/production of same with the assistance of Ms. Walters, Mr.
                                                                                     Smith and Mr. Williams (.4) (time reduced)
Charney, Brendan      8/29/2018            $435.00            4.40         $1,914.00 Revise Motion for Protective Order (1.7); correspond with Kudzai concerning document collection
                                                                                     (.2); coordinate review of documents and transcripts for confidential source issues, including
                                                                                     correspondence to Mr. Smith, T. Burke, J. Chung, and N. Nurrenbern (.7); call with N. Nurrenbern to
                                                                                     discuss declaration in support of Motion for Protective Order (.3); review transcripts to address
                                                                                     redaction issues raised by Ms. Pyle and Mr. Smith and draft strategic analysis to T. Burke and A.
                                                                                     Doran (.8); final review of FOIA documents for production (.7)
Chung, Jennifer       8/29/2018            $375.00            2.60          $975.00 Correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document review
                                                                                     and production (.4); coordinate client review of recordings for production, including reviewing status
                                                                                     of production and conferring with N. Nurrenbern (2.2)
Kumar, Ambika         8/29/2018            $545.00            0.50          $272.50 Call with T. Burke regarding motion for protective order
Nurrenbern, Noel      8/29/2018            $325.00            2.90          $942.50 Confer with J. Chung regarding audio files (.2); revise redactions to specify type of redaction (1.7);
                                                                                     organize additional recordings for client to review (1.0)
Nurrenbern, Noel      8/29/2018            $325.00            3.10         $1,007.50 Confer with B. Charney regarding declaration in support of motion for protective order (.2); review
                                                                                     and edit declaration (.4); calculate number of documents and other files to include in declaration
                                                                                     (1.4); calculate number of hours on audio tapes for declaration (1.1)



                                                                                    Page 85
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 147 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         8/30/2018         $700.00         2.70       $1,890.00 Telephone conference with Ms. Baranetsky regarding status of upcoming review logistics for Mr.
                                                                             Smith and Ms. Walters’ review of materials in connection with the production of CIR’s audio
                                                                             recording, confidential sourcing issues and potential approaches to same and other discovery issues
                                                                             (.6); conference with Ms. Baranetsky and Mr. Bronstein regarding
                                                                                                                                (.5); review pending discovery questions and follow-
                                                                             up conference with A. Doran regarding discussion of same and provide direction regarding same
                                                                             (1.1); review current task list and provide additional items/follow-up regarding same (.5)

Burke, Thomas         8/30/2018            $700.00             0.40          $280.00 Exchange of communications with Ms Pyle and Ms Baranetsky regarding information for them to
                                                                                      convey by phone to government officials st USDA Inspector General and federal prosecutors about
                                                                                      the public availability of CIR’s filed declarations in support of its SLAPP motion
Charney, Brendan      8/30/2018            $435.00             1.60          $696.00 Call with T. Burke to discuss strategy for confidential sources (.3); coordinate review of USDA
                                                                                      documents for production (.4); instructions to N. Nurrenbern concerning preparation of documents
                                                                                      and recordings for production (.2) call with J. Chung regarding instructions for coordinating and
                                                                                      reviewing documents for discovery (.1); review correspondence and prior notes to draft status list to
                                                                                      coordinate production of documents (.4); attention to correspondence among client and DWT
                                                                                      concerning discovery (.2)
Chung, Jennifer       8/30/2018            $375.00             4.10         $1,537.50 Correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document review
                                                                                      and production (2.0); correspondence with N. Nurrenbern regarding review of recordings (.1);
                                                                                      update relevance, privilege, and redactions for Ms. Reber's documents (1.5); correspondence with
                                                                                      Mr. Smith regarding questions from Ms. Reber's documents (.2); correspondence with Ms. Walters
                                                                                      regarding document review (.10); confer with B. Charney regarding upcoming case tasks (.2)

Kumar, Ambika         8/30/2018            $545.00             0.50          $272.50 Call with T. Burke regarding status of document review and production, and numerous issues
                                                                                      regarding same (.3); emails with J. Chung with instructions on same (.2)
Nurrenbern, Noel      8/30/2018            $325.00             0.60          $195.00 Organize audio interviews with Marko for client to review (.3); organize FOIA documents for client to
                                                                                      review (.3)
Nurrenbern, Noel      8/30/2018            $325.00             1.90          $617.50 Research number of documents responsive to specific document requests for declaration in support
                                                                                      of motion for protective order
Burke, Thomas         8/31/2018            $700.00             2.10         $1,470.00 Review series of emails from A. Doran and J. Chung and CIR clients and respond to a series of
                                                                                      questions concerning CIR’s documents requested by plaintiffs including confidential source issues,
                                                                                      documents within Ms. Reber’s document collection and specific information sought by Mr. Sam
                                                                                      Rosenthal and provide direction to A. Doran and J. Chung regarding same
Charney, Brendan      8/31/2018            $435.00             1.80          $783.00 Attention to discovery letter to Mr. Rosenthal (.4); factual research to identify documents to review
                                                                                      in responding to discovery requests (.5); prepare notice of errata for SLAPP Motion (.2); work on
                                                                                      Motion for Protective Order, including brief legal research concerning caselaw finding that sources
                                                                                      not relied upon do not go to the heart of the case, and brief factual and procedural research (.7)




                                                                                     Page 86
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 148 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       8/31/2018         $375.00         6.90       $2,587.50 Correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document review
                                                                             and production (3.9); coordinate client review of recordings for production (2.2); confer with N.
                                                                             Nurrenbern regarding production (.30); confer with Mr. Smith regarding questions from Ms. Reber's
                                                                             documents (.40); correspondence with A. Doran regarding reporter's privilege research (.1)

Kumar, Ambika         8/31/2018            $545.00           5.00         $2,725.00 Draft detailed letter to opposing counsel regarding outstanding discovery disputes (2.0); revise
                                                                                    motion for protective order (3.0)
Nurrenbern, Noel      8/31/2018            $325.00           3.40         $1,105.00 Calculate number of documents potentially responsive to specific document request for declaration
                                                                                    (1.8); review notes regarding collection and processing of data from cell phones and email A. Doran
                                                                                    regarding same (.5); upload audio files to dropbox for client review (1.1)
Chung, Jennifer        9/1/2018            $375.00           0.90          $337.50 Coordinate client review of documents for production, including FOIA documents
Kumar, Ambika          9/1/2018            $545.00           0.30          $163.50 Research reporter's privilege cases where
Chung, Jennifer        9/3/2018            $375.00           0.20            $75.00 Correspondence with Mr. Smith regarding review of recordings for production, and questions from
                                                                                    Ms. Reber's documents
Kumar, Ambika          9/3/2018            $545.00           0.40          $218.00 Review and respond to email from opposing counsel regarding threatened motion to compel (.3);
                                                                                    consider strategy on search terms (.1)

Burke, Thomas          9/4/2018            $700.00           5.00         $3,500.00 Meetings in San Francisco with Mr. Williams and Mr. Smith regarding processes for reviewing Planet
                                                                                    Aid investigation recordings and transcripts and groundwork for same (3.80); telephone conference
                                                                                    with Ms. Walters regarding CIR’s confidential sources and processes for reviewing CIR’s materials for
                                                                                    potential production to plaintiffs (.80); provide direction to J. Chung regarding reforms for internal
                                                                                    processes for clients to review CIR’s materials before production (.40)

Chung, Jennifer        9/4/2018            $375.00           5.20         $1,950.00 Coordinate client review of documents for production (1.2); coordinate client review of recordings
                                                                                    for production (3.0); confer with Mr. Smith regarding document review and production (.50); confer
                                                                                    with T. Burke regarding document review and production (.20); confer with N. Nurrenbern regarding
                                                                                    review and production of recordings (.30)
Chung, Jennifer        9/4/2018            $375.00           0.20            $75.00 Correspondence with A. Doran regarding reporters' privilege research in support of motion for
                                                                                    protective order
Kumar, Ambika          9/4/2018            $545.00           6.30         $3,433.50 Calls with T. Burke regarding status of case and discovery issues (.4); call with counsel for Plaintiffs
                                                                                    regarding discovery disputes (1.0); emails with clients regarding same (.3); consider strategy on
                                                                                    discovery (.6); revise motion for protective order (4.0)
Nurrenbern, Noel       9/4/2018            $325.00           6.40         $2,080.00 Organize audio files for client to review (1.4); respond to emails from A. Doran regarding text
                                                                                    messages (0.6); confer with Messrs. Williams and Smith regarding audio and document review (0.3);
                                                                                    organize and burn CDs of audio files to produce (3.1); update production log (0.4); confer with J.
                                                                                    Chung regarding documents to produce (0.3); update audio files log (0.3)




                                                                                   Page 87
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 149 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          9/5/2018         $700.00         4.30       $3,010.00 Further series of communications with Mr. Smith and Mr. Williams regarding processes for reviewing
                                                                             and flagging materials being reviewed by Mr. Smith and Ms. Walters and associated challenges
                                                                             (1.70); telephone conferences with A. Doran regarding various discovery related issues including
                                                                             status of meet and confer efforts with Mr. Sam Rosenthal, alternative ways to produce CIR
                                                                             documents (in two potential tracks) and advantages/disadvantages of same, contact with Ms.
                                                                             Alonge and                and discovery proposals to raise with clients (.80); review and make
                                                                             additional revisions to revised motion for protective order (.70); update Ms. Scharfenberg and Ms.
                                                                             Baranetsky regarding personnel issues arising during CIR’s document review (.20); conference with
                                                                             Mr. Williams regarding process for contacting CIR sources to address confidentiality concerns (.30);
                                                                             follow-up conferences with J. Chung and Mr. Williams and follow-up exchange of communications
                                                                             with DWT/CIR review team regarding use of CIR personnel to make final redaction decisions and
                                                                             proofing of same (.60)
Chung, Jennifer        9/5/2018         $375.00         2.30        $862.50 Coordinate client review of documents and recordings for production (2.0) (time reduced) ; confer
                                                                             with T. Burke regarding confidential source review (.20); correspondence with A. Doran and N.
                                                                             Nurrenbern regarding review of Ms. Reber's documents (.10)
Chung, Jennifer        9/5/2018         $375.00         5.50       $2,062.50 Research reporter's privilege cases (outside of the Ninth Circuit) to support motion for protective
                                                                             order, and draft electronic memorandum summarizing research
Kumar, Ambika          9/5/2018         $545.00         1.80        $981.00 Call with counsel for Plaintiffs in further effort to resolve discovery disputes (.7); call with T. Burke
                                                                             regarding strategy on same,
                                                                                         (.6); review motion to compel (.5)
Nurrenbern, Noel       9/5/2018         $325.00         3.90       $1,267.50 Confer with D. Glaeser and J. Chung regarding making files accessible to client for review (0.5);
                                                                             emails with Mr. Smith regarding same (0.3); research and organize native files for production for
                                                                             client to review (0.8); confer with C. Lam regarding organizing same (1.0); run new search terms on
                                                                             Reber documents and tag for review (1.0); send requests to Litigation Support regarding persistent
                                                                             highlighting and adding users to workspace (0.3)
Burke, Thomas          9/6/2018         $700.00         3.00       $2,100.00 Further series of conversations and exchanges of communication with Mr. Williams regarding
                                                                             comprehensive review of sources used during CIR’s investigation and related issues (1.60); initial
                                                                             review of plaintiffs’ motion to compel and brief discussion of issues raised by same with A. Doran
                                                                             (.60); attention to and respond to miscellaneous questions regarding CIR’s response to discovery
                                                                             issues (.30); renew internal client discussion about the potential use of supplemental Jackson and
                                                                             Harrison declarations (in opposition to plaintiffs’ motion to compel) to solicit client input/decisions
                                                                             regarding same (.50)
Chung, Jennifer        9/6/2018         $375.00         8.40       $3,150.00 Coordinate client review of documents and recordings for production (1.1); correspondence with T.
                                                                             Burke, A. Doran, and N. Nurrenbern regarding document review and production (2.1); confer with N.
                                                                             Nurrenbern regarding document review and production (.20); update relevance, privilege, and
                                                                             redactions for Ms. Reber's documents (2.2); review additional documents from Ms. Reber (1.2); draft
                                                                             correspondence summarizing remaining issues with Ms. Reber's documents (1.8)

Chung, Jennifer         9/6/2018            $375.00            0.00             $0.00 Review correspondence regarding supplemental declarations (no charge)




                                                                                     Page 88
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 150 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika          9/6/2018         $545.00         0.40        $218.00 Call and emails regarding review of documents by vendor (.2); emails with J. Chung regarding
                                                                             responsiveness questions on document review (.1); email to opposing counsel regarding Reber
                                                                             production (.1)
Nurrenbern, Noel       9/6/2018         $325.00         3.80       $1,235.00 Confer with and send instructions to Litigation Support regarding adding users to database (0.4);
                                                                             review documents requested by Mr. Smith to be removed from production and email J. Chung
                                                                             regarding same (1.6); prepare cover letter enclosing production to Mr. Rosenthal (0.4); confer with J.
                                                                             Chung regarding documents to produce (0.2); review and tag court documents and documents cited
                                                                             in SLAPP motion for separate production (1.2)
Burke, Thomas          9/7/2018         $700.00         2.70       $1,890.00 Further coordinate DWT internal efforts to have CIR review redactions and do other work
                                                                                   (.30); telephone conference with A. Doran, Ms. Scharfenberg and Ms. Baranetsky regarding
                                                                             discussion of CIR’s options (and associated cost) for reviewing its internal documentation to respond
                                                                             to plaintiffs’ discovery demands (.80) (time reduced); lead telephone conference with Mr. Williams
                                                                             and Mr. Smith regarding customizing the approach to contact all sources for CIR’s investigation and
                                                                             related follow-up (1.30); factual investigation into further activities involving CIR’s fact witnesses by
                                                                             Mr. Sam Rosenthal in Malawi and prepare communications with Kandani regarding same (.30)

Chung, Jennifer         9/7/2018            $375.00             5.10         $1,912.50 Coordinate client review of documents and recordings for production (1.8) (time reduced);
                                                                                       correspondence with T. Burke, A. Doran, and N. Nurrenbern regarding document review and
                                                                                       production, including privilege and source questions (1.3); correspondence with Ms. Baranetsky and
                                                                                       Mr. Rothberg regarding proposed redactions for Ms. Reber's documents (.50); review Mr. Smith's
                                                                                       comments regarding FOIA documents (.10); review comments from, and confer with, Mr. Smith
                                                                                       regarding review of recordings (1.1); confer with N. Nurrenbern regarding document review and
                                                                                       production (.30)
Chung, Jennifer         9/7/2018            $375.00             0.00             $0.00 Begin preparing additional engagement letters (no charge)
Kumar, Ambika           9/7/2018            $545.00             1.30          $708.50 Call with clients regarding strategy on document production, in view                      (1.1); emails
                                                                                       with J. Chung regarding her questions about document production (.2)
Nurrenbern, Noel        9/7/2018            $325.00             3.10         $1,007.50 Upload additional audio files to dropbox for client review (1.4) (time reduced); respond to emails
                                                                                       from A. Doran regarding document review (0.4); confer with J. Chung regarding document review
                                                                                       (0.3)
Burke, Thomas           9/8/2018            $700.00             0.20          $140.00 Exchange of communications with Mr. Theu to arrange for him to conduct follow-up interviews with
                                                                                       Malawi witness to confirm key portions of his interview with Kandani
Chung, Jennifer         9/8/2018            $375.00             0.50          $187.50 Coordinate client review of documents and recordings for production (.20); update relevance,
                                                                                       privilege, and redactions for Ms. Reber's documents for production (.30)
Chung, Jennifer         9/8/2018            $375.00             0.10            $37.50 Review correspondence regarding supplemental declarations and witness interviews
Chung, Jennifer         9/9/2018            $375.00             0.20            $75.00 Coordinate client review of documents and recordings for production




                                                                                      Page 89
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 151 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         9/10/2018         $700.00         1.50       $1,050.00 Provide guidance to J. Chung regarding CIR's sources and follow-up factual research regarding an
                                                                             additional name and follow-up with Mr. Williams regarding handling of same (.60); further refine
                                                                             internal CIR review process to identify redactions and to physically redact CIR recordings before
                                                                             production to plaintiffs and associated correspondence with CIR personnel to implement same (.40);
                                                                             factual investigation into reference to          raised by internal CIR emails and follow-up with Mr.
                                                                             Williams regarding same (.20); guidance to A. Doran regarding handling of CIR's protective order
                                                                             motion in light of magistrate Judge Corley's assignment to address plaintiffs' discovery motion and
                                                                             related issues (.30); conference with                         regarding strategy regarding potential
                                                                             motion for protective order based on
                                                                             (no charge)
Charney, Brendan      9/10/2018         $435.00         1.00        $435.00 Call with T. Burke to discuss strategy for discovery motions (.2); correspond with Mr. Chimhangwa
                                                                             concerning collection of documents (.1); review Motion to Compel and outline response (.5);
                                                                             instructions to J. Chung and N. Nurrenbern regarding preparation of documents for production (.2)

Chung, Jennifer       9/10/2018            $375.00            0.30          $112.50 Review correspondence regarding case activity (.10); confer with T. Burke regarding litigation
                                                                                     conduct research (.20)
Chung, Jennifer       9/10/2018            $375.00            3.30         $1,237.50 Coordinate client review of documents and recordings for production (1.8); correspondence with T.
                                                                                     Burke, A. Doran, B. Charney, and N. Nurrenbern regarding document review and production (.70);
                                                                                     correspondence with Ms. Baranetsky, Mr. Rothberg, and Mr. Shiel regarding proposed redactions for
                                                                                     Ms. Reber's documents (.20); confer with T. Burke regarding confidential sources and review of
                                                                                     recordings (.50); confer with N. Nurrenbern regarding document review and production (.10)

Kumar, Ambika         9/10/2018            $545.00            0.30          $163.50 Emails with opposing counsel regarding referral to magistrate judge (.1); email to                 (.1);
                                                                                     emails regarding document review (.1)
Nurrenbern, Noel      9/10/2018            $325.00            3.80         $1,235.00 Remove documents from production per J. Chung's instructions (0.4); email A. Doran regarding
                                                                                     delivery of audio files to opposing counsel (0.2); set up ftp site for Kudzai to use (0.3); send
                                                                                     instructions to Litigation Support regarding adding users to database (0.3); organize court documents
                                                                                     to be produced for client review; email M. Smith regarding review of same (0.2); send instructions to
                                                                                     Litigation Support for FOIA documents to produce (0.3); confer with D. Glaeser regarding documents
                                                                                     for client (0.2); research and tag interviews with                   to review for production (1.1);
                                                                                     upload additional recordings and transcripts to dropbox for client to review (0.8) (time reduced)

Burke, Thomas         9/11/2018            $700.00            1.70         $1,190.00 Further attention to confidential source issues including follow-up recordings from Kandani and
                                                                                     request that Mr. Williams review same (.40); conference with A. Doran regarding issues raised by her
                                                                                     conversation a CIR source and follow-up work needed (.30); further respond to miscellaneous
                                                                                     discovery issues raised by the clients and J. Chung (.30); edit correspondence to Mr. Sam Rosenthal
                                                                                     to address the Magistrate Judge's request for briefing and further guidance to A. Doran (.20);
                                                                                     conference with Mr. Smith regarding recording review process and efforts to reach all CIR sources
                                                                                     (.50)




                                                                                    Page 90
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 152 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      9/11/2018         $435.00         1.50        $652.50 Correspond with Mr. Chimhangwa concerning collection and preservation of documents (.3);
                                                                            correspond with T. Burke and A. Doran regarding same (.1); correspond with Mr. Theu concerning
                                                                            collection of documents from African correspondents (.1); analyze District Court's discovery referral
                                                                            order in concert with correspondence with Magistrate Judge's chambers, analyze strategy for
                                                                            procedure for briefing discovery dispute, and correspond with A. Doran and T. Burke regarding same;
                                                                            (.2); instructions to N. Nurrenbern and J. Chung concerning tagging and redaction of documents for
                                                                            production (.5); correspond with Mr. Williams and Mr. Smith concerning collection of documents
                                                                            from African correspondents and representation of African sources (.3)

Chung, Jennifer       9/11/2018            $375.00            4.00         $1,500.00 Coordinate client review of documents and recordings for production (.90); coordinate review of
                                                                                     FOIA documents for production (1.8); correspondence with Mr. Rothberg and Mr. Shiel regarding
                                                                                     Ms. Reber's documents (.30); coordinate client review of Ms. Reber's documents for production
                                                                                     (.50); confer with B. Charney regarding document review and production (.50)
Chung, Jennifer       9/11/2018            $375.00            3.50         $1,312.50 To support discovery briefing letter regarding "scoping" research
                                                                                                            (2.0) (time reduced); draft electronic memorandum summarizing research (1.5)

Kumar, Ambika         9/11/2018            $545.00            3.10         $1,689.50 Emails with opposing counsel regarding discovery disputes (.5); draft portion of joint letter regarding
                                                                                     same (2.0); call with source regarding subpoena compliance (.2); call with T. Burke regarding same
                                                                                     (.4)
Nurrenbern, Noel      9/11/2018            $325.00            4.70         $1,527.50 Emails and conferences with J. Chung regarding documents to produce (0.7); update audio
                                                                                     recordings index to reflect ones that may need redacting (0.7); confer with Mr. Williams regarding
                                                                                     document review (0.2); emails with T. Guzman regarding edits to documents to produce (0.4); emails
                                                                                     with Ms. Walters and Mr. Smith regarding reviewing documents in database (0.3); review saved
                                                                                     searches in database with Ms. Walters and Mr. Smith (0.5); prepare letter and facsimile to Mr.
                                                                                     Rosenthal regarding production (0.5); draft and revise privilege log for redactions in production (0.5);
                                                                                     respond to emails regarding searches for documents to produce (0.6); update search terms list with
                                                                                     terms requested by Mr. Rosenthal (0.3)

Burke, Thomas         9/12/2018            $700.00            1.20          $840.00 Exchange of communications with Mr. Smith regarding status of contacting investigation sources
                                                                                    (.60); telephone conference with Mr. Williams regarding status of CIR's document review process
                                                                                    and follow-up with sources and associated issues (.60)
Charney, Brendan      9/12/2018            $435.00            0.50          $217.50 Correspond with Mr. Chimhawanga and B. Theu concerning collection of documents (.2); provide
                                                                                    instructions to N. Nurrenbern and J. Chung concerning redaction of documents for production (.3)

Chung, Jennifer       9/12/2018            $375.00            1.50          $562.50 Coordinate client review of documents and recordings for production (.20); coordinate review and
                                                                                    production of Ms. Reber documents (.10); coordinate production of FOIA and Culture Front
                                                                                    documents (1.1); confer with B. Charney regarding case tasks (.10)
Kumar, Ambika         9/12/2018            $545.00            0.90          $490.50 Numerous emails regarding proposed redactions in production (.5); emails to and from court
                                                                                    regarding need for conference (.4)




                                                                                    Page 91
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 153 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      9/12/2018         $325.00         4.20       $1,365.00 Emails with A. Doran and Mr. Palmer regarding collecting phone and laptop of Ms. Reber (0.5);
                                                                             emails with M. Shapiro regarding same (0.3); send instructions to Litigation Support regarding
                                                                             loading of Ms. George’s phone data to database (0.3); emails with A. Doran and J. Chung regarding
                                                                             redactions, privilege log and production (0.8); telephone call with T. Gomez regarding revising
                                                                             production (0.2); send revised production instructions to T. Gomez (0.2); revise privilege log (0.3);
                                                                             prepare production and cover letter to send to Mr. Rosenthal (0.8); revise production log (0.4);
                                                                             emails regarding collecting facebook messenger messages (0.4)
Burke, Thomas         9/13/2018         $700.00         1.80       $1,260.00 Further assist A. Doran regarding prep. for initial discovery conference with Judge Corey and edit
                                                                             talking points regarding same (.30); participate in telephonic hearing with Judge Corey regarding
                                                                             narrowing/ordering Plaintiffs’ discovery concerns and follow-up strategy with A. Doran regarding
                                                                             issues to brief and proposed schedule (1.10); telephone conference with Mr. Williams regarding
                                                                             status of CIR’s contacting sources and review of audio recordings and associated issues (.40)

Charney, Brendan      9/13/2018             $435.00            0.30          $130.50 Guidance to Ms. Walters, Mr. Smith, and Mr. Williams concerning preparation of documents for
                                                                                      production
Chung, Jennifer       9/13/2018             $375.00            0.10            $37.50 Review correspondence regarding case activity
Chung, Jennifer       9/13/2018             $375.00            2.70         $1,012.50 Coordinate client review of documents and recordings for production (1.4); correspondence with A.
                                                                                      Doran and N. Nurrenbern regarding document review and production (.70); coordinate review of Ms.
                                                                                      Reber's documents for production (.60)
Kumar, Ambika         9/13/2018             $545.00            2.50         $1,362.50 Prepare for and participate in telephonic conference with magistrate judge regarding discovery (1.2);
                                                                                      email to client regarding same (.3); prepare email proposing schedule for discovery letters to
                                                                                      opposing counsel (.3); review cases decided by magistrate judge (.7)
Nurrenbern, Noel      9/13/2018             $325.00            2.80          $910.00 Telephone call with Mr. Williams regarding Culture Front book (0.2); burn Derrick Mpeta recordings
                                                                                      to CDs to produce (1.1); revise production log (0.2); emails with J. Chung and A. Doran regarding
                                                                                      status of review and productions (0.5); email A. Doran regarding metadata produced (0.3); review
                                                                                      redactions and send instructions on re-producing Culture Front book to Litigation Support (0.5)

Burke, Thomas         9/14/2018             $700.00            1.70         $1,190.00 Conferences with Mr. Williams and Mr. Smith regarding update and guidance regarding process of
                                                                                      contacting all CIR sources and related issues (.60); conferences with Mr. Williams regarding logistical
                                                                                      issues raised by CIR’s extensive interviewing and ways to streamline review of same (.40); review
                                                                                      memo from Mr. Smith regarding sourcing issues and update Ms. Baranetsky regarding same (.40);
                                                                                      outline proposed three additional Malawi declarations for consideration (.30)

Charney, Brendan      9/14/2018             $435.00            1.00           $435.00 Address questions about definition of responsiveness for purposes of production, including
                                                                                      correspondence with J. Chung (.2), call with A. Doran (.1), analysis of Requests for Production (Set
                                                                                      Two) responses and draft of summary to guide review by Mr. Williams (.4), and brief call with Mr.
                                                                                      Williams regarding same (.1); review redacted Patrick Goteka recordings to guide Ms. Walters'
                                                                                      processing of recordings (.2) (time reduced)




                                                                                     Page 92
                                    Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 154 of 234
                                              Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                 USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       9/14/2018         $375.00         2.50        $937.50 Correspondence with T. Burke, A. Doran, N. Nurrenbern, B. Charney regarding document review and
                                                                            production (.60) (time reduced); coordinate review and production of Ms. Reber's documents (1.9)

Kumar, Ambika         9/14/2018           $545.00            0.90         $490.50 Call with B. Charney regarding scope of discovery (.3); review emails from opposing counsel and
                                                                                   consider response (.2); emails with Ms. Baranetsky regarding Reber production and possible
                                                                                   deposition, and emails with Ms. Reber (.4)
Nurrenbern, Noel      9/14/2018           $325.00            6.00        $1,950.00 Emails regarding collecting documents from Ms. Reber (0.5); draft privilege log for Reber production
                                                                                   (4.4); instruct Mr. Williams on using database for review of Reber documents (0.4); finalize
                                                                                   production cover letter and production and send to Mr. Rosenthal (0.7)
Burke, Thomas         9/17/2018           $700.00            0.70         $490.00 Coordinate with Mr. Theu regarding preparation of short declarations from Messrs. Chalamanda and
                                                                                   Banda regarding information told to CIR and to Mr. Sam Rosenthal (.30); outline recommendation to
                                                                                   CIR to submit declarations from Messrs. Chalamanda and Banda and demand letter to Mr. Rosenthal
                                                                                   and follow-up exchange with Ms. Baranetsky regarding same (.20); respond to a series of discovery
                                                                                   issues raised by Mr. Rosenthal and provide guidance to A. Doran regarding same (.20)

Charney, Brendan      9/17/2018           $435.00            0.80          $348.00 Correspond with B. Theu concerning collection of documents in Malawi (.1); correspond with Mr.
                                                                                   Gade concerning discovery and subpoena (.2); brief review of selected documents in connection
                                                                                   with responses and objections to Requests for Production (Set Two) and Reber subpoena to provide
                                                                                   guidance concerning responsiveness to Mr. Williams and J. Chung (.2) (time reduced); call with J.
                                                                                   Chung concerning finalization of production of documents in response to Reber subpoena (.3)

Chung, Jennifer       9/17/2018           $375.00            3.70        $1,387.50 Coordinate client review of documents and recordings for production (.20); correspondence with T.
                                                                                   Burke, A. Doran, and N. Nurrenbern regarding document review and production (.20); coordinate
                                                                                   review and production of Ms. Reber's documents (2.5); correspondence with Mr. Williams, Ms.
                                                                                   Baranetsky, T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding production of Ms. Reber's
                                                                                   documents (.80)
Kumar, Ambika         9/17/2018           $545.00            0.60         $327.00 Emails with opposing counsel regarding discovery disputes
Burke, Thomas         9/18/2018           $700.00            1.50        $1,050.00 Conference with Messrs. Smith and Williams regarding status of CIR’s efforts to contact sources and
                                                                                   status of list of same and update DWT/CIR team regarding same (.70); brief review of documents
                                                                                   received from Kudzai and circulate to team for review (.20); analyze series of demands from
                                                                                   plaintiffs’ counsel regarding Reber documents and other upcoming discovery briefing issues and
                                                                                   review draft responses and provide follow-up advice to A. Doran regarding handling same (.60)

Charney, Brendan      9/18/2018           $435.00            0.30         $130.50 Review documents and provide guidance to J. Chung regarding redaction and production (.2) (time
                                                                                   reduced); review memorandum concerning confidential sources (.1)
Chung, Jennifer       9/18/2018           $375.00            4.00        $1,500.00 Coordinate client review of documents and recordings for production (.80); coordinate review and
                                                                                   production of Ms. Reber's documents (1.6); correspondence with Mr. Williams, Ms. Baranetsky, T.
                                                                                   Burke, A. Doran, B. Charney, N. Nurrenbern regarding Ms. Reber's documents (1.6)




                                                                                  Page 93
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 155 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       9/18/2018         $375.00         0.20         $75.00 Correspondence with T. Burke, A. Doran, N. Nurrenbern, and B. Charney regarding confidential
                                                                            source list (.10); review correspondence regarding additional documents (.10)
Kumar, Ambika         9/18/2018         $545.00         1.60        $872.00 Emails with opposing counsel regarding draft letter to court concerning Reber subpoena (.8); emails
                                                                            with opposing counsel regarding setting of schedule on discovery disputes (.2); call with T. Burke
                                                                            regarding same (.2); respond to questions from J. Chung on privilege and responsiveness of Reber
                                                                            documents (.3); emails with N. Nurrenbern regarding additional search terms for CIR custodians (.1)

Nurrenbern, Noel      9/18/2018            $325.00            5.90         $1,917.50 Review redacted Goteka recording to be produced (0.4); revise production log and audio files log
                                                                                     (0.4); organize Goteka recordings to produce and burn to CDs (2.8); revise privilege log (0.5); email
                                                                                     instructions to vendor regarding scanning Culture Front book (0.3); send production instructions to
                                                                                     Litigation Support for Reber documents (0.3); compare opposing counsel’s search terms to previous
                                                                                     ones and revise list for client to use (1.0); email Ms. Reber regarding password for pgp key (0.2)

Burke, Thomas         9/19/2018            $700.00            1.00          $700.00 Exchange of correspondence with Mr. Theu regarding status of draft declarations for three Malawi
                                                                                     fact witnesses (.20); strategize with A. Doran regarding CIR’s response to plaintiffs’ confidential
                                                                                     source/other CIR sources letter brief to the Court including the submission of further declarations
                                                                                     from Mr. Theu (regarding Malawi customs and practice) and the supplemental Jackson and Harrison
                                                                                     declarations (.80)
Chung, Jennifer       9/19/2018            $375.00            0.10            $37.50 Review general correspondence regarding case activity and guidance
Chung, Jennifer       9/19/2018            $375.00            0.10            $37.50 Coordinate review and production of Ms. Reber's documents
Kumar, Ambika         9/19/2018            $545.00            4.10         $2,234.50 Draft letter on sources and emails to Mr. Williams and Mr. Smith for information needed for same

Nurrenbern, Noel      9/19/2018            $325.00            4.20         $1,365.00 Finish burning recordings to CDs to produce (0.8); prepare production cover letter to Mr. Rosenthal
                                                                                     (0.3); update production log (0.2); prepare redaction log for recordings produced (0.4); review and
                                                                                     revise search terms (0.3); send search terms to vendor to process Reber laptop (0.3); prepare cover
                                                                                     letter and Reber production to send to opposing counsel (0.5); finalize Reber privilege log (0.3); send
                                                                                     search terms and custodian list to client (0.4); revise list of confidential sources (0.4); emails with A.
                                                                                     Doran regarding                   (0.3)
Burke, Thomas         9/20/2018            $700.00            2.20         $1,540.00 Exchange of communications with Mr. Theu regarding his supplemental declaration (.30);
                                                                                     conference with A. Doran regarding discovery letter strategy and review and revised proposed
                                                                                     communications with Mr. Rosenfeld regarding discovery briefing letters (.40); review plaintiffs’ initial
                                                                                     discovery letter regarding access to CIR’s confidential sources and Mr. Theu’s draft supplemental
                                                                                     declaration and exchange of communications with A. Doran regarding strategy and proposed edits to
                                                                                     the supplemental declaration (1.50)
Charney, Brendan      9/20/2018            $435.00            0.20            $87.00 Factual research to prepare briefing concerning Motion to Compel Discovery
Chung, Jennifer       9/20/2018            $375.00            0.10            $37.50 Coordinate client review of documents and recordings for production
Chung, Jennifer       9/20/2018            $375.00            0.10            $37.50 Review correspondence regarding case activity
Kumar, Ambika         9/20/2018            $545.00            4.30         $2,343.50 Complete draft of and revise portion of letter brief on sources (4); revise Theu declaration (.3)




                                                                                    Page 94
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 156 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         9/21/2018         $700.00         1.70       $1,190.00 Further exchange of communications with A. Doran regarding strategy to address Mr. Rosenthal's
                                                                             positions regarding confidential source discovery disputes and to provide initial feedback regarding
                                                                             CIR's draft letter (.60); attention to status of internal review of CIR interview recordings and provide
                                                                             direction to N. Nurrenbern regarding creation of comprehensive list for CIR reporters to review and
                                                                             review for duplicates (.40); advice to Mr. Williams regarding handling of confidential source
                                                                             redaction issue (.30); attention to further issues as to the "completeness" of CIR's confidential source
                                                                             list and advice to J. Chung and L. Williams regarding same (.40)

Charney, Brendan      9/21/2018             $435.00            0.60           $261.00 Call with T. Burke to discuss strategy for discovery and submission of declarations (.5); instructions to
                                                                                      J. Chung concerning preparation of documents for production in response to Reber subpoena (.1)

Chung, Jennifer       9/21/2018             $375.00            0.90          $337.50 Review correspondence regarding case activity (.10); confer with T. Burke regarding confidential
                                                                                      source list (.30); correspondence with T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding
                                                                                      confidential source list (.50)
Chung, Jennifer       9/21/2018             $375.00            4.60         $1,725.00 Coordinate client review of documents and recordings for production (3.6) (time reduced);
                                                                                      correspondence with N. Nurrenbern and A. Doran regarding document review and production (and
                                                                                      confer with N. Nurrenbern) (1.0)
Kumar, Ambika         9/21/2018             $545.00            3.10         $1,689.50 Revise letter-brief on sources (2.0); calls with T. Burke regarding same (.5); revise Nurrenbern
                                                                                      declaration (.6)
Nurrenbern, Noel      9/21/2018             $325.00            4.30         $1,397.50 Emails with A. Doran and J. Chung regarding recordings to produce (0.5); conference call with vendor
                                                                                      regarding processing of Ms. Reber’s data (0.4); email Ms. Prom regarding same (0.3); send
                                                                                      instructions to Litigation Support regarding adding books to database (0.3); revise production cover
                                                                                      letter and redaction log for recordings being produced (0.7); call with J. Chung regarding further
                                                                                      documents to produce (0.4); upload additional recordings to dropbox for Ms. Walters to review
                                                                                      (1.3); review declaration (0.4)
Burke, Thomas         9/22/2018             $700.00            1.10          $770.00 Revise CIR’s draft discovery letter brief regarding confidential sources and provide follow-up
                                                                                      guidance to A. Doran regarding strategy regarding same
Burke, Thomas         9/23/2018             $700.00            0.70          $490.00 Telephone conference with Messrs. Forrest and Frankel regarding
                                                                                                                                  in opposition to plaintiffs’         discovery letter brief
                                                                                      and provide further background regarding same (.50); exchange of communications with Mr. Theu
                                                                                      regarding status of preparing additional CIR fact witness declarations (.20)

Burke, Thomas         9/24/2018             $700.00            1.20           $840.00 Further individual conferences with Mr. Smith and Mr. Williams regarding questions concerning the
                                                                                      CIR’s confidential source list and double-checking names for same (.90); respond to questions
                                                                                      regarding CIR’s production to plaintiffs (.30)
Chung, Jennifer       9/24/2018             $375.00            1.10           $412.50 Correspondence with Ms. Walters, Mr. Williams, Mr. Smith, and N. Nurrenbern regarding review and
                                                                                      production of recordings (.50); correspondence with T. Burke, A. Doran, and N. Nurrenbern regarding
                                                                                      document review and production (.50); correspondence with A. Doran regarding research in support
                                                                                      of discovery letter (.10)




                                                                                     Page 95
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 157 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika         9/24/2018         $545.00         1.40        $763.00 Emails with opposing counsel regarding questions about discovery and hearing with court (.5);
                                                                             review Ms. Baranetsky's edits to letter (.3); revise letter brief        (.6)
Nurrenbern, Noel      9/24/2018         $325.00         3.80       $1,235.00 Emails regarding correcting Bates images on productions (0.3); emails regarding documents to
                                                                             produce (0.4); prepare letter and revised production to Mr. Rosenthal (0.6); search Reber production
                                                                             for references to NBC and email A. Doran regarding same (0.5); draft redaction log for Britta
                                                                             recordings (0.3); prepare chart listing who was interviewed in recordings produced (0.5); prepare
                                                                             Britta recordings on CDs to produce (1.2)
Charney, Brendan      9/25/2018         $435.00         0.20          $87.00 Call with Mr. Smith and Mr. Williams regarding Poul Gade documents (.1); follow up correspondence
                                                                             regarding same (.1)
Chung, Jennifer       9/25/2018         $375.00         3.20       $1,200.00 Coordinate client review of documents and recordings for production (2.2); correspondence with A.
                                                                             Doran and N. Nurrenbern regarding document review and production (.60); identify Google
                                                                             attachments for Ms. Reber's documents (.40)
Kumar, Ambika         9/25/2018         $545.00         0.30        $163.50 Emails with N. Nurrenbern regarding opposing counsel's requests for list of individuals on recordings
                                                                             and Reber production
Nurrenbern, Noel      9/25/2018         $325.00         7.20       $2,340.00 Review notes regarding Google drive documents previously collected (0.6); send instructions to
                                                                             Litigation Support regarding new search terms to run on Google drive documents (0.4); run searches
                                                                             on Reber documents per A. Doran’s request (0.9); telephone call with Ms. Feldman regarding
                                                                             document collection (0.3); send gmail collection instructions to Ms. Feldman (0.3); send list of
                                                                             recordings to Mr. Smith and Ms. Walters to review (0.4); prepare letter and production to Mr.
                                                                             Rosenthal (0.8); prepare additional Britta recordings for production (1.6); review transcripts and
                                                                             recordings produced to edit list of attendees requested by opposing counsel (1.9)

Charney, Brendan      9/26/2018            $435.00            0.20            $87.00 Factual research concerning intimidating visits by Plaintiff's counsel to witnesses
Chung, Jennifer       9/26/2018            $375.00            1.30          $487.50 Coordinate client review of documents and recordings for production
Kumar, Ambika         9/26/2018            $545.00            0.20          $109.00 Emails with N. Nurrenbern regarding results from search terms proposed by opposing counsel and
                                                                                     consider strategy on same
Nurrenbern, Noel      9/26/2018            $325.00            4.50         $1,462.50 Review search term reports on Reber’s laptop and google drive collection, and email A. Doran
                                                                                     regarding same (1.1); emails to vendor regarding processing of data (0.4); email Mr. Smith and Ms.
                                                                                     Walters regarding list of persons interviewed in recordings (0.3); revise list of persons in recordings
                                                                                     to add Britta recordings (0.7); finalize redaction log for Britta recordings (0.4); email J. Tolles
                                                                                     regarding searching and "noise" words in Relativity (0.3); email A. Doran regarding searches for
                                                                                                    (0.4); finalize production and send to Mr. Rosenthal (0.9)
Burke, Thomas         9/27/2018            $700.00            0.70          $490.00 Respond to discovery issues and provide guidance regarding same (.40); telephone conference with
                                                                                     Messrs. Forrest and Frankel regarding strategy regarding discovery issues (.30) (partially billed)

Chung, Jennifer       9/27/2018            $375.00            0.40           $150.00   Coordinate client review of documents and recordings for production
Nurrenbern, Noel      9/27/2018            $325.00            0.50           $162.50   Review emails regarding recordings and prepare list of next recordings to produce
Chung, Jennifer       9/28/2018            $375.00            1.20           $450.00   Coordinate client review of documents and recordings for production
Kumar, Ambika         9/28/2018            $545.00            0.40           $218.00   Emails regarding search term results and next steps, as well as confidential source recordings
Nurrenbern, Noel      9/28/2018            $325.00            0.50           $162.50   Review and respond to emails regarding search terms and recordings to produce



                                                                                    Page 96
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 158 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         9/30/2018         $700.00         1.00        $700.00 Review and respond to a series of discovery strategy questions regarding redactions and related
                                                                            issues
Charney, Brendan      10/1/2018         $435.00         0.40        $174.00 Review message from Mr. Ngwira in connection with transcripts of interviews and prior
                                                                            correspondence in order to evaluate defense to claims concerning

Chung, Jennifer       10/1/2018            $375.00            0.90         $337.50 Correspondence with Mr. Smith, Ms. Walters, Mr. Williams, T. Burke, A. Doran, and N. Nurrenbern
                                                                                    regarding document review and production
Kumar, Ambika         10/1/2018            $545.00            0.70         $381.50 Call with N. Nurrenbern to discuss status of document collection (.4); emails with T. Burke regarding
                                                                                    same (.3)
Nurrenbern, Noel      10/1/2018            $325.00            5.20        $1,690.00 Research google drive documents requested by opposing counsel and sent by A. Walters (1.6);
                                                                                    emails with J. Chung regarding same (0.4); confer with A. Doran regarding document collection and
                                                                                    search terms (0.3); draft memo summarizing document collection efforts for A. Doran (1.0); emails
                                                                                    with vendor regarding search terms to run (0.4); organize recordings to produce (1.1); revise chart of
                                                                                    who is interviewed in recordings to produce (0.4)
Burke, Thomas         10/2/2018            $700.00            1.60        $1,120.00 Review and respond to various discovery related questions and strategy calls and provide guidance
                                                                                    regarding same (.70); assist A. Doran to prepare for discovery hearing before Judge Corley and
                                                                                    related strategy preparations (.40); initial review of revised CIR letter regarding plaintiffs’ request for
                                                                                    access to CIR’s confidential and other sources (.50)
Charney, Brendan      10/2/2018            $435.00            0.10           $43.50 Factual research to prepare discovery briefing
Chung, Jennifer       10/2/2018            $375.00            3.80        $1,425.00 Coordinate client review of documents and recordings for production (3.00); correspondence with A.
                                                                                    Doran, T. Burke, and N. Nurrenbern regarding document review and production (0.70);
                                                                                    correspondence with B. Charney regarding confidential sources (0.10)
Kumar, Ambika         10/2/2018            $545.00            4.10        $2,234.50 Revise letter brief to reflect comments of co-counsel
Nurrenbern, Noel      10/2/2018            $325.00            3.50        $1,137.50 Review search terms report and email A. Doran regarding same (0.4); respond to questions from A.
                                                                                    Doran regarding document collection (0.5); prepare audio recordings for production (1.4); listen to
                                                                                    recordings and update interview log (0.9); update production log (0.3)
Burke, Thomas         10/3/2018            $700.00            1.80        $1,260.00 Further review and edit CIR’s letter brief in response to Plaintiffs’ demand that CIR disclose all its
                                                                                    sources including confidential sources and follow-up advice to A. Doran regarding further
                                                                                    refinements to same (.80); participate in telephone conference with Judge Corley with A. Doran and
                                                                                    Mr. Sam Rosenthal (.50); follow-up telephone conference with Mr. Forrest and A. Doran regarding
                                                                                    discovery briefing set by the court and submitting supplemental Jackson and Harrison declarations in
                                                                                    camera to the court (.20); update Ms. Scharfenberg, Ms. Baranetsky and Mr. Bronstein regarding
                                                                                    November court hearing and contemplated in camera submission of supplemental Harrison and
                                                                                    Jackson declarations and follow-up exchange of communications regarding same (.30)

Charney, Brendan      10/3/2018            $435.00            0.20           $87.00 Factual research to prepare discovery briefing (.1); call with A. Doran to discuss disclosure of Mr.
                                                                                    Goteka's contact information in response to request from opposing counsel (.1)
Chung, Jennifer       10/3/2018            $375.00            1.60          $600.00 Coordinate client review and production of recordings (1.10); correspondence with B. Charney and
                                                                                    A. Doran regarding publications (0.50)
Chung, Jennifer       10/3/2018            $375.00            0.00            $0.00 Review correspondence regarding court case activity (no charge)



                                                                                   Page 97
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 159 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika         10/3/2018         $545.00         2.70       $1,471.50 Prepare for and participate in telephonic phone conference regarding discovery issues (1); revise
                                                                             letter on sources (1.7)
Nurrenbern, Noel      10/3/2018         $325.00         2.10        $682.50 Review procedures for archiving a Relativity database (0.3); finalize recordings to produce (0.5); draft
                                                                             letter to Mr. Rosenthal enclosing production (0.2); email Ms. Feldman regarding document collection
                                                                             (0.3); organize additional recordings to produce (0.8)
Burke, Thomas         10/4/2018         $700.00         1.50       $1,050.00 Further review co-counsel revisions and provide advice to A. Doran regarding final wording of draft
                                                                             letter response for confidential/sources discovery dispute (.80); exchange of communications with
                                                                             Ms. Baranetsky regarding same (.20); review and respond to outstanding discovery questions and
                                                                             production logistics (.50) (partially billed)
Charney, Brendan      10/4/2018         $435.00         0.30        $130.50 Call with J. Chung concerning

Chung, Jennifer       10/4/2018             $375.00            0.00             $0.00 Review correspondence regarding court case activity (no charge)
Chung, Jennifer       10/4/2018             $375.00            3.80         $1,425.00 Coordinate client review and production of recordings (3.70); correspondence with N. Nurrenbern
                                                                                      and A. Doran regarding document review and production status (0.10)
Kumar, Ambika         10/4/2018             $545.00            1.80          $981.00 Revise letter on sources and emails and calls regarding providing declarations (1.8)
Nurrenbern, Noel      10/4/2018             $325.00            5.00         $1,625.00 Telephone call with Covington firm regarding database (0.3); revise disclosure statement of who is in
                                                                                      recordings (0.5); emails with Mr. Smith with questions regarding same (0.3); research Reber’s pgp
                                                                                      key (0.4); telephone call with Mr. Esposito regarding same (0.1); research DAPP worker’s labor
                                                                                      complaint (0.4); finalize recordings to produce (0.6); email A. Doran regarding searches done
                                                                                      regarding decision to focus on Planet Aid (0.3); confer with J. Chung regarding recordings to produce
                                                                                      (0.2); research documents to review for production regarding hiring of Kandani (1.9)

Burke, Thomas         10/5/2018             $700.00            1.00          $700.00 Analysis of CIR's arguments in response to plaintiffs' "scope" discovery dispute letter and advice to A.
                                                                                      Doran regarding same (.80); exchange of communications with Mr. Theu regarding status of drafts of
                                                                                      additional fact witness declarations (.20)
Charney, Brendan      10/5/2018             $435.00            0.70          $304.50 Review discovery briefing to prepare for call with Mr. Rosenthal (.4); call with A. Doran to discuss
                                                                                      strategy for discovery briefing (.3)
Chung, Jennifer       10/5/2018             $375.00            0.30          $112.50 Coordinate client review and production of recordings (0.30)
Kumar, Ambika         10/5/2018             $545.00            1.80          $981.00 Draft discovery letter on timing
Nurrenbern, Noel      10/5/2018             $325.00            4.30         $1,397.50 Research and tag documents regarding hiring of journalist in Malawi in response to request 7 (1.3);
                                                                                      research and tag documents regarding retraction demand (2.2); finalize letter to Mr. Rosenthal
                                                                                      enclosing production (0.2); finalize Recordings list to produce (0.3); organize additional recordings to
                                                                                      produce (0.3)
Chung, Jennifer       10/7/2018             $375.00            0.30          $112.50 Locate documents from Susanne Reber production related to discovery dispute
Burke, Thomas         10/8/2018             $700.00            2.80         $1,960.00 Review and respond to series of emails regarding CIR’s discovery process including exchange of
                                                                                      correspondence with Mr. Robert Rosenthal and BBC contacts (.80); further assist A. Doran regarding
                                                                                      CIR’s response to discovery letter brief regarding "scope" (.70); review and revise supplemental
                                                                                      declarations of Christopher Banda, Andrew Chimbalanga and Yona Banda in support of CIR’s anti-
                                                                                      SLAPP motion and review previous CIR information regarding same (1.30)




                                                                                     Page 98
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 160 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      10/8/2018         $435.00         0.40        $174.00 Call with A. Doran and opposing counsel Mr. Rosenthal to discuss discovery and follow up call with A.
                                                                             Doran (.3); draft notes of call with opposing counsel for file (.1)
Chung, Jennifer       10/8/2018         $375.00         0.40        $150.00 Correspondence with Mr. Smith, A. Doran, T. Burke, A. Lewis, and N. Nurrenbern regarding Mr.
                                                                             Smith's drop box account
Chung, Jennifer       10/8/2018         $375.00         0.80        $300.00 Coordinate client review and production of recordings (0.60); correspondence with A. Doran
                                                                             regarding confidentiality of BBC emails and other document production questions related to
                                                                             discovery dispute (0.20)
Kumar, Ambika         10/8/2018         $545.00         7.60       $4,142.00 Complete draft of letter-brief on narrowing of discovery to first two reports
Nurrenbern, Noel      10/8/2018         $325.00         2.10        $682.50 Email Ms. Feldman regarding documents to collect (0.2); finalize redaction log for Samson recording
                                                                             (0.3); revise list of persons interviewed in recordings being produced (0.5); prepare letter enclosing
                                                                             production and send to Mr. Rosenthal (0.5); research email requested by A. Doran (0.3); send
                                                                             instructions to Practice Support to add users to database (0.3)
Burke, Thomas         10/9/2018         $700.00         2.20       $1,540.00 Review and revise multiple versions of letter brief regarding "scope" of discovery and provide
                                                                             guidance to A. Doran regarding strategy regarding same (1.90); review and respond to
                                                                             discovery/document review issues (.30)
Charney, Brendan      10/9/2018         $435.00         0.00           $0.00 Call with T. Burke to discuss strategy for submission of supplemental declarations (no charge)
Chung, Jennifer       10/9/2018         $375.00         2.70       $1,012.50 Coordinate client review and production of recordings and documents (2.50); correspondence with
                                                                             A. Doran regarding discovery dispute (0.20)
Kumar, Ambika         10/9/2018         $545.00         0.20        $109.00 Complete draft of letter-brief on narrowing of discovery to first two reports
Kumar, Ambika         10/9/2018         $545.00         4.20       $2,289.00 Research and revise letter on timing
Nurrenbern, Noel      10/9/2018         $325.00         4.80       $1,560.00 Send instructions to Practice Support regarding adding users to database (0.3); begin researching
                                                                             documents created in preparation for trip in response to request number 3 (3.3); confer with J.
                                                                             Chung regarding review of photos to produce (0.3); email J. Chung regarding Mvula recordings (0.2);
                                                                             confer with Mr. Smith regarding review of photographs (0.3); communications regarding documents
                                                                             to tag and review (0.4)
Burke, Thomas        10/10/2018         $700.00         1.60       $1,120.00 Review and provide feedback on a series of suggested revisions to the "scoping" discovery letter by
                                                                             the Covington firm and provide further feedback to A. Doran regarding further revisions to same
                                                                             (time reduced)
Chung, Jennifer      10/10/2018         $375.00         1.70        $637.50 Coordinate client review and production of recordings (0.90); confer with E. Forrest, S. Sharoni, N.
                                                                             Nurrenbern regarding discovery tools (0.20); correspondence with A. Doran and N. Nurrenbern
                                                                             regarding Donnex Maquemba recordings and other production questions (0.60)
Kumar, Ambika        10/10/2018         $545.00         6.20       $3,379.00 Research and revise letter on timing, oversee cite-check, and calls with Covington team regarding
                                                                             same
Nurrenbern, Noel     10/10/2018         $325.00         4.00       $1,300.00 Review correspondence regarding recordings to produce and organize next set of recordings for
                                                                             production (2.3); prepare for and attend conference call with S. Sharona, E. Forrest and B. Seuss
                                                                             regarding database (0.9); revise interview list to send to opposing counsel (0.5); email J. Chung
                                                                             regarding recordings to produce (0.3)
Charney, Brendan     10/11/2018         $435.00         0.40        $174.00 Attention to issue with                        in transcript of interview with Kate Snipes
Chung, Jennifer      10/11/2018         $375.00         3.00       $1,125.00 Coordinate client review and production of recordings and documents (1.00); correspondence with
                                                                             A. Doran and N. Nurrenbern regarding Donnex Maquemba recordings (2.00)



                                                                                    Page 99
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 161 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika        10/11/2018         $545.00         0.40        $218.00 Emails regarding disclosure of insurance policy (.2); emails regarding additional recordings (.2)
Nurrenbern, Noel     10/11/2018         $325.00         4.00       $1,300.00 Research Donnex recordings for J. Chung to review (0.7); revise Recordings list to produce (0.3);
                                                                             prepare recordings of Chalamanda,                 , Banda, and Klusaritz for production (1.2); email A.
                                                                             Walters regarding recording to redact (0.2); review materials received from Mr. Smith for recordings
                                                                             not on list (1.6)
Burke, Thomas        10/12/2018         $700.00         1.90       $1,330.00 Exchange of communications with Mr. Ngwira regarding request for assistance from Mr. Goteka
                                                                             (.30); initial review and analysis of plaintiffs’ draft discovery letter regarding attorney-client privilege
                                                                             waiver issue (.30); further review and prepare materials for Messrs. Smith and Williams to review
                                                                             regarding proposed declarations by Messrs. Banda (Yona & Christopher) and Chimbalanga in support
                                                                             of CIR’s anti-SLAPP motion (1.30)
Chung, Jennifer      10/12/2018         $375.00         0.90        $337.50 Coordinate client review and production of recordings and documents (0.60); correspondence with
                                                                             A. Doran and N. Nurrenbern regarding discovery and production questions (0.30)
Kumar, Ambika        10/12/2018         $545.00         1.30        $708.50 Review and provide thoughts on attorney-client privilege letter (.7); review as-filed timing letter and
                                                                             consider possible reply (.6)
Nurrenbern, Noel     10/12/2018         $325.00         3.70       $1,202.50 Listen to new recordings and summarize for J. Chung (0.8); review and tag photos reviewed by M.
                                                                             Smith as responsive for production (0.7); upload new recordings to dropbox for client review (0.4);
                                                                             finalize production and cover letter to Mr. Rosenthal (0.6); continue researching and reviewing
                                                                             documents regarding trips in response to request for production (1.2)
Charney, Brendan     10/14/2018         $435.00         0.50        $217.50 Review supplemental declarations provided by opposing counsel
Burke, Thomas        10/15/2018         $700.00         0.70        $490.00 Analysis of revised approaches and strategy regarding handling of supplemental declarations
                                                                             including and next steps with Mr. Sam Rosenthal ) (time reduced)
Charney, Brendan     10/15/2018         $435.00         0.70        $304.50 Review correspondence with opposing counsel concerning filing of supplemental declarations and
                                                                             internal discussions regarding same and calls with A. Doran and T. Burke concerning strategy (.4);
                                                                             attention to review and collection of documents from Mr. Chagara (.3)
Chung, Jennifer      10/15/2018         $375.00         1.70        $637.50 Coordinate client review and production of recordings and documents, including correspondence
                                                                             with N. Nurrenbern, et al regarding Relativity database
Chung, Jennifer      10/15/2018         $375.00         0.00           $0.00 Review case correspondence, including witness information and transition meeting (no charge)
Kumar, Ambika        10/15/2018         $545.00         1.00        $545.00 Emails with Mr. Williams and others regarding confidentiality of                     exhibits (.2); consider
                                                                             strategy on declarations regarding opposing counsel's behavior (.8)
Nurrenbern, Noel     10/15/2018         $325.00         5.80       $1,885.00 Review correspondence regarding further recordings to produce and revise list (0.6); research
                                                                             photos                                 (0.8); organize photos to be reviewed and email Mr. Smith
                                                                             regarding same (0.7); tag photos to be produced (0.5); continue researching and tagging documents
                                                                             regarding trips to DC and Denmark (3.2)
Burke, Thomas        10/16/2018         $700.00         0.50        $350.00 Initial review of opposition declarations provided by Mr. Sam Rosenthal (regarding confidential
                                                                             source discovery dispute) and provide direction to A. Doran to initiate vetting of same (.30);
                                                                             exchange of communications with Mr. Theu regarding same (.20)
Charney, Brendan     10/16/2018         $435.00         0.00           $0.00 Review declarations provided by Planet Aid concerning interviews of witnesses in Malawi (no charge)




                                                                                      Page 100
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 162 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      10/16/2018         $375.00         1.70        $637.50 Coordinate client review and production of recordings and documents (1.10); review RFPs to
                                                                             determine scope of discovery obligation as to photos, and correspondence with Mr. Smith and Ms.
                                                                             Walters regarding additional photos (0.60)
Kumar, Ambika        10/16/2018         $545.00         0.40        $218.00 Review declarations from opposing counsel
Burke, Thomas        10/17/2018         $700.00         4.00       $2,800.00 Series of communications with Mr. Theu regarding his insights for the two declarations offered by
                                                                             Mr. Sam Rosenthal regarding discovery dispute number 2 (.30); further analysis (and comparison) of
                                                                             facts raised by the declarations offered by Mr. Sam Rosenthal and CIR’s previously-filed declarations
                                                                             and further factual investigation into issues raised by same including telephone conference with Mr.
                                                                             Williams regarding directions on verifying specific facts alleged in those declarations (2.6 ) (time
                                                                             reduced); organize and lead telephone conference with A. Doran and Messrs. Forrest and Frankel
                                                                             regarding strategy regarding submitting supplemental declarations (.60); initial review and analysis
                                                                             of issues raised by new declarations from Mr. Rosenthal, Mr. Musanzikwa, Ms. Smith, and Mr.
                                                                             Mtimbuka belatedly emailed by Mr. Rosenthal bearing on discovery dispute No. 2 (.70)

Charney, Brendan     10/17/2018            $435.00             0.10           $43.50 Correspond with B. Theu concerning collection of documents from African correspondents and
                                                                                     representation of African sources (.1); review additional declarations provided by S. Rosenthal and
                                                                                     prepare email summary (1.0) (no charge)
Chung, Jennifer      10/17/2018            $375.00             2.40          $900.00 Coordinate client review and production of recordings and documents (1.00); correspondence with
                                                                                     T. Burke, A. Doran, B. Charney, and N. Nurrenbern regarding production questions (0.90); review
                                                                                     correspondence regarding plaintiffs' discovery letter and declarations (0.50)
Kumar, Ambika        10/17/2018            $545.00             1.50          $817.50 Review new declarations provided by plaintiffs (1); emails regarding document collection (.2);
                                                                                     consider strategy in view of new declarations and email to opposing counsel regarding same (.3)

Nurrenbern, Noel     10/17/2018            $325.00             6.20        $2,015.00 Review emails from Ms. Feldman regarding documents collected (0.4); send instructions to Practice
                                                                                     Support regarding processing of new documents (0.3); correspondence regarding same (0.3); review
                                                                                     correspondence regarding redacted recordings and organize recordings to produce (1.5); update
                                                                                     index of recordings to produce (0.6); revise privilege and redaction log of recordings (0.3); confer
                                                                                     with M. Smith regarding photos taken in Maryland and at CGI conference (0.3); review protective
                                                                                     order and recent discovery orders (0.6); research documents regarding trip to Denmark and Africa
                                                                                     and tag for review (1.9)
Burke, Thomas        10/18/2018            $700.00             3.40        $2,380.00 Further analysis of new facts presented by Malawi declarations provided by Mr. Rosenthal and
                                                                                                           including supplemental declarations from Mr. Ngwira, Ms. Walters and Mr.
                                                                                     Smith                                              to provide to Judge Corley (1.6); guidance to A.
                                                                                     Doran regarding final filing strategy regarding discovery dispute letter no. 2 (confidential sources)
                                                                                     and final review of same (1.30); initial review of plaintiffs’ "scoping" draft letter dispute (.50)

Charney, Brendan     10/18/2018            $435.00             2.00          $870.00 Call with CIR, DWT, and Covington and Burling to discuss strategy for response for declarations (1.8);
                                                                                     review communications concerning Jackson declaration (.1); call with A. Doran to discuss strategy for
                                                                                     responsive declarations (.1)




                                                                                   Page 101
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 163 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      10/18/2018         $375.00         2.10        $787.50 Coordinate client review and production of recordings (0.50); correspondence with A. Doran, T.
                                                                             Burke, and N. Nurrenbern regarding discovery and production questions related to discovery dispute
                                                                             (1.10); correspondence with A. Doran and N. Nurrenbern regarding scope of CIR's discovery
                                                                             obligation (0.50)
Chung, Jennifer      10/18/2018         $375.00         0.10          $37.50 Confer with A. Doran regarding draft declaration for Ms. Walters to address allegations in discovery
                                                                             dispute
Kumar, Ambika        10/18/2018         $545.00         2.90       $1,580.50 Meeting with clients and team regarding latest batch of declarations and proposed response (1.8);
                                                                             consider strategy on same (1.1)
Nurrenbern, Noel     10/18/2018         $325.00         4.80       $1,560.00 Prepare recordings for production (0.8); revise recordings list to produce (0.3); revise privilege and
                                                                             redaction log (0.2); research notes regarding                    for A. Doran to respond to discovery
                                                                             letter (0.4); prepare letter to Mr. Rosenthal enclosing production (0.3); continue researching
                                                                             documents regarding trip to Denmark and Africa and tag for review (2.8)
Nurrenbern, Noel     10/18/2018         $325.00         0.60        $195.00 Send transcripts of Jackson recordings to attorneys for review
Burke, Thomas        10/19/2018         $700.00         2.90       $2,030.00 Review CIR’s draft discovery letter brief regarding A/C privilege and series of revisions and suggest
                                                                             edits to same (1.50); further review and analysis of new factual claims raised by plaintiffs’ new
                                                                             declarations and CIR’s potential response to same (1.40)
Charney, Brendan     10/19/2018         $435.00         0.20          $87.00 Attention to document collection issues concerning Kandani
Chung, Jennifer      10/19/2018         $375.00         0.40        $150.00 Review joint discovery letter for possible edits by plaintiffs, and review other correspondence
                                                                             regarding case activity
Chung, Jennifer      10/19/2018         $375.00         2.40        $900.00 Coordinate client review and production of recordings and documents (2.20); correspondence with
                                                                             A. Doran and N. Nurrenbern regarding scope of CIR's discovery obligations (0.20)
Kumar, Ambika        10/19/2018         $545.00         4.20       $2,289.00 Extensive revisions to letter on attorney-client privilege, including research to support same
Nurrenbern, Noel     10/19/2018         $325.00         2.90        $942.50 Confer with vendor regarding documents for processing (0.3); confer with J. Chung and A. Doran
                                                                             regarding privilege and redaction log (0.3); revise same (0.3); review and index videos that may be
                                                                             responsive to document requests (2.0)
Charney, Brendan     10/21/2018         $435.00         2.10        $913.50 Draft Supplemental Declaration of Kandani Ngwira, including review prior declaration by Mr. Ngwira
                                                                             and notes of calls with          (1.4); draft Supplemental Declaration of Matt Smith, including review
                                                                             transcripts of J. Mtimbuka and newly submitted declarations (.7)
Burke, Thomas        10/22/2018         $700.00         1.10        $770.00 Exchange of communications with Mr. Ngwira regarding statements made by                       and
                                                                             coordinate factual investigation regarding same including potential meeting with Mr. Theu in Malawi
                                                                             and update clients and co-counsel regarding same (.70); review new information from Mr. Smith and
                                                                             Ms. Walters regarding additional recordings made during investigation (and issues raised by same)
                                                                             and update Ms. Baranetsky and co-counsel regarding same (.40)
Charney, Brendan     10/22/2018         $435.00         1.80        $783.00 Prepare supplemental declaration of Matt Smith (1.5); revise supplemental declarations of Matt
                                                                             Smith and K. Ngwira for persuasiveness and consistency (.3)
Chung, Jennifer      10/22/2018         $375.00         0.20          $75.00 Coordinate client review of recordings and documents
Chung, Jennifer      10/22/2018         $375.00         2.40        $900.00 Review relevant recording and draft declaration for Ms. Walters regarding Jacaranda allegations for
                                                                             discovery dispute
Chung, Jennifer      10/22/2018         $375.00         0.10          $37.50 Review correspondence regarding case activity




                                                                                    Page 102
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 164 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika        10/22/2018         $545.00         0.50        $272.50 Review letter on attorney-client privilege (.2); emails regarding status of document search (.1);
                                                                             emails with Kris Alonge regarding recording (.2)
Nurrenbern, Noel     10/22/2018         $325.00         3.40       $1,105.00 Prepare letter and enclosures to Ms. Alonge (0.5); review and tag photos from Maryland trip for
                                                                             production (1.8); organize videos for client to review (0.8); send instructions to Practice Support
                                                                             regarding adding new photos from Mr. Smith (0.3)
Burke, Thomas        10/23/2018         $700.00         3.00       $2,100.00 Review previous CIR recordings and materials providing context to the recordings challenged by Mr.
                                                                             Rosenthal in his third and fourth discovery letter (1.40); provide guidance and strategy to A. Doran
                                                                             regarding CIR’s response to discovery letter number four (.30); exchange of communications with
                                                                             Mr. Theu and follow-up telephone conference (through WhatsApp) regarding arrangements to
                                                                             interview             regarding                            and related guidance (.40); review and revise
                                                                             draft supplemental declarations for Mr. Smith, Ms. Walters and Mr. Ngwira to respond to plaintiffs’
                                                                             new declarations submitted in support of discovery letter no. 3 (.40); review comments/issues raised
                                                                             by Mr. Smith regarding draft declarations supporting CIR from Messrs Banda and Chimbalanga (.50)

Charney, Brendan     10/23/2018             $435.00            0.70          $304.50 Factual research concerning allegations by opposing counsel concerning                        bank
                                                                                      records and summarize same for T. Burke and A. Doran
Chung, Jennifer      10/23/2018             $375.00            0.00             $0.00 Correspondence with A. Doran regarding discovery and production questions (no charge)
Kumar, Ambika        10/23/2018             $545.00            2.30         $1,253.50 Research and draft letter on scope
Nurrenbern, Noel     10/23/2018             $325.00            1.00          $325.00 Respond to emails from A. Doran regarding search terms and documents collected (0.6); emails with
                                                                                      Mr. Anderson regarding search term reports (0.4)
Nurrenbern, Noel     10/23/2018             $325.00            1.20          $390.00 Draft email of discovery tasks outstanding
Burke, Thomas        10/24/2018             $700.00            1.20          $840.00 Exchange of communications with Mr. Theu regarding scheduled meeting in Malawi with
                                                                                      (.20); analysis of issues raised by Mr. Sam Rosenthal’s proposal to narrow the allegations in the FAC
                                                                                      and provide initial guidance to A. Doran regarding same (.30); provide further guidance to A. Doran
                                                                                      regarding handling of plaintiffs’ miscellaneous issues in discovery dispute letter no. 4 (.30); update
                                                                                      Mr. Forrest regarding proposed declarations (of witnessed recently interviewed by Mr. Rosenthal) to
                                                                                      supplement CIR’s anti-SLAPP motion for his feedback (.40)

Chung, Jennifer      10/24/2018             $375.00            1.30          $487.50 Coordinate client review and production of recordings and documents (0.60); correspondence with
                                                                                      A. Doran and N. Nurrenbern regarding discovery and production questions (0.70)
Kumar, Ambika        10/24/2018             $545.00            3.70         $2,016.50 Research and draft letter on scope of discovery
Nurrenbern, Noel     10/24/2018             $325.00            3.10         $1,007.50 Respond to questions from A. Doran regarding recordings and redactions (1.2); review production
                                                                                      documents to confirm types of personal redactions made (0.6); emails with J. Chung regarding
                                                                                      recordings for review (0.4); revise status of recordings log (0.4); email A. Walters regarding recording
                                                                                      to redact (0.2); confer with Practice Support regarding producing photographs (0.3)




                                                                                    Page 103
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 165 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        10/25/2018         $700.00         1.20        $840.00 Further exchange of communications with Mr. Theu regarding re-interview of witness
                                                                            (.30); review new information provided by Mr. Smith and Ms. Walters regarding their previous
                                                                            recordings/interviews in Malawi to potentially use in response to Mr. Rosenthal’s false claims (.60)
                                                                            further work with A. Doran regarding CIR’s response to discovery letter no. 4 (.30)

Charney, Brendan     10/25/2018            $435.00            0.30          $130.50 Attention to review of transcripts for production (.1), progress of collection of documents from
                                                                                     African correspondents (.1), call with T. Burke concerning strategy (.1)
Chung, Jennifer      10/25/2018            $375.00            0.00             $0.00 Review correspondence regarding discovery and production (no charge)
Kumar, Ambika        10/25/2018            $545.00            9.90         $5,395.50 Extensive research and drafting of discovery letter on scope
Nurrenbern, Noel     10/25/2018            $325.00            2.50          $812.50 Emails and calls with A. Doran regarding search term reports (0.6); emails and call with Ms. Anderson
                                                                                     regarding same (0.5); review and tag pictures received from M. Smith for attorney review (0.8);
                                                                                     prepare redacted recording for production and revise redaction log (0.6)
Burke, Thomas        10/26/2018            $700.00            3.80         $2,660.00 Early morning telephone conference with Mr. Theu (in Malawi) regarding efforts to reach witness
                                                                                                 and related follow-up (.40); review revised discovery letter number 4 from Mr. Rosenthal
                                                                                     and review and revise CIR’s portion of same and follow-up series of communications with A. Doran
                                                                                     regarding issues and strategy regarding same (2.70); review recent correspondence and respond to
                                                                                     outstanding discovery issues (re interviews challenged by Mr. Rosenthal) raised by Mr. Smith and
                                                                                     Ms. Walters (.70)
Chung, Jennifer      10/26/2018            $375.00            0.10            $37.50 Correspondence with A. Doran, T. Burke, N. Nurrenbern, E. Forrest, and S. Sharoni regarding
                                                                                     production of photographs
Kumar, Ambika        10/26/2018            $545.00            0.60          $327.00 Continue to research and draft letter on scope
Kumar, Ambika        10/26/2018            $545.00            6.40         $3,488.00 Research and revise letter on scope, and confer with T. Burke regarding same (4); review Reber letter
                                                                                     and prepare email for opposing counsel on same (.8); emails with opposing counsel regarding same
                                                                                     (.5); prepare memo summarizing status of discovery (1.1)
Nurrenbern, Noel     10/26/2018            $325.00            2.60          $845.00 Emails with A. Doran regarding search terms (0.4); emails with Ms. Anderson regarding new search
                                                                                     term to run on Reber materials (0.3); prepare production and cover letter to Mr. Rosenthal (0.7);
                                                                                     finalize redaction log (0.3); revise recordings index (0.4); research Smith and Walters declarations
                                                                                     and send to client (0.5)
Burke, Thomas        10/29/2018            $700.00            2.70         $1,890.00 Series of communications with Mr. Theu regarding attempts to interview               in Malawi and
                                                                                     related issues and update clients regarding same (.60); review recent correspondence from Mr. Sam
                                                                                     Rosenthal and factual research to support CIR’s response to discovery letter no. 4 regarding
                                                                                     documents of Ms. Reber (bearing on                                                         including
                                                                                     telephone conferences with Mr. Smith and A. Doran regarding same (2.10)
Charney, Brendan     10/29/2018            $435.00            0.10            $43.50 Attention to correspondence from Mr. Ngwira concerning Mr. Zebiah
Chung, Jennifer      10/29/2018            $375.00            2.30          $862.50 Correspondence with A. Doran regarding discovery and production questions (0.80); review
                                                                                     production of Susanne Reber's documents to determine whether unpublished story material
                                                                                     redactions are relevant to defamation allegations (1.50)
Kumar, Ambika        10/29/2018            $545.00            1.90         $1,035.50 Emails with opposing counsel regarding alleged deficiencies in Reber letter and attention to strategy
                                                                                     on same (1.2); review cite-check results for scope letter and provide same and changes to BBC
                                                                                     references to opposing counsel (.7)



                                                                                   Page 104
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 166 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel     10/29/2018         $325.00         2.30        $747.50 Revise memo by A. Doran regarding outstanding discovery issues for Covington firm (1.5); review
                                                                             redactions from Reber production and summarize for A. Doran (0.8)
Burke, Thomas        10/30/2018         $700.00         3.70       $2,590.00 Telephone conference with Mr. Theu and follow-up correspondence regarding his interview with
                                                                                  and attention to logistics for sharing video recording of same (1.30); update clients and co-
                                                                             counsel regarding same and strategy questions (.60); draft declaration for Mr. Theu and review and
                                                                             revise proposed declarations of Ngirwa and Mr. Smith to address
                                                                             and associated communications (1.40); attention to issues raised by plaintiffs filing of the wrong
                                                                             discovery dispute letter no. 4 with the Court and correction of same (.40)

Charney, Brendan     10/30/2018            $435.00            0.40          $174.00 Prepare and revise Supplemental Declaration of Matt Smith and correspond with Mr. Smith
                                                                                     concerning same (.4)
Chung, Jennifer      10/30/2018            $375.00            3.00         $1,125.00 Correspondence with A. Doran and T. Burke regarding discovery and document production
                                                                                     questions, and review prior productions as necessary to answer questions (1.90); correspondence
                                                                                     with Ms. Baranetsky, Mr. Smith, Mr. Williams, Ms. Walters, T. Burke, A. Doran, B. Charney, S.
                                                                                     Frankel, and E. Forrest regarding                  (0.20); confer with T. Burke regarding file from B.
                                                                                     Theu (0.10); coordinate logistics of video transfer from B. Theu, including discussion with N.
                                                                                     Nurrenbern (0.80)
Kumar, Ambika        10/30/2018            $545.00            4.40         $2,398.00 Review Reber letter and instruct N. Nurrenbern and J. Chung on research for response (.7); call with
                                                                                     T. Burke regarding same as well as       video recording (.2); draft response to Reber letter (3.5)

Nurrenbern, Noel     10/30/2018            $325.00            1.60          $520.00 Prepare Knud Hargaard recordings for production (1.4); confer with J. Chung regarding video transfer
                                                                                     from Malawi (0.2)
Burke, Thomas        10/31/2018            $700.00            2.50         $1,750.00 Series of early morning communications with Mr. Theu and Mr. Ngwira regarding their draft
                                                                                     declarations and related issues (.60); review and provide assistance to A. Doran regarding revisions
                                                                                     to the Reber discovery dispute letter (1.10); review follow-up correspondence and provide guidance
                                                                                     regarding further edits to proposed supplemental declarations of Mr. Theu, Mr. Smith and Mr.
                                                                                     Ngwira and related issues (.80)
Charney, Brendan     10/31/2018            $435.00            1.10          $478.50 Review revisions to Ngwira declaration (.2); correspond with Mr. Smith concerning Supplemental
                                                                                     Smith declaration (.2); review transcript and recording to be attached to Smith Declaration (.6);
                                                                                     instructions to J. Chung concerning revision and exhibits to Ngwira declaration (.1)

Chung, Jennifer      10/31/2018            $375.00            7.80         $2,925.00 Correspondence with A. Doran and N. Nurrenbern regarding discovery questions related to
                                                                                     production of documents from Susanne Reber and Deb George, including analysis of relevant
                                                                                     documents (2.30); coordinate file transfer and transcription of recording from B. Theu of interview
                                                                                     with                 (1.20); confer with B. Charney regarding declaration of Mr. Ngwira (0.10);
                                                                                     correspondence with Mr. Smith, Mr. Ngwira, T. Burke, A. Doran, and B. Charney regarding exhibit for
                                                                                     Mr. Ngwira's declaration (0.30); review and analyze recording from B. Theu regarding interview of
                                                                                                     (2.50); draft amended subpoena objections for Ms. Reber (1.40)




                                                                                   Page 105
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 167 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Kumar, Ambika        10/31/2018         $545.00         5.00       $2,725.00 Complete draft of Reber letter, including researching cases on efforts to compel unpublished
                                                                             material that relates to the plaintiff (4); draft Doran declaration on same (.7); review amended Reber
                                                                             responses provided by J. Chung (.3)
Nurrenbern, Noel     10/31/2018         $325.00         0.90        $292.50 Review redacted documents from Deb George production to respond to emails from A. Doran (0.5);
                                                                             emails with B. Charney regarding recording produced (0.2); confer with J. Chung regarding
                                                                             recording (0.2)
Burke, Thomas         11/1/2018         $700.00         2.30       $1,610.00 Further exchange of communications with Mr. Theu regarding status of supplemental declarations
                                                                             and follow-up exchange with Mr. Ngwira regarding further edits to his supplemental declaration
                                                                             (1.30); review series of communications regarding CIR’s potential submissions for the upcoming
                                                                             discovery hearing before Judge Corley and provide advice to A. Doran and others regarding CIR’s
                                                                             strategy regarding same and handling of CIR’s             production of responsive documents to
                                                                             plaintiffs regarding Ms. Reber and CIR’s associated confidential source privilege issues for
                                                                             unpublished CIR article (and addressing actual malice) (1.0) (time reduced)

Charney, Brendan      11/1/2018            $435.00             3.10         $1,348.50 Review Mr. Ngwira's changes to his declaration and correspondence to T. Burke regarding same (.1);
                                                                                      review transcript and recording of conversation with Mr. Goteka concerning Chiku Malabwe and
                                                                                      convey notes and strategic recommendation for declaration language to rebut Plaintiff's
                                                                                      interpretation, correspondence with A. Doran and T. Burke regarding same (.9); revise Supplemental
                                                                                      Declaration of Matt Smith, confirm facts, and identify and organize exhibits (2.1)

Chung, Jennifer       11/1/2018            $375.00             2.10          $787.50 Continue reviewing and analyzing interview of             by B. Theu (0.70); correspondence with Ms.
                                                                                     Baranetsky, T. Burke, A. Doran, B. Charney, E. Forrest, and S. Frankel regarding B. Theu's interview of
                                                                                              , and coordinate transcription of recording (1.00); correspondence with A. Doran and N.
                                                                                     Nurrenbern regarding discovery and production questions, and review related correspondence
                                                                                     (0.20); correspondence with A. Doran regarding motion for leave to amend (0.20)

Kumar, Ambika         11/1/2018            $545.00             1.80          $981.00 Revise Reber letter (1.1); emails with N. Nurrenbern regarding status of Reber collection and search
                                                                                      (.3); calls with T. Burke regarding same (.4)
Nurrenbern, Noel      11/1/2018            $325.00             1.80          $585.00 Emails regarding search terms for Reber documents (0.3); review search term report and highlight
                                                                                      terms for vendor to export hits on (1.0); email vendor regarding same (0.2); send instructions to
                                                                                      Practice Support regarding same (0.3)
Burke, Thomas         11/2/2018            $700.00             2.60         $1,820.00 Review finalized declarations of Theu and Ngwira for completeness and rough transcript of Mr.
                                                                                      Theu’s interview with             and analysis of whether to file same in support of CIR’s opposition to
                                                                                      discovery dispute letter no. 3 and advice to Ms. Baranetsky regarding same (1.3); advice to A. Doran
                                                                                      regarding strategy to respond to Mr. Rosenthal’s further demands for information regarding Ms.
                                                                                      Reber (including protection of information about CIR’s unpublished article) and issues regarding the
                                                                                      completeness of the review of Ms. Reber’s materials and related follow-up communications (.9);
                                                                                      review and suggest revisions to Mr. Smith’s supplemental declaration and advice to B. Charney
                                                                                      regarding same (.4)




                                                                                    Page 106
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 168 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Charney, Brendan      11/2/2018         $435.00         2.80       $1,218.00 Revise Supplemental Declaration of Matt Smith, including incorporate edits from team and further
                                                                             revisions from Mr. Smith (1.6); call and correspond with Mr. Smith regarding same (.3); finalize
                                                                             supplemental declaration of Mr. Smith for service on Opposing Counsel (.1); Review response to
                                                                             Opposition by Kris Alonge (.8)
Chung, Jennifer       11/2/2018         $375.00         0.40        $150.00 Correspondence with E. Forrest, A. Doran, and N. Nurrenbern regarding discovery questions
Kumar, Ambika         11/2/2018         $545.00         3.50       $1,907.50 Calls with opposing counsel regarding Reber letter (.3); calls with Covington team regarding research
                                                                             needed and document review (.3); numerous emails with N. Nurrenbern regarding hits for search
                                                                             terms to determine reason for large volume of results (.8); revise Reber letter to reflect opposing
                                                                             counsel's new positions, including research for same (2.1)
Nurrenbern, Noel      11/2/2018         $325.00         4.40       $1,430.00 Emails with A. Doran regarding search term hits on Reber documents (.5); review Smith
                                                                             Supplemental Declaration and organize exhibits thereto (2.3); review recordings for time stamps
                                                                             referenced in Smith Declaration (.8); revise chart of search terms hits to add totals (.5); email Ms.
                                                                             Prom regarding search term reports (.3)
Kumar, Ambika         11/3/2018         $545.00         0.40        $218.00 Revise Reber letter
Chung, Jennifer       11/4/2018         $375.00         0.60        $225.00 Begin drafting motion for leave to amend discovery letter to add supplemental declarations
Kumar, Ambika         11/4/2018         $545.00         1.50        $817.50 Revise Reber letter to include cases on attorney-client privilege
Burke, Thomas         11/5/2018         $700.00         4.40       $3,080.00 Review all discovery letters and exhibits and prepare list of key areas of preparation and emphasis
                                                                             for A. Doran for the 11/9 hearing before Judge Corley and follow-up conference with A. Doran
                                                                             regarding strategy regarding same (2.6) (time reduced); review revised Reber objections to plaintiffs’
                                                                             discovery (.2); attention to Mr. Sam Rosenthal’s change of position (and related follow-up) regarding
                                                                             Reber discovery dispute and provide guidance to A. Doran regarding issues regarding same (.3);
                                                                             review and edit CIR’s motion to file supplemental declarations (M. Smith and K. Ngwira) in support of
                                                                             discovery dispute No 2 and respond to follow-up questions regarding same and recommend
                                                                             preparing evidentiary objections to same (1.3)

Burke, Thomas         11/5/2018            $700.00             0.50          $350.00 Review additional edits to discovery dispute letter regarding Ms. Reber and make final suggested
                                                                                      edits to same
Chung, Jennifer       11/5/2018            $375.00             5.20         $1,950.00 Continue drafting motion for leave (2.80); draft declaration and proposed order (0.90); research
                                                                                      cases for motion for leave to file supplemental material and pull citations (0.70); correspondence
                                                                                      with A. Doran, T. Burke, and B. Charney regarding reporters' use of                   (0.20);
                                                                                      correspondence with T. Burke and A. Doran regarding motion for leave to file supplemental
                                                                                      declarations (0.10); conference with Covington (E. Forrest, S. Sharoni, A. Barnes) and N. Nurrenbern
                                                                                      regarding Reber production (0.50)
Kumar, Ambika         11/5/2018            $545.00             4.90         $2,670.50 Revise Reber letter (.3); revise and draft motion for leave to file supplemental declarations (4); revise
                                                                                      declaration in support of same (.6)
Nurrenbern, Noel      11/5/2018            $325.00             1.10          $357.50 Conference call with E. Forrest and J. Chung regarding review of new Reber documents (.4); email
                                                                                      Reber subpoena and objections to E. Forrest (.2); emails with Practice Support regarding adding new
                                                                                      Reber documents to database (.3); confer with A. Lewis regarding exhibits to Smith Declaration to be
                                                                                      hand filed (.2)




                                                                                    Page 107
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 169 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         11/6/2018         $700.00         1.30        $910.00 Further strategize with A. Doran regarding issues to anticipate at 11/9 discovery hearing (.5); review
                                                                             draft factual allegation chart to be used at 11/9 hearing and provide feedback regarding same (.3);
                                                                             review and analysis of new issues raised by plaintiffs’ challenges to the supplemental Ngwira and
                                                                             Smith declarations in connection with discovery dispute no. 2 and CIR’s potential responses to same
                                                                             (.5)
Chung, Jennifer       11/6/2018         $375.00         3.40       $1,275.00 General correspondence, including correspondence regarding transcript of interview with
                                                                             and case activity from docketing (0.20); coordinate client review and production of recordings and
                                                                             documents (2.30); correspondence with A. Doran, T. Burke, E. Forrest, et al regarding discovery
                                                                             dispute and production of additional documents from Susanne Reber (0.90)

Kumar, Ambika         11/6/2018            $545.00             0.60          $327.00 Review multiple filings by plaintiff on discovery issues
Nurrenbern, Noel      11/6/2018            $325.00             0.60          $195.00 Emails with E. Forrest regarding search terms (.2); send instructions to Practice Support regarding
                                                                                      documents to add to database (.2); email with Ms. Anderson regarding processing I-Team
                                                                                      documents (.2)
Burke, Thomas         11/7/2018            $700.00             2.40         $1,680.00 Review and respond to series of communications regarding CIR’s strategy to respond to Plaintiffs’
                                                                                      motion in limine and other filings ahead of the 11/9 discovery hearing (.4); detailed review and
                                                                                      provide feedback regarding chart of all challenged statements to support CIR’s "scoping" discovery
                                                                                      dispute (.8); further assist A. Doran regarding strategy and talking points to make at the 11/9
                                                                                      discovery hearing before Judge Corley (1.2)
Chung, Jennifer       11/7/2018            $375.00             3.20         $1,200.00 Correspondence with A. Doran, T. Burke, and E. Forrest regarding review of notes about
                                                                                           interviews (1.20); coordinate client review and production of recordings (1.20); correspondence
                                                                                      with Ms. Baranetsky, T. Burke, A. Doran, and E. Forrest regarding Knud Haargaard production (0.40);
                                                                                      correspondence with A. Doran and N. Nurrenbern regarding production (0.40)

Kumar, Ambika         11/7/2018            $545.00             2.30         $1,253.50 Review plaintiffs' latest filings (.5); prepare for oral argument (1.3); review chart (.5)
Nurrenbern, Noel      11/7/2018            $325.00             1.80          $585.00 Email Practice Support and E. Forrest regarding Reber documents added to database (.3); organize
                                                                                      Harrison recordings for production (1.2); emails with A. Doran regarding recordings produced (.3)

Burke, Thomas         11/8/2018            $700.00             3.20         $2,240.00 Further assist with final edits to plaintiffs’ factual allegations chart for use during 11/9 discovery
                                                                                      hearing (.6); review and edit CIR’s objections to evidence regarding plaintiffs’ declarations (.3);
                                                                                      review summary of CIR’s collection of documents involving                  and strategy issues raised by
                                                                                      same (.3); further prep. and conferences A. Doran for questions to anticipate and handling of
                                                                                      particular factual issues for the 11/9 discovery hearing before Judge Corley (2.1) (time reduced)

Chung, Jennifer       11/8/2018            $375.00             1.40          $525.00 Coordinate client review and production of recordings (0.10); review correspondence regarding
                                                                                                       documents (0.10); correspondence with A. Doran re discovery questions (1.20)
Kumar, Ambika         11/8/2018            $545.00           11.00          $5,995.00 Prepare for oral argument by reviewing prior briefing, drafting outline, and calls with T. Burke (7);
                                                                                      non-working travel time (4)




                                                                                     Page 108
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 170 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         11/9/2018         $700.00         7.20       $5,040.00 Revise supplemental fact declarations (1.0); address final factual disputes in preparation for 11/9
                                                                             argument before Judge Corley and further assist A. Doran to prepare for same (2.4); represent CIR
                                                                             (with A. Doran) at discovery hearing before Judge Corley in San Francisco (3.0); post hearing
                                                                             conferences with clients and co-counsel and update regarding Baranetsky regarding same (.8)

Charney, Brendan      11/9/2018            $435.00             0.90         $391.50 Factual research concerning allegations concerning retaliation against Derek Mpeta
Chung, Jennifer       11/9/2018            $375.00             0.20           $75.00 Correspondence with A. Doran, T. Burke, and B. Charney regarding discovery questions in advance of
                                                                                     hearing
Kumar, Ambika         11/9/2018            $545.00             8.80        $4,796.00 Prepare for and participate in oral argument on discovery issues (6); debrief with clients (.3); non-
                                                                                     working travel time to Seattle (2.5)
Chung, Jennifer      11/12/2018            $375.00             0.70         $262.50 Correspondence with A. Doran, E. Forrest, S. Frankel and T. Burke regarding discovery questions
                                                                                     (0.40); coordinate client review & production of discovery (0.30)
Kumar, Ambika        11/12/2018            $545.00             0.20         $109.00 Emails regarding discovery issues
Nurrenbern, Noel     11/12/2018            $325.00             1.80         $585.00 Respond to emails regarding saved searches in response to document requests (0.4); emails with A.
                                                                                     Doran, C. Barth and Ms. Liu regarding transferring files (0.3); load deposition transcripts and exhibits
                                                                                     to dropbox for Covington to access (0.4); send instructions to Practice Support to set up review
                                                                                     batches (0.3); email E. Forrest regarding documents to review in response to discovery requests (0.4)

Burke, Thomas        11/13/2018            $700.00             1.30          $910.00 Respond to series of emails regarding case background, source confidentiality issues and other
                                                                                     details regarding
Chung, Jennifer      11/13/2018            $375.00             0.90          $337.50 Correspondence with E. Forrest, A. Doran, T. Burke, and N. Nurrenbern regarding document review
                                                                                     questions, including confidential sources and spare hard drive with recordings
Kumar, Ambika        11/13/2018            $545.00             0.20          $109.00 Emails with E. Forrest regarding discovery strategy
Nurrenbern, Noel     11/13/2018            $325.00             0.60          $195.00 Respond to emails regarding document collection
Burke, Thomas        11/14/2018            $700.00             1.30          $910.00 Lead telephone conference with E. Forrest and Covington colleagues along with Mr. Smith and Mr.
                                                                                     Williams regarding CIR's confidential sources and explanation of review process for same (.60);
                                                                                     telephone conference with E. Forrest regarding "USDA Initiative" by Covington and related strategy
                                                                                     issues regarding plaintiffs' request to narrow the complaint (.30); telephone conference with Mr.
                                                                                     Forrest and Ms. Baranetsky regarding
                                                                                                and recommendation to                                              in CIR's Anti-SLAPP
                                                                                     motion filing and supporting Malawi declarations (.40)
Chung, Jennifer      11/14/2018            $375.00             0.40          $150.00 Correspondence with E. Forrest regarding discovery review questions
Burke, Thomas        11/15/2018            $700.00             0.40          $280.00 Review and respond to correspondence regarding Mr. Sam Rosenthal's continued discovery
                                                                                     demands
Chung, Jennifer      11/15/2018            $375.00             0.10           $37.50 Review correspondence regarding joint stipulation; correspondence with N. Nurrenbern regarding
                                                                                     highlight sets in Relativity
Burke, Thomas        11/16/2018            $700.00             0.40          $280.00 Respond to email regarding CIR’s Opposition to Motion to Exclude Evidence and related discovery
                                                                                     correspondence (.3): exchange of communications with Mr. Smith regarding insights regarding Mr.
                                                                                     Rosenthal’s attempts to reach              (.1)




                                                                                    Page 109
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 171 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      11/16/2018         $375.00         0.80        $300.00 Review correspondence regarding opposition to motion to exclude (0.10); coordinate client review
                                                                             and production of recordings (0.70)
Chung, Jennifer      11/19/2018         $375.00         2.50        $937.50 Coordinate production of recordings
Burke, Thomas        11/20/2018         $700.00         0.20        $140.00 Provide guidance to Covington review team regarding
                                                                                                                                    prepared by Mr. Smith
Chung, Jennifer      11/20/2018         $375.00         4.90       $1,837.50 Coordinate production of recordings (2.80); confer with Mr. Williams regarding Haargaard
                                                                             redactions (0.10); confer with Mr. Smith, A. Barnes regarding discovery and production questions
                                                                             (0.90); confer with A. Barnes regarding discovery (0.20); correspondence with E. Forrest, T. Burke, A.
                                                                             Barnes regarding unpublished materials (0.90)
Burke, Thomas        11/26/2018         $700.00         0.60        $420.00 Review and respond to recent case correspondence regarding ongoing discovery issues, plaintiffs'
                                                                             proposed new FAC
Chung, Jennifer      11/26/2018         $375.00         2.20        $825.00 Correspondence with N. Nurrenbern, S. Sharoni, et al re document production
Kumar, Ambika        11/26/2018         $545.00         0.10          $54.50 Emails regarding status of document production
Nurrenbern, Noel     11/26/2018         $325.00         3.80       $1,235.00 Email J. Chung regarding recordings (0.2); emails and telephone call with S. Sharoni regarding
                                                                             documents for review in database (0.4); research regarding same (0.5); research and organize
                                                                             additional photos for client to review for production (0.9); prepare audio files of Knud Haargaard to
                                                                             produce (1.0); revise list of recordings to produce (0.3); revise production log (0.2); respond to email
                                                                             from S. Sharoni regarding interview notes (0.3)
Burke, Thomas        11/27/2018         $700.00         0.60        $420.00 Review series of reports regarding the status of ongoing
Chung, Jennifer      11/27/2018         $375.00         1.00        $375.00 Correspondence with T. Burke, E. Forrest regarding redactions and privilege questions (0.20);
                                                                             correspondence with N. Nurrenbern & E. Forrest re production of recordings (0.20); review
                                                                             correspondence from S. Sharoni re production, and correspondence with S. Sharoni and A .Doran
                                                                             (0.10); Check Knud Haargaard recordings and correspondence with N. Nurrenbern re production of
                                                                             unredacted recordings (0.40); review order regarding attorney-client privilege (0.10)

Nurrenbern, Noel     11/27/2018             $325.00            3.10          $1,007.50 Email S. Sharoni regarding producing documents (0.2); tag documents to produce and send
                                                                                       instructions to Practice Support regarding imaging the documents (1.3); respond to emails regarding
                                                                                       categories of documents to search for and review (0.4); send instructions to Practice Support
                                                                                       regarding documents to re-batch (0.3); finalize recordings and list to produce (0.6); prepare cover
                                                                                       letter for production (0.3)
Burke, Thomas        11/28/2018             $700.00            0.70           $490.00 Conference with A. Doran regarding results of Court’s discovery telephone conference (.20);
                                                                                       participate in telephone conference with J. Chung, E. Forrest and S. Sharoni regarding pending
                                                                                       discovery production questions raised by J. Chung (.50)
Chung, Jennifer      11/28/2018             $375.00            1.10           $412.50 Correspondence with S. Sharoni regarding document review and production questions (0.30); confer
                                                                                       with E. Forrest, T. Burke, and S. Sharoni re document review questions - including prep & follow up
                                                                                       (0.80)
Kumar, Ambika        11/28/2018             $545.00            0.50           $272.50 Attend telephonic hearing regarding discovery
Nurrenbern, Noel     11/28/2018             $325.00            2.20           $715.00 Emails with S. Sharoni regarding document review and redactions (0.3); organize interview notes to
                                                                                       be produced for client to review (0.4); organize photos for client to review (1.5)




                                                                                     Page 110
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 172 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        11/29/2018         $700.00         0.80        $560.00 Review and respond to case correspondence (.40); review draft Opposition to Plaintiff’s Motion in
                                                                             Limine (.40)
Charney, Brendan     11/29/2018         $435.00         1.40        $609.00 Research access to information conveyed by police scanners under CPRA/public-records retention
                                                                             laws
Chung, Jennifer      11/29/2018         $375.00         1.30        $487.50 Coordinate document review and production - including correspondence with N. Nurrenbern and S.
                                                                             Sharoni, Ms. Walters, etc.
Kumar, Ambika        11/29/2018         $545.00         0.80        $436.00 Review and provide comments on opposition to motion to exclude evidence
Nurrenbern, Noel     11/29/2018         $325.00         0.90        $292.50 Finish organizing photos from Clinton Global Conference for Matt Smith to review for production
                                                                             (0.4); email J. Chung regarding videos for review (0.2); email E. Forrest regarding document review
                                                                             (0.3)
Burke, Thomas        11/30/2018         $700.00         0.30        $210.00 Conference with A. Doran re issues re CIR’s draft Opposition to Motion to Exclude CIR’s declarants
                                                                             (ISO anti-SLAPP Motion)
Charney, Brendan     11/30/2018         $435.00         4.10       $1,783.50 Research concerning access to police scanners
Chung, Jennifer      11/30/2018         $375.00         1.30        $487.50 General correspondence with E. Forrest, A. Doran, N. Nurrenbern, S. Sharoni, and Mr. Smith, Ms.
                                                                             Walters, and Mr. Williams regarding document review and production; correspondence with E.
                                                                             Forrest, A. Doran, and T. Burke regarding responses to interrogatories
Nurrenbern, Noel     11/30/2018         $325.00         5.10       $1,657.50 Review interview notes to be produced for tagging consistency (0.6); send instructions to Practice
                                                                             Support regarding producing same (0.3); research audio and video files from Mexico trip and email J.
                                                                             Chung regarding same (0.4); upload video files to dropbox for client review (0.8); emails with S.
                                                                             Sharoni regarding production (0.4); upload previous productions to Kiteworks for Covington to
                                                                             review (1.2); emails with Covington and J. Tolles regarding viewing comments in Word files (0.4);
                                                                             update production log (0.2); organize additional scripts and related documents to be imaged for
                                                                             production and send instructions to Practice Support (0.8)
Burke, Thomas         12/3/2018         $700.00         1.40        $980.00 Telephone conference with Ms. Baranetsky regarding
                                                                                      ; review CIR’s revised Opposition to Plaintiffs’ Motion to exclude CIR additional witness
                                                                             declarations and follow-up with A. Doran re same; provide further guidance to J. Chung regarding




Chung, Jennifer       12/3/2018            $375.00            3.60         $1,350.00 Clean up redactions for Harrison, Knud; correspondence with E. Forrest, S. Sharoni, A. Doran, and T.
                                                                                     Burke regarding discovery responses; correspondence with E. Forrest, N. Nurrenbern, and J. Tolles
                                                                                     regarding document review
Nurrenbern, Noel      12/3/2018            $325.00            1.30          $422.50 Organize video clips to produce (0.7); emails regarding same (0.3); draft video recordings log (0.3)

Burke, Thomas         12/4/2018            $700.00            0.40           $280.00 Exchange of communications with J. Chung regarding her ongoing work (and her pro bono cap) (.20);
                                                                                     exchange of communications with Covington lawyers regarding continuing upcoming case
                                                                                     management conference with Judge Chesney and related issues (.20)




                                                                                   Page 111
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 173 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       12/4/2018         $375.00         2.30        $862.50 Confer with M. Smith and L. Williams regarding USDA audit fraud story; correspondence with S.
                                                                             Sharoni, E. Forrest, N. Nurrenbern regarding document review and production; correspondence with
                                                                             Mr. Smith, Mr. Williams, Ms. Walters, Ms. Baranetsky, and CIR/DWT legal teams regarding
                                                                             production of interview recordings with Mr. Longwe and Mr. Haargaard
Nurrenbern, Noel      12/4/2018         $325.00         1.70        $552.50 Emails with Ms. Prom regarding                                      (0.3); prepare list of documents to
                                                                             check for                  and send with instructions to vendor (0.5); emails regarding same with E.
                                                                             Forrest and S. Sharoni (0.2); revise list of videos to produce (0.3); prepare video files for production
                                                                             (0.4)
Burke, Thomas         12/5/2018         $700.00         0.60        $420.00 Coordinate transfer of current DWT docket information to Covington; exchange of communications
                                                                             with Mr. Forrest (and Covington team) regarding scheduling and background regarding CIR’s multiple
                                                                             interviews (and recordings) of certain farmers in Malawi
Charney, Brendan      12/5/2018         $435.00         0.40        $174.00 Attention to issue of
Chung, Jennifer       12/5/2018         $375.00         4.10       $1,537.50 Correspondence with Mr. Smith, N. Nurrenbern, and others regarding review and production of
                                                                             recordings; other general correspondence regarding discovery questions; confer with A. Walters
                                                                             regarding redactions
Nurrenbern, Noel      12/5/2018         $325.00         0.70        $227.50 Emails with J. Budig regarding                           to review (0.3); upload Harrison recording to
                                                                             dropbox for A. Walters to redact (0.2); email J. Chung regarding recordings of Witness Chibwana
                                                                             (0.2)
Chung, Jennifer       12/6/2018         $375.00         3.20       $1,200.00 Correspondence with Ms. Baranetsky, Mr. Smith, Mr. Williams, Ms. Walters, N. Nurrenbern, and
                                                                             others regarding discovery
Nurrenbern, Noel      12/6/2018         $325.00         2.90        $942.50 Prepare Harrison Longwe recordings for production (1.6); emails regarding same (0.4); respond to
                                                                             emails from J. Chung regarding recordings (0.3); revise audio recordings log to produce (0.2); draft
                                                                             redaction log for recordings being produced (0.4)
Burke, Thomas         12/7/2018         $700.00         0.60        $420.00 Attention to discovery issues raised by Mr. Smith’s "lists" of sources (for various portions of CIR’s
                                                                             reporting) and discuss with B. Charney the best approach for CIR to handle same
Charney, Brendan      12/7/2018         $435.00         0.30        $130.50 Respond to email from Mr. Smith concerning interrogatories, including brief call with T. Burke to
                                                                             discuss strategy and draft correspondence to Mr. Forrest
Chung, Jennifer       12/7/2018         $375.00         1.10        $412.50 Correspondence with N. Nurrenbern and S. Sharoni regarding privilege log; correspondence with E.
                                                                             Forrest, S. Sharoni, N. Nurrenbern, A. Doran, T. Burke, and others regarding production and
                                                                             discovery questions
Nurrenbern, Noel      12/7/2018         $325.00         0.80        $260.00 Finalize redaction log (0.4); prepare letter to Mr. Rosenthal enclosing production (0.4)
Burke, Thomas        12/10/2018         $700.00         1.20        $840.00 Telephone conference with Ms. Walter (regarding                                               ) and update
                                                                             litigation team re same; provide feedback regarding discovery dispute involving CIR script sources
                                                                             not published by CIR; review Mr. Forrest’s proposal re potential revised FAC and provide feedback
                                                                             regarding same
Chung, Jennifer      12/10/2018         $375.00         0.30        $112.50 Review correspondence from T. Burke regarding Ms. Walters; correspondence with S. Howell
                                                                             regarding confidential source redactions
Nurrenbern, Noel     12/10/2018         $325.00         0.20          $65.00 Update chart regarding recordings to produce
Burke, Thomas        12/11/2018         $700.00         0.70        $490.00 Review and respond to various discovery production questions by Mr. Forrest and J. Chung




                                                                                     Page 112
                                      Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 174 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      12/11/2018         $375.00         1.90        $712.50 Correspondence with Ms. Walters, Mr. Smith, Mr. Williams, E. Forrest, S. Howell, T. Burke, A. Doran,
                                                                             N. Nurrenbern, and others regarding discovery and production questions
Nurrenbern, Noel     12/11/2018         $325.00         2.40        $780.00 Organize audio and video recordings and send to E. Forrest (1.4); email S. Sharoni regarding media
                                                                             files in database (0.2); prepare and send requested recording to Mr. Rosenthal (0.6); email E. Forrest
                                                                             regarding podcast files (0.2)
Burke, Thomas        12/12/2018         $700.00         0.30        $210.00 Further respond to discovery/production issues from the Covington team
Charney, Brendan     12/12/2018         $435.00         0.30        $130.50 Draft email to Mr. Forrest concerning strategy for interrogatory responses
Chung, Jennifer      12/12/2018         $375.00         0.80        $300.00 Correspondence with Mr. Smith, T. Burke, A. Doran, E. Forrest, S. Sharoni, and N. Nurrenbern
                                                                             regarding photo review
Nurrenbern, Noel     12/12/2018         $325.00         3.70       $1,202.50 Review redactions on documents to be produced (1.8); review documents to be produced for
                                                                             consistency and tagging (1.3); send instructions to Practice Support regarding producing scripts (0.3);
                                                                             emails with E. Forrest regarding producing scripts (0.3)
Nurrenbern, Noel     12/13/2018         $325.00         1.30        $422.50 Emails with Practice Support regarding production (0.5); upload production to Kiteworks for
                                                                             Covington to access (0.8)
Nurrenbern, Noel     12/13/2018         $325.00         3.90       $1,267.50 Continue preparing deposition exhibit index (2.9); respond to questions from T. Sawaguchi regarding
                                                                             translations (0.3); review motion to unseal and class certification motion for references to Shizuki or
                                                                             Moore’s report (0.7)
Chung, Jennifer      12/17/2018         $375.00         0.10          $37.50 Review correspondence regarding discovery responses
Nurrenbern, Noel     12/17/2018         $325.00         0.60        $195.00 Send discovery pleading to E. Forrest (0.1); send instructions to Practice Support regarding review
                                                                             batches (0.3); email S. Sharoni regarding privilege logs (0.2)
Burke, Thomas        12/18/2018         $700.00         0.70        $490.00 Provide guidance to Mr. Forrest regarding compilation of list of individuals interviewed by CIR for the
                                                                             challenged publications and the relationship between this list and CIR’s initial disclosures (to be cross-
                                                                             checked and supplemented)
Chung, Jennifer      12/18/2018         $375.00         2.40        $900.00 Correspondence with Mr. Smith, E. Forrest, S. Sharoni, and N. Nurrenbern regarding discovery and
                                                                             production, including interrogatory answers, initial disclosures, and redactions
Nurrenbern, Noel     12/18/2018         $325.00         1.60        $520.00 Send instructions to Practice Support regarding imaging documents for production (0.3); research
                                                                             and respond to J. Chung regarding photos and videos (0.9); review Plaintiff’s complaints regarding
                                                                             metadata (0.4)
Chung, Jennifer      12/19/2018         $375.00         2.80       $1,050.00 Correspondence with E. Forrest, S. Sharoni, B. Charney, and N. Nurrenbern regarding production;
                                                                             correspondence with Ms. Walters regarding redaction of Knud Haargaard recordings

Nurrenbern, Noel     12/19/2018             $325.00             1.70           $552.50 Respond to J. Chung email regarding recordings (0.4); telephone call with J. Chung regarding
                                                                                       recordings and interviews (0.2); send instructions to Practice Support regarding missing metadata
                                                                                       fields (0.3); prepare recordings to produce (0.4); draft redaction log (0.2); update recordings index
                                                                                       (0.2)
Burke, Thomas        12/20/2018             $700.00             0.80           $560.00 Exchange of communications with Mr. Earle regarding the ICO’s request for additional time to
                                                                                       respond; respond to correspondence regarding CIR’s production to plaintiffs including concerns
                                                                                       about
Chung, Jennifer      12/20/2018             $375.00             0.60           $225.00 Correspondence with Ms. Baranetsky, S. Sharoni, N. Nurrenbern, E. Forrest, T. Burke, A. Doran, and
                                                                                       others regarding discovery



                                                                                     Page 113
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 175 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel     12/20/2018         $325.00         3.80       $1,235.00 Emails with J. Chung regarding videos and recordings to produce, and documents previously
                                                                             produced (0.6); organize and tag photos to produce (1.0); emails with Practice Support regarding
                                                                             revised metadata requested by Plaintiffs (0.4); draft privilege and redaction log (0.4); emails with E.
                                                                             Forrest and A. Hansen regarding metadata requested by Plaintiffs (0.6); review previous productions
                                                                             regarding same (0.8)
Chung, Jennifer      12/21/2018         $375.00         1.30        $487.50 Correspondence with N. Nurrenbern, E. Forrest, and S. Sharoni regarding production
Nurrenbern, Noel     12/21/2018         $325.00         2.30        $747.50 Confer with R. Pinon regarding producing photos (0.3); emails with S. Sharoni regarding Smith-
                                                                             Ngwira communications to produce (0.6); emails with E. Forrest regarding metadata (0.7); prepare
                                                                             cover letter and enclosures to Mr. Rosenthal (0.7)
Chung, Jennifer      12/26/2018         $375.00         0.40        $150.00 Correspondence with Ms. Baranetsky, N. Nurrenbern, E. Forrest, and others regarding production

Nurrenbern, Noel     12/26/2018             $325.00            2.10           $682.50 Draft privilege log (0.8); prepare letter and production to Mr. Rosenthal (0.9); respond to email from
                                                                                      S. Sharoni regarding metadata in productions (0.4)
Chung, Jennifer      12/27/2018             $375.00            0.20            $75.00 Correspondence with S. Howell regarding proposed privilege log
Nurrenbern, Noel     12/27/2018             $325.00            0.40           $130.00 Send recent document production to E. Forrest
Burke, Thomas        12/28/2018             $700.00            0.40           $280.00 Participate in telephone conference with Covington attorneys regarding
                                                                                                                                                                ; follow-up telephone
                                                                                      conference with Mr. Forrest re same
Chung, Jennifer      12/28/2018             $375.00            0.50           $187.50 Correspondence with S. Howell, N. Nurrenbern and others regarding document review and
                                                                                      production
Nurrenbern, Noel     12/28/2018             $325.00            2.60           $845.00 Review list of documents with technical issues and send instructions to Practice Support regarding
                                                                                      ways to fix issues (1.8); emails with S. Sharoni regarding technical issues (0.3); send instructions to
                                                                                      Practice Support regarding metadata for redacted documents (0.3); respond to questions from Mr.
                                                                                      Howell regarding recordings (0.2)
Burke, Thomas           1/2/2019            $760.00            0.30           $228.00 Review revised form of proposed amended FAC and proposed stipulation re same and confirm
                                                                                      approval of same to Mr. Forrest
Chung, Jennifer         1/2/2019            $415.00            0.30           $124.50 Correspondence with S. Howell, E. Forrest, S. Sharoni, N. Nurrenbern, and other legal team members
                                                                                      regarding document review and production
Nurrenbern, Noel        1/2/2019            $340.00            1.90           $646.00 Send dropbox folder link to S. Howell (0.2); find recordings requested by S. Howell (0.5); emails
                                                                                      regarding same (0.3); research recordings requested by S. Sharoni and organize for review (0.6);
                                                                                      emails with S. Sharoni regarding revised metadata files (0.3)
Chung, Jennifer         1/3/2019            $415.00            0.80           $332.00 Review documents from S. Howell, and correspondence with S. Howell, N. Nurrenbern, and other
                                                                                      legal team members regarding document review and production
Nurrenbern, Noel        1/3/2019            $340.00            1.60           $544.00 Send recordings to S. Sharoni for review (0.3); emails with S. Sharoni regarding metadata requested
                                                                                      by Plaintiffs (0.4); emails regarding recordings to review for production (0.5); respond to email
                                                                                      regarding document collection (0.4)
Burke, Thomas           1/4/2019            $760.00            0.70           $532.00 Review and respond to a series of emails regarding plaintiffs’ disinterest in settlement and further
                                                                                      document production issues
Chung, Jennifer         1/4/2019            $415.00            0.20            $83.00 Correspondence with S. Sharoni, N. Nurrenbern, and other legal team members regarding document
                                                                                      review and production



                                                                                    Page 114
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 176 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel       1/4/2019         $340.00         4.40       $1,496.00 Research Google Drive collection and email E. Forrest regarding same (0.5); tag documents in
                                                                             database requested to be produced by S. Sharoni (1.4); send instructions to Practice Support
                                                                             regarding documents to produce (0.3); prepare recordings to produce (0.6); revise recordings index
                                                                             to produce (0.3); emails regarding recordings (0.3); search for and prepare list of Google drive
                                                                             documents (0.6); respond to questions from E. Forrest regarding productions and date fields (0.4)

Nurrenbern, Noel       1/7/2019            $340.00            0.30          $102.00 Send instructions to Practice Support regarding documents to image for production
Chung, Jennifer        1/8/2019            $415.00            0.50          $207.50 Correspondence with legal team regarding document production questions
Nurrenbern, Noel       1/8/2019            $340.00            1.70          $578.00 Email Practice Support regarding adding users to Relativity (0.2); emails with S. Sharoni regarding
                                                                                     metadata (0.3); send instructions to Practice Support regarding revising metadata (0.3); revise
                                                                                     recordings list (0.2); finalize production (0.3); update production log (0.2); email with S. Howell
                                                                                     regarding producing Smith-Ngwira communications (0.2)
Chung, Jennifer        1/9/2019            $415.00            0.10            $41.50 Review correspondence from legal team regarding document review and production
Nurrenbern, Noel       1/9/2019            $340.00            2.90          $986.00 Review for consistency and organize documents to be produced (2.1); email S. Sharoni regarding
                                                                                     redactions (0.2); email S. Sharoni regarding metadata (0.3); send production instructions to Practice
                                                                                     Support (0.3)
Chung, Jennifer       1/10/2019            $415.00            0.10            $41.50 Review correspondence from E. Forrest regarding document review and production questions
Nurrenbern, Noel      1/10/2019            $340.00            4.00         $1,360.00 Telephone call and emails with P. Jezick regarding preparing documents to produce (0.5); draft letter
                                                                                     to Mr. Rosenthal enclosing production (0.4); finalize production CDs (0.7); upload production to
                                                                                     Kiteworks for opposing counsel to access (0.5); emails with E. Forrest and S. Sharoni regarding
                                                                                     production (0.7); review search regarding Harrison for ways to reduce volume of results (0.8); emails
                                                                                     with E. Forrest regarding same (0.4)
Burke, Thomas         1/11/2019            $760.00            1.10          $836.00 Exchange of communications with Mr. Earle regarding status of UK FOI and upcoming deadline and
                                                                                     follow-up with Mr. Forrest regarding handling of same; review series of case correspondence
                                                                                     (regarding various discovery matters) and respond to same
Chung, Jennifer       1/11/2019            $415.00            0.10            $41.50 Review correspondence from legal team regarding document review and production
Nurrenbern, Noel      1/11/2019            $340.00            0.30          $102.00 Send instructions to Practice Support regarding creating review batches for Smith-Ngwira
                                                                                     communications
Burke, Thomas         1/14/2019            $760.00            0.60          $456.00 Respond to further discovery questions from Covington including information to supplemental
                                                                                     anticipated discovery requests to plaintiffs
Chung, Jennifer       1/14/2019            $415.00            0.20            $83.00 Correspondence with E. Forrest, S. Howell, and other legal team members regarding document
                                                                                     review and production, and CIR's discovery requests
Nurrenbern, Noel      1/14/2019            $340.00            1.00          $340.00 Respond to questions from E. Forrest regarding documents from Kandani Ngwira, duplicates, and
                                                                                     poor images (0.7); send instructions to Practice Support regarding documents to re-image (0.3)

Chung, Jennifer       1/15/2019            $415.00            0.30          $124.50 Correspondence with S. Sharoni, N. Nurrenbern, and other members of legal team regarding case
                                                                                    status and document review and production
Nurrenbern, Noel      1/15/2019            $340.00            0.80          $272.00 Send instructions to Practice Support regarding producing documents with new images (0.3); email
                                                                                    S. Sharoni regarding redactions (0.3); email E. Forrest regarding replacement images (0.2)
Nurrenbern, Noel      1/16/2019            $340.00            0.70          $238.00 Tag Ngwira communications documents for imaging



                                                                                   Page 115
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 177 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer       1/17/2019         $415.00         0.20          $83.00 Correspondence with E. Forrest and N. Nurrenbern regarding status of production of recordings and
                                                                             trip videos
Nurrenbern, Noel      1/17/2019         $340.00         0.30        $102.00 Review production notes regarding videos and email J. Chung regarding same
Burke, Thomas         1/18/2019         $760.00         0.20        $152.00 Review update regarding results of hearing before Judge Chesney and related discovery
                                                                             developments
Chung, Jennifer       1/18/2019         $415.00         0.20          $83.00 Correspondence with legal team regarding document review and production questions
Nurrenbern, Noel      1/18/2019         $340.00         1.60        $544.00 Research and review Harrison, Patrick and Jackson transcripts and email S. Sharoni regarding
                                                                             redactions (1.2); respond to questions from S. Howell regarding reviewing documents in database
                                                                             (0.4)
Chung, Jennifer       1/21/2019         $415.00         0.10          $41.50 Review correspondence from legal team regarding subpoenas and CIR's discovery requests to Planet
                                                                             Aid
Nurrenbern, Noel      1/22/2019         $340.00         0.20          $68.00 Email S. Sharoni regarding recordings
Chung, Jennifer       1/23/2019         $415.00         0.10          $41.50 Review correspondence from S. Howell regarding proposed discovery requests to Planet Aid
Charney, Brendan      1/24/2019         $480.00         0.20          $96.00 Factual investigation concerning location of Marko Zebiah and correspond with legal team regarding
                                                                             same
Chung, Jennifer       1/24/2019         $415.00         0.60        $249.00 Correspondence with legal team regarding document review and production questions
Nurrenbern, Noel      1/24/2019         $340.00         1.70        $578.00 Research recordings taken by BBC and email S. Sharoni regarding same
Nurrenbern, Noel      1/25/2019         $340.00         0.70        $238.00 Research and summarize documents withheld from production for S. Mazzurco
Chung, Jennifer       1/30/2019         $415.00         0.50        $207.50 Correspondence with legal team regarding document review and production questions
Nurrenbern, Noel      1/30/2019         $340.00         0.60        $204.00 Review and tag for production Longwe documents
Charney, Brendan      1/31/2019         $480.00         0.10          $48.00 Correspond with Mr. Goteka concerning discovery obligations
Chung, Jennifer       1/31/2019         $415.00         0.30        $124.50 Correspondence with legal team regarding document review and production questions
Kumar, Ambika         1/31/2019         $585.00         2.00       $1,170.00 (For the month) Respond to questions from co-counsel regarding strategy
Nurrenbern, Noel      1/31/2019         $340.00         2.20        $748.00 Review Longwe documents marked for production for consistency and redactions (1.5); emails
                                                                             regarding recordings (0.3); send instructions to Practice Support regarding documents to produce
                                                                             (0.4)
Nurrenbern, Noel       2/1/2019         $340.00         1.50        $510.00 Emails with S. Howell and S. Mazzurco regarding production and redactions (0.4); emails with
                                                                             Practice Support regarding metadata (0.3); upload production to Kiteworks (0.4); revise production
                                                                             log (0.2); send instructions to Practice Support regarding name change for user S. Mazzurco (0.2)

Chung, Jennifer        2/4/2019            $415.00            0.50          $207.50 Correspondence with S. Mazzurco, E. Mitterndorfer, and J. Knabe regarding imaging of documents
                                                                                    for document review and production
Chung, Jennifer        2/5/2019            $415.00            0.10           $41.50 Review correspondence from legal team regarding document review and production
Charney, Brendan       2/6/2019            $480.00            0.10           $48.00 Correspond with Patrick Goteka concerning disclosure of witness information
Chung, Jennifer        2/6/2019            $415.00            0.40          $166.00 Correspondence with S. Howell and other legal team members regarding document review and
                                                                                    production questions
Chung, Jennifer        2/8/2019            $415.00            0.30          $124.50 Correspondence with S. Howell and legal team regarding privilege log and other discovery issues




                                                                                  Page 116
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 178 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel       2/8/2019         $340.00         1.50        $510.00 Research interview files referenced in accounting documents search and email S. Howell regarding
                                                                            same (1.0); research accounting documents collected and email S. Howell regarding same (0.5)

Chung, Jennifer       2/11/2019            $415.00           0.10            $41.50 Review correspondence from legal team regarding discovery
Nurrenbern, Noel      2/12/2019            $340.00           0.20            $68.00 Send instructions to Practice Support regarding loading documents to database
Nurrenbern, Noel      2/13/2019            $340.00           1.00           $340.00 Emails with S. Mazzurco regarding documents to produce (0.2); review for consistency and tag
                                                                                    documents to be produced (0.8)
Burke, Thomas         2/14/2019            $760.00           0.70           $532.00 Review CIR’s revised letter brief to protect unpublished protected information and provide feedback
                                                                                    re same
Nurrenbern, Noel      2/14/2019            $340.00           0.50           $170.00 Send instructions to Practice Support regarding documents to produce (0.3); email S. Mazzurco
                                                                                    regarding same (0.2)
Burke, Thomas         2/15/2019            $760.00           0.60           $456.00 Review supplemental Smith declaration in support of CIR’s letter discovery brief and follow-up
                                                                                    conference with Mr. Forrest re issues re same
Nurrenbern, Noel      2/15/2019            $340.00           0.70           $238.00 Respond to email from S. Howell regarding retraction demand searches (0.2); prepare saved search
                                                                                    for additional retraction documents (0.5)
Chung, Jennifer       2/19/2019            $415.00           0.10            $41.50 Review correspondence with legal team regarding document review questions
Nurrenbern, Noel      2/19/2019            $340.00           1.10           $374.00 Research retraction demand letters and email S. Howell regarding same
Nurrenbern, Noel      2/21/2019            $340.00           0.50           $170.00 Review for consistency and tag documents to be produced
Nurrenbern, Noel      2/22/2019            $340.00           0.60           $204.00 Research reporter’s notebooks and email S. Howell regarding same
Burke, Thomas         2/26/2019            $760.00           0.60           $456.00 Review Judge Corley’s discovery order calling for ex parte review; circulate advice regarding handling
                                                                                    of same (including highlights of proposed cover letter to provide sufficient background to the Court
                                                                                    but without disclosing CIR’s shield-law privileged information)
Chung, Jennifer       2/26/2019            $415.00           0.70           $290.50 Correspondence with T. Burke, A. Doran, N. Nurrenbern, and E. Forrest regarding Longwe transcripts

Nurrenbern, Noel      2/26/2019            $340.00           1.60           $544.00 Emails with S. Mazzurco regarding Reber documents to review (0.2); send instructions to Practice
                                                                                    Support regarding setting up batches for review (0.2); review court order and send transcripts and
                                                                                    recordings at issue to S. Howell (0.5); emails with J. Chung regarding same (0.3); email T. Burke and
                                                                                    H. Jones regarding certifications needed (0.4)
Chung, Jennifer       2/27/2019            $415.00           0.10            $41.50 Correspondence with N. Nurrenbern regarding Longwe transcripts
Nurrenbern, Noel      2/27/2019            $340.00           0.40           $136.00 Emails with J. Chung regarding certificates for transcriptions to be produced
Burke, Thomas         2/28/2019            $760.00           1.20           $912.00 Prepare for and telephone conference with Ms. Anne Pence (Covington) regarding key background
                                                                                    information to assist with Ms. Pence’s work to investigate State/USDA/DiFid helpful leads

Chung, Jennifer       2/28/2019            $415.00           0.30           $124.50 Correspondence with legal team regarding of production of transcript for in camera review
Nurrenbern, Noel      2/28/2019            $340.00           0.50           $170.00 Research Harrison recordings and upload to Kiteworks for S. Howell to review
Burke, Thomas          3/1/2019            $760.00           0.60           $456.00 Telephone conferences with Mr. Howell regarding recommended handling of plaintiffs’ request to
                                                                                    identify the Malawi driver who accompanied Mr. Smith and Ms.
Nurrenbern, Noel       3/4/2019            $340.00           0.40           $136.00 Send instructions to Practice Support regarding loading accounting documents to database
Burke, Thomas          3/5/2019            $760.00           0.20           $152.00 Review and respond to discovery question from Mr. Howell regarding production of CIR emails
                                                                                    involving communications between BBC and CIR



                                                                                  Page 117
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 179 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel       3/5/2019         $340.00         0.50        $170.00 Emails with S. Howell regarding documents to produce (0.2); tag documents in database for
                                                                             production (0.3)
Burke, Thomas          3/6/2019         $760.00         0.30        $228.00 6. Planet Aid v. CIR/Pro Bono No. .30 Telephone conference with Mr. Howell re further advice
                                                                             regarding review and potential production of BBC/CIR related correspondence
Charney, Brendan       3/7/2019         $480.00         0.10          $48.00 Attention to issues concerning review of Ngwira documents
Nurrenbern, Noel       3/7/2019         $340.00         1.40        $476.00 Emails with S. Howell regarding documents to produce (0.3); send instructions to Practice Support
                                                                             regarding documents to image and produce (0.3); organize production for Covington to review (0.6);
                                                                             update production log (0.2)
Burke, Thomas         3/11/2019         $760.00         0.20        $152.00 Review Court’s order barring production of unpublished story information to plaintiffs
Chung, Jennifer       3/11/2019         $415.00         0.20          $83.00 Correspondence with legal team regarding Donnex Maquemba recording and other production
                                                                             questions
Kumar, Ambika         3/11/2019         $585.00         0.40        $234.00 Review and provide suggestions on interrogatory responses
Nurrenbern, Noel      3/11/2019         $340.00         4.60       $1,564.00 Research and review recordings questioned by opposing counsel and email S. Mazzurco regarding
                                                                             same (3.9); emails with Covington regarding metadata fields provided (0.4); send instructions to
                                                                             Practice Support regarding additional accounting documents to produce (0.3)
Chung, Jennifer       3/12/2019         $415.00         0.50        $207.50 Correspondence with S. Sharoni and other members of legal team regarding Donnex Maquemba
                                                                             recordings
Kumar, Ambika         3/12/2019         $585.00         0.20        $117.00 Emails with co-counsel regarding interrogatory responses
Nurrenbern, Noel      3/12/2019         $340.00         1.10        $374.00 Email S. Mazzurco regarding recordings (0.3); prepare revised Klusaritz recordings for production
                                                                             (0.4); prepare letter and enclosures to Mr. Rosenthal (0.4)
Charney, Brendan      3/13/2019         $480.00         0.10          $48.00 Correspond regarding communications with Mr. Theu and Mr. Chagwa
Burke, Thomas         3/15/2019         $760.00         1.30        $988.00 Telephone conference with Judge Kim regarding her renewed interest in further settlement
                                                                             discussions (.30); follow-up communications with co-counsel regarding issues raised by same
                                                                             including extended telephone conference with Mr. Forrest regarding strategy issues raised by same
                                                                             and recommended approach to same (1.0)
Chung, Jennifer       3/18/2019         $415.00         0.10          $41.50 Correspondence with legal team regarding document production questions
Nurrenbern, Noel      3/18/2019         $340.00         0.30        $102.00 Email S. Mazzurco regarding recordings (0.1); organize native files for A. Barnes to review (0.2)
Chung, Jennifer       3/20/2019         $415.00         0.30        $124.50 Correspondence with legal team regarding document production questions
Burke, Thomas         3/22/2019         $760.00         0.40        $304.00 Participate in telephone conference with Magistrate Judge Kim and counsel for all parties to discuss
                                                                             a further potential settlement conference and follow-up exchange of communications with Ms.
                                                                             Baranetsky and Mr. Forrest regarding same
Burke, Thomas         3/25/2019         $760.00         0.40        $304.00 Review and approve proposed approach to review and production of CIR’s emails with BBC and
                                                                             provide BBC counsel contact information
Chung, Jennifer       3/25/2019         $415.00         0.20          $83.00 Review correspondence from legal team regarding BBC communications
Nurrenbern, Noel      3/25/2019         $340.00         0.20          $68.00 Send instructions to Practice Support regarding setting up review batches for Berlingske
                                                                             communications search
Burke, Thomas         3/26/2019         $760.00         0.30        $228.00 Advice to Covington team regarding handling of timing issues regarding BBC documents to be
                                                                             produced to plaintiffs
Nurrenbern, Noel      3/26/2019         $340.00         0.20          $68.00 Emails regarding setting up review batches




                                                                                   Page 118
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 180 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         3/27/2019         $760.00         0.20        $152.00 Review series of correspondence regarding potential production of BBC documents to plaintiffs and
                                                                            safeguards and rationale for anticipated production
Nurrenbern, Noel      3/27/2019         $340.00         0.20         $68.00 Email S. Mazzurco regarding recordings produced
Chung, Jennifer       3/28/2019         $415.00         0.30        $124.50 Correspondence with S. Sharoni regarding audio files
Burke, Thomas         3/29/2019         $760.00         0.60        $456.00 Review further exchange of correspondence regarding CIR’s handling of the potential production of
                                                                            BBC documents; follow-up telephone conference with Mr. Cox (CA counsel for the BBC) regarding
                                                                            further factual context re same; update Mr. Forrest regarding same
Nurrenbern, Noel      3/29/2019         $340.00         2.80        $952.00 Emails with S. Howell regarding documents for BBC to review (0.3); prepare letter and enclosures to
                                                                            Mr. Rosenthal (0.6); organize documents regarding BBC communications for review by BBC
                                                                            attorneys (1.9)
Nurrenbern, Noel       4/1/2019         $340.00         0.30        $102.00 Send instructions to Practice Support regarding documents to image for production
Nurrenbern, Noel       4/2/2019         $340.00         0.60        $204.00 Emails with Mr. Howell regarding imaging documents to produce (0.3); send instructions to Practice
                                                                            Support regarding documents to image and to produce (0.3)
Burke, Thomas          4/3/2019         $760.00         0.40        $304.00 Review proposed production of unpublished BBC recording by CIR and provide guidance to CIR team
                                                                            about shield law concerns about doing same
Nurrenbern, Noel       4/3/2019         $340.00         1.10        $374.00 Email with Ms. Mazzurco regarding recording to produce (0.2); email Mr. Howell regarding
                                                                            documents to produce (0.2); prepare letter and enclosure to Mr. Rosenthal (0.7)
Burke, Thomas          4/8/2019         $760.00         1.30        $988.00 Review key background materials for team discovery discussion (.70); participate in telephone
                                                                            conference with Covington team and Ms. Baranetsky regarding whether to produce BBC materials to
                                                                            plaintiffs (.60)
Nurrenbern, Noel       4/9/2019         $340.00         1.30        $442.00 Review documents to be produced for consistency in tagging and redactions (0.7); send instructions
                                                                            to Practice Support regarding documents to image and produce (0.4); emails with S. Howell
                                                                            regarding problems with images and imaging in color (0.2)
Burke, Thomas         4/10/2019         $760.00         0.40        $304.00 Respond to inquiry from Covington regarding confirmation of a CIR confidential source and related
                                                                            background information
Chung, Jennifer       4/10/2019         $415.00         0.50        $207.50 Correspondence with legal team regarding confidentiality status of
Nurrenbern, Noel      4/10/2019         $340.00         1.60        $544.00 Emails with Practice Support regarding questions about documents to produce (0.4); send
                                                                            instructions to Practice Support regarding Ngwira documents to produce (0.3); emails with S. Howell
                                                                            regarding production (0.4); upload productions to Covington’s secured site (0.5)
Burke, Thomas         4/11/2019         $760.00         0.60        $456.00 Further exchange of communications regarding CIR’s confidential source issues re documents being
                                                                            produced by CIR including follow-up with A. Doran re same
Nurrenbern, Noel      4/11/2019         $340.00         0.30        $102.00 Download and organize production by Ngwira
Burke, Thomas         4/12/2019         $760.00         0.30        $228.00 Respond to further emails regarding requests by plaintiffs to access the BBC drafts of its published
                                                                            stories
Nurrenbern, Noel      4/12/2019         $340.00         0.50        $170.00 Review production files that opposing counsel complained about (0.3); email Practice Support
                                                                            regarding fixing production file (0.2)
Nurrenbern, Noel      4/15/2019         $340.00         0.70        $238.00 Send instructions to Practice Support regarding documents to image for production (0.3); review
                                                                            redactions for completeness and correct tagging (0.4)




                                                                                  Page 119
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 181 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      4/16/2019         $340.00         0.90        $306.00 Emails with Practice Support regarding images for documents to produce (0.3); emails with Mr.
                                                                            Howell regarding documents to image and produce (0.3); send instructions to Practice Support for
                                                                            documents to number and produce (0.3)
Burke, Thomas         4/17/2019         $760.00         0.40        $304.00 Review and respond to questions from Covington co-counsel regarding plaintiffs’ threats to seek to
                                                                            compel BBC to produce its story drafts and advice re same
Nurrenbern, Noel      4/17/2019         $340.00         0.90        $306.00 Emails with Practice Support regarding documents to produce (0.3); emails with Mr. Howell
                                                                            regarding production (0.2); upload production to ftp site for Covington to access (0.4)
Burke, Thomas         4/18/2019         $760.00         0.40        $304.00 Provide further guidance to Covington co-counsel regarding handling of redactions/withholdings
                                                                            regarding emails protected by reporter’s privilege
Charney, Brendan      4/18/2019         $480.00         1.00        $480.00 Review documents and provide suggestions for redactions to protect confidential sources (.6);
                                                                            correspondence to Covington team concerning document collection, including review past
                                                                            correspondence (.4)
Nurrenbern, Noel      4/18/2019         $340.00         0.50        $170.00 Email Mr. Howell regarding collecting documents from Mr. Ngwira
Nurrenbern, Noel      4/19/2019         $340.00         1.30        $442.00 Email Mr. Howell regarding new documents to produce (0.2); review and tag documents to be
                                                                            produced (0.5); send instructions to Practice Support for documents to produce (0.3); upload
                                                                            productions to Covington’s ftp site (0.3)
Burke, Thomas         4/23/2019         $760.00         0.50        $380.00 Review background information and provide advice regarding proposed handling of CIR’s BBC
                                                                            related documents to plaintiffs and anticipated further demand for additional documents (not
                                                                            already produced) from Kandani
Nurrenbern, Noel      4/23/2019         $340.00         0.40        $136.00 Organize production files
Burke, Thomas         4/30/2019         $760.00         0.40        $304.00 Brief review of plaintiffs’ initial discovery responses and Mr. Forrest’s summary of same
Nurrenbern, Noel       5/1/2019         $340.00         1.60        $544.00 Research audio files requested by Ms. Mazzurco and email information regarding same (0.4); emails
                                                                            with Ms. Mazzurco regarding documents to produce (0.3); review for consistency and tag Alonge
                                                                            documents to be produced (0.6); send instructions to Practice Support regarding documents to
                                                                            image for production (0.3)
Charney, Brendan       5/2/2019         $480.00         0.20         $96.00 Correspondence concerning collection of documents from Mr. Ngwira
Nurrenbern, Noel       5/2/2019         $340.00         0.90        $306.00 Review for consistency and tag additional Alonge documents to produce (0.5); send instructions to
                                                                            Practice Support for additional documents to image and for documents to produce (0.4)
Burke, Thomas          5/3/2019         $760.00         0.90        $684.00 Brief preparation for and participate in telephone conference with Ms. Baranetsky and Covington
                                                                            team regarding status of litigation including implications of DFID report being withheld in FOI dispute
                                                                            in the UK and strategy for upcoming settlement conference with the Court

Nurrenbern, Noel       5/3/2019            $340.00             1.10          $374.00 Email Ms. Mazzorca regarding production (0.3); upload production to ftp site for co-counsel to
                                                                                     access (0.6); update production log (0.2)
Burke, Thomas          5/6/2019            $760.00             0.60          $456.00 Review proposed strategy points for CIR in upcoming settlement conference and follow-up to Mr.
                                                                                     Forrest re same
Chung, Jennifer        5/6/2019            $415.00             0.10           $41.50 Correspondence with S. Mazzurco and J. Knab regarding document production
Chung, Jennifer        5/7/2019            $415.00             0.10           $41.50 Correspondence with J. Knab regarding document production
Burke, Thomas          5/9/2019            $760.00             0.30          $228.00 Review CIR’s proposed production to plaintiffs and follow-up with Mr. Forrest regarding Mr.
                                                                                     Rosenthal’s questions regarding the parties’ upcoming second settlement conference



                                                                                    Page 120
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 182 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         5/10/2019         $760.00         0.30        $228.00 Further exchange of communications with Mr. Lascelles regarding further extensions and timing
                                                                            issuers re UK FOI results in relation to the CA action
Burke, Thomas         5/15/2019         $760.00         0.30        $228.00 Attention to timing update from UK counsel regarding CIR’s pending UK FOI ICC appeal; attention to
                                                                            issues re potential document claw back and related correspondence
Chung, Jennifer       5/15/2019         $415.00         0.60        $249.00 Correspondence with legal team re production of documents
Nurrenbern, Noel      5/15/2019         $340.00         0.90        $306.00 Organize production files and update production log (0.3); review recent production and send email
                                                                            to Ms. Mazzurco regarding possible privileged documents (0.4); emails with J. Chung regarding
                                                                            transcription produced (0.2)
Chung, Jennifer       5/16/2019         $415.00         0.20         $83.00 Correspondence with legal team regarding production of documents
Nurrenbern, Noel      5/16/2019         $340.00         0.90        $306.00 Research on Sumaya Elahi (0.3); send instructions to Practice Support to highlight doc IDs and client
                                                                            matter numbers on documents in database (0.3); run searches for same (0.3)
Burke, Thomas         5/19/2019         $760.00         0.50        $380.00 Review draft letter to Judge Kim and suggest edits to same to Mr. Forrest
Burke, Thomas         5/20/2019         $760.00         0.70        $532.00 Attention to new discovery demands from Plaintiffs including anticipated depositions; exchange of
                                                                            communications with Mr. Forrest regarding same and
Burke, Thomas         5/23/2019         $760.00         1.20        $912.00 Review detailed letter re plaintiffs’ discovery deficiencies and follow-up with Mr. Forrest re same

Chung, Jennifer       5/24/2019            $415.00            0.40           $166.00 Correspondence with legal team regarding production of documents and other discovery questions

Burke, Thomas         5/28/2019            $760.00            0.30          $228.00 Exchange of communications with Mr. Forrest regarding proposed response to Mr. Rosenthal
                                                                                     regarding outstanding discovery issues
Kumar, Ambika         5/28/2019            $585.00            0.70          $409.50 Review files to determine status of meet-and-confer on plaintiffs' first discovery requests and emails
                                                                                     with E. Forrest regarding same
Nurrenbern, Noel      5/28/2019            $340.00            0.20            $68.00 Email Ms. Mazzurco regarding transcripts produced
Burke, Thomas         5/29/2019            $760.00            0.40          $304.00 Further review and respond to additional exchange of communications between Mr. Forrest and Mr.
                                                                                     Rosenthal regarding discovery responses and scheduling of anticipated summer depositions;
                                                                                     exchange of communications with Mr. Bostwick regarding his participation in mock deposition prep
                                                                                     for CIR’s witnesses
Nurrenbern, Noel      5/29/2019            $340.00            3.70         $1,258.00 Analyze list of transcripts from Ms. Mazzurco to determine if previously produced or withheld (1.8);
                                                                                     prepare chart summarizing same (1.0); upload recordings to shared site for Ms. Mazzurco to review
                                                                                     (0.9)
Burke, Thomas         5/30/2019            $760.00            0.30          $228.00 Review and respond to further correspondence regarding the scheduling of potential CIR depositions

Nurrenbern, Noel      5/31/2019            $340.00            1.30           $442.00 Emails with Ms. Mazzurco regarding documents to produce (0.4); review documents for consistency
                                                                                     in tagging and redactions (0.6); send instructions to Practice Support regarding documents to image
                                                                                     for production (0.3)
Nurrenbern, Noel       6/4/2019            $340.00            0.40           $136.00 Send instructions to Practice Support regarding documents to produce (0.2); emails with J. Budig
                                                                                     regarding same (0.2)
Nurrenbern, Noel       6/5/2019            $340.00            2.00           $680.00 Download production file (1.4); update production log (0.2); emails with S. Mazzurco regarding
                                                                                     production (0.4)
Nurrenbern, Noel       6/6/2019            $340.00            0.60           $204.00 Download and organize document production (0.4); update production log (0.2)



                                                                                   Page 121
                                  Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 183 of 234
                                           Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                              USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount         Time Narrative
Nurrenbern, Noel      6/10/2019         $340.00         0.40        $136.00       Prepare email to T. Burke regarding transferring database to Covington
Nurrenbern, Noel      6/13/2019         $340.00         0.20         $68.00       Respond to T. Burke regarding transferring database
Nurrenbern, Noel      6/18/2019         $340.00         0.60        $204.00       Download Planet Aid’s production and send instructions to Practice Support regarding loading to
                                                                                  database (0.3); send production of internal emails to opposing counsel (0.3)
Nurrenbern, Noel      6/19/2019         $340.00          0.40          $136.00    Download and organize production files
Nurrenbern, Noel      7/15/2019         $340.00          0.30          $102.00    Send request to Practice Support regarding removing users from Relativity database
Burke, Thomas          8/2/2019         $760.00          0.40          $304.00    Brief review of plaintiffs’ renewed motion regarding potential jurisdictional discovery and follow-up
                                                                                  with Mr. Forrest re same
Burke, Thomas          8/5/2019         $760.00          0.80          $608.00    Exchange of communications with Mr. Forrest regarding issues raised by plaintiffs’ motion (.20);
                                                                                  initial review of plaintiffs’ motion for clarification re discovery order and coordinate response to
                                                                                  same (.60)
Kumar, Ambika          8/5/2019         $585.00          0.20          $117.00    Emails with T. Burke and S. Pant regarding response to motion for clarification
Nurrenbern, Noel       8/5/2019         $340.00          0.60          $204.00    Research documents produced to or from Kris Alonge
Kumar, Ambika          8/6/2019         $585.00          0.30          $175.50    Review background of previous motions on jurisdictional issues
Burke, Thomas          8/7/2019         $760.00          0.20          $152.00    Conference with A. Doran regarding CIR’s arguments in opposition to renewed motion for MD
                                                                                  discovery
Kumar, Ambika          8/7/2019         $585.00          0.60          $351.00    Meeting with S. Pant regarding response to motion for clarification on jurisdictional discovery
Nurrenbern, Noel       8/7/2019         $340.00          0.20           $68.00    Research search results for “I-Team” for A. Doran
Burke, Thomas          8/9/2019         $760.00          0.60          $456.00    Review Mr. Rosenthal’s demand to restart discovery and discuss CIR’s response to same with Mr.
                                                                                  Forrest
Kumar, Ambika          8/9/2019         $585.00          0.10            $58.50   Emails with S. Pant regarding status of opposition
Burke, Thomas         8/14/2019         $760.00          0.70          $532.00    Further review motion for clarification and provide information to A. Doran re same
Kumar, Ambika         8/14/2019         $585.00          5.80         $3,393.00   Draft response to motion for clarification
Burke, Thomas         8/15/2019         $760.00          0.50          $380.00    Follow-up exchange of communications with A. Doran regarding further edits to CIR’s Opposition to
                                                                                  Motion for Clarification re Discovery
Chung, Jennifer       8/15/2019         $415.00          0.50          $207.50    Correspondence with E. Forrest, A. Doran, and T. Burke regarding review of Ms. Reber's documents

Kumar, Ambika         8/15/2019         $585.00          1.80         $1,053.00Revise opposition to motion for clarification
Nurrenbern, Noel      8/15/2019         $340.00          0.50          $170.00 Emails and research for A. Doran regarding “I-Team” searches
Kumar, Ambika         8/16/2019         $585.00          0.10            $58.50Revise and finalize opposition to motion for clarification for filing
Nurrenbern, Noel      8/16/2019         $340.00          0.20            $68.00Research document to attach to motion for clarification
Burke, Thomas         8/23/2019         $760.00          0.20          $152.00 Review and respond to correspondence regarding scheduling of further settlement discussions
                                                                               conference with Mr. Rosenthal
Burke, Thomas         8/26/2019         $760.00          0.90          $684.00 Participate in telephone conference with Mr. Forrest and Mr. Rosenthal regarding stalled settlement
                                                                               discussions and scoping issues for upcoming depositions (.50); follow-up telephone conference with
                                                                               Mr. Forrest regarding strategy to respond to Mr. Rosenthal’s “stalling” and scoping nonsense (.20);
                                                                               review and provide feedback concerning draft update to Judge Kim about plaintiffs’ failure to
                                                                               participate in good faith in the settlement process (.20)




                                                                              Page 122
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 184 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         8/27/2019         $760.00         0.70        $532.00 Analysis of strategy options for CIR to address new discovery demands (and scope of discovery) in
                                                                             light of Mr. Rosenthal’s recent statements (.40); follow-up exchange of communications with Mr.
                                                                             Forrest regarding same and related discovery issues (.30)
Burke, Thomas         8/29/2019         $760.00         2.20       $1,672.00 Review substantially revised FAC provided by Mr. Rosenthal and re-review of other materials sent to
                                                                             support potential settlement (.6); pre-call with Mr. Forrest and Ms. Baranetsky to discuss scoping
                                                                             and settlement strategies ahead of call with Mr. Rosenthal (.50); participate in telephone conference
                                                                             with Mr. Rosenthal and Mr. Forrest to resume discussions regarding discovery scope and further
                                                                             settlement discussions (.80); post conference call discussion with Mr. Forrest regarding follow-up
                                                                             work including markup of plaintiffs’ proposed settlement statement and (.30)

Burke, Thomas          9/3/2019            $760.00            0.70           $532.00 Follow-up email to CIR team regarding scheduling of further telephone conference and coordinate
                                                                                     same (.30); exchange of communications with Mr. Rosenthal regarding confirmation of all do
                                                                                     cuments/notes/declarations relied on by plaintiffs to challenge CIR’s reporting as generally
                                                                                     referenced in the proposed draft settlement statement (.40)
Chung, Jennifer        9/6/2019            $415.00            0.40           $166.00 Correspondence with legal team regarding
Chung, Jennifer        9/9/2019            $415.00            0.80           $332.00 Research and correspondence with legal team regarding production of recordings and interview
                                                                                     notes for                  and Derrick Mpeta
Nurrenbern, Noel      10/4/2019            $340.00            0.30           $102.00 Emails with Mr. Forrest and Ms. Tracy regarding Planet Aid’s production
Nurrenbern, Noel      10/7/2019            $340.00            0.40           $136.00 Send instructions to Practice Support regarding loading Planet Aid’s production to database (0.3);
                                                                                     update production log (0.1)
Chung, Jennifer       10/8/2019            $415.00            0.10            $41.50 Review clerk's notice scheduling telephonic discovery hearing
Burke, Thomas        10/14/2019            $760.00            0.80           $608.00 Review series of correspondence re discovery limitations and provide feedback to Mr. Forrest re
                                                                                     same
Burke, Thomas        10/16/2019            $760.00            0.70           $532.00 Review and revise draft discovery dispute letter (outlining CIR’s points) to Judge Corley and follow-up
                                                                                     discussion with Mr. Forrest regarding issues re same
Burke, Thomas        10/17/2019            $760.00            0.40           $304.00 Review series of discovery demand emails from Mr. Rosenthal and provide feedback to Mr. Forrest
                                                                                     re responding to same
Burke, Thomas        10/18/2019            $760.00            0.70           $532.00 Review and revise draft discovery letter and provide feedback to Mr. Forrest; further exchange of
                                                                                     communications with Mr. Forrest regarding emphasis on statements made by Judge Chesney at
                                                                                     June, 2018 telephonic hearing regarding
Chung, Jennifer      10/18/2019            $415.00            0.10            $41.50 Communicate with team regarding materials for interrogatory responses and other discovery
                                                                                     questions
Nurrenbern, Noel     10/18/2019            $340.00            0.90           $306.00 Research transcript of podcast for Mr. Smith to review (0.2); edit production log and send to Mr.
                                                                                     Forrest (0.4); emails with Mr. Forrest regarding scope of production (0.3)
Chung, Jennifer      10/21/2019            $415.00            0.80           $332.00 Communicate with team regarding document production and case management statement
Nurrenbern, Noel     10/21/2019            $340.00            0.70           $238.00 Emails with J. Chung and E. Forrest regarding videos (0.4); research regarding same (0.3)
Chung, Jennifer      10/22/2019            $415.00            0.70           $290.50 Communicate with team regarding discovery
Nurrenbern, Noel     10/22/2019            $340.00            1.50           $510.00 Emails with Mr. Forrest regarding productions (0.2); search in database for documents received from
                                                                                     Mr. Smith and prepare chart showing production status (1.3)
Charney, Brendan     10/23/2019            $480.00            0.90           $432.00 Review information to assist with preparation of disclosures of witness contact



                                                                                   Page 123
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 185 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      10/23/2019         $415.00         0.30        $124.50 Correspondence with Mr. Smith regarding discovery
Burke, Thomas        10/24/2019         $760.00         1.90       $1,444.00 Review and respond to a series of correspondence regarding discovery dispute letters and associated
                                                                             issues and provide feedback and suggested edits to joint discovery dispute letter and CIR’s
                                                                             opposition to plaintiffs’ protective order request
Charney, Brendan     10/24/2019         $480.00         0.30        $144.00 Correspond with B. Theu concerning information to provide to Planet Aid as requested
Chung, Jennifer      10/24/2019         $415.00         0.10          $41.50 Communicate with Mr. Smith and team regarding production
Nurrenbern, Noel     10/24/2019         $340.00         0.30        $102.00 Research production copies of insurance policies for Mr. Forrest to review
Burke, Thomas        10/25/2019         $760.00         0.30        $228.00 Review filed CMC Statement and plaintiffs’ “reply” to settlement discovery dispute letter
Burke, Thomas        10/28/2019         $760.00         0.30        $228.00 Review Judge Corley’s order regarding discovery disputes and scheduling and associated
                                                                             correspondence with clients and Mr. Forrest
Chung, Jennifer      10/28/2019         $415.00         0.70        $290.50 Communicate with Mr. Smith, Ms. Walters, and team regarding production
Nurrenbern, Noel     10/28/2019         $340.00         1.70        $578.00 Review video files for metadata (0.7); email J. Chung regarding same (0.3); download Planet Aid’s
                                                                             production and send instructions to Practice Support to load to database (0.7)
Nurrenbern, Noel     10/29/2019         $340.00         0.40        $136.00 Send instructions to Practice Support regarding adding Covington users to database (0.3); review
                                                                             video log (0.1)
Chung, Jennifer      10/30/2019         $415.00         0.60        $249.00 Review video transcript, and communicate with team regarding discovery
Nurrenbern, Noel     10/30/2019         $340.00         0.50        $170.00 Research videos for J. Chung and update chart
Chung, Jennifer       11/1/2019         $415.00         0.70        $290.50 Communicate with team regarding audio recordings and deposition prep
Nurrenbern, Noel      11/1/2019         $340.00         0.50        $170.00 Email Mr. Forrest regarding audio recordings (0.2); confer with J. Chung regarding same (0.3)
Burke, Thomas         11/5/2019         $760.00         0.70        $532.00 Review series of letters, proposed discovery and related discovery strategy
Burke, Thomas         11/7/2019         $760.00         0.60        $456.00 Review and respond to series of correspondence regarding new discovery requested by plaintiffs and
                                                                             plaintiffs’ unwillingness to respond to CIR’s discovery and related issues
Burke, Thomas         11/8/2019         $760.00         0.40        $304.00 Review and respond to a series of correspondence regarding discovery and scheduling issues with
                                                                             Mr. Rosenthal
Chung, Jennifer      11/10/2019         $415.00         1.30        $539.50 Communicate with team regarding video review and production
Burke, Thomas        11/11/2019         $760.00         0.70        $532.00 Review and respond to CIR’s proposed response to plaintiffs’ concerns about fees exposure if FAC is
                                                                             amended and related discovery issues
Charney, Brendan     11/11/2019         $480.00         0.90        $432.00 Review detailed summary of discovery issues and research concerning discovery request concerning
                                                                             impact tracker
Chung, Jennifer      11/11/2019         $415.00         0.50        $207.50 Communicate with team regarding video production and discovery questions; correspondence with
                                                                             Mr. Smith and Ms. Walters regarding video review and production
Kumar, Ambika        11/11/2019         $585.00         0.30        $175.50 Review prior emails for "impact tracker" issues and emails with team regarding same
Burke, Thomas        11/12/2019         $760.00         0.80        $608.00 Review and provide feedback re potential stipulation re amending FAC and follow-up letter from Mr.
                                                                             Forrest to Mr. Rosenthal regarding recent meet and confer call; coordinate scheduling of depo prep
                                                                             sessions
Chung, Jennifer      11/12/2019         $415.00         0.10          $41.50 Correspondence with Mr. Smith regarding video review and production
Burke, Thomas        11/13/2019         $760.00         1.40       $1,064.00 Further respond to correspondence regarding DWT’s collection of WhatsApp chats between client
                                                                             representatives and related matters (.30); factual research and respond to a series of
                                                                             correspondence regarding earlier indications that
                                                                                                     and related correspondence with Mr. Forrest re same (.90)



                                                                                  Page 124
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 186 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      11/13/2019         $415.00         0.10          $41.50 Review correspondence from team regarding discovery
Burke, Thomas        11/14/2019         $760.00         0.50        $380.00 Review and exchange of communications with Mr. Forrest regarding discovery issues and scheduling
                                                                             of final meet and confer with Mr. Rosenthal and call to further discuss depo prep. issues and
                                                                             scheduling
Charney, Brendan     11/14/2019         $480.00         1.60        $768.00 Review and provide comments regarding Matt Smith deposition outline
Chung, Jennifer      11/14/2019         $415.00         0.40        $166.00 Communicate with team regarding deposition prep for Mr. Smith
Burke, Thomas        11/15/2019         $760.00         5.80       $4,408.00 Detailed review of the parties’ respective discovery letters in preparation to participate in final
                                                                             “meet and confer” with Mr. Rosenthal and his partner and E. Forrest and participate in same (1.60);
                                                                             telephone conference with Mr. Forrest regarding deposition prep. issues for Mr. Smith and Ms.
                                                                             Walters’ depositions including how to handle confidential source protection and plaintiffs’
                                                                             destruction of evidence issues (1.20); review of key emails and notes to edit and supplement draft
                                                                             memo re issues to prepare Mr. Smith for his deposition (3.00)
Chung, Jennifer      11/15/2019         $415.00         0.40        $166.00 Review correspondence from team regarding deposition prep for Mr. Smith; correspondence with
                                                                             Mr. Smith regarding files
Burke, Thomas        11/16/2019         $760.00         4.60       $3,496.00 Further detailed review and annotation of draft outline of topics/issues to prepare Mr. Smith for his
                                                                             deposition
Charney, Brendan     11/16/2019         $480.00         0.70        $336.00 Review and analyze deposition outline for Mr. Smith in connection with annotations by T. Burke
                                                                             regarding same
Burke, Thomas        11/18/2019         $760.00         0.70        $532.00 Review plaintiffs’ proposed stipulation re amending the FAC and related discovery correspondence
                                                                             issues with Mr. Rosenthal and approve/provide feedback to Mr. Forrest re same

Charney, Brendan     11/18/2019            $480.00            0.50           $240.00 Review annotated script and written article to assist with preparation for deposition of Mr. Smith

Chung, Jennifer      11/18/2019            $415.00            0.40          $166.00 Correspondence with Mr. Smith regarding video review and production
Burke, Thomas        11/19/2019            $760.00            2.30         $1,748.00 Review a series of discovery disputes and proposed correspondence with Mr. Rosenfeld re the
                                                                                     parties’ discovery disputes ahead of hearing with Judge Corley (2.00); exchange of communications
                                                                                     and coordinate non-DWT participation in helping Mr. Smith prepare for his deposition (.30)

Burke, Thomas        11/20/2019            $760.00            1.40         $1,064.00 Review discovery dispute correspondence in preparation for issues likely to arise during hearing with
                                                                                     Judge Corley on 11/21/2019
Charney, Brendan     11/20/2019            $480.00            0.70          $336.00 Attention to discovery issue concerning production of Mr. Smith's notes
Burke, Thomas        11/21/2019            $760.00            8.80         $6,688.00 Attend discovery hearing before Judge Corley and participate in “meet and confer” discussions with
                                                                                     Mr. Rosenthal and related meetings with Covington co-counsel and Ms. Baranetsky re same (6.20);
                                                                                     participate in Mr. Smith’s deposition preparation (2.60)
Chung, Jennifer      11/21/2019            $415.00            0.10            $41.50 Correspondence with Mr. Smith regarding video review and production
Burke, Thomas        11/22/2019            $760.00            6.70         $5,092.00 Further participate in deposition preparation with Mr. Smith and Covington co-counsel; coordinate
                                                                                     further deposition sessions including additional mock deposition preparation with Mr. Bostwick

Burke, Thomas        11/24/2019            $760.00            0.30           $228.00 Further coordinate depo prep session in SF for Matt Smith with Mr. Bostwick and Covington co-
                                                                                     counsel; follow-up exchange with Ms. Shi re preparation materials



                                                                                   Page 125
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 187 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Chung, Jennifer      11/25/2019         $415.00         0.10          $41.50 Correspondence with Mr. Smith regarding video review and production
Burke, Thomas        11/26/2019         $760.00         0.40        $304.00 Review and respond to a series of correspondence regarding deposition preparation scheduling
                                                                             issues and follow-up re discovery issues for N. Nurrenbern to address
Nurrenbern, Noel     11/26/2019         $340.00         0.60        $204.00 Respond to discovery questions from Ms. Shi
Burke, Thomas        11/27/2019         $760.00         0.90        $684.00 Exchange of communications with A. Hansen regarding CIR’s continued concerns with proposed
                                                                             stipulation and suggested handling of same; telephone conference with Mr. Smith regarding his
                                                                             concerns about depo. prep and request to exclude Ms. Baranetsky; follow-up with Ms. Baranetsky re
                                                                             same; exchange of communications with Ms. Shi regarding preparations for upcoming further
                                                                             deposition prep. with Mr. Smith in SF
Burke, Thomas         12/2/2019         $760.00         5.50       $4,180.00 Further deposition preparation session with Mr. Smith and Ms. Li at Covington in San Francisco
                                                                             (5.20); exchange of emails with co-counsel regarding communicating deposition issues with Mr.
                                                                             Rosenthal (.30)
Chung, Jennifer       12/2/2019         $415.00         0.20          $83.00 Correspondence with Mr. Smith regarding video review
Burke, Thomas         12/3/2019         $760.00         4.40       $3,344.00 Further prepare Mr. Smith for his deposition at Covington’s SF Office; exchange of emails regarding
                                                                             scheduling issues with Mr. Rosenthal re Mr. Smith’s deposition
Chung, Jennifer       12/3/2019         $415.00         0.40        $166.00 Correspondence with Mr. Smith regarding review and production of videos
Chung, Jennifer       12/4/2019         $415.00         0.20          $83.00 Communicate with team regarding review and production of videos
Chung, Jennifer       12/5/2019         $415.00         0.70        $290.50 Communicate with team regarding video review and production
Nurrenbern, Noel      12/5/2019         $340.00         1.30        $442.00 Confer with J. Chung regarding recordings to produce (0.3); download and index videos to produce
                                                                             (0.4); prepare production copies of videos for production (0.6)
Burke, Thomas         12/6/2019         $760.00         7.20       $5,472.00 Participate in further deposition preparation of Matt Smith at Covington along with Mr. Bostwick
                                                                             and Ms. Shi
Nurrenbern, Noel      12/6/2019         $340.00         6.40       $2,176.00 Organize and prepare DVDs of videos to produce (6.1); update production log (0.3)
Burke, Thomas         12/9/2019         $760.00         3.70       $2,812.00 Further assist in the deposition preparation of Mr. Smith with Mr. Forrest and Ms. Shi at the
                                                                             Covington firm
Chung, Jennifer       12/9/2019         $415.00         0.40        $166.00 Communicate with team regarding video review and production
Nurrenbern, Noel      12/9/2019         $340.00         2.90        $986.00 Emails with J. Chung regarding redactions to videos (0.4); prepare additional videos for production
                                                                             (1.9); finalize production letter, video log, and redaction log (0.6)
Burke, Thomas        12/11/2019         $760.00         0.20        $152.00 Attention to deposition postponement (in light of E. Forrest’s flu) and conference with A. Doran re
                                                                             handling same
Kumar, Ambika        12/11/2019         $585.00         0.30        $175.50 Calls and emails with counsel for Planet Aid concerning canceled deposition
Burke, Thomas        12/12/2019         $760.00         1.10        $836.00 Initial review and provide feedback on proposed deposition preparation outline for Ms. Walter
Charney, Brendan     12/12/2019         $480.00         0.80        $384.00 Review and annotate deposition outline for Amy Walters
Chung, Jennifer      12/12/2019         $415.00         0.10          $41.50 Review deposition prep outline for Ms. Walters to determine if any information is needed regarding
                                                                             recordings
Burke, Thomas        12/13/2019         $760.00         1.20        $912.00 Further review and suggest revisions to draft outline to prepare Ms. Walters for her deposition
Charney, Brendan     12/13/2019         $480.00         0.40        $192.00 Review and annotate deposition outline for Amy Walters, correspond with Ms. Wall regarding same

Burke, Thomas        12/14/2019            $760.00            0.70          $532.00 Review and respond to recent case correspondence; telephone conference with Mr. Forrest
                                                                                    regarding confidential issue arising from depositions and suggested handling of same



                                                                                   Page 126
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 188 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas        12/16/2019         $760.00         5.80       $4,408.00 Review proposed depo. prep. outline for Amy Walters; participate in deposition preparation of Ms.
                                                                             Walters at Covington law firm in San Francisco; exchange of communications with NBCU contacts
                                                                             regarding potential production of NBCU related documents for the Planet Aid litigation
Burke, Thomas        12/19/2019         $760.00         0.30        $228.00 Follow-up with Ms. Leith regarding potential document production of NBC records; exchange of
                                                                             communications with Mr. Forrest regarding completion of joint stipulation and related issues re fees
                                                                             and recommendation on solution to timing issue
Nurrenbern, Noel     12/19/2019         $340.00         1.10        $374.00 Telephone call with Ms. Shi regarding searches for communications with NBC reporters (0.2);
                                                                             organize documents regarding Mziwa Nkhata for Ms. Shi to review (0.9)
Nurrenbern, Noel     12/20/2019         $340.00         0.20          $68.00 Email Ms. Shi regarding documents to produce
Nurrenbern, Noel     12/30/2019         $340.00         0.30        $102.00 Prepare documents for production and send to Ms. Shi
Nurrenbern, Noel       1/2/2020         $360.00         0.20          $72.00 Send instructions to Practice Support regarding loading impact tracker reports to database
Nurrenbern, Noel       1/3/2020         $360.00         0.30        $108.00 Send instructions to Practice Support regarding producing documents
Burke, Thomas          1/6/2020         $810.00         2.90       $2,349.00 Exchange of communications with Mr. Forrest regarding renewing request to hold Mr. Smith’s
                                                                             deposition at Covington SF (.30); initial review of Ms. Walters’ deposition testimony (2.60)
Nurrenbern, Noel       1/6/2020         $360.00         0.20          $72.00 Review and send production to Mr. Forrest
Burke, Thomas          1/7/2020         $810.00         1.20        $972.00 Further review deposition testimony of Amy Walters (1.00); review and respond to issues re CIR’s
                                                                             pending discovery responses (.20)
Nurrenbern, Noel       1/7/2020         $360.00         1.60        $576.00 Emails with Mr. Forrest regarding duplicates and documents for review (0.7); confer with T. Guzman
                                                                             regarding searching and identifying duplicates (0.4); load production file to dropbox and send to
                                                                             opposing counsel (0.5)
Charney, Brendan       1/8/2020         $540.00         3.80       $2,052.00 Review documents concerning execution of declarations by Jackson Mtimbuka and Harrison Longwe

Nurrenbern, Noel      1/10/2020            $360.00            0.60           $216.00 Begin organizing correspondence with NBC for review (0.3); send instructions to Practice Support
                                                                                     regarding imaging NBC documents (0.3)
Burke, Thomas         1/13/2020            $810.00            0.70           $567.00 Review series of discovery correspondence with Mr. Rosenthal and provide feedback to Mr. Forrest
                                                                                     regarding CIR’s response to same ahead of 1/15 discovery call with Judge Corley
Charney, Brendan      1/13/2020            $540.00            0.60           $324.00 Review documents concerning execution of declarations by Jackson Mtimbuka and Harrison Longwe
                                                                                     and draft summary of same for consideration by team
Nurrenbern, Noel      1/13/2020            $360.00            2.70           $972.00 Organize correspondence with NBC and load to Dropbox for Mr. Forrest to review
Burke, Thomas         1/14/2020            $810.00            0.30           $243.00 Exchange of communications with Mr. Forrest regarding issues to anticipate and strategy re Mr.
                                                                                     Rosenthal’s request for a discovery call with Judge Corley
Nurrenbern, Noel      1/14/2020            $360.00            0.40           $144.00 Review correspondence with Mwiza Nkhata for privilege
Burke, Thomas         1/15/2020            $810.00            0.60           $486.00 Prepare for and participate in telephonic hearing before Judge Corley regarding plaintiffs’ attempt to
                                                                                     take further depositions of CIR witnesses (.40); follow-up communications with Mr. Forrest re same
                                                                                     (.20)
Burke, Thomas         1/17/2020            $810.00            0.50           $405.00 Review Judge Corley’s order re depositions and follow-up conference with Mr. Forrest regarding
                                                                                     strategy to respond to same and relative strengths/weaknesses of remaining CIR fact witnesses

Charney, Brendan      1/21/2020            $540.00            0.40           $216.00 Review documents concerning Harrison Longwe declaration and correspond with E. Forrest
                                                                                     concerning strategy for same



                                                                                   Page 127
                                  Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 189 of 234
                                           Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                              USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount        Time Narrative
Kumar, Ambika         1/21/2020         $685.00         0.20        $137.00      Emails concerning Planet Aid demand for depositions
Nurrenbern, Noel      1/21/2020         $360.00         0.30        $108.00      Review documents requested by opposing counsel
Burke, Thomas         1/22/2020         $810.00         0.30        $243.00      Review and respond to series of correspondence regarding CIR’s response to plaintiffs’ demand for
                                                                                 additional CIR declarations and related scheduling
Kumar, Ambika         1/22/2020         $685.00          0.30          $205.50   Emails with Covington team concerning response to opposing counsel demand for depositions
Burke, Thomas         1/23/2020         $810.00          0.60          $486.00   Review and respond to a further series of discovery demands from Mr. Rosenthal and CIR’s response
                                                                                 to same
Charney, Brendan      1/28/2020         $540.00          1.70          $918.00   Work on Declaration of Donnex Maquemba
Burke, Thomas         1/30/2020         $810.00          0.30          $243.00   Review and provide feedback to Mr. Forrest regarding plaintiffs’ renewed list of discovery demands

Burke, Thomas         1/31/2020         $810.00          2.60         $2,106.00 Review of transcripts of Mr. Smith’s deposition testimony and follow-up issues raised by same
Burke, Thomas          2/3/2020         $810.00          0.20          $162.00 Vet and approve discovery response to Mr. Rosenfeld regarding further demands from plaintiffs

Nurrenbern, Noel       2/3/2020         $360.00          0.30          $108.00 Send instructions to Practice Support group regarding document to produce
Burke, Thomas          2/4/2020         $810.00          0.70          $567.00 Review and respond to further discovery issues pressed by plaintiffs’ counsel and provide guidance
                                                                                to Mr. Forrest regarding response to same including follow-up scheduling with Ms. Baranasky to
                                                                                discuss same and plaintiffs’ request to renew settlement discussions
Charney, Brendan       2/4/2020         $540.00          0.40          $216.00 Instructions to N. Nurrenbern concerning preparation of privilege log as to attorney-client
                                                                                correspondence concerning Mwiza Nkhata and Harrison Longwe (.1); review joint discovery letter
                                                                                (.3)
Nurrenbern, Noel       2/4/2020         $360.00          1.90          $684.00 Send instructions to Practice Support regarding additional document to produce (0.2); update
                                                                                production log (0.2); draft privilege log for Longwe documents (1.5)
Burke, Thomas          2/5/2020         $810.00          0.90          $729.00 Participate in telephone conference with Ms. Baranetsky and Mr. Forrest regarding strategy post-
                                                                                reporters’ deposition, plaintiffs’ continued discovery demands (including other potential
                                                                                depositions) and plaintiffs’ renewed settlement overtures; review and respond to further exchanges
                                                                                regarding plaintiffs’ discovery demands before 2/6 hearing with Judge Corley
Burke, Thomas          2/6/2020         $810.00          0.70          $567.00 Participate in discovery hearing before Judge Corley (appearing by telephone) and follow-up
                                                                                conference with Mr. Forrest regarding same and next steps
Nurrenbern, Noel       2/6/2020         $360.00          0.20            $72.00 Review production file to respond to opposing counsel’s questions
Burke, Thomas          2/7/2020         $810.00          0.30          $243.00 Review and revise defendants’ response to Mr. Rosenthal’s renewed request for CIR confidential
                                                                                source data
Burke, Thomas         2/10/2020         $810.00          0.70          $567.00 Review and respond to issues raised by plaintiffs’ proposed discovery briefing schedule (on
                                                                                remaining discovery disputes following hearing with Judge Corley)
Charney, Brendan      2/10/2020         $540.00          1.20          $648.00 Review documents to prepare privilege log (.9); further revise privilege log (.3)
Kumar, Ambika         2/10/2020         $685.00          0.40          $274.00 Emails concerning subject and timing of letter briefs
Burke, Thomas         2/12/2020         $810.00          0.30          $243.00 Review and respond to issues regarding DWT privilege log for documents produced in January to
                                                                                plaintiffs and related correspondence
Charney, Brendan      2/12/2020         $540.00          3.90         $2,106.00 Review documents and revise privilege log (3.7); instructions to and confer with N. Nurrenbern
                                                                                concerning additional points to address in privilege log (.2)




                                                                              Page 128
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 190 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      2/12/2020         $360.00         1.10        $396.00 Revise privilege log (0.5); research draft declarations to respond to questions from B. Charney
                                                                             regarding privilege log (0.6)
Burke, Thomas         2/13/2020         $810.00         0.80        $648.00 Review and revise draft letter to Judge Corley to address plaintiffs’ False Claims Act discovery
                                                                             dispute; review and provide further guidance on CIR’s response to further inquiry from plaintiffs
                                                                             about access to information CIR learned from farmers in Malawi
Charney, Brendan      2/13/2020         $540.00         1.40        $756.00 Review documents and prepare privilege log for Harrison Longwe documents
Nurrenbern, Noel      2/13/2020         $360.00         0.70        $252.00 Organize privilege documents for B. Charney to review
Charney, Brendan      2/14/2020         $540.00         5.70       $3,078.00 Review documents to prepare privilege log (3.4); further revise privilege log (.8); confer with and
                                                                             instructions to N. Nurrenbern concerning additional documents to identify and changes to log (.4)
                                                                             research California law concerning privileged status of documents shared with Kandani Ngwira (1.1)

Nurrenbern, Noel      2/14/2020            $360.00            1.40          $504.00 Organize privilege documents for co-counsel to review (0.9); confer with B. Charney regarding same
                                                                                     (0.2); revise privilege log (0.3)
Burke, Thomas         2/16/2020            $810.00            2.20         $1,782.00 Review and revise proposed deposition prep outline for Ms. Pyle
Burke, Thomas         2/17/2020            $810.00            0.30          $243.00 Review correspondence and issues raised by plaintiffs’ failure to file first discovery letter (due 2/14)
                                                                                     and related strategy
Burke, Thomas         2/18/2020            $810.00            6.30         $5,103.00 Review and respond to further correspondence with Mr. Rosenfeld regarding FCA letter briefing to
                                                                                     Judge Corley and related strategy issues (.80); participate in deposition preparation for Ms. Pyle at
                                                                                     Covington’s SF office (4.80); conference with Mr. Forrest regarding strategy going forward to address
                                                                                     Mr. Rosenthal’s gamesmanship regarding discovery letters and review and suggest further revisions
                                                                                     to follow-up correspondence with Mr. Rosenthal and Judge Corley regarding same (.70)

Kumar, Ambika         2/18/2020            $685.00            0.10            $68.50 Emails with T. Burke concerning strategy in response to plaintiffs’ filing of letter brief without
                                                                                     declaration
Burke, Thomas         2/19/2020            $810.00            1.70         $1,377.00 Review and approved revised letter to Judge Corley regarding discovery letter briefing schedule and
                                                                                     related issues (.3); review and suggest revision to discovery letter re “all sources” (1.00); follow-up
                                                                                     telephone conference with Mr. Forrest regarding core points to make in support of CIR’s letter
                                                                                     discovery briefs in light of plaintiffs’ counsel’s tactics (.40)
Kumar, Ambika         2/19/2020            $685.00            0.10            $68.50 Emails with T. Burke concerning surreplies on letter briefs
Nurrenbern, Noel      2/19/2020            $360.00            0.10            $36.00 Email Mr. Forrest regarding privilege log
Burke, Thomas         2/20/2020            $810.00            0.20          $162.00 Review and respond to new issues re third discovery letter drafted/circulated by plaintiffs’ counsel

Charney, Brendan      2/21/2020            $540.00            0.40           $216.00 Attention to Mr. Rosenthal's letter concerning privilege log
Nurrenbern, Noel      2/21/2020            $360.00            0.90           $324.00 Revise privilege log
Burke, Thomas         2/24/2020            $810.00            0.80           $648.00 Review Judge Corley’s order on False Claims discovery issue and follow-up with CIR litigation team
                                                                                     (.20); review and edit discovery letter regarding access to CIR’s Malawi counsel and DWT’s protected
                                                                                     work product information (.60)
Burke, Thomas         2/25/2020            $810.00            0.20           $162.00 Exchange of communications with Robert Rosenthal regarding preparations for his upcoming
                                                                                     deposition
Burke, Thomas         2/26/2020            $810.00            0.70           $567.00 Review draft outline of depo. prep for Robert Rosenthal and provide feedback regarding same



                                                                                   Page 129
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 191 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas          3/2/2020         $810.00         0.40        $324.00 Exchange of communications with Mr. Forrest regarding potential re-direct questions to Mr.
                                                                             Rosenthal; review summary of Rosenthal deposition
Burke, Thomas          3/4/2020         $810.00         1.20        $972.00 Spot review of key deposition testimony of Amy Pyle and Robert Rosenthal; exchange of
                                                                             communications with Mr. Forrest regarding same, other anticipated CIR depositions and
                                                                             preparations for 3/5 call with Judge Corley
Burke, Thomas          3/5/2020         $810.00         1.40       $1,134.00 Brief review out currently outstanding discovery letter disputes to prepare for telephonic hearing
                                                                             before Judge Corley and represent CIR during telephonic hearing (with E. Forrest); follow-up
                                                                             telephone conference with Mr. Forrest to strategize next steps to respond to Judge Corley’s
                                                                             directions and order
Burke, Thomas          3/6/2020         $810.00         0.30        $243.00 Exchange of communications with Mr. Forrest regarding proposed handling of NBCU letter bearing
                                                                             on the parties’ next discovery letter to Judge Corley
Burke, Thomas          3/9/2020         $810.00         0.80        $648.00 Review and respond to current discovery issues including B. Charney’s response to Mr. Forrest
                                                                             regarding emails shared with Malawi local counsel; telephone conference with Ms. Baranetsky
                                                                             regarding status
Burke, Thomas         3/10/2020         $810.00         2.30       $1,863.00 Review series of correspondence regarding pending discovery issues (including issues with Mr.
                                                                             Nkhata’s work materials in Malawi (as well as TRB’s and B. Charney’s) and with the NBCU privilege
                                                                             log and the identification of specific privileges asserted and stories at issue) and follow-up with B.
                                                                             Charney and Mr. Forrest re feedback re same
Charney, Brendan      3/10/2020         $540.00         3.50       $1,890.00 Draft instructions for further review of communications concerning draft of Harrison Longwe
                                                                             declaration and correspond with Mr. Nkhata concerning same (.8); review privilege log concerning
                                                                             communications exchanged with NBC (.5); attention to issue concerning collection of documents
                                                                             from Matt Smith, including review of documents and prior communications (.8); attention to issue
                                                                             concerning Plaintiff's request for documents concerning revision and execution of Harrison Longwe
                                                                             declaration, including review emails from pertinent time period and analyze attorney work product
                                                                             issue (1.4)
Nurrenbern, Noel      3/10/2020         $360.00         1.10        $396.00 Respond to questions from E. Forrest regarding document collection (0.6); prepare saved searches
                                                                             for E. Forrest to review (0.5)
Burke, Thomas         3/11/2020         $810.00         0.40        $324.00 Review and respond to correspondence within DWT/Covington defense team regarding continuing
                                                                             issues re NBCU documents withheld and addressing original documents from local counsel in Malawi

Burke, Thomas         3/12/2020            $810.00             2.10         $1,701.00 Review and suggest edits to CIR’s portion of the letter brief re Plaintiffs’ request for access to CIR’s
                                                                                      computers and related follow-up (1.10); further exchange of communications regarding issues re
                                                                                      handling of Harrison draft declaration issues (.30); participate in telephone conference with Mr.
                                                                                      Forrest and Ms. Shi regarding strategy to address the protection of NBCU/CIR exchanged emails
                                                                                      including

                                                                                              (.70)
Charney, Brendan      3/12/2020            $540.00             0.40          $216.00 Call to discuss privilege log with respect to NBC documents




                                                                                     Page 130
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 192 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         3/13/2020         $810.00         0.70        $567.00 Review draft Harrison declarations forwarded by Malawi local counsel and follow-up
                                                                             correspondence with Mr. Forrest regarding timing issues raised by same and proposed “status”
                                                                             response to Judge Corley on 3/16
Burke, Thomas         3/16/2020         $810.00         0.60        $486.00 Review A/C and W/P waiver issues associated with CIR’s declarations including ways to vet bigger
                                                                             issues and discussion with B. Charney re same
Charney, Brendan      3/16/2020         $540.00         3.70       $1,998.00 Review multiple drafts of Harrison Longwe declaration and cross reference against final,
                                                                             correspondence, and other drafts in order to evaluate applicability of work product doctrine and
                                                                             strategy regarding same (3.5); correspond with T. Burke and Mr. Forrest regarding same (.2)

Nurrenbern, Noel      3/16/2020            $360.00            0.80          $288.00 Review discovery letter to Court (0.3); send instructions to Practice Support regarding loading
                                                                                    documents from Mwiza Nkhata to database (0.5)
Burke, Thomas         3/17/2020            $810.00            0.70          $567.00 Review and revise draft discovery letter to Judge Corley re “key sources” and related follow-up
                                                                                    correspondence
Charney, Brendan      3/17/2020            $540.00            1.30          $702.00 Further review of declarations to identify issues to consider in advance of producing declarations of
                                                                                    Harrison Longwe, given likelihood that additional declarations will be subject to similar request from
                                                                                    Plaintiff
Burke, Thomas         3/18/2020            $810.00            0.70          $567.00 Revise discovery letter regarding “NBC records” and follow-up with Covington co-counsel
Charney, Brendan      3/18/2020            $540.00            1.40          $756.00 Correspond with defense team concerning strategy for production of Harrison Longwe declaration
                                                                                    (.1); further review of declarations to prepare in advance of strategy call concerning production (1.3)

Burke, Thomas         3/19/2020            $810.00            0.80          $648.00 Brief preparation for and participate in telephone conference with Mr. Forrest and B. Charney
                                                                                     regarding issues and strategy posed by the production of drafts of declarations for CIR attorney
                                                                                     witness in Malawi
Charney, Brendan      3/19/2020            $540.00            1.00          $540.00 Strategy call with E. Forrest and T. Burke regarding production of Harrison Longwe declaration drafts
                                                                                     (.7); instructions to N. Nurrenbern and supervise production of declarations (.3)
Nurrenbern, Noel      3/19/2020            $360.00            0.30          $108.00 Send instructions to Practice Support regarding imaging documents
Burke, Thomas         3/20/2020            $810.00            1.30         $1,053.00 Exchange of communications with Ms. Leith regarding NBCU’s declaration and related issues and
                                                                                     review same and follow-up with Mr. Forrest regarding suggested edits to same
Charney, Brendan      3/20/2020            $540.00            0.90          $486.00 Final review of drafts of declaration of Harrison Longwe to be produced
Nurrenbern, Noel      3/20/2020            $360.00            1.00          $360.00 Review and tag documents for production in database (0.4); send instructions to Practice Support for
                                                                                     documents to produce (0.3); review production and update production log (0.2); emails with Mr.
                                                                                     Forrest regarding production (0.1)
Burke, Thomas          4/8/2020            $810.00            0.80          $648.00 Review and analysis of the Court’s order denying the majority of plaintiffs’ outstanding discovery
                                                                                     demands and follow-up with Mr. Forrest re same; participate in telephone conference with Ms.
                                                                                     Baranetsky, Mr. Forrest and Ms. Walters regarding discovery order and CIR’s strategy to respond to
                                                                                     plaintiffs’ renewed settlement overture including TRB advice to




Nurrenbern, Noel      4/10/2020            $360.00            0.30          $108.00 Send instructions to Practice Support regarding document to produce



                                                                                   Page 131
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 193 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel      4/13/2020         $360.00         0.20         $72.00 Send production file to Ms. Shi (0.1); update production log (0.1)
Burke, Thomas         4/27/2020         $810.00         0.20        $162.00 Review further demand from Mr. Rosenthal re CIR’s payment of travel/lodging expenses re canceled
                                                                            deposition and provide guidance to Mr. Forrest re CIR’s response to same
Burke, Thomas         5/30/2020         $810.00         0.30        $243.00 Review new email demand from Mr. Rosenthal and provide detailed advice to Mr. Forrest regarding
                                                                            CIR’s response to same regarding mediation strategy, scheduling of anti-SLAPP motion and related
                                                                            issues
Burke, Thomas         6/23/2020         $810.00         0.40        $324.00 Review CIR’s discovery letter portion against plaintiffs’ efforts to take final 2 CIR depositions and
                                                                            respond to Mr. Forrest re same
Burke, Thomas          7/1/2020         $810.00         0.30        $243.00 Review Judge Corley’s discovery order and related follow-up with Mr. Forrest regarding same and
                                                                            implications for current settlement discussions
Burke, Thomas         7/15/2020         $810.00         0.40        $324.00 Review draft outline for Bob Salladay deposition and related follow-up with Ms. Shi and Mr. Forrest
                                                                            re issues re same
Burke, Thomas         7/22/2020         $810.00         0.40        $324.00 Further series of communications with E. Forrest regarding how best to address plaintiffs’
                                                                            gamesmanship re deposition logistics and process to address Mr. Smith’s continuing concerns with
                                                                            CIR’s settlement position
Burke, Thomas         7/23/2020         $810.00         0.60        $486.00 Series of communications with Mr. Forrest regarding resolution of deposition logistics dispute with
                                                                            Mr. Rosenthal; brief update to Ms. Baranetsky regarding same
Burke, Thomas          8/4/2020         $810.00         0.20        $162.00 Provide details to Mr. Forrest regarding previous CIR efforts to obtain additional pages for anti-
                                                                            SLAPP memoranda and approve of CIR’s response to Mr. Rosenthal rejecting
Burke, Thomas          8/5/2020         $810.00         0.20        $162.00 Review further correspondence exchanged with Mr. Rosenthal regarding briefing schedule for CIR’s
                                                                            anti-SLAPP motion and exchange of communications with Mr. Forrest re same
Nurrenbern, Noel      8/10/2020         $360.00         0.20         $72.00 Send production log to Mr. Forrest
Burke, Thomas         8/19/2020         $810.00         1.10        $891.00 Attention to issues likely to be raised at 8/21 hearing before Judge Chesney and follow-up
                                                                            conference with Mr. Forrest regarding same (including                                     issues to
                                                                            address)
Burke, Thomas         8/21/2020         $810.00         1.20        $972.00 Brief preparation for and participate in telephone conference with Judge Chesney, Mr. Rosenthal
                                                                            and Mr. Forrest to oppose plaintiffs’ request for extra briefing pages and to set the briefing schedule
                                                                            for CIR’s anti-SLAPP motion (.80); brief follow-up with Mr. Forrest and supplement client update
                                                                            regarding significance of hearing (.40)
Burke, Thomas          9/8/2020         $810.00         0.20        $162.00 Review and approve settlement outreach (to Judge Kim) proposed by Mr. Forrest
Burke, Thomas         9/23/2020         $810.00         0.30        $243.00 Attention to plaintiffs’ extensive Opposition to CIR’s anti-SLAPP motion including planning follow-up
                                                                            with Mr. Forrest regarding analyzing CIR’s Reply themes
Burke, Thomas         9/25/2020         $810.00         0.70        $567.00 Strategy to review and address various issues/arguments presented by the Opposition and proposed
                                                                            Reply themes
                                                                                                                                                                   (.40); conference
                                                                            with B. Charney regarding direction for his review of plaintiffs’ Opposition and key declarations (.30)

Charney, Brendan      9/25/2020             $540.00            6.10         $3,294.00 Review Opposition to Special Motion to Strike and outline issues for Reply
Burke, Thomas         9/27/2020             $810.00            0.20          $162.00 Further exchange of communications with Mr. Forrest regarding seeking assistance/review from Ms.
                                                                                      Pyle regarding CIR’s Reply brief and what information to provide to her



                                                                                    Page 132
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 194 of 234
                                               Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                  USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas         9/28/2020         $810.00         6.10       $4,941.00 Comprehensive review of plaintiffs’ extensive Opposition (and box of supporting evidence) to CIR’s
                                                                             anti-SLAPP motion and begin to outline themes for CIR to address with its reply and those issues
                                                                             requiring further review and research
Charney, Brendan      9/28/2020         $540.00         5.20       $2,808.00 Review Opposition and Supporting documents and outline response, with emphasis on Planet Aid's
                                                                             declarations
Burke, Thomas         9/29/2020         $810.00         2.30       $1,863.00 Further review of key portions of CIR’s anti-SLAPP motion and compare with plaintiffs’ Opposition
                                                                             (.60); review evidentiary problems raised by plaintiffs’ declarations and outline process for teams’
                                                                             comprehensive review of same (.4); participate in conference with B. Charney, E. Forrest and
                                                                             Covington CIR team members regarding reply strategy (1.30)
Charney, Brendan      9/29/2020         $540.00         4.80       $2,592.00 Review Opposition and outline response (3.8); call to discuss strategy (1.0)
Burke, Thomas         10/1/2020         $810.00         0.70        $567.00 Provide further case citations (regarding
                                                                                       ) to Covington team along with further advice (and options) for objecting to plaintiffs’
                                                                             expert report filed in opposition to anti-SLAPP motion
Charney, Brendan      10/1/2020         $540.00         3.80       $2,052.00 Draft detailed outline of factual/legal issues with 3 overlapping declarations between SLAPP Motion
                                                                             and Opposition
Burke, Thomas         10/4/2020         $810.00         1.40       $1,134.00 Review, revise and supplement outline of CIR’s Reply ISO its anti-SLAPP motion and related follow-up
                                                                             with B. Charney re same
Charney, Brendan      10/4/2020         $540.00         3.40       $1,836.00 Review outline of SLAPP reply, research, and correspond with T. Burke concerning feedback
Charney, Brendan      10/6/2020         $540.00         0.80        $432.00 Research concerning authority regarding
Charney, Brendan      10/6/2020         $540.00         3.30       $1,782.00 Research and outline actual malice section of Reply (3.3)
Charney, Brendan      10/6/2020         $540.00         0.30        $162.00 Call to discuss strategy for Reply ISO Motion to Strike (.3)
Charney, Brendan      10/7/2020         $540.00         1.80        $972.00 Research and draft outline for Actual Malice section of Reply in support of SLAPP Motion
Charney, Brendan      10/8/2020         $540.00         4.20       $2,268.00 Research and draft outline for Actual Malice section of Reply in support of SLAPP Motion
Charney, Brendan      10/9/2020         $540.00         5.30       $2,862.00 Research and draft outline for Actual Malice section of Reply in support of SLAPP Motion
Charney, Brendan     10/13/2020         $540.00         4.30       $2,322.00 Research and draft Reply in Support of SLAPP Motion
Charney, Brendan     10/14/2020         $540.00         3.80       $2,052.00 Research and draft Actual Malice section of Reply ISO SLAPP
Charney, Brendan     10/15/2020         $540.00         5.30       $2,862.00 Research and draft Reply in support of SLAPP Motion
Burke, Thomas        10/16/2020         $810.00         1.40       $1,134.00 Review substantially revised outline for CIR’s Reply brief (in support of its anti-SLAPP motion) and
                                                                             conference with Mr. Forrest regarding CIR’s                       and ways to reduce CIR’s arguments

Burke, Thomas        10/18/2020            $810.00            0.60          $486.00 Provide case citations to Mr. Forrest regarding requirement that actual malice be based on
                                                                                     defendant’s state of mind at the time of publication, not afterwards
Burke, Thomas        10/20/2020            $810.00            2.40         $1,944.00 Review and revise          draft Reply ISO anti-SLAPP motion

Charney, Brendan     10/21/2020            $540.00            2.40         $1,296.00 Research and draft analysis of Chibwana declaration for inclusion in SLAPP Reply
Charney, Brendan     10/21/2020            $540.00            1.80          $972.00  Review and annotate draft Reply in support of SLAPP Motion
Nurrenbern, Noel     10/21/2020            $360.00            0.40          $144.00  Send transcripts of interviews of Chief to B. Charney for review for reply to motion to strike
Burke, Thomas        10/22/2020            $810.00            2.40         $1,944.00 Review and revised updated draft of Reply brief in support of CIR’s anti-SLAPP motion and provide
                                                                                     further guidance to Mr. Forrest re issues re same
Charney, Brendan     10/22/2020            $540.00            2.30         $1,242.00 Draft Reply in support of SLAPP Motion



                                                                                   Page 133
                                     Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 195 of 234
                                                Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                   USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper         Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Nurrenbern, Noel     10/22/2020         $360.00         1.50        $540.00 Research if transcript was attached to motion to strike (0.7); research if transcript was produced
                                                                             (0.5); emails with Ms. Zaghi regarding certification (0.3)
Burke, Thomas        10/23/2020         $810.00         1.60       $1,296.00 Further respond and provide guidance re handling of fact issues for CIR’s Reply brief including factual
                                                                             research and telephone conference with B. Charney regarding how CIR handled the Chibwana
                                                                             declaration/recordings in the opening motion and the best evidence/arguments to counter plaintiffs’
                                                                             opposition arguments
Charney, Brendan     10/23/2020         $540.00         3.10       $1,674.00 Draft Reply in Support of SLAPP Motion
Nurrenbern, Noel     10/23/2020         $360.00         0.70        $252.00 Research translations submitted by Plaintiff’s in opposition to motion to strike
Charney, Brendan     10/25/2020         $540.00         0.50        $270.00 Further revisions to SLAPP Reply
Burke, Thomas        10/26/2020         $810.00         0.30        $243.00 Review and approval final version of Reply brief for filing
Nurrenbern, Noel     10/26/2020         $360.00         0.30        $108.00 Research recording date for exhibit to reply to motion to strike
Burke, Thomas        10/30/2020         $810.00         0.40        $324.00 Telephone conference with Mr. Forrest regarding settlement strategy and preparations for hearing
                                                                             on CIR’s anti-SLAPP motion in light of his departure from Covington
Burke, Thomas         11/4/2020         $810.00         1.30       $1,053.00 Review plaintiffs’ objection to CIR’s Reply evidence and discuss strategy options with Ms. Wall
                                                                             (Covington) regarding same (.80); conference with S. Frankel regarding TRB arguing anti-SLAPP
                                                                             motion and related issues going forward in light of Mr. Forrest’s departure from Covington (.50)

Burke, Thomas         11/5/2020             $810.00            0.30          $243.00 Telephone conference with Ms. Baranetsky regarding TRB handling anti-SLAPP motion hearing on
                                                                                      11/20 and related preparations
Burke, Thomas         11/9/2020             $810.00            1.20          $972.00 Outline preparations for oral argument for CIR in support of Anti-SLAPP Motion including exchange
                                                                                      of correspondence with Covington CIR team and B. Charney re work support
Burke, Thomas        11/10/2020             $810.00            1.30         $1,053.00 Further outline work and preparations for 11/20 hearing on CIR’s anti-SLAPP motion and further
                                                                                      exchange of communications with Covington attorneys regarding scheduling of moot and other
                                                                                      supporting materials
Burke, Thomas        11/11/2020             $810.00            1.80         $1,458.00 Review and outline anticipated global and sub issues for 11/20 hearing on CIR’s anti-SLAPP motion

Burke, Thomas        11/12/2020             $810.00            3.20         $2,592.00 Exchange of communications with Alison Wall (Covington) regarding additional materials to be
                                                                                      prepared for TRB’s use at the 11/20 hearing (.20); close review of CIR’s Reply brief and supporting
                                                                                      materials and outline key points for emphasis during 11/20 hearing (2.90); update J. Gray and J.
                                                                                      Boisen regarding status of this pro bono litigation (.10)
Burke, Thomas        11/13/2020             $810.00            1.90         $1,539.00 Further review previously filed CIR declarations in support of anti-SLAPP motion and outline key
                                                                                      points for emphasis for 11/20 hearing
Burke, Thomas        11/14/2020             $810.00            2.70         $2,187.00 Review new spreadsheets and charts prepared to support 11/20 argument on CIR’s anti-SLAPP
                                                                                      motion (1.30); further review CIR’s opening motion and supporting declarations and exhibits in
                                                                                      support of its anti-SLAPP motion in preparation for 11/20 argument (1.40)
Charney, Brendan     11/14/2020             $540.00            2.10         $1,134.00 Review materials to prepare moot questions
Burke, Thomas        11/15/2020             $810.00            1.50         $1,215.00 Outline additional charts and information to be prepared to assist with the argument on 11/20 (.40);
                                                                                      further review and outline key points (based on CIR’s opening motion) to emphasize to the court for
                                                                                      the 11/20 argument (1.10)




                                                                                    Page 134
                                          Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 196 of 234
                                                     Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                                        USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Timekeeper              Worked Date Timekeeper Rate Worked Hours Worked Amount Time Narrative
Burke, Thomas             11/16/2020         $810.00         0.40        $324.00 Attention to Judge Chesney’s order continuing the hearing to 1/15 and follow-up correspondence
                                                                                  with team regarding handling of new submission of URLs for articles relied on by CIR in support of its
                                                                                  anti-SLAPP Reply
Burke, Thomas              12/1/2020         $810.00         0.40        $324.00 Exchange of communications with Mr. Smith regarding “new” exhibits filed by Mr. Rosenthal (.20);
                                                                                  attention to order from Judge Corley requesting CIR to file physical copies of articles and
                                                                                  confirmation that Covington will handle same (.20)
Burke, Thomas               1/4/2021         $845.00         0.40        $338.00 Exchange of communications with team members to coordinate scheduling of moots to support 1/5
                                                                                  hearing on anti-SLAPP motion and related work
Burke, Thomas               1/7/2021         $845.00         0.70        $591.50 Initial review of oral argument prep materials (for completeness) and related work; exchange of
                                                                                  communications with V. Baranetsky regarding timing/logistics of 1/15 hearing
Burke, Thomas               1/8/2021         $845.00         1.30       $1,098.50 Further review of key materials to be used and themes for argument on anti-SLAPP motion on 1/15;
                                                                                  prepare schedule of materials to review to prepare for argument and review work re same

Burke, Thomas              1/10/2021            $845.00             1.80         $1,521.00 Further review of key argument materials and organize same for review and preparations for 1/15
                                                                                           argument on CIR’s anti-SLAPP motion
Burke, Thomas              1/11/2021            $845.00             4.00         $3,380.00 Further review key materials for 1/15 hearing on CIR’s anti-SLAPP motion including key questions
                                                                                           and themes to discuss during “mock trial” session with co-counsel (3.80); attention to the Court’s
                                                                                           order vacating the hearing and provide update to clients/co-counsel re same (.20)
Charney, Brendan           1/11/2021            $570.00             4.80         $2,736.00 Review briefing and outline questions for hearing
Burke, Thomas              2/22/2021            $845.00             0.50          $422.50 Review Nunes v. CNN opinion regarding consideration for submission to Judge Chesney ISO CIR’s anti-
                                                                                           SLAPP motion
Burke, Thomas              2/23/2021            $845.00             0.20          $169.00 Exchange of communications with Covington/CIR team regarding decision not to submit Nunes v.
                                                                                           CNN new authority to Judge Chesney re CIR’s pending anti-SLAPP motion
Burke, Thomas              3/23/2021            $845.00             1.80         $1,521.00 Review Court’s order granting CIR’s anti-SLAPP motion and dismissing FAC with prejudice (1.20);
                                                                                           follow-up series of communications with DWT colleagues, V. Baranetsky, C. Sharfenberg, R.
                                                                                           Rosenthal, A. Pyle, R. Earle (UK); B. Theu (Malawi) regarding the Court’s ruling and likely next steps

Charney, Brendan           3/23/2021            $570.00            1.20            $684.00 Careful review of Order granting SLAPP Motion
Ritz Attorneys at Law     12/18/2018                             193.50         $24,023.31 Fees paid to Malawi counsel for preparation of declarations in that country
                                                  Totals:       3648.30      $1,620,421.81




                                                                                          Page 135
               Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 197 of 234
                   Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                      USDC, Northern District of California Case No. 3:17-cv-03695-MMC

      Timekeeper                                 Year of Rate/Rate                                          Totals
         Name           2016        2017          2018         2019         2020       2021       Total Hours Total Fees
Burke, Thomas           $675.00     $685.00       $700.00 $ 760.00          $810.00 $845.00
Hours                      29.30      150.20        343.80      101.10         83.80     10.70        718.90
Fees                  $19,777.50 $102,887.00   $240,660.00 $76,836.00     $67,878.00 $9,041.50                 $517,080.00
Charney, Brendan       $ 370.00    $ 395.00      $ 435.00 $ 480.00         $ 540.00 $ 570.00
Hours                      53.60      469.90        527.20         8.60        96.30      6.00       1161.60
Fees                  $19,832.00 $185,610.50   $229,332.00 $4,128.00      $52,002.00 $3,420.00                 $494,324.50
Chung, Jennifer                                   $375.00 $ 415.00
Hours                                               255.50       21.90                                277.40
Fees                                            $95,812.50 $9,088.50                                           $104,901.00
Kumar, Ambika                      $515.00        $545.00     $585.00       $685.00
Hours                                 28.50         251.30       12.80          1.10                  293.70
Fees                             $14,677.50    $136,958.50 $7,488.00        $753.50                            $159,877.50
Nurrenbern, Noel        $290.00    $305.00        $325.00     $340.00       $360.00
Hours                      55.70     300.30         531.40       96.10         19.70                 1003.20
Fees                  $16,153.00 $91,591.50    $172,705.00 $32,674.00      $7,092.00                           $320,215.50
Ritz Attorneys
Hours                                               193.50                                            193.50
Fees                                            $24,023.31                                                      $24,023.31
                                                                                  Grand Totals:      3648.30 $1,620,421.81




                                                       Page 136
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 198 of 234

 Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
    USDC, Northern District of California Case No. 3:17-cv-03695-MMC

           Category of Cost                     Amount
           Court/Appearance/Filing Fees            $1,603.16
           Copying/Printing                           $42.75
           Discovery/Document Production          $96,496.88
           Service of Process                        $182.00
           Transcripts/Court Reporters             $2,900.45
                                    Total Costs: $101,225.24




                                     Page 1
                                    Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 199 of 234
                                        Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                           USDC, Northern District of California Case No. 3:17-cv-03695-MMC
Transaction Date                  Category                      Cost                                                 Narrative
   11/7/2017            Transcripts/ Court Reporters          $338.80                      11/07/2017, Copy of transcript of proceedings, per Aysha Lewis
                                                                           Court reporting service - HENDERSON LEGAL SERVICES INC - 12/11/2017, Deposition Transcript,
  12/11/2017            Transcripts/ Court Reporters          $2,092.35
                                                                                                                 per Thomas Burke
                                                                              Court reporting service - HENDERSON LEGAL SERVICES INC - VA - 12/29/2017, Deposition
  12/29/2017            Transcripts/ Court Reporters          $469.30
                                                                                         Transcript/Index pages of Deborah George, per Esperanza Martinez

                   Transcripts/ Court Reporters Total Cost:   $2,900.45

   1/3/2017            Court/Appearance/Filing Fees           $400.00                   Filing fee - - CREDIT CARD 11/1/16 - US DISTRICT CRT. NDCA - FILING FEE
                                                                           Filing Fees - J Sanchez - LA - 112 02/14/2017: US DISTRICT COURT NDCA - Filed a new Matter - B.
  2/14/2017            Court/Appearance/Filing Fees           $400.00
                                                                                                                          Charney
  7/12/2017            Court/Appearance/Filing Fees            $39.41                                    07/12/2017, Filing fees, per Lina Pearmain
                                                                              Filing Fees - 12/15/2017: US DISTRICT COURT NDCA - Pro Hac Vice Application filing fee for
  12/15/2017           Court/Appearance/Filing Fees           $310.00
                                                                                                        Ambika Doran - USDC Northern District of CA
  2/28/2018            Court/Appearance/Filing Fees           $125.00        Filing fee - SPECIALIZED LEGAL SERVICES - CA - 02/28/2018, Filing Fee -, per Angela Nicholas

                                                                            Filing fee - NATIONWIDE LEGAL LLC - CA - 05/30/2018, Courier and Messenger Services: USDC
  5/31/2018            Court/Appearance/Filing Fees            $30.00
                                                                                      San Francisco Northern Dist./ Doc.-Letter; Judge Chesney, per Lina Pearmain
                                                                            Filing fee - NATIONWIDE LEGAL LLC - 06/18/2018, Messenger and Courier Services: USDC San
  6/30/2018            Court/Appearance/Filing Fees            $30.00
                                                                                            Francisco Northern/ second stip extending dept, per Lina Pearmain
                                                                               Legal services - FIRST LEGAL NETWORK LLC - 07/31/2018, delivery of chambers copy, per
  7/31/2018            Court/Appearance/Filing Fees            $34.50
                                                                                                                     Thomas Burke
                                                                              Filing fee - COURTCALL LLC - 09/16/2018, Court Call Appearance Fee -9-14-18, per Thomas
  9/16/2018            Court/Appearance/Filing Fees            $30.00
                                                                                                                          Burke
                                                                              Filing fee - COURTCALL LLC - 09/16/2018, Court Call Appearance Fee - 9-14-18, per Ambika
  9/16/2018            Court/Appearance/Filing Fees            $37.00
                                                                                                                         Doran
                                                                             Conference call service - COURTCALL LLC - 10/16/2018, CourtCall Appearance - 10-04-18, per
  10/16/2018           Court/Appearance/Filing Fees            $30.00
                                                                                                                     Thomas Burke
                                                                             Conference call service - COURTCALL LLC - 10/16/2018, CourtCall Appearance - 10-04-18, per
  10/16/2018           Court/Appearance/Filing Fees            $30.00
                                                                                                                     Ambika Doran
                                                                            Legal service - FIRST LEGAL NETWORK LLC - 11/30/2018, Court filing (manual filing), per Aysha
  11/30/2018           Court/Appearance/Filing Fees            $17.25
                                                                                                                          Lewis
                                                                            Conference call service - COURTCALL LLC - 01/16/2020, SAN FRANCISO CONFERENCE CALLS -
  1/16/2020            Court/Appearance/Filing Fees            $30.00
                                                                            THOMAS BURKE - US DISTRICT COURT ND CALIFORNIA (SAN FRANCISCO), per Thomas Burke




                                                                          Costs Page 1
                               Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 200 of 234
                                   Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                      USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                                VENDOR: COURTCALL LLC INVOICE#: QQNICH021620 DATE: 2/16/2020
2/26/2020         Court/Appearance/Filing Fees           $30.00       Conference call service - COURTCALL LLC - 02/16/2020, Court Call - Conference Call - 2-11-20,
                                                                                                      per Thomas Burke - 09 - 007
                                                                                 VENDOR: COURTCALL LLC INVOICE#: QQNIC200316 DATE: 3/16/2020
3/18/2020         Court/Appearance/Filing Fees           $30.00        / Conference call service - COURTCALL LLC - 03/16/2020, Court Appearance - 3-09-20, per
                                                                                                        Thomas Burke - 09 - 007

             Court/Appearance/Filing Fees Total Cost:   $1,603.16

                                                                          Legal process server service - - NATIONWIDE LEGAL LLC DROP SERVE US AGENCY FOR
3/15/2017               Service of Process               $182.00
                                                                                                INTERNATIONAL DEVEL. PER L.PEARMAIN

                  Service of Process Total Cost:         $182.00

                                                                     Outside copy service - - ADVANCED DISCOVERY - 11/16/16 - Center for Investigative Reporting /
11/29/2016       Discovery/Document Production          $2,570.63
                                                                                                    Planet Aid, Scanning - T. Burke
                                                                       Outside copy service - - ADVANCED DISCOVERY SCANNING: HEAVY LITIGATION/MASTER CD
12/6/2016        Discovery/Document Production           $385.21
                                                                                 CREATION/OPTICAL CHARACTER RECOGNITION PER N.NURRENBERN
                                                                     Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
12/7/2016        Discovery/Document Production            $9.50
                                                                                                 Hammond 0.1 hour(s) @ 95.00/hour)
12/9/2016        Discovery/Document Production            $9.50                 Quality Control Check New Workspace (J. Oh 0.1 hour(s) @ 95.00/hour)
                                                                         Setup Relativity Workspace for use in Document Review (S. McKenna 1 @ 250.00 per
12/9/2016        Discovery/Document Production           $250.00
                                                                                                              workspace)
12/16/2016       Discovery/Document Production           $85.50       Load Client Data into Database for Document Review (K. Hammond 0.9 hour(s) @ 95.00/hour)

12/16/2016       Discovery/Document Production           $28.50       Load Client Data into Database for Document Review (K. Hammond 0.3 hour(s) @ 95.00/hour)
12/16/2016       Discovery/Document Production           $47.50           Quality Control Check Data Loaded into Workspace (J. Oh 0.5 hour(s) @ 95.00/hour)
                                                                     Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
12/20/2016       Discovery/Document Production            $9.50
                                                                                                 Hammond 0.1 hour(s) @ 95.00/hour)
12/23/2016       Discovery/Document Production           $38.00       Load Client Data into Database for Document Review (K. Hammond 0.4 hour(s) @ 95.00/hour)

12/27/2016       Discovery/Document Production            $9.50          Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)

 1/3/2017        Discovery/Document Production            $9.50         Quality Control Check Data Loaded into Workspace (T. Guzman 0.1 hour(s) @ 95.00/hour)




                                                                    Costs Page 2
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 201 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
1/3/2017    Discovery/Document Production         $161.50      Load Client Data into Database for Document Review (K. Hammond 1.7 hour(s) @ 95.00/hour)
                                                                Outside data/computer services - - ADVANCED DISCOVERY SCANNING OF DOCUMENTS TO
1/3/2017    Discovery/Document Production         $280.89
                                                                                        LAOD TO DATABASE PER N.NURRENBERN
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
1/10/2017   Discovery/Document Production         $28.50
                                                                                          Hammond 0.3 hour(s) @ 95.00/hour)
1/11/2017   Discovery/Document Production          $9.50                    Provide Technical Assistance (J. Budig 0.1 hour(s) @ 95.00/hour)
1/12/2017   Discovery/Document Production         $19.00        Quality Control Check Data Loaded into Workspace (S. McKenna 0.2 hour(s) @ 95.00/hour)

1/12/2017   Discovery/Document Production         $38.00       Load Client Data into Database for Document Review (K. Hammond 0.4 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
2/15/2017   Discovery/Document Production         $19.00
                                                                                          McKenna 0.2 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
2/17/2017   Discovery/Document Production          $9.50
                                                                                          Hammond 0.1 hour(s) @ 95.00/hour)
2/17/2017   Discovery/Document Production         $19.00           Quality Control Check Data Loaded into Workspace (J. Oh 0.2 hour(s) @ 95.00/hour)
2/17/2017   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                                Outside data/computer services - - ADVANCED DISCOVERY NATIVE FILE PRODUCTION;DATA
2/17/2017   Discovery/Document Production        $9,398.50      REDUCTION AND FILTERING;OCR;TECHNICAL TIME;PADLOCK ENCRYPTED HARD DRIVE PER
                                                                                                       T.BURKE
                                                                Outside data/computer services - - ADVANCED DISCOVERY NATIVE FILE PROCESSING;DATA
2/17/2017   Discovery/Document Production         $655.18
                                                                              REDUCTION AND FILTERIN;OCR;TECHNICAL TIME PER T.BURKE
2/21/2017   Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)

2/21/2017   Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (K. Hammond 0.3 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
2/24/2017   Discovery/Document Production          $9.50
                                                                                          Hammond 0.1 hour(s) @ 95.00/hour)
2/27/2017   Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (J. Budig 0.1 hour(s) @ 95.00/hour)

2/27/2017   Discovery/Document Production         $57.00       Load Client Data into Database for Document Review (K. Hammond 0.6 hour(s) @ 95.00/hour)
3/13/2017   Discovery/Document Production         $19.00                    Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (T.
3/14/2017   Discovery/Document Production          $9.50
                                                                                          Guzman 0.1 hour(s) @ 95.00/hour)
3/17/2017   Discovery/Document Production         $104.50                   Provide Technical Assistance (J. Budig 1.1 hour(s) @ 95.00/hour)
3/18/2017   Discovery/Document Production         $19.00                    Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)


                                                             Costs Page 3
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 202 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
3/19/2017   Discovery/Document Production         $19.00                     Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)
3/20/2017   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (T. Guzman 0.2 hour(s) @ 95.00/hour)
                                                               Outside data/computer services - - ADVANCED DISCOVERY NATIVE FILE PROCESSING;OCR; PJ
3/20/2017   Discovery/Document Production        $3,182.66       MANAGEMENT;MOBIBLELOOK PROCESSING;DATA COLLECTION;TRAVELTIME/COST PER
                                                                                                      S.MCKENNA
3/21/2017   Discovery/Document Production         $57.00                    Provide Technical Assistance (J. Budig 0.6 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (J.
3/23/2017   Discovery/Document Production         $28.50
                                                                                           Budig 0.3 hour(s) @ 95.00/hour)
3/27/2017   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (T. Guzman 0.1 hour(s) @ 95.00/hour)

3/27/2017   Discovery/Document Production         $19.00         Load Client Data into Database for Document Review (J. Budig 0.2 hour(s) @ 95.00/hour)
                                                                         Outside data/computer services - - ADVANCED DISCOVERY NATIVE FILE
4/24/2017   Discovery/Document Production        $7,369.25          PROCESSING;TECHNICAL TIME;PROJECT MANAGEMENT;FORENSIC ANALYSIS;DATA
                                                                                      COLLECTION;TRAVEL TIME PER S.MCKENNA
                                                               In-house Processing and Load File Creation for Small Data Volumes (T. Guzman 0.1 hour(s) @
4/28/2017   Discovery/Document Production          $9.50
                                                                                                       95.00/hour)
4/28/2017   Discovery/Document Production          $9.50        Load Client Data into Database for Document Review (T. Guzman 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
6/19/2017   Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
6/20/2017   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

6/21/2017   Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
6/26/2017   Discovery/Document Production          $9.50
                                                                                          Hammond 0.1 hour(s) @ 95.00/hour)
6/27/2017   Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (K. Hammond 0.3 hour(s) @ 95.00/hour)

6/27/2017   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)
                                                              Outside copy service - - NATIONWIDE LEGAL LLC OBTAIN COURTESY COPY OF PROPOSED ORDER
7/3/2017    Discovery/Document Production         $27.00
                                                                                                   PER L.PEARMAIN
                                                                 Outside data/computer services - - ADVANCED DISCOVERY NATIVE FILE PROCESSING;FULL
7/12/2017   Discovery/Document Production         $432.15
                                                                   PROCESSING;OPTICAL CHARACTER RECOGNITION;TECHNICAL TIME PER B.CHARNEY
7/21/2017   Discovery/Document Production          $9.50                     Provide Technical Assistance (P. Jezick 0.1 hour(s) @ 95.00/hour)


                                                             Costs Page 4
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 203 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
7/24/2017   Discovery/Document Production         $19.00                     Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
8/3/2017    Discovery/Document Production          $9.50
                                                                                            Cosic 0.1 hour(s) @ 95.00/hour)
8/4/2017    Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)

8/4/2017    Discovery/Document Production         $19.00         Load Client Data into Database for Document Review (M. Cosic 0.2 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
8/25/2017   Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
8/25/2017   Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
                                                                In-house Processing and Load File Creation for Small Data Volumes (K. Roth 0.1 hour(s) @
8/28/2017   Discovery/Document Production          $9.50
                                                                                                      95.00/hour)
8/28/2017   Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (K. Roth 0.1 hour(s) @ 95.00/hour)
8/28/2017   Discovery/Document Production          $9.50                    Provide Technical Assistance (S. McKenna 0.1 hour(s) @ 95.00/hour)
8/28/2017   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

8/28/2017   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                               Setup and Manage Case Notebook Databases (transcript management and case planning) (S.
8/29/2017   Discovery/Document Production         $25.00
                                                                                          McKenna 0.2 hour(s) @ 125.00/hour)
8/29/2017   Discovery/Document Production         $47.50                   Provide Technical Assistance (S. McKenna 0.5 hour(s) @ 95.00/hour)
8/31/2017   Discovery/Document Production        $1,110.73             08/31/2017, prepare documents to load to database, per Noel Nurrenbern
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
8/31/2017   Discovery/Document Production          $9.50
                                                                                             Cosic 0.1 hour(s) @ 95.00/hour)
                                                              Generate Email Threading and Identify Near Duplicates in Document Review Database to Assist
9/1/2017    Discovery/Document Production         $19.00
                                                                               with Document Review (P. Jezick 0.2 hour(s) @ 95.00/hour)
9/1/2017    Discovery/Document Production         $28.50         Load Client Data into Database for Document Review (P. Jezick 0.3 hour(s) @ 95.00/hour)

9/1/2017    Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)

9/1/2017    Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)

9/1/2017    Discovery/Document Production         $28.50         Load Client Data into Database for Document Review (M. Cosic 0.3 hour(s) @ 95.00/hour)

9/2/2017    Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (J. Budig 0.1 hour(s) @ 95.00/hour)



                                                             Costs Page 5
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 204 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
9/2/2017    Discovery/Document Production         $28.50        Load Client Data into Database for Document Review (P. Jezick 0.3 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (P.
9/2/2017    Discovery/Document Production          $9.50
                                                                                           Jezick 0.1 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
9/6/2017    Discovery/Document Production          $9.50
                                                                                         McKenna 0.1 hour(s) @ 95.00/hour)
9/7/2017    Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

9/7/2017    Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
9/12/2017   Discovery/Document Production          $9.50
                                                                                           Cosic 0.1 hour(s) @ 95.00/hour)
9/13/2017   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (K. Roth 0.1 hour(s) @ 95.00/hour)
9/13/2017   Discovery/Document Production         $28.50                   Load Images into Relativity Database (P. Jezick 0.3 hour(s) @ 95.00/hour)
9/13/2017   Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (K. Hammond 0.2 hour(s) @ 95.00/hour)
9/13/2017   Discovery/Document Production         $57.00                    Provide Technical Assistance (J. Budig 0.6 hour(s) @ 95.00/hour)
                                                                 Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
9/13/2017   Discovery/Document Production         $19.00
                                                                                Relativity Workspace (J. Budig 0.2 hour(s) @ 95.00/hour)
9/14/2017   Discovery/Document Production         $38.00                    Provide Technical Assistance (J. Budig 0.4 hour(s) @ 95.00/hour)
9/14/2017   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (P.
9/14/2017   Discovery/Document Production          $9.50
                                                                                           Jezick 0.1 hour(s) @ 95.00/hour)
9/14/2017   Discovery/Document Production         $28.50      Load Client Data into Database for Document Review (S. McKenna 0.3 hour(s) @ 95.00/hour)
9/19/2017   Discovery/Document Production         $57.00                       Provide Technical Assistance (J. Budig 0.6 hour(s) @ 95.00/hour)
9/20/2017   Discovery/Document Production         $19.00                       Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)
9/20/2017   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (J. Budig 0.2 hour(s) @ 95.00/hour)
9/20/2017   Discovery/Document Production         $114.00                      Provide Technical Assistance (J. Budig 1.2 hour(s) @ 95.00/hour)
9/21/2017   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (M. Cosic 0.1 hour(s) @ 95.00/hour)
9/30/2017   Discovery/Document Production         $272.92         09/30/2017, Processing of documents to add to the database, per Noel Nurrenbern
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
10/6/2017   Discovery/Document Production          $9.50
                                                                                           Cosic 0.1 hour(s) @ 95.00/hour)




                                                            Costs Page 6
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 205 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
10/6/2017    Discovery/Document Production          $9.50
                                                                                           Cosic 0.1 hour(s) @ 95.00/hour)
10/9/2017    Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
10/9/2017    Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
10/9/2017    Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)

10/9/2017    Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
10/9/2017    Discovery/Document Production          $9.50
                                                                                           Cosic 0.1 hour(s) @ 95.00/hour)
10/9/2017    Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (M. Cosic 0.3 hour(s) @ 95.00/hour)

10/9/2017    Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (M. Cosic 0.3 hour(s) @ 95.00/hour)

10/10/2017   Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (M. Cosic 0.3 hour(s) @ 95.00/hour)

10/10/2017   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)

10/10/2017   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
10/11/2017   Discovery/Document Production          $9.50                        Add Users to Workspace (J. Budig 0.1 hour(s) @ 95.00/hour)
10/25/2017   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (M. Cosic 0.1 hour(s) @ 95.00/hour)

10/25/2017   Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (P. Jezick 0.3 hour(s) @ 95.00/hour)
10/31/2017   Discovery/Document Production         $78.18             10/31/2017, Preparation of documents to load to database, per Aysha Lewis
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
11/7/2017    Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
11/8/2017    Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)

11/8/2017    Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
11/17/2017   Discovery/Document Production         $57.00                      Provide Technical Assistance (P. Jezick 0.6 hour(s) @ 95.00/hour)
11/17/2017   Discovery/Document Production         $9.50                     Submit Image Request to Vendor (P. Jezick 0.1 hour(s) @ 95.00/hour)
11/17/2017   Discovery/Document Production         $19.00                  Load Images into Relativity Database (P. Jezick 0.2 hour(s) @ 95.00/hour)
11/27/2017   Discovery/Document Production         $28.50                         Search Assistance (K. Hammond 0.3 hour(s) @ 95.00/hour)


                                                            Costs Page 7
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 206 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
11/27/2017   Discovery/Document Production          $9.50                 Provide Technical Assistance (K. Hammond 0.1 hour(s) @ 95.00/hour)
11/27/2017   Discovery/Document Production          $9.50                   Provide Technical Assistance (M. Cosic 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
11/28/2017   Discovery/Document Production         $28.50
                                                                                          Hammond 0.3 hour(s) @ 95.00/hour)
11/28/2017   Discovery/Document Production         $38.00      Load Client Data into Database for Document Review (K. Hammond 0.4 hour(s) @ 95.00/hour)

11/28/2017   Discovery/Document Production         $57.00      Load Client Data into Database for Document Review (K. Hammond 0.6 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
11/28/2017   Discovery/Document Production         $19.00
                                                                                          Hammond 0.2 hour(s) @ 95.00/hour)
11/28/2017   Discovery/Document Production          $9.50                 Provide Technical Assistance (K. Hammond 0.1 hour(s) @ 95.00/hour)
11/28/2017   Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)

11/29/2017   Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (K. Hammond 0.2 hour(s) @ 95.00/hour)
11/29/2017   Discovery/Document Production          $9.50                    Search Assistance (K. Hammond 0.1 hour(s) @ 95.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
11/29/2017   Discovery/Document Production         $85.50
                                                                             Designations, etc. (K. Hammond 0.9 hour(s) @ 95.00/hour)
11/29/2017   Discovery/Document Production         $28.50                   Produce Documents (K. Hammond 0.3 hour(s) @ 95.00/hour)
11/29/2017   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (J. Budig 0.1 hour(s) @ 95.00/hour)

                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
11/29/2017   Discovery/Document Production          $9.50
                                                                  Redactions and Documents Withheld as Privileged (J. Budig 0.1 hour(s) @ 95.00/hour)
                                                              Outside document production service - ADVANCED DISCOVERY - 11/30/2017, Processing client
11/30/2017   Discovery/Document Production         $516.16
                                                                                        documents to Relativity, per Aysha Lewis
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
12/1/2017    Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
12/1/2017    Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
12/4/2017    Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

12/4/2017    Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

12/4/2017    Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)

12/4/2017    Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)



                                                             Costs Page 8
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 207 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
12/7/2017    Discovery/Document Production          $9.50
                                                                                          Hammond 0.1 hour(s) @ 95.00/hour)
12/8/2017    Discovery/Document Production         $19.00     Load Client Data into Database for Document Review (K. Hammond 0.2 hour(s) @ 95.00/hour)

12/8/2017    Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (M. Cosic 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
12/11/2017   Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
12/12/2017   Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)

12/12/2017   Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)

12/12/2017   Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

12/13/2017   Discovery/Document Production         $19.00      Quality Control Check Data Loaded into Workspace (K. Hammond 0.2 hour(s) @ 95.00/hour)

12/13/2017   Discovery/Document Production         $19.00      Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
12/14/2017   Discovery/Document Production         $19.00                    Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)
12/14/2017   Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (T. Guzman 0.1 hour(s) @ 95.00/hour)
12/14/2017   Discovery/Document Production          $9.50                    Add Users to Workspace (T. Guzman 0.1 hour(s) @ 95.00/hour)
12/14/2017   Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (P. Jezick 0.3 hour(s) @ 95.00/hour)
12/14/2017   Discovery/Document Production         $28.50                      Produce Documents (P. Jezick 0.3 hour(s) @ 95.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
12/14/2017   Discovery/Document Production         $19.00
                                                                                 Designations, etc. (P. Jezick 0.2 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
12/14/2017   Discovery/Document Production         $19.00
                                                                                          Hammond 0.2 hour(s) @ 95.00/hour)
12/15/2017   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)

12/15/2017   Discovery/Document Production         $28.50     Load Client Data into Database for Document Review (K. Hammond 0.3 hour(s) @ 95.00/hour)

                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
12/15/2017   Discovery/Document Production         $19.00
                                                                 Redactions and Documents Withheld as Privileged (T. Guzman 0.2 hour(s) @ 95.00/hour)

12/18/2017   Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)



                                                            Costs Page 9
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 208 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                Load Production Data received from Opposing Counsel or Third Parties into Relativity Database
12/18/2017   Discovery/Document Production         $19.00
                                                                                              (K. Hammond 0.2 hour(s) @ 95.00/hour)
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
12/18/2017   Discovery/Document Production          $9.50
                                                                                                Hammond 0.1 hour(s) @ 95.00/hour)
                                                                 Preliminary Data Analysis and Related Reporting (file type analysis & reporting, create de-nist
12/19/2017   Discovery/Document Production         $12.50
                                                                             list, special handling, & set up) (T. Guzman 0.1 hour(s) @ 125.00/hour)
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
12/19/2017   Discovery/Document Production          $9.50
                                                                                                McKenna 0.1 hour(s) @ 95.00/hour)
12/20/2017   Discovery/Document Production         $19.00             Quality Control Check Data Loaded into Workspace (J. Oh 0.2 hour(s) @ 95.00/hour)
12/20/2017   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
1/18/2018    Discovery/Document Production         $19.00
                                                                                            Hammond 0.2 hour(s) @ 95.00/hour)
1/23/2018    Discovery/Document Production         $19.00         Quality Control Check Data Loaded into Workspace (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (M.
1/23/2018    Discovery/Document Production          $9.50
                                                                                             Cosic 0.1 hour(s) @ 95.00/hour)
1/23/2018    Discovery/Document Production         $38.00       Load Client Data into Database for Document Review (K. Hammond 0.4 hour(s) @ 95.00/hour)

1/23/2018    Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (K. Hammond 0.3 hour(s) @ 95.00/hour)

1/24/2018    Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)

1/24/2018    Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (K. Hammond 0.2 hour(s) @ 95.00/hour)

1/24/2018    Discovery/Document Production          $9.50        Load Client Data into Database for Document Review (T. Guzman 0.1 hour(s) @ 95.00/hour)
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
1/31/2018    Discovery/Document Production         $19.00
                                                                                             McKenna 0.2 hour(s) @ 95.00/hour)
                                                                  Legal services - ADVANCED DISCOVERY INC. - GA - 01/31/2018, File Processing, per Thomas
1/31/2018    Discovery/Document Production        $1,017.60
                                                                                                             Burke
 2/2/2018    Discovery/Document Production         $19.00                       Provide Technical Assistance (J. Budig 0.2 hour(s) @ 95.00/hour)
 2/5/2018    Discovery/Document Production         $28.50        Load Client Data into Database for Document Review (S. McKenna 0.3 hour(s) @ 95.00/hour)

 2/5/2018    Discovery/Document Production          $9.50           Quality Control Check Data Loaded into Workspace (K. Roth 0.1 hour(s) @ 95.00/hour)

 2/7/2018    Discovery/Document Production         $38.00        Load Client Data into Database for Document Review (S. McKenna 0.4 hour(s) @ 95.00/hour)



                                                              Costs Page 10
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 209 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
2/7/2018    Discovery/Document Production         $19.00
                                                                                         McKenna 0.2 hour(s) @ 95.00/hour)
2/7/2018    Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
2/8/2018    Discovery/Document Production         $28.50                  Provide Technical Assistance (S. McKenna 0.3 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
2/9/2018    Discovery/Document Production         $19.00
                                                                                         McKenna 0.2 hour(s) @ 95.00/hour)
2/13/2018   Discovery/Document Production         $28.50      Load Client Data into Database for Document Review (S. McKenna 0.3 hour(s) @ 95.00/hour)
                                                             Generate Email Threading and Identify Near Duplicates in Document Review Database to Assist
2/13/2018   Discovery/Document Production         $19.00
                                                                            with Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
2/13/2018   Discovery/Document Production          $9.50      Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
2/13/2018   Discovery/Document Production         $28.50                    Add Users to Workspace (T. Guzman 0.3 hour(s) @ 95.00/hour)
2/13/2018   Discovery/Document Production         $66.50                  Set up External User Permissions (J. Budig 0.7 hour(s) @ 95.00/hour)
2/13/2018   Discovery/Document Production         $47.50                   Create and Add External User (J. Budig 0.5 hour(s) @ 95.00/hour)
2/14/2018   Discovery/Document Production         $28.50                          Search Assistance (J. Budig 0.3 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/14/2018   Discovery/Document Production         $38.00
                                                                                Relativity Workspace (J. Budig 0.4 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/14/2018   Discovery/Document Production         $57.00
                                                                                Relativity Workspace (J. Budig 0.6 hour(s) @ 95.00/hour)
2/14/2018   Discovery/Document Production         $47.50                           Email Threading (J. Budig 0.5 hour(s) @ 95.00/hour)
2/14/2018   Discovery/Document Production         $47.50                                Views (J. Budig 0.5 hour(s) @ 95.00/hour)
2/14/2018   Discovery/Document Production         $38.00                          Search Assistance (J. Budig 0.4 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/15/2018   Discovery/Document Production         $28.50
                                                                                Relativity Workspace (J. Budig 0.3 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/15/2018   Discovery/Document Production         $19.00
                                                                              Relativity Workspace (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/15/2018   Discovery/Document Production         $76.00
                                                                                Relativity Workspace (J. Budig 0.8 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/17/2018   Discovery/Document Production         $66.50
                                                                                Relativity Workspace (J. Budig 0.7 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/18/2018   Discovery/Document Production         $57.00
                                                                                Relativity Workspace (J. Budig 0.6 hour(s) @ 95.00/hour)
                                                                Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/19/2018   Discovery/Document Production         $47.50
                                                                                Relativity Workspace (J. Budig 0.5 hour(s) @ 95.00/hour)
                                                             Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
2/22/2018   Discovery/Document Production         $19.00
                                                                                           McKenna 0.2 hour(s) @ 95.00/hour)


                                                           Costs Page 11
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 210 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
2/23/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                                  Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
2/23/2018   Discovery/Document Production         $28.50
                                                                                 Relativity Workspace (J. Budig 0.3 hour(s) @ 95.00/hour)
2/23/2018   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (T. Guzman 0.1 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (J.
2/23/2018   Discovery/Document Production         $19.00
                                                                                              Budig 0.2 hour(s) @ 95.00/hour)
2/27/2018   Discovery/Document Production         $675.00                 Relativity External User Fee (Discounted) (J. Budig 6 @ 112.50 per user)
2/28/2018   Discovery/Document Production         $28.50          Load Client Data into Database for Document Review (J. Budig 0.3 hour(s) @ 95.00/hour)

2/28/2018   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
                                                               Outside data/computer services - ADVANCED DISCOVERY INC. - GA - 02/28/2018, Processing of
2/28/2018   Discovery/Document Production        $8,035.02
                                                                                     emails collected in January, per Noel Nurrenbern
3/19/2018   Discovery/Document Production         $19.00                     Provide Technical Assistance (P. Jezick 0.2 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (J.
3/21/2018   Discovery/Document Production          $9.50
                                                                                               Oh 0.1 hour(s) @ 95.00/hour)
3/21/2018   Discovery/Document Production          $9.50                              Fields (K. Hammond 0.1 hour(s) @ 95.00/hour)
3/22/2018   Discovery/Document Production         $47.50           Load Client Data into Database for Document Review (J. Oh 0.5 hour(s) @ 95.00/hour)
3/22/2018   Discovery/Document Production         $28.50                       Provide Technical Assistance (J. Oh 0.3 hour(s) @ 95.00/hour)
3/22/2018   Discovery/Document Production         $19.00            Quality Control Check Data Loaded into Workspace (J. Oh 0.2 hour(s) @ 95.00/hour)
3/27/2018   Discovery/Document Production          $9.50                     Add Users to Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
3/27/2018   Discovery/Document Production         $675.00                 Relativity External User Fee (Discounted) (J. Budig 6 @ 112.50 per user)
3/31/2018   Discovery/Document Production         $437.00     Legal services - ADVANCED DISCOVERY INC. - GA - 03/31/2018, Legal services, per Thomas Burke
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
4/23/2018   Discovery/Document Production          $9.50
                                                                                           McKenna 0.1 hour(s) @ 95.00/hour)
4/24/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

4/24/2018   Discovery/Document Production          $9.50           Quality Control Check Data Loaded into Workspace (K. Roth 0.1 hour(s) @ 95.00/hour)
4/27/2018   Discovery/Document Production         $675.00                 Relativity External User Fee (Discounted) (J. Budig 6 @ 112.50 per user)
                                                                   Outside data/computer services - ADVANCED DISCOVERY INC. - GA - 04/30/2018, File
4/30/2018   Discovery/Document Production         $21.58
                                                                                              Processing, per Noel Nurrenburn
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (T.
5/2/2018    Discovery/Document Production         $19.00
                                                                                             Guzman 0.2 hour(s) @ 95.00/hour)


                                                             Costs Page 12
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 211 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
5/9/2018    Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)

5/9/2018    Discovery/Document Production         $38.00        Load Client Data into Database for Document Review (P. Jezick 0.4 hour(s) @ 95.00/hour)
5/10/2018   Discovery/Document Production         $19.00                      Provide Technical Assistance (J. Oh 0.2 hour(s) @ 95.00/hour)
5/14/2018   Discovery/Document Production         $19.00                       Persistent Highliting (S. McKenna 0.2 hour(s) @ 95.00/hour)
5/29/2018   Discovery/Document Production         $675.00                Relativity External User Fee (Discounted) (J. Budig 6 @ 112.50 per user)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (R.
6/20/2018   Discovery/Document Production         $19.00
                                                                                             Pinon 0.2 hour(s) @ 95.00/hour)
                                                                In-house Processing and Load File Creation for Small Data Volumes (R. Pinon 0.2 hour(s) @
6/20/2018   Discovery/Document Production         $19.00
                                                                                                         95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
6/20/2018   Discovery/Document Production          $9.50
                                                                                           McKenna 0.1 hour(s) @ 95.00/hour)
6/21/2018   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

6/21/2018   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)

6/21/2018   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (S. McKenna 0.1 hour(s) @ 95.00/hour)

6/21/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (R. Pinon 0.2 hour(s) @ 95.00/hour)

6/21/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (R. Pinon 0.2 hour(s) @ 95.00/hour)

6/21/2018   Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (K. Roth 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (R.
6/22/2018   Discovery/Document Production         $19.00
                                                                                            Pinon 0.2 hour(s) @ 95.00/hour)
6/25/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (R. Pinon 0.2 hour(s) @ 95.00/hour)

6/25/2018   Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (K. Roth 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (R.
7/5/2018    Discovery/Document Production         $19.00
                                                                                            Pinon 0.2 hour(s) @ 95.00/hour)
                                                              Load Production Data received from Opposing Counsel or Third Parties into Relativity Database
7/9/2018    Discovery/Document Production         $19.00
                                                                                          (R. Pinon 0.2 hour(s) @ 95.00/hour)
7/9/2018    Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
7/10/2018   Discovery/Document Production         $190.00            In-house Imaging for Small Data Volumes (S. McKenna 2 hour(s) @ 95.00/hour)


                                                            Costs Page 13
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 212 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
7/10/2018   Discovery/Document Production         $38.00                   Provide Technical Assistance (S. McKenna 0.4 hour(s) @ 95.00/hour)
7/11/2018   Discovery/Document Production         $28.50                   Provide Technical Assistance (S. McKenna 0.3 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
7/18/2018   Discovery/Document Production          $9.50
                                                                                          McKenna 0.1 hour(s) @ 95.00/hour)
7/18/2018   Discovery/Document Production          $9.50                      Add Users to Workspace (R. Pinon 0.1 hour(s) @ 95.00/hour)
7/19/2018   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

7/19/2018   Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
7/19/2018   Discovery/Document Production         $28.50                        Search Term Reports (R. Pinon 0.3 hour(s) @ 95.00/hour)
7/20/2018   Discovery/Document Production         $19.00                   Provide Technical Assistance (T. Guzman 0.2 hour(s) @ 95.00/hour)
7/20/2018   Discovery/Document Production         $28.50                   Provide Technical Assistance (T. Guzman 0.3 hour(s) @ 95.00/hour)
7/25/2018   Discovery/Document Production         $47.50                    Provide Technical Assistance (R. Pinon 0.5 hour(s) @ 95.00/hour)
7/27/2018   Discovery/Document Production         $112.50                Relativity External User Fee (Discounted) (J. Budig 1 @ 112.50 per user)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
8/9/2018    Discovery/Document Production          $9.50
                                                                                           McKenna 0.1 hour(s) @ 95.00/hour)
8/9/2018    Discovery/Document Production         $28.50                Submit Image Request to Vendor (S. McKenna 0.3 hour(s) @ 95.00/hour)
8/10/2018   Discovery/Document Production         $19.00              Load Images into Relativity Database (S. McKenna 0.2 hour(s) @ 95.00/hour)
8/10/2018   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

8/10/2018   Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
8/13/2018   Discovery/Document Production         $28.50                Submit Image Request to Vendor (S. McKenna 0.3 hour(s) @ 95.00/hour)
8/13/2018   Discovery/Document Production         $38.00              Load Images into Relativity Database (S. McKenna 0.4 hour(s) @ 95.00/hour)
8/14/2018   Discovery/Document Production         $9.50                 Submit Image Request to Vendor (S. McKenna 0.1 hour(s) @ 95.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
8/14/2018   Discovery/Document Production         $19.00
                                                                                           McKenna 0.2 hour(s) @ 95.00/hour)
8/15/2018   Discovery/Document Production         $9.50                     Add Users to Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
8/15/2018   Discovery/Document Production         $28.50                      Persistent Highlighting (S. McKenna 0.3 hour(s) @ 95.00/hour)
8/16/2018   Discovery/Document Production         $19.00              Load Images into Relativity Database (S. McKenna 0.2 hour(s) @ 95.00/hour)
8/20/2018   Discovery/Document Production         $47.50                     Provide Technical Assistance (J. Budig 0.5 hour(s) @ 95.00/hour)
8/20/2018   Discovery/Document Production         $9.50                    Provide Technical Assistance (S. McKenna 0.1 hour(s) @ 95.00/hour)
8/21/2018   Discovery/Document Production         $28.50       Load Client Data into Database for Document Review (S. McKenna 0.3 hour(s) @ 95.00/hour)
8/21/2018   Discovery/Document Production         $19.00                     Persistent Highlighting (K. Hammond 0.2 hour(s) @ 95.00/hour)
8/21/2018   Discovery/Document Production          $9.50       Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
8/21/2018   Discovery/Document Production         $19.00                Submit Image Request to Vendor (K. Hammond 0.2 hour(s) @ 95.00/hour)


                                                            Costs Page 14
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 213 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
8/22/2018   Discovery/Document Production          $9.50               Load Images into Relativity Database (K. Hammond 0.1 hour(s) @ 95.00/hour)
8/23/2018   Discovery/Document Production          $9.50               Load Images into Relativity Database (K. Hammond 0.1 hour(s) @ 95.00/hour)
8/24/2018   Discovery/Document Production          $9.50                  Submit Image Request to Vendor (S. McKenna 0.1 hour(s) @ 95.00/hour)
8/24/2018   Discovery/Document Production         $38.00                          Persistent Highlighting (J. Budig 0.4 hour(s) @ 95.00/hour)
8/27/2018   Discovery/Document Production         $112.50                  Relativity External User Fee (Discounted) (J. Budig 1 @ 112.50 per user)
8/29/2018   Discovery/Document Production          $9.50                Load Images into Relativity Database (S. McKenna 0.1 hour(s) @ 95.00/hour)
8/31/2018   Discovery/Document Production          $9.50                          Persistent Highlighting (J. Budig 0.1 hour(s) @ 95.00/hour)
                                                                   Outside data/computer services - ADVANCED DISCOVERY INC. - 08/31/2018, Document
8/31/2018   Discovery/Document Production        $1,061.26
                                                                                                processing, per Thomas Burke
9/5/2018    Discovery/Document Production         $28.50                    Provide Technical Assistance (S. McKenna 0.3 hour(s) @ 95.00/hour)
9/6/2018    Discovery/Document Production         $28.50                        Provide Technical Assistance (J. Oh 0.3 hour(s) @ 95.00/hour)
9/6/2018    Discovery/Document Production         $19.00                        Provide Technical Assistance (J. Oh 0.2 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
9/10/2018   Discovery/Document Production         $28.50
                                                                                   Designations, etc. (T. Guzman 0.3 hour(s) @ 95.00/hour)
9/10/2018   Discovery/Document Production         $28.50                         Produce Documents (T. Guzman 0.3 hour(s) @ 95.00/hour)
9/10/2018   Discovery/Document Production         $47.50                      Create and Add External User (J. Budig 0.5 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
9/11/2018   Discovery/Document Production         $28.50
                                                                                   Designations, etc. (T. Guzman 0.3 hour(s) @ 95.00/hour)
9/11/2018   Discovery/Document Production         $28.50                         Produce Documents (T. Guzman 0.3 hour(s) @ 95.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
9/11/2018   Discovery/Document Production         $28.50
                                                                 Redactions and Documents Withheld as Privileged (S. McKenna 0.3 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
9/12/2018   Discovery/Document Production          $9.50
                                                                                           McKenna 0.1 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
9/13/2018   Discovery/Document Production         $28.50
                                                                                Designations, etc. (S. McKenna 0.3 hour(s) @ 95.00/hour)
9/13/2018   Discovery/Document Production         $19.00                       Produce Documents (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                                   Quality Control Check Production for Document Tag Consistency, Family Relationships,
9/13/2018   Discovery/Document Production         $19.00
                                                                  Redactions and Documents Withheld as Privileged (T. Guzman 0.2 hour(s) @ 95.00/hour)
9/14/2018   Discovery/Document Production         $19.00                       Produce Documents (T. Guzman 0.2 hour(s) @ 95.00/hour)
9/14/2018   Discovery/Document Production         $9.50                    Provide Technical Assistance (T. Guzman 0.1 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
9/14/2018   Discovery/Document Production         $19.00
                                                                                Designations, etc. (T. Guzman 0.2 hour(s) @ 95.00/hour)
9/14/2018   Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)




                                                             Costs Page 15
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 214 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
9/14/2018   Discovery/Document Production         $28.50
                                                                 Redactions and Documents Withheld as Privileged (S. McKenna 0.3 hour(s) @ 95.00/hour)

9/14/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)

                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
9/19/2018   Discovery/Document Production         $38.00
                                                                Redactions and Documents Withheld as Privileged (K. Hammond 0.4 hour(s) @ 95.00/hour)
9/19/2018   Discovery/Document Production         $28.50                      Persistent Highlighting (S. McKenna 0.3 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
9/19/2018   Discovery/Document Production         $57.00
                                                                                  Designations, etc. (R. Pinon 0.6 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
9/21/2018   Discovery/Document Production         $19.00
                                                                                           Hammond 0.2 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
9/24/2018   Discovery/Document Production         $19.00
                                                                                  Designations, etc. (J. Budig 0.2 hour(s) @ 95.00/hour)
9/24/2018   Discovery/Document Production         $19.00         Quality Control Check Data Loaded into Workspace (T. Guzman 0.2 hour(s) @ 95.00/hour)

9/24/2018   Discovery/Document Production         $28.50        Load Client Data into Database for Document Review (S. McKenna 0.3 hour(s) @ 95.00/hour)
9/24/2018   Discovery/Document Production         $47.50                     Provide Technical Assistance (K. Hammond 0.5 hour(s) @ 95.00/hour)
9/25/2018   Discovery/Document Production         $28.50                           Produce Documents (J. Budig 0.3 hour(s) @ 95.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
9/25/2018   Discovery/Document Production         $19.00
                                                                Redactions and Documents Withheld as Privileged (K. Hammond 0.2 hour(s) @ 95.00/hour)
9/26/2018   Discovery/Document Production         $19.00                        Search Assistance (K. Hammond 0.2 hour(s) @ 95.00/hour)
9/26/2018   Discovery/Document Production         $19.00                   Provide Technical Assistance (K. Hammond 0.2 hour(s) @ 95.00/hour)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 09/30/2018, Document
9/30/2018   Discovery/Document Production         $532.96
                                                                                            preparation, per Noel Nurrenbern
10/1/2018   Discovery/Document Production        $8,591.41       Legal services - ADVANCED DISCOVERY INC. - 10/01/2018, legal services, per Thomas Burke

10/1/2018   Discovery/Document Production         $19.00        Load Client Data into Database for Document Review (T. Guzman 0.2 hour(s) @ 95.00/hour)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 10/01/2018, Document
10/1/2018   Discovery/Document Production        $1,402.50
                                                                                            preparation, per Noel Nurrenbern
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (T.
10/2/2018   Discovery/Document Production         $19.00
                                                                                           Guzman 0.2 hour(s) @ 95.00/hour)
10/2/2018   Discovery/Document Production         $19.00                    Provide Technical Assistance (T. Guzman 0.2 hour(s) @ 95.00/hour)




                                                             Costs Page 16
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 215 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
10/2/2018    Discovery/Document Production         $19.00        Quality Control Check Data Loaded into Workspace (S. McKenna 0.2 hour(s) @ 95.00/hour)

10/7/2018    Discovery/Document Production          $9.50       Load Client Data into Database for Document Review (T. Guzman 0.1 hour(s) @ 95.00/hour)
                                                                Miscellaneous expense - - REFUNDS & REIMBURSEMENTS 2018 Reimbursement for Dropbox
10/8/2018    Discovery/Document Production         $450.00
                                                                                                  Fees for document review
10/9/2018    Discovery/Document Production         $57.00                    Provide Technical Assistance (R. Pinon 0.6 hour(s) @ 95.00/hour)
                                                                  Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
10/9/2018    Discovery/Document Production         $19.00
                                                                                 Relativity Workspace (J. Budig 0.2 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (T.
10/11/2018   Discovery/Document Production         $19.00
                                                                                            Guzman 0.2 hour(s) @ 95.00/hour)
10/11/2018   Discovery/Document Production          $9.50                    Provide Technical Assistance (J. Budig 0.1 hour(s) @ 95.00/hour)
10/12/2018   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (T. Guzman 0.2 hour(s) @ 95.00/hour)

10/12/2018   Discovery/Document Production         $19.00       Quality Control Check Data Loaded into Workspace (K. Hammond 0.2 hour(s) @ 95.00/hour)
10/12/2018   Discovery/Document Production         $19.00                    Provide Technical Assistance (R. Pinon 0.2 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (J.
10/18/2018   Discovery/Document Production         $28.50
                                                                                              Oh 0.3 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (J.
10/18/2018   Discovery/Document Production         $19.00
                                                                                              Oh 0.2 hour(s) @ 95.00/hour)
10/21/2018   Discovery/Document Production         $28.50          Load Client Data into Database for Document Review (J. Oh 0.3 hour(s) @ 95.00/hour)
10/21/2018   Discovery/Document Production          $9.50           Quality Control Check Data Loaded into Workspace (J. Oh 0.1 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
10/22/2018   Discovery/Document Production          $9.50
                                                                                           McKenna 0.1 hour(s) @ 95.00/hour)
10/23/2018   Discovery/Document Production         $19.00       Load Client Data into Database for Document Review (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                               Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (K.
10/23/2018   Discovery/Document Production         $19.00
                                                                                           Hammond 0.2 hour(s) @ 95.00/hour)
10/24/2018   Discovery/Document Production          $9.50         Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
10/24/2018   Discovery/Document Production         $38.00                  Submit Image Request to Vendor (R. Pinon 0.4 hour(s) @ 95.00/hour)
10/25/2018   Discovery/Document Production         $28.50                Load Images into Relativity Database (R. Pinon 0.3 hour(s) @ 95.00/hour)
10/25/2018   Discovery/Document Production         $19.00        Quality Control Check Data Loaded into Workspace (S. McKenna 0.2 hour(s) @ 95.00/hour)

10/25/2018   Discovery/Document Production         $47.50      Load Client Data into Database for Document Review (K. Hammond 0.5 hour(s) @ 95.00/hour)



                                                             Costs Page 17
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 216 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                   Quality Control Check Production for Document Tag Consistency, Family Relationships,
10/26/2018   Discovery/Document Production         $28.50
                                                                 Redactions and Documents Withheld as Privileged (K. Hammond 0.3 hour(s) @ 95.00/hour)
10/26/2018   Discovery/Document Production         $337.50                 Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
                                                                 Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
10/26/2018   Discovery/Document Production         $28.50
                                                                                  Designations, etc. (S. McKenna 0.3 hour(s) @ 95.00/hour)
10/26/2018   Discovery/Document Production         $19.00                        Produce Documents (S. McKenna 0.2 hour(s) @ 95.00/hour)
                                                                  Outside document production service - ADVANCED DISCOVERY INC. - 10/31/2018, Outside
10/31/2018   Discovery/Document Production       $14,856.13
                                                                                           document processing, per Thomas Burke
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
11/1/2018    Discovery/Document Production         $38.00
                                                                                             McKenna 0.4 hour(s) @ 95.00/hour)
11/5/2018    Discovery/Document Production         $28.50        Load Client Data into Database for Document Review (S. McKenna 0.3 hour(s) @ 95.00/hour)
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (S.
11/5/2018    Discovery/Document Production         $19.00
                                                                                            McKenna 0.2 hour(s) @ 95.00/hour)
11/5/2018    Discovery/Document Production         $95.00         Load Client Data into Database for Document Review (S. McKenna 1 hour(s) @ 95.00/hour)

11/5/2018    Discovery/Document Production          $9.50        Quality Control Check Data Loaded into Workspace (K. Hammond 0.1 hour(s) @ 95.00/hour)
11/5/2018    Discovery/Document Production         $19.00                      Add Users to Workspace (T. Guzman 0.2 hour(s) @ 95.00/hour)
11/7/2018    Discovery/Document Production         $19.00        Quality Control Check Data Loaded into Workspace (K. Hammond 0.2 hour(s) @ 95.00/hour)

11/7/2018    Discovery/Document Production          $9.50          Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 95.00/hour)
                                                                Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (P.
11/7/2018    Discovery/Document Production          $9.50
                                                                                              Jezick 0.1 hour(s) @ 95.00/hour)
11/7/2018    Discovery/Document Production         $28.50         Load Client Data into Database for Document Review (P. Jezick 0.3 hour(s) @ 95.00/hour)
                                                                   Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
11/13/2018   Discovery/Document Production         $47.50
                                                                                Relativity Workspace (S. McKenna 0.5 hour(s) @ 95.00/hour)
11/27/2018   Discovery/Document Production          $9.50                   Submit Image Request to Vendor (P. Jezick 0.1 hour(s) @ 95.00/hour)
11/27/2018   Discovery/Document Production         $38.00                     Provide Technical Assistance (P. Jezick 0.4 hour(s) @ 95.00/hour)
11/27/2018   Discovery/Document Production         $450.00                 Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
11/27/2018   Discovery/Document Production         $19.00                Submit Image Request to Vendor (K. Hammond 0.2 hour(s) @ 95.00/hour)
11/27/2018   Discovery/Document Production          $9.50              Load Images into Relativity Database (K. Hammond 0.1 hour(s) @ 95.00/hour)
11/28/2018   Discovery/Document Production         $19.00                 Load Images into Relativity Database (P. Jezick 0.2 hour(s) @ 95.00/hour)
11/28/2018   Discovery/Document Production         $28.50                     Provide Technical Assistance (P. Jezick 0.3 hour(s) @ 95.00/hour)
11/29/2018   Discovery/Document Production         $50.00                    Create and Add External User (J. Budig 0.4 hour(s) @ 125.00/hour)


                                                              Costs Page 18
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 217 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
11/29/2018   Discovery/Document Production         $112.50                    Relativity External User Fee (Discounted) (J. Budig 1 @ 112.50 per user)
11/30/2018   Discovery/Document Production         $47.50                       Submit Image Request to Vendor (J. Oh 0.5 hour(s) @ 95.00/hour)
                                                                   Quality Control Check Production for Document Tag Consistency, Family Relationships,
11/30/2018   Discovery/Document Production         $25.00
                                                                  Redactions and Documents Withheld as Privileged (T. Guzman 0.2 hour(s) @ 125.00/hour)
11/30/2018   Discovery/Document Production         $57.00                       Produce Documents (K. Hammond 0.6 hour(s) @ 95.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
11/30/2018   Discovery/Document Production         $47.50
                                                                                 Designations, etc. (K. Hammond 0.5 hour(s) @ 95.00/hour)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 11/30/2018, The imaging
11/30/2018   Discovery/Document Production        $1,452.32
                                                                                   of the scripts and other documents, per Thomas Burke
12/3/2018    Discovery/Document Production         $19.00                 Load Images into Relativity Database (P. Jezick 0.2 hour(s) @ 95.00/hour)
                                                                   Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
12/5/2018    Discovery/Document Production         $50.00
                                                                                 Relativity Workspace (J. Budig 0.4 hour(s) @ 125.00/hour)
                                                                   Quality Control Check Production for Document Tag Consistency, Family Relationships,
12/13/2018   Discovery/Document Production         $37.50
                                                                  Redactions and Documents Withheld as Privileged (T. Guzman 0.3 hour(s) @ 125.00/hour)
                                                                 Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
12/13/2018   Discovery/Document Production         $47.50
                                                                                  Designations, etc. (S. McKenna 0.5 hour(s) @ 95.00/hour)
12/13/2018   Discovery/Document Production         $123.50                       Produce Documents (S. McKenna 1.3 hour(s) @ 95.00/hour)
12/17/2018   Discovery/Document Production         $50.00                   Provide Technical Assistance (S. McKenna 0.4 hour(s) @ 125.00/hour)
12/18/2018   Discovery/Document Production         $37.50                 Submit Image Request to Vendor (S. McKenna 0.3 hour(s) @ 125.00/hour)
12/19/2018   Discovery/Document Production         $37.50               Load Images into Relativity Database (S. McKenna 0.3 hour(s) @ 125.00/hour)
12/20/2018   Discovery/Document Production         $87.50                     Provide Technical Assistance (J. Budig 0.7 hour(s) @ 125.00/hour)
12/21/2018   Discovery/Document Production         $62.50                  Provide Technical Assistance (K. Hammond 0.5 hour(s) @ 125.00/hour)
12/21/2018   Discovery/Document Production         $25.00                Submit Image Request to Vendor (K. Hammond 0.2 hour(s) @ 125.00/hour)
12/21/2018   Discovery/Document Production         $25.00              Load Images into Relativity Database (K. Hammond 0.2 hour(s) @ 125.00/hour)
12/21/2018   Discovery/Document Production         $62.50                     Provide Technical Assistance (R. Pinon 0.5 hour(s) @ 125.00/hour)
12/24/2018   Discovery/Document Production         $562.50                 Relativity External User Fee (Discounted) (J. Budig 5 @ 112.50 per user)
                                                                 Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
12/26/2018   Discovery/Document Production         $75.00
                                                                                    Designations, etc. (R. Pinon 0.6 hour(s) @ 125.00/hour)
                                                                   Quality Control Check Production for Document Tag Consistency, Family Relationships,
12/26/2018   Discovery/Document Production         $25.00
                                                                 Redactions and Documents Withheld as Privileged (S. McKenna 0.2 hour(s) @ 125.00/hour)
12/28/2018   Discovery/Document Production         $62.50                  Provide Technical Assistance (K. Hammond 0.5 hour(s) @ 125.00/hour)
12/31/2018   Discovery/Document Production         $37.50                  Provide Technical Assistance (K. Hammond 0.3 hour(s) @ 125.00/hour)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 12/31/2018, Outside Doc
12/31/2018   Discovery/Document Production         $362.04
                                                                                               Production, per Thomas Burke
 1/2/2019    Discovery/Document Production         $87.50                  Provide Technical Assistance (K. Hammond 0.7 hour(s) @ 125.00/hour)


                                                              Costs Page 19
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 218 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
1/4/2019    Discovery/Document Production         $12.50
                                                                 Redactions and Documents Withheld as Privileged (P. Jezick 0.1 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
1/4/2019    Discovery/Document Production         $62.50
                                                                               Designations, etc. (K. Hammond 0.5 hour(s) @ 125.00/hour)
1/4/2019    Discovery/Document Production         $75.00                      Produce Documents (K. Hammond 0.6 hour(s) @ 125.00/hour)
1/7/2019    Discovery/Document Production         $25.00              In-house Imaging for Small Data Volumes (J. Budig 0.2 hour(s) @ 125.00/hour)
1/8/2019    Discovery/Document Production         $25.00                     Add Users to Workspace (T. Guzman 0.2 hour(s) @ 125.00/hour)
1/8/2019    Discovery/Document Production         $37.50                    Provide Technical Assistance (P. Jezick 0.3 hour(s) @ 125.00/hour)
1/9/2019    Discovery/Document Production         $12.50                    Provide Technical Assistance (P. Jezick 0.1 hour(s) @ 125.00/hour)
1/9/2019    Discovery/Document Production         $12.50                    Provide Technical Assistance (P. Jezick 0.1 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
1/10/2019   Discovery/Document Production         $62.50
                                                                                 Designations, etc. (P. Jezick 0.5 hour(s) @ 125.00/hour)
1/10/2019   Discovery/Document Production         $87.50                        Produce Documents (P. Jezick 0.7 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
1/10/2019   Discovery/Document Production         $75.00
                                                               Redactions and Documents Withheld as Privileged (K. Hammond 0.6 hour(s) @ 125.00/hour)
1/14/2019   Discovery/Document Production         $62.50                       Search Assistance (S. McKenna 0.5 hour(s) @ 125.00/hour)
1/14/2019   Discovery/Document Production         $62.50                  Provide Technical Assistance (S. McKenna 0.5 hour(s) @ 125.00/hour)
1/15/2019   Discovery/Document Production         $50.00             In-house Imaging for Small Data Volumes (P. Jezick 0.4 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
1/15/2019   Discovery/Document Production         $25.00
                                                                                  Designations, etc. (J. Budig 0.2 hour(s) @ 125.00/hour)
1/15/2019   Discovery/Document Production         $37.50                        Produce Documents (J. Budig 0.3 hour(s) @ 125.00/hour)
1/18/2019   Discovery/Document Production         $25.00                  Submit Image Request to Vendor (R. Pinon 0.2 hour(s) @ 125.00/hour)
1/22/2019   Discovery/Document Production         $62.50                Load Images into Relativity Database (R. Pinon 0.5 hour(s) @ 125.00/hour)
1/28/2019   Discovery/Document Production         $450.00                Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 01/31/2019, imaging
1/31/2019   Discovery/Document Production         $411.28
                                                                                               documents, per Thomas Burke
2/4/2019    Discovery/Document Production         $12.50                  Submit Image Request to Vendor (K. Roth 0.1 hour(s) @ 125.00/hour)
2/5/2019    Discovery/Document Production         $25.00                Load Images into Relativity Database (K. Roth 0.2 hour(s) @ 125.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (R.
2/12/2019   Discovery/Document Production         $12.50
                                                                                             Pinon 0.1 hour(s) @ 125.00/hour)
                                                              Send Data to Vendor for Processing and Load File Creation per DWT Relativity Specifications (R.
2/12/2019   Discovery/Document Production         $12.50
                                                                                             Pinon 0.1 hour(s) @ 125.00/hour)
2/13/2019   Discovery/Document Production         $25.00        Load Client Data into Database for Document Review (R. Pinon 0.2 hour(s) @ 125.00/hour)
2/13/2019   Discovery/Document Production         $12.50                    Submit Image Request to Vendor (R. Pinon 0.1 hour(s) @ 125.00/hour)




                                                            Costs Page 20
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 219 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
2/13/2019   Discovery/Document Production         $50.00      Quality Control Check Data Loaded into Workspace (K. Hammond 0.4 hour(s) @ 125.00/hour)

2/13/2019   Discovery/Document Production         $25.00        Load Client Data into Database for Document Review (R. Pinon 0.2 hour(s) @ 125.00/hour)
2/13/2019   Discovery/Document Production         $12.50                    Submit Image Request to Vendor (R. Pinon 0.1 hour(s) @ 125.00/hour)
2/13/2019   Discovery/Document Production         $50.00      Quality Control Check Data Loaded into Workspace (K. Hammond 0.4 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
2/14/2019   Discovery/Document Production         $100.00
                                                                             Designations, etc. (K. Hammond 0.8 hour(s) @ 125.00/hour)
2/14/2019   Discovery/Document Production         $137.50                   Produce Documents (K. Hammond 1.1 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
2/14/2019   Discovery/Document Production         $25.00
                                                                 Redactions and Documents Withheld as Privileged (P. Jezick 0.2 hour(s) @ 125.00/hour)
2/14/2019   Discovery/Document Production         $25.00                Load Images into Relativity Database (R. Pinon 0.2 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
2/14/2019   Discovery/Document Production         $100.00
                                                                               Designations, etc. (K. Hammond 0.8 hour(s) @ 125.00/hour)
2/14/2019   Discovery/Document Production         $137.50                     Produce Documents (K. Hammond 1.1 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
2/14/2019   Discovery/Document Production         $25.00
                                                                 Redactions and Documents Withheld as Privileged (P. Jezick 0.2 hour(s) @ 125.00/hour)
2/14/2019   Discovery/Document Production         $25.00               Load Images into Relativity Database (R. Pinon 0.2 hour(s) @ 125.00/hour)
2/19/2019   Discovery/Document Production         $25.00                    Provide Technical Assistance (R. Pinon 0.2 hour(s) @ 125.00/hour)
2/21/2019   Discovery/Document Production         $12.50               Submit Image Request to Vendor (K. Hammond 0.1 hour(s) @ 125.00/hour)
2/22/2019   Discovery/Document Production         $37.50             Load Images into Relativity Database (K. Hammond 0.3 hour(s) @ 125.00/hour)
2/26/2019   Discovery/Document Production         $37.50                  Provide Technical Assistance (S. McKenna 0.3 hour(s) @ 125.00/hour)
2/27/2019   Discovery/Document Production         $450.00                Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
                                                               Outside document production service - ADVANCED DISCOVERY INC. - 02/28/2019, Selective
2/28/2019   Discovery/Document Production         $60.33
                                                                                            Image Creation, per Thomas Burke
                                                               In-house Processing and Load File Creation for Small Data Volumes (P. Jezick 0.7 hour(s) @
3/4/2019    Discovery/Document Production         $87.50
                                                                                                       125.00/hour)
3/4/2019    Discovery/Document Production         $12.50         Quality Control Check Data Loaded into Workspace (J. Budig 0.1 hour(s) @ 125.00/hour)

3/6/2019    Discovery/Document Production         $50.00     Load Client Data into Database for Document Review (K. Hammond 0.4 hour(s) @ 125.00/hour)

3/6/2019    Discovery/Document Production         $12.50         Quality Control Check Data Loaded into Workspace (R. Pinon 0.1 hour(s) @ 125.00/hour)




                                                            Costs Page 21
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 220 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
3/7/2019    Discovery/Document Production         $25.00
                                                               Redactions and Documents Withheld as Privileged (S. McKenna 0.2 hour(s) @ 125.00/hour)
3/7/2019    Discovery/Document Production         $12.50                  Submit Image Request to Vendor (P. Jezick 0.1 hour(s) @ 125.00/hour)
3/7/2019    Discovery/Document Production         $25.00                Load Images into Relativity Database (P. Jezick 0.2 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
3/7/2019    Discovery/Document Production         $37.50
                                                                                 Designations, etc. (P. Jezick 0.3 hour(s) @ 125.00/hour)
3/7/2019    Discovery/Document Production         $62.50                        Produce Documents (P. Jezick 0.5 hour(s) @ 125.00/hour)
3/11/2019   Discovery/Document Production         $12.50                   Provide Technical Assistance (T. Guzman 0.1 hour(s) @ 125.00/hour)
3/11/2019   Discovery/Document Production         $37.50                       Produce Documents (T. Guzman 0.3 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
3/11/2019   Discovery/Document Production         $25.00
                                                                                Designations, etc. (T. Guzman 0.2 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
3/11/2019   Discovery/Document Production         $25.00
                                                                                 Designations, etc. (R. Pinon 0.2 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
3/11/2019   Discovery/Document Production         $62.50
                                                                 Redactions and Documents Withheld as Privileged (P. Jezick 0.5 hour(s) @ 125.00/hour)
3/25/2019   Discovery/Document Production         $12.50                       Search Assistance (K. Hammond 0.1 hour(s) @ 125.00/hour)
3/26/2019   Discovery/Document Production         $37.50                          Search Assistance (J. Budig 0.3 hour(s) @ 125.00/hour)
3/27/2019   Discovery/Document Production         $450.00                Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
3/29/2019   Discovery/Document Production         $37.50                Submit Image Request to Vendor (S. McKenna 0.3 hour(s) @ 125.00/hour)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 03/31/2019, Imaging
3/31/2019   Discovery/Document Production         $66.54
                                                                                       documents for production, per Thomas Burke
4/1/2019    Discovery/Document Production         $12.50               Submit Image Request to Vendor (K. Hammond 0.1 hour(s) @ 125.00/hour)
4/1/2019    Discovery/Document Production         $25.00              Load Images into Relativity Database (T. Guzman 0.2 hour(s) @ 125.00/hour)
4/2/2019    Discovery/Document Production         $62.50             Load Images into Relativity Database (K. Hammond 0.5 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/3/2019    Discovery/Document Production         $50.00
                                                                                  Designations, etc. (P. Jezick 0.4 hour(s) @ 125.00/hour)
4/3/2019    Discovery/Document Production         $50.00                        Produce Documents (P. Jezick 0.4 hour(s) @ 125.00/hour)
4/3/2019    Discovery/Document Production         $12.50                  Submit Image Request to Vendor (P. Jezick 0.1 hour(s) @ 125.00/hour)
4/3/2019    Discovery/Document Production         $25.00                Load Images into Relativity Database (P. Jezick 0.2 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/3/2019    Discovery/Document Production         $25.00
                                                               Redactions and Documents Withheld as Privileged (S. McKenna 0.2 hour(s) @ 125.00/hour)
4/9/2019    Discovery/Document Production         $25.00                  Submit Image Request to Vendor (J. Budig 0.2 hour(s) @ 125.00/hour)
4/10/2019   Discovery/Document Production         $37.50                Load Images into Relativity Database (J. Budig 0.3 hour(s) @ 125.00/hour)




                                                            Costs Page 22
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 221 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/10/2019   Discovery/Document Production         $37.50
                                                                Redactions and Documents Withheld as Privileged (T. Guzman 0.3 hour(s) @ 125.00/hour)
4/10/2019   Discovery/Document Production         $100.00                           Produce Documents (J. Oh 0.8 hour(s) @ 125.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/10/2019   Discovery/Document Production         $12.50
                                                                   Redactions and Documents Withheld as Privileged (J. Oh 0.1 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/10/2019   Discovery/Document Production         $225.00
                                                                                 Designations, etc. (R. Pinon 1.8 hour(s) @ 125.00/hour)
4/16/2019   Discovery/Document Production         $12.50                  Submit Image Request to Vendor (R. Pinon 0.1 hour(s) @ 125.00/hour)
4/16/2019   Discovery/Document Production         $25.00                Load Images into Relativity Database (R. Pinon 0.2 hour(s) @ 125.00/hour)
4/16/2019   Discovery/Document Production         $12.50                  Submit Image Request to Vendor (R. Pinon 0.1 hour(s) @ 125.00/hour)
4/16/2019   Discovery/Document Production         $25.00              In-house Imaging for Small Data Volumes (R. Pinon 0.2 hour(s) @ 125.00/hour)
4/16/2019   Discovery/Document Production         $50.00           In-house Imaging for Small Data Volumes (K. Hammond 0.4 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/17/2019   Discovery/Document Production         $125.00
                                                                                  Designations, etc. (R. Pinon 1 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/17/2019   Discovery/Document Production         $100.00
                                                                                 Designations, etc. (R. Pinon 0.8 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/17/2019   Discovery/Document Production         $37.50
                                                                Redactions and Documents Withheld as Privileged (T. Guzman 0.3 hour(s) @ 125.00/hour)

                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/19/2019   Discovery/Document Production         $37.50
                                                                Redactions and Documents Withheld as Privileged (T. Guzman 0.3 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/19/2019   Discovery/Document Production         $75.00
                                                                             Designations, etc. (K. Hammond 0.6 hour(s) @ 125.00/hour)
4/19/2019   Discovery/Document Production         $50.00                    Produce Documents (K. Hammond 0.4 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/19/2019   Discovery/Document Production         $75.00
                                                                             Designations, etc. (K. Hammond 0.6 hour(s) @ 125.00/hour)
4/19/2019   Discovery/Document Production         $37.50                    Produce Documents (K. Hammond 0.3 hour(s) @ 125.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/19/2019   Discovery/Document Production         $12.50
                                                                  Redactions and Documents Withheld as Privileged (K. Roth 0.1 hour(s) @ 125.00/hour)
4/28/2019   Discovery/Document Production         $787.50                   Relativity External User Fee (Discounted) (J. Budig 7 @ 112.50 per user)
                                                               Outside document production service - ADVANCED DISCOVERY INC. - 03/31/2019, Processing
4/30/2019   Discovery/Document Production         $159.76
                                                                 client documents (from accounting dept.) to add to the database, per Noel Nurrenbern
5/1/2019    Discovery/Document Production         $25.00               Submit Image Request to Vendor (K. Hammond 0.2 hour(s) @ 125.00/hour)


                                                            Costs Page 23
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 222 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
5/2/2019    Discovery/Document Production         $50.00             Load Images into Relativity Database (K. Hammond 0.4 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
5/2/2019    Discovery/Document Production         $37.50
                                                                                Designations, etc. (T. Guzman 0.3 hour(s) @ 125.00/hour)
5/2/2019    Discovery/Document Production         $12.50                  Submit Image Request to Vendor (S. James 0.1 hour(s) @ 125.00/hour)
5/2/2019    Discovery/Document Production         $12.50                Load Images into Relativity Database (S. James 0.1 hour(s) @ 125.00/hour)
5/3/2019    Discovery/Document Production         $75.00                      Produce Documents (K. Hammond 0.6 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
5/3/2019    Discovery/Document Production         $25.00
                                                                 Redactions and Documents Withheld as Privileged (J. Budig 0.2 hour(s) @ 125.00/hour)
5/7/2019    Discovery/Document Production         $25.00                     Add Users to Workspace (T. Guzman 0.2 hour(s) @ 25.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
5/9/2019    Discovery/Document Production         $125.00
                                                                                Designations, etc. (K. Hammond 1 hour(s) @ 125.00/hour)
5/9/2019    Discovery/Document Production         $37.50                Submit Image Request to Vendor (K. Hammond 0.3 hour(s) @ 37.50/hour)
5/10/2019   Discovery/Document Production         $25.00              Load Images into Relativity Database (K. Hammond 0.2 hour(s) @ 25.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
5/10/2019   Discovery/Document Production         $37.50
                                                                               Designations, etc. (K. Hammond 0.3 hour(s) @ 37.50/hour)
5/10/2019   Discovery/Document Production         $75.00                      Produce Documents (K. Hammond 0.6 hour(s) @ 75.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
5/10/2019   Discovery/Document Production         $37.50
                                                                 Redactions and Documents Withheld as Privileged (T. Guzman 0.3 hour(s) @ 37.50/hour)
5/20/2019   Discovery/Document Production         $25.00                          Search Assistance (R. Pinon 0.2 hour(s) @ 25.00/hour)
5/28/2019   Discovery/Document Production         $450.00                Relativity External User Fee (Discounted) (J. Budig 4 @ 450.00 per user)
5/31/2019   Discovery/Document Production         $50.00                   Provide Technical Assistance (C. Delgado 0.4 hour(s) @ 50.00/hour)
5/31/2019   Discovery/Document Production         $12.50                 Submit Image Request to Vendor (C. Delgado 0.1 hour(s) @ 12.50/hour)
                                                                Outside document production service - ADVANCED DISCOVERY INC. - 05/31/2019, Imaging
5/31/2019   Discovery/Document Production         $492.92
                                                                                     documents for production, per Noel Nurrenbern
6/4/2019    Discovery/Document Production         $25.00               Load Images into Relativity Database (C. Delgado 0.2 hour(s) @ 25.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
6/4/2019    Discovery/Document Production         $62.50
                                                                                   Designations, etc. (J. Budig 0.5 hour(s) @ 62.50/hour)
6/5/2019    Discovery/Document Production         $75.00                         Produce Documents (J. Budig 0.6 hour(s) @ 75.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
6/5/2019    Discovery/Document Production         $25.00
                                                                  Redactions and Documents Withheld as Privileged (R. Pinon 0.2 hour(s) @ 25.00/hour)
                                                              Load Production Data received from Opposing Counsel or Third Parties into Relativity Database
6/18/2019   Discovery/Document Production         $62.50
                                                                                        (K. Hammond 0.5 hour(s) @ 62.50/hour)
6/18/2019   Discovery/Document Production         $37.50        Quality Control Check Data Loaded into Workspace (T. Guzman 0.3 hour(s) @ 37.50/hour)
6/27/2019   Discovery/Document Production         $450.00                   Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)


                                                            Costs Page 24
                         Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 223 of 234
                             Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                Photocopy charge - ADVANCED DISCOVERY INC. - 06/30/2019, Selective Image Creation, per
6/30/2019    Discovery/Document Production         $456.92
                                                                                                         Thomas Burke
7/15/2019    Discovery/Document Production         $37.50                    Provide Technical Assistance (T. Guzman 0.3 hour(s) @ 125.00/hour)
7/26/2019    Discovery/Document Production         $225.00                 Relativity External User Fee (Discounted) (J. Budig 2 @ 112.50 per user)
8/27/2019    Discovery/Document Production         $225.00                 Relativity External User Fee (Discounted) (J. Budig 2 @ 112.50 per user)
9/27/2019    Discovery/Document Production         $225.00                 Relativity External User Fee (Discounted) (J. Budig 2 @ 112.50 per user)
                                                              Edit Load File Received as Necessary Low Volume Processing for Productions Received without a
10/8/2019    Discovery/Document Production         $100.00     Load File (DAT File) Create DAT and OPT Files, Convert to TIFF and Generate OCR (R. Pinon 0.8
                                                                                                    hour(s) @ 125.00/hour)
10/8/2019    Discovery/Document Production         $25.00      Quality Control Check Data Loaded into Workspace (K. Hammond 0.2 hour(s) @ 125.00/hour)
10/27/2019   Discovery/Document Production         $225.00                 Relativity External User Fee (Discounted) (J. Budig 2 @ 112.50 per user)
10/28/2019   Discovery/Document Production         $50.00                    Provide Technical Assistance (T. Guzman 0.4 hour(s) @ 125.00/hour)
                                                              Edit Load File Received as Necessary Low Volume Processing for Productions Received without a
10/29/2019   Discovery/Document Production         $50.00      Load File (DAT File) Create DAT and OPT Files, Convert to TIFF and Generate OCR (P. Jezick 0.4
                                                                                                     hour(s) @ 125.00/hour)
                                                              Load Production Data received from Opposing Counsel or Third Parties into Relativity Database
10/29/2019   Discovery/Document Production         $37.50
                                                                                             (P. Jezick 0.3 hour(s) @ 125.00/hour)
10/29/2019   Discovery/Document Production         $12.50         Quality Control Check Data Loaded into Workspace (S. James 0.1 hour(s) @ 125.00/hour)
10/29/2019   Discovery/Document Production         $62.50                   Create and Add External User (J. Budig 0.5 hour(s) @ 125.00/hour)
                                                                  Configure an Existing Relativity Workspace Add Features or Functionality to an Existing
10/29/2019   Discovery/Document Production         $12.50
                                                                                Relativity Workspace (J. Budig 0.1 hour(s) @ 125.00/hour)
10/29/2019   Discovery/Document Production         $50.00                  Provide Technical Assistance (C. Delgado 0.4 hour(s) @ 125.00/hour)
11/15/2019   Discovery/Document Production         $25.00               FTP Created for secure data transfer (P. Jezick 0.2 hour(s) @ 125.00/hour)
11/25/2019   Discovery/Document Production         $337.50               Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
12/27/2019   Discovery/Document Production         $337.50               Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
 1/2/2020    Discovery/Document Production         $12.50       Quality Control Check Data Loaded into Workspace (T. Guzman 0.1 hour(s) @ 125.00/hour)
 1/2/2020    Discovery/Document Production          $2.00              DWT Native Processing - Ingestion (100%) (C. Delgado 0.1 @ 20.00 /gigabyte)
 1/2/2020    Discovery/Document Production         $27.50           DWT Native Processing - Promotion (w/ Images) (C. Delgado 0.1 @ 275.00 /gigabyte)
 1/2/2020    Discovery/Document Production         $125.00                  Provide Technical Assistance (C. Delgado 1 hour(s) @ 125.00/hour)
                                                                Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
 1/3/2020    Discovery/Document Production         $50.00
                                                                               Designations, etc. (K. Hammond 0.4 hour(s) @ 125.00/hour)
 1/6/2020    Discovery/Document Production         $50.00                       Produce Documents (J. Budig 0.4 hour(s) @ 125.00/hour)
                                                                  Quality Control Check Production for Document Tag Consistency, Family Relationships,
 1/6/2020    Discovery/Document Production         $12.50
                                                                  Redactions and Documents Withheld as Privileged (J. Budig 0.1 hour(s) @ 125.00/hour)



                                                             Costs Page 25
                        Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 224 of 234
                            Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                               USDC, Northern District of California Case No. 3:17-cv-03695-MMC
1/12/2020   Discovery/Document Production         $25.00                  Provide Technical Assistance (C. Delgado 0.2 hour(s) @ 125.00/hour)
1/13/2020   Discovery/Document Production         $40.59                         DWT Native File Imaging (C. Delgado 1353 @ 0.03 /page)
1/13/2020   Discovery/Document Production         $50.00                  Provide Technical Assistance (C. Delgado 0.4 hour(s) @ 125.00/hour)
1/14/2020   Discovery/Document Production          $5.55                           DWT Native File Imaging (S. James 185 @ 0.03 /page)
1/14/2020   Discovery/Document Production         $75.00                   Provide Technical Assistance (S. James 0.6 hour(s) @ 125.00/hour)
1/27/2020   Discovery/Document Production         $337.50                Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
2/4/2020    Discovery/Document Production         $25.00
                                                                                Designations, etc. (T. Guzman 0.2 hour(s) @ 125.00/hour)
2/4/2020    Discovery/Document Production         $25.00                       Produce Documents (T. Guzman 0.2 hour(s) @ 125.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
2/4/2020    Discovery/Document Production         $25.00
                                                                                Designations, etc. (T. Guzman 0.2 hour(s) @ 125.00/hour)
2/4/2020    Discovery/Document Production         $25.00                       Produce Documents (T. Guzman 0.2 hour(s) @ 125.00/hour)
2/4/2020    Discovery/Document Production         $12.50                  Provide Technical Assistance (T. Guzman 0.1 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
2/4/2020    Discovery/Document Production         $12.50
                                                                 Redactions and Documents Withheld as Privileged (P. Jezick 0.1 hour(s) @ 125.00/hour)
2/27/2020   Discovery/Document Production         $337.50               Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
3/16/2020   Discovery/Document Production          $2.00              DWT Native Processing - Ingestion (100%) (S. James 0.1 @ 20.00 /gigabyte)
3/16/2020   Discovery/Document Production         $27.50            DWT Native Processing - Promotion (w/ Images) (S. James 0.1 @ 275.00 /gigabyte)
3/16/2020   Discovery/Document Production         $75.00                  Provide Technical Assistance (S. James 0.6 hour(s) @ 125.00/hour)
3/17/2020   Discovery/Document Production         $12.50         Quality Control Check Data Loaded into Workspace (P. Jezick 0.1 hour(s) @ 125.00/hour)
3/19/2020   Discovery/Document Production         $1.71                          DWT Native File Imaging (S. James 57 @ 0.03 /page)
3/19/2020   Discovery/Document Production         $75.00             In-house Imaging for Small Data Volumes (S. James 0.6 hour(s) @ 125.00/hour)
3/20/2020   Discovery/Document Production         $20.00      Request Scoping, Resource Allocation, and Task Execution (J. Budig 0.1 hour(s) @ 200.00/hour)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
3/20/2020   Discovery/Document Production         $37.50
                                                                               Designations, etc. (J. Budig 0.3 hour(s) @ 125.00/hour)
3/20/2020   Discovery/Document Production         $87.50                      Produce Documents (J. Budig 0.7 hour(s) @ 125.00/hour)
                                                                 Quality Control Check Production for Document Tag Consistency, Family Relationships,
3/20/2020   Discovery/Document Production         $37.50
                                                               Redactions and Documents Withheld as Privileged (K. Hammond 0.3 hour(s) @ 125.00/hour)
3/27/2020   Discovery/Document Production         $337.50                Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
                                                               Prepare Documents for Production Order by RFP, Custodian, Date, etc.; Bates Number, Apply
4/13/2020   Discovery/Document Production         $25.00
                                                                                  Designations, etc. (P. Jezick 0.2 hour(s) @ 125.00/hour)
4/13/2020   Discovery/Document Production         $50.00                        Produce Documents (P. Jezick 0.4 hour(s) @ 125.00/hour)




                                                            Costs Page 26
                               Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 225 of 234
                                   Planet Aid, Inc., et al. v. Reveal, Center for Investigative Reporting, et al.
                                      USDC, Northern District of California Case No. 3:17-cv-03695-MMC
                                                                            Quality Control Check Production for Document Tag Consistency, Family Relationships,
4/13/2020         Discovery/Document Production            $25.00
                                                                          Redactions and Documents Withheld as Privileged (K. Hammond 0.2 hour(s) @ 125.00/hour)
4/27/2020         Discovery/Document Production           $337.50                      Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
5/27/2020         Discovery/Document Production           $337.50                      Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
6/26/2020         Discovery/Document Production           $337.50                      Relativity External User Fee (Discounted) (J. Budig 3 @ 112.50 per user)
 7/7/2020         Discovery/Document Production           $25.00                           Add Users to Workspace (P. Jezick 0.2 hour(s) @ 125.00/hour)
7/27/2020         Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
8/27/2020         Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
9/28/2020         Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
10/27/2020        Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
11/25/2020        Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
12/28/2020        Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
1/27/2021         Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
2/26/2021         Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)
3/26/2021         Discovery/Document Production           $450.00                      Relativity External User Fee (Discounted) (J. Budig 4 @ 112.50 per user)

             Discovery/Document Production Total Cost:   $96,496.88

11/2/2018                Copying/Printing                  $42.75                                                Photocopy charge

                    Copying/Printing Total Cost:           $42.75




                           Grand Total:                  $101,225.24




                                                                       Costs Page 27
Case 3:17-cv-03695-MMC Document 317 Filed 05/07/21 Page 226 of 234




                        EXHIBIT H
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page227
                                                                                                   1 of
                                                                                                      of8234




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RESOLUTE FOREST PRODUCTS, INC.,                 Case No. 17-cv-02824-JST
                                            et al.,
                                   8                    Plaintiffs,                         ORDER GRANTING MOTIONS FOR
                                   9                                                        ATTORNEY'S FEES
                                                  v.
                                  10                                                        Re: ECF Nos. 284, 285
                                            GREENPEACE INTERNATIONAL, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court are the renewed motions of Defendants Greenpeace International

                                  14   (“GPI”), Greenpeace, Inc. (“GP Inc.”), Daniel Brindis, Amy Moas, and Rolf Skar (collectively

                                  15   “Greenpeace Defendants”), and Greenpeace Fund, Inc. (“GP Fund”) for attorney’s fees and costs.

                                  16   ECF Nos. 284, 285. The Court will grant the Greenpeace Defendants’ motion and grant GP

                                  17   Fund’s motion in part.

                                  18   I.      BACKGROUND

                                  19           The Court described the background of this case in detail in its prior attorney’s fees order,

                                  20   ECF No. 279, and so provides only an abbreviated overview here. Plaintiffs Resolute Forest

                                  21   Products, Inc.; Resolute FP US, Inc.; Resolute FP Augusta, LLC; Fibrek General Partnership;

                                  22   Fibrek U.S., Inc.; Fibrek International, Inc.; and Resolute FP Canada, Inc. (collectively,

                                  23   “Resolute”) brought this case against the Greenpeace Defendants, GP Fund, Defendants Stand and

                                  24   Todd Paglia (collectively, “Stand Defendants”), and other defendants for alleged violations of the

                                  25   Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962 et seq., and

                                  26   various state laws, including defamation and tortious interference with prospective and contractual

                                  27   business relations. ECF No. 185.

                                  28           The present motions are renewed motions for attorney’s fees and costs incurred by
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page228
                                                                                                   2 of
                                                                                                      of8234




                                   1   Defendants in bringing a successful anti-SLAPP motion against Plaintiffs’ First Amended

                                   2   Complaint. The Court dismissed with prejudice all claims except for Resolute’s claim for

                                   3   defamation, and its corresponding UCL claim, against the Greenpeace Defendants based on

                                   4   statements regarding an area known as the Montagnes Blanches. ECF No. 246 at 34. The Court

                                   5   also concluded that Resolute’s suit “arises from an act by the defendant made in connection with a

                                   6   public issue in furtherance of the defendant’s right to free speech” and granted Defendants’ anti-

                                   7   SLAPP motions as to all dismissed claims. Id. at 31 (citation omitted).

                                   8          Because prevailing defendants on an anti-SLAPP motion are entitled to recover attorney’s

                                   9   fees and costs, Ketchum v. Moses, 24 Cal. 4th 1122, 1131 (2001), Defendants then brought

                                  10   motions for attorney’s fees. ECF Nos. 251, 252.1 The Greenpeace Defendants sought

                                  11   $669,205.50 in attorney’s fees and $20,687.18 in costs. ECF No. 251 at 28. GP Fund sought

                                  12   $261,365.94 in fees and $368.95 in costs. ECF No. 252 at 24-26.
Northern District of California
 United States District Court




                                  13          The Court denied the motions without prejudice. ECF No. 279. The Court started by

                                  14   noting that Defendants were not entitled to fees in connection with the litigation of Plaintiffs’

                                  15   federal claims, because those claims did “not overlap or [were] not inextricably intertwined” with

                                  16   the state claims subject to the anti-SLAPP motion. Id. at 6-7 (quoting Kearney v. Foley &

                                  17   Lardner, 553 F. Supp. 2d 1178, 1184 (S.D. Cal. 2008); see also Fallay v. San Francisco City &

                                  18   Cty., No. 08-cv-2261-CRB, 2016 WL 879632, at *3 (N.D. Cal. Mar. 8, 2016) (“Work that is

                                  19   inextricably intertwined with an anti-SLAPP motion is compensable,” but “work performed on

                                  20   federal claims is not compensable.”). The Court then found that Defendants had neither

                                  21   adequately excluded non-compensable time from their requests nor provided a methodology by

                                  22   which the Court could do so. ECF No. 279. The Court therefore denied Defendants’ motions

                                  23   without prejudice to a “renewed motion in which they exclude non-compensable time and explain

                                  24   their method for doing so.” Id. at 7-8 (Greenpeace Defendants), 13 (GP Fund).

                                  25          The Court also made two additional orders with regard to the Greenpeace Defendants.

                                  26
                                  27   1
                                         Defendants Stand and Todd Paglia also filed a motion for attorney’s fees, ECF No. 247, which
                                       the Court granted in large part, ECF No. 279 at 5. That motion is no longer before the Court.
                                  28
                                                                                         2
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page229
                                                                                                   3 of
                                                                                                      of8234




                                   1   First, the Court found that they had staffed the case using an unnecessary amount of senior

                                   2   attorney time. Id. at 9-10. Accordingly, the Court ordered that “any renewed motion should

                                   3   reduce [attorney Lance] Koonce’s time of by an additional 20 percent beyond the reduction

                                   4   applied for non-compensable work generally.” Id. at 10. Second, the Court ordered the

                                   5   Greenpeace Defendants to reduce the billing rate of paralegal Susan Casey to $240 per hour. Id. at

                                   6   11. The Court overruled Plaintiffs’ remaining objections.

                                   7             These motions then followed. The Greenpeace Defendants now seek $545,572.36 in

                                   8   attorneys’ fees and $20,687.18 in costs. ECF No. 284 at 10. GP Fund seeks $262,171.26 in fees

                                   9   and $368.95 in costs.2 ECF No. 285 at 11.

                                  10             The Greenpeace Defendants have now reduced attorney Lance Koonce’s time, and

                                  11   paralegal Susan Casey’s billing rate, in the amounts ordered by the Court. ECF No. 284 at 6.

                                  12   They also have segregated their billing entries. They identify 479.70 hours in time entries related
Northern District of California
 United States District Court




                                  13   entirely to compensable state law claims; 111.40 hours in time entries related entirely to non-

                                  14   compensable RICO claims; and 1,536.50 hours in time entries relate to work performed on the two

                                  15   SLAPP Motions “without a clear indication in the time entry narrative whether the work related

                                  16   specifically to state law or RICO claims.” ECF No. 284 at 5-6.

                                  17             As to this last category, the Greenpeace Defendants “suggest that the Court adjust the fees

                                  18   accrued for this work downward by forty percent to account for time spent on non-compensable

                                  19   claims.” Id. at 7. They base this proposal on the number and percentage of claims at issue in the

                                  20   motions. “In particular,” they state, “at three of eleven counts on the initial Complaint and three of

                                  21   nine counts on the Amended Complaint, Plaintiff’s RICO claims represented twenty-seven percent

                                  22   and thirty-three percent, respectively, of the claims addressed in the Greenpeace Defendants’ two

                                  23   relevant SLAPP Motions.” Id. at 8. Thus, in their view, a reduction of forty percent should be

                                  24   more than sufficient to limit the fees appropriately. The Greenpeace Defendants also argue that

                                  25   their request for sixty percent of their attorneys’ fees related to the two SLAPP Motions “reflect[s]

                                  26   . . . the percentage of their briefing in this case on Plaintiff’s state law claims.” Id. They note that

                                  27

                                  28   2
                                           Resolute has not objected to the requests for costs.
                                                                                           3
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page230
                                                                                                   4 of
                                                                                                      of8234




                                   1   77 percent of the pages of their first motion to dismiss, and 65 percent of their second motion to

                                   2   dismiss, were devoted to Plaintiffs’ state law claims. Id. at 8-9. Thus, they conclude, “the

                                   3   percentage of briefing provided on the Greenpeace Defendants’ two successful SLAPP Motions

                                   4   confirms that an award of sixty percent of their attorneys’ fees on those motions is reasonable.”

                                   5   Id. at 9.

                                   6           In its renewed motion, GP Fund identified and excluded all time that was unrelated to its

                                   7   anti-SLAPP motions. It identified all time entries that it removed in the exercise of billing

                                   8   judgment or redacted in full, for a reduction of $16,713.50. ECF No. 285 at 8. It also identified

                                   9   the time that its counsel spent on matters unrelated to its anti-SLAPP motions such as case

                                  10   management, for an additional reduction of $25,110.50. Id. It also removed “all extricable time

                                  11   that its counsel spent responding to plaintiffs’ federal RICO claims,” meaning “all time entries

                                  12   related to its work on its motion to dismiss and to strike plaintiffs’ amended complaint that
Northern District of California
 United States District Court




                                  13   explicitly reference RICO, or that relate to its supplemental briefs that exclusively related to

                                  14   RICO.” Id. at 8. It then reduced the remaining time entries related to its motions to dismiss and

                                  15   strike by 20 percent. Id. at 8-9. It chose that figure “because approximately ten of [GP] Fund’s

                                  16   fifty pages of briefing on its motion to dismiss and to strike the amended complaint . . . or 20% of

                                  17   that briefing, presents arguments about RICO.” Id. at 9. Even with these reductions, its total

                                  18   request of $262,171.26 is higher than its prior request because (a) GP Fund includes its actual fees

                                  19   incurred in connection the prior motion for fees ($47,731.75) instead of the estimate it previously

                                  20   used ($26,000) and (b) it now asks for the estimated fees it will incur in bringing this renewed

                                  21   motion, i.e., “fees on fees” ($12,875). Id. at 3 n.1.

                                  22           Plaintiffs oppose these renewed motions. ECF No. 290. They argue that Defendants cite

                                  23   no authority in support of using either the percentage of claims or the percentage of briefing pages

                                  24   as a proxy for an appropriate reduction in the claimed fees. Id. at 4-5. They complain that using

                                  25   the page ratio would be unfair given Defendants’ counsel’s expertise in first amendment law and

                                  26   anti-SLAPP, which should have resulted in fewer total hours being billed on those subjects. Id. at

                                  27   4-5.

                                  28
                                                                                          4
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page231
                                                                                                   5 of
                                                                                                      of8234




                                   1   II.    ANALYSIS

                                   2          “[U]nder [California] Code of Civil Procedure section 425.16, subdivision (c), any SLAPP

                                   3   defendant who brings a successful motion to strike is entitled to mandatory attorney fees.”

                                   4   Ketchum, 24 Cal. 4th at 1131. Anti-SLAPP Fee awards include services for all proceedings

                                   5   “directly related” to the special motion to strike, as well as fees “addressing matters with factual or

                                   6   legal issues that are ‘inextricably intertwined’ with those issues raised in an anti-SLAPP motion.”

                                   7   Henry v. Bank of Am. Corp., No. C 09-0628 RS, 2010 WL 3324890, at *4 (N.D. Cal. Aug. 23,

                                   8   2010) (citation omitted). “Claims are related if they involve a common core of facts or are based

                                   9   on related legal theories.” Dubose v. Cty. of Los Angeles, No. CV 09-7832 CAS AJWX, 2012 WL

                                  10   2135293, at *4 (C.D. Cal. June 11, 2012). “Claims are unrelated and therefore excluded from the

                                  11   lodestar calculation where they are ‘distinct and separate’ from the claims on which the party

                                  12   prevailed.” Id. (citation omitted). “Work that is inextricably intertwined with an anti-SLAPP
Northern District of California
 United States District Court




                                  13   motion is compensable,” but “work performed on federal claims is not compensable.” Fallay,

                                  14   2016 WL 879632, at *3. In situations like the one here, “when the briefing involves overlapping

                                  15   issues of law and fact and [there is] a substantial anti-SLAPP fee request, courts reduce the total

                                  16   fee award.” Open Source Sec., Inc. v. Perens, No. 17-CV-04002-LB, 2018 WL 2762637, at *6

                                  17   (N.D. Cal. June 9, 2018), aff’d, No. 18-15189, 2020 WL 589649 (9th Cir. Feb. 6, 2020). “[T]he

                                  18   California anti-SLAPP statute applies to pendant state law claims, but not to federal question

                                  19   claims.” Coulter v. Murrell, 2010 WL 2775627, at *4 (S.D. Cal. July 13, 2010).

                                  20          The parties no longer dispute whether Defendants are entitled to fees for their work on

                                  21   Plaintiffs’ state claims, but not on their federal RICO claims. ECF Nos. 284 at 5; 285 at 3; 290 at

                                  22   5. The question is whether Defendants’ proposed reductions in their fees are sufficient to account

                                  23   for this distinction. The Court concludes that they are.

                                  24          First, the Court finds that Defendants’ estimates of the percentage of effort expended on

                                  25   compensable claims, based on the percentages of the total claims at issue or the briefing pages

                                  26   devoted to those claims, fairly approximate the effort of the parties vis-à-vis those claims. After

                                  27   all, the Court is not considering that information in a vacuum – it read the complaint and the briefs

                                  28   and considered the parties’ various arguments, and Defendants’ estimates correlate with the
                                                                                         5
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page232
                                                                                                   6 of
                                                                                                      of8234




                                   1   Court’s own experience.

                                   2          Next, the Court finds unpersuasive Plaintiffs’ complaint that “Defendants do not cite any

                                   3   authority holding that this is a proper measure for ascertaining percentage reductions.” ECF No.

                                   4   290 at 4. Many courts – including some cited by Plaintiffs – have used either a percentage-of-

                                   5   claims or percentage-of-pages metric to reduce attorney time where billing entries are too vague to

                                   6   support a determination of which time is recoverable. In Fallay v. San Francisco City & County,

                                   7   for example, the court reduced counsel’s time by 3/7 where “three of the seven claims addressed”

                                   8   in defendants’ motion to dismiss were federal claims not “inextricably intertwined with the anti-

                                   9   SLAPP motion.” Fallay, No. C 08-2261 CRB, 2016 WL 879632, at *5 (N.D. Cal. Mar. 8, 2016).

                                  10   In Dubose, the court estimated that only one-third of plaintiff’s attorney’s time spent on trial,

                                  11   discovery, and pretrial motions related to plaintiff’s claims against the defendant against whom the

                                  12   fee motion was filed, and so reduced the attorney’s time by 67 percent. 2012 WL 2135293, at *4.
Northern District of California
 United States District Court




                                  13   The court then noted that plaintiff was successful on only one of four claims at trial, and reduced

                                  14   the fees by an additional 75 percent. Id. In Thornbrough v. W. Placer Unified School District, the

                                  15   court reduced a fee request by 50 percent where “three of the seven claims were based on federal

                                  16   law.” No. 2:09-CV-02613-GEB, 2010 WL 3069321, at *3 (E.D. Cal. Aug. 3, 2010). And in Lee-

                                  17   Tzu Lin v. Dignity Health-Methodist Hospital of Sacramento, No. CIV. S-14-0666 KJM, 2014 WL

                                  18   5698448, at *5 (E.D. Cal. Nov. 4, 2014), the court found that “defendants’ invoice entries for time

                                  19   spent on the motion to dismiss [were] too vague to support [a] determination of which time is

                                  20   recoverable.” Id. at *5. Reviewing the briefs, however, “the court [found that] up to fifty percent

                                  21   of the arguments presented in support of defendants’ motion to dismiss overlapped and were

                                  22   inextricably intertwined with arguments presented in support of their anti-SLAPP motion.” Id.

                                  23   Allocating half the attorney time to the anti-SLAPP motion, and concluding that half of the

                                  24   remaining time was “inextricably intertwined,” the court deducted twenty-five percent of the

                                  25   billed hours. Id. In short, Plaintiffs’ proposed methodology is well-supported in the case law.

                                  26          Resolute raises two additional objections to the GP Fund application. First, it argues that

                                  27   “GP-Fund’s fee award should be further reduced because GP-Fund failed to appropriately remove

                                  28   all non-compensable case management time from its fee application.” ECF No. 290 at 10. It
                                                                                         6
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page233
                                                                                                   7 of
                                                                                                      of8234




                                   1   argues that GP Fund’s counsel’s estimate of the amount of block-billed time is too subjective and

                                   2   asks the Court to disregard all block-billed time entirely. The Court finds that GP Fund has

                                   3   adequately accounted for its case management time and overrules this objection.

                                   4          Resolute also objects to GP Fund’s request for fees in connection with its renewed motion

                                   5   for attorney’s fees, arguing that “[a]lthough California’s anti-SLAPP statute provides for recovery

                                   6   of the reasonable time spent seeking an award of attorney’s fees and costs, GP-Fund should not be

                                   7   entitled to recover for duplicative motion practice necessitated by its own failure to meet its

                                   8   burden of proof on its initial motion, including by, inter alia, failing to maintain appropriate time

                                   9   entries in the first instance and appropriately reduce its requested award for non-compensable

                                  10   work related to defense of Plaintiffs’ federal claims and general case management work.” ECF

                                  11   No. 290 at 11 (emphasis omitted).

                                  12          Resolute cites no authority for this objection, but the Court has located two helpful cases.
Northern District of California
 United States District Court




                                  13   In Hirsch v. Compton Unified Sch. Dist., No. 12-CV-01269-RSWL(MRW), 2013 WL 1898553

                                  14   (C.D. Cal. May 3, 2013), the plaintiff prevailed in an action under the Individuals with Disabilities

                                  15   Education Act. She then sought her attorney’s fees, which the Court awarded. The same attorney

                                  16   then filed a motion seeking fees in connection with her earlier, successful attorney’s fees motion.

                                  17   The court denied the second motion, holding that “receiving fees on fees on fees is too attenuated

                                  18   from the adjudication of the due process complaint to be reimbursable.” Id. at *6 (quoting Wright

                                  19   v. District of Columbia, 883 F. Supp. 2d 132, 134 (D.D.C. 2012)). And in Ford Motor Credit Co.

                                  20   LLC v. Gilbert, No. 6:15-CV-01610-JR, 2017 WL 2766168, at *4 (D. Or. June 26, 2017), the

                                  21   court declined to award fees for a successive fee application, finding that the attorney’s “hours

                                  22   arose only because plaintiff’s first attempt to obtain attorney fees was rejected due to defects in

                                  23   counsel’s billing statements.” 2017 WL 2766168, at *4. Similarly here, GP Fund’s renewed

                                  24   motion for fees was necessary only because the Court denied its first motion. The Court will

                                  25   reduce GP Fund’s request by $12,875. See ECF No. 285 at 3 n.1 (attributing $12,875 to the

                                  26   renewed fees motion).

                                  27                                             CONCLUSION

                                  28          For the foregoing reasons, the Greenpeace Defendants’ motion for attorney’s fees and
                                                                                          7
                                       Case
                                         Case
                                            3:17-cv-03695-MMC
                                               4:17-cv-02824-JSTDocument
                                                                 Document317
                                                                          314Filed
                                                                               Filed
                                                                                   05/07/21
                                                                                     04/22/20Page
                                                                                              Page234
                                                                                                   8 of
                                                                                                      of8234




                                   1   costs is GRANTED and GP Fund’s motion is GRANTED IN PART. Resolute shall reimburse the

                                   2   Greenpeace Defendants $545,572.36 in attorneys’ fees and $20,687.18 in costs. Resolute shall

                                   3   reimburse GP Fund $249,296.26 in fees and $368.95 in costs.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 22, 2020
                                                                                     ______________________________________
                                   6
                                                                                                   JON S. TIGAR
                                   7                                                         United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
